TABLE OF CONTENTS

Exhibit 10.2

Execution Version

 

 

 

ABL CREDIT AGREEMENT

dated as of April 29, 2016

among

MKS INSTRUMENTS, INC.,

as Borrower,

THE OTHER BORROWERS FROM TIME TO TIME PARTY HERETO,

THE LENDERS AND L/C ISSUERS FROM TIME TO TIME PARTY HERETO,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Collateral Agent and L/C Issuer,

and

DEUTSCHE BANK SECURITIES INC. and BARCLAYS BANK PLC,

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Table of Contents

Page

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01

  Defined Terms      1   

Section 1.02

  Other Interpretative Provisions      52   

Section 1.03

  Accounting Terms and Determinations      53   

Section 1.04

  Rounding      55   

Section 1.05

  Times of Day      55   

Section 1.06

  Letter of Credit Amounts      55   

Section 1.07

  Types of Borrowings      55   

Section 1.08

  Additional Alternative Currencies      55   

Section 1.09

  Change of Currency      56   

Section 1.10

  Joint and Several Obligations      56   

Section 1.11

  Designated Borrower      57   

ARTICLE II.

THE CREDIT FACILITIES

 

Section 2.01

  Commitments To Lend      58   

Section 2.02

  Notice of Borrowings      58   

Section 2.03

  Notice to Lenders; Funding of Loans      59   

Section 2.04

  Evidence of Loans      60   

Section 2.05

  Letters of Credit      61   

Section 2.06

  Interest      70   

Section 2.07

  Extension and Conversion      71   

Section 2.08

  Maturity      72   

Section 2.09

  Prepayments      72   

Section 2.10

  Adjustment of Commitments      74   

Section 2.11

  Fees      74   

Section 2.12

  Pro rata Treatment      75   

Section 2.13

  Sharing of Payments by Lenders      76   

Section 2.14

  Payments Generally; Administrative Agent’s Clawback      76   

Section 2.15

  Increase in Commitments      78   

Section 2.16

  Cash Collateral      79   

Section 2.17

  Defaulting Lenders      80   

Section 2.18

  Protective Advances      82   

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.01

  Taxes      83   

Section 3.02

  Illegality      85   

Section 3.03

  Inability To Determine Rates      86   

Section 3.04

  Increased Costs and Reduced Return; Capital Adequacy      87   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.05

  Compensation for Losses      88   

Section 3.06

  Base Rate Loans Substituted for Affected Eurodollar Loans      88   

Section 3.07

  Mitigation Obligations; Replacement of Lenders      89   

Section 3.08

  Survival      90   

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

Section 4.01

  Conditions to Initial Credit Extension      90   

Section 4.02

  Conditions to All Credit Extensions after the Closing Date      94   

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

Section 5.01

  Existence, Qualification and Power      95   

Section 5.02

  Authorization; No Contravention      95   

Section 5.03

  Governmental Authorization; Other Consents      95   

Section 5.04

  Binding Effect      95   

Section 5.05

  Financial Condition; No Material Adverse Effect      95   

Section 5.06

  Litigation      96   

Section 5.07

  Ownership of Property, Liens      96   

Section 5.08

  Environmental Matters      96   

Section 5.09

  Insurance      96   

Section 5.10

  Taxes      97   

Section 5.11

  ERISA; Foreign Pension Plans; Employee Benefit Arrangements      97   

Section 5.12

  Subsidiaries; Equity Interests      98   

Section 5.13

  Margin Regulations; Investment Company Act      98   

Section 5.14

  Disclosure      99   

Section 5.15

  Compliance with Law      99   

Section 5.16

  Intellectual Property      99   

Section 5.17

  Use of Proceeds      99   

Section 5.18

  Solvency      100   

Section 5.19

  Collateral Documents      100   

Section 5.20

  Senior Indebtedness      101   

Section 5.21

  International Trade Laws; Sanctions      101   

Section 5.22

  Anti-Corruption Laws      102   

Section 5.23

  No Default      102   

Section 5.24

  Labor Relations      102   

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

Section 6.01

  Financial Statements and Other Information      102   

Section 6.02

  Notices of Material Events      104   

Section 6.03

  Existence; Conduct of Business      104   

Section 6.04

  Payment of Tax Obligations      104   

Section 6.05

  Maintenance of Properties; Insurance      104   

Section 6.06

  Books and Records; Inspection Rights      105   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 6.07

  Compliance with Laws      106   

Section 6.08

  Use of Proceeds      106   

Section 6.09

  Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances     
106   

Section 6.10

  Designation of Subsidiaries      107   

Section 6.11

  Cash Management      107   

Section 6.12

  Compliance with Environmental Laws      108   

Section 6.13

  Sanctions; International Trade Laws      109   

Section 6.14

  Post-Closing Obligations      109   

ARTICLE VII.

NEGATIVE COVENANTS

 

Section 7.01

  Indebtedness      109   

Section 7.02

  Liens      112   

Section 7.03

  Fundamental Changes and Asset Sales      115   

Section 7.04

  Investments, Loans, Advances, Guarantees and Acquisitions      117   

Section 7.05

  Transactions with Affiliates      119   

Section 7.06

  Restricted Payments      120   

Section 7.07

  Restrictive Agreements      121   

Section 7.08

  Amendments to Subordinated Indebtedness Documents or Organization Documents;
Junior Debt Payments      123   

Section 7.09

  Sale/Leaseback Transactions      123   

Section 7.10

  Financial Covenant      123   

Section 7.11

  Anti-Corruption Laws; Sanctions      123   

ARTICLE VIII.

EVENTS OF DEFAULT

 

Section 8.01

  Events of Default      124   

Section 8.02

  Acceleration; Remedies      126   

Section 8.03

  Allocation of Payments After Event of Default      127   

ARTICLE IX.

AGENCY PROVISIONS

 

Section 9.01

  Appointment and Authority      128   

Section 9.02

  Rights as a Lender      128   

Section 9.03

  Exculpatory Provisions      129   

Section 9.04

  Reliance by Agents      130   

Section 9.05

  Delegation of Duties      130   

Section 9.06

  Indemnification of Agents      130   

Section 9.07

  Resignation of Agents      130   

Section 9.08

  Non-Reliance on Agents and Other Lenders      131   

Section 9.09

  No Other Duties, etc.      132   

Section 9.10

  Administrative Agent May File Proofs of Claim      132   

Section 9.11

  Collateral and Guaranty Matters      132   

Section 9.12

  Related Obligations      134   

Section 9.13

  Withholding Tax      134   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE X.

MISCELLANEOUS

 

Section 10.01

  Amendments, etc.      135   

Section 10.02

  Notices      137   

Section 10.03

  No Waiver; Cumulative Remedies      141   

Section 10.04

  Expenses; Indemnity; Damage Waiver      141   

Section 10.05

  Payments Set Aside      143   

Section 10.06

  Successors and Assigns      143   

Section 10.07

  Treatment of Certain Information; Confidentiality      147   

Section 10.08

  Right of Setoff      147   

Section 10.09

  Interest Rate Limitation      148   

Section 10.10

  Counterparts; Integration; Effectiveness      148   

Section 10.11

  Survival of Agreement      148   

Section 10.12

  Severability      149   

Section 10.13

  Governing Law; Jurisdiction; Service of Process; Waiver of Jury Trial      149
  

Section 10.14

  Patriot Act      150   

Section 10.15

  No Advisory or Fiduciary Responsibility      150   

Section 10.16

  Intercreditor Agreement      150   

Section 10.17

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      151
  

Section 10.18

  Judgment Currency      152   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedules:

     

Schedule 1.01

   —      Account Debtors for Eligible Foreign Accounts

Schedule 2.01

   —      Lenders and Commitments

Schedule 5.12

   —      Subsidiaries

Schedule 6.14

   —      Post-Closing Obligations

Schedule 7.01

   —      Existing Indebtedness

Schedule 7.02

   —      Existing Liens

Schedule 7.04

   —      Investments

Schedule 7.05

   —      Affiliate Transactions

Schedule 7.07

   —      Existing Restrictions

Schedule 10.02

   —      Administrative Agent’s Office

Exhibits:

     

Exhibit A-1

   —      Form of Notice of Borrowing

Exhibit A-2

   —      Form of Notice of Extension/Conversion

Exhibit B

   —      Form of Revolving Note

Exhibit C

   —      Form of Assignment and Assumption

Exhibit D

   —      Form of Compliance Certificate

Exhibit E

   —      Form of Guaranty Agreement

Exhibits F-1  –F-4

   —      Forms of U.S. Tax Compliance Certificates

Exhibit G

   —      Form of Security Agreement

Exhibit H

   —      Form of Intercompany Note

Exhibit I

   —      Form of Intercompany Note Subordination Provisions

Exhibit J

   —      Form of Perfection Certificate

Exhibit K

   —      Form of Solvency Certificate

Exhibit L

      Form of Borrower Designation Agreement

Exhibit M

      Form of Borrowing Base Certificate

Exhibit N-1 and N-2

      Form of Collateral Access Agreement

Exhibit O

   —      Form of Prepayment Notice



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ABL CREDIT AGREEMENT

This ABL Credit Agreement (as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), is
entered into as of April 29, 2016, by and among MKS Instruments, Inc., a
Massachusetts corporation (“MKS”), the other Borrowers (as hereinafter defined)
from time to time party hereto, the Lenders and L/C Issuers (each as hereinafter
defined) from time to time party hereto and Deutsche Bank AG New York Branch,
(“DBNY”) as the Administrative Agent and the Collateral Agent.

PRELIMINARY STATEMENTS:

WHEREAS, MKS intends to acquire (the “Acquisition”) 100% of the Equity Interests
of Newport Corporation, a Nevada corporation (the “Company”) and its
Subsidiaries (collectively, the “Acquired Business”), pursuant to an Agreement
and Plan of Merger, dated as of February 22, 2016 (including the exhibits and
schedules thereto and as amended, modified or supplemented from time to time in
accordance with the terms set forth herein, the “Acquisition Agreement”), among
MKS and the various parties thereto;

WHEREAS, in connection with the foregoing, MKS will obtain a senior secured term
loan facility in the initial amount of $780,000,000 (the “Term Facility”; the
loans thereunder, the “Term Loans”) under that certain Loan Credit Agreement,
dated as of the date hereof (as amended, modified or supplemented from time to
time, the “Term Credit Agreement”);

WHEREAS, in connection with the foregoing, MKS has requested that the Lenders
and L/C Issuers provide a senior secured asset-based revolving credit facility
(the “ABL Facility) in the amount of $50,000,000 and the Lenders and L/C Issuers
have indicated their willingness to extend credit hereunder on the terms and
subject to the conditions set forth herein; and

WHEREAS, the proceeds of the initial borrowings hereunder will be used on the
Closing Date to pay in part the consideration for the Acquisition, for the
repayment of certain existing material third party Indebtedness of MKS, its
Subsidiaries and the Acquired Business, to pay transaction costs associated with
each of the foregoing, and for other general corporate purposes of MKS and its
Subsidiaries, in each case, as more further described herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings set forth below:

“ABL Facility” has the meaning set forth in the Preliminary Statements.

“Account” has the meaning set forth in the UCC, including all rights to payment
for goods sold or leased, or for services rendered.

“Account Debtor” means any Person obligated on an Account.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ACH” means automated clearing house transfers.

“Acquired Business” has the meaning set forth in the Preliminary Statements.

“Acquisition” has the meaning set forth in the Preliminary Statements.

“Acquisition Agreement” has the meaning set forth in the Preliminary Statements.

“Acquisition Consideration” means the sum of the cash purchase price for any
Permitted Acquisition payable at or prior to the closing date of such Permitted
Acquisition (and which, for the avoidance of doubt, shall not include any
purchase price adjustment, royalty, earnout, contingent payment, any other
deferred payment of a similar nature or any other agreements to make any payment
the amount of which is, or the terms of payment of which are, in any respect
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of any Person or business or any purchase price paid with Equity Interests
or Equity Equivalents (other than Disqualified Capital Stock) in MKS) plus the
aggregate principal amount of Indebtedness that is of the type described in
clauses (a), (b) and (e) and (to the extent relating to any such clause (a),
(b) or (e), but without duplication) clause (i) of the definition of
“Indebtedness” hereunder assumed by MKS or a Restricted Subsidiary of MKS in
connection with such Permitted Acquisition.

“Adjusted Eurodollar Rate” means, for the Interest Period for each Eurodollar
Loan comprising part of the same Group, the quotient obtained (expressed as a
decimal, carried out to five decimal places) by dividing (i) the applicable
Eurodollar Rate for such Interest Period by (ii) 1.00% minus the Eurodollar
Reserve Percentage.

“Adjustment Date” means the last day of each calendar month of March, June,
September and December.

“Administrative Agent” means DBNY, in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent. The
Administrative Agent may from time to time designate one or more of its
Affiliates or branches to perform the functions of the Administrative Agent in
connection with Loans denominated in any Alternative Currency, in which case
references herein to the “Administrative Agent” shall, in connection with Loans
denominated in any such Alternative Currency, mean any Affiliate or branch so
designated.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth in Section 10.02(a) and, as appropriate, account as set forth on Schedule
10.02, or such other address or account as the Administrative Agent may from
time to time notify MKS and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent” means the Administrative Agent, the Collateral Agent and any successors
and assigns in such capacity, and “Agents” means any two or more of them.

“Agent Related Persons” means each Agent, together with its Related Parties.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Aggregate Commitments” means, at any date, the Revolving Commitments of all the
Lenders.

“Agreement” has the meaning specified in the preamble.

“Agreement Currency” has the meaning specified in Section 10.18.

“AHYDO Payment” means any mandatory prepayment or redemption pursuant to the
terms of any Indebtedness that is intended or designed to cause such
Indebtedness not to be treated as an “applicable high yield discount obligation”
within the meaning of Section 163(i) of the Code.

“Alternative Currency” means each of Euro, Sterling and each other currency
(other than Dollars) that is approved in accordance with Section 1.08.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

“Alternative Currency Sublimit” has the meaning specified in Section 2.01(a).

“Anti-Corruption Laws” has the meaning specified in Section 5.22.

“Applicable Currency” means, with respect to any Loan, the currency in which
such Loan is denominated.

“Applicable Margin” means, for any day, with respect to all Loans, the
applicable rate per annum set forth below, based upon the Average Excess
Availability as of the most recent Adjustment Date; provided that until the
first Adjustment Date occurring after the delivery to the Administrative Agent
of the Borrowing Base Certificate in respect of the month ending on the last day
of the first full calendar quarter ending after the Closing Date, the
“Applicable Margin” shall be the applicable rate per annum set forth below in
Category 2:

 

Average Excess Availability

  

Eurodollar Loans

  

Base Rate Loans

Category 1

 

Average Excess Availability less than or equal to 33.3% of the Revolving
Committed Amount

   2.00%    1.00%

Category 2

 

Average Excess Availability greater than 33.3% of the Revolving Committed
Amount, but less than or equal to 66.6% of the Revolving Committed Amount

   1.75%    0.75%

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Average Excess Availability

  

Eurodollar Loans

  

Base Rate Loans

Category 3

 

Average Excess Availability greater than 66.6% of the Revolving Committed Amount

   1.50%    0.50%

The Applicable Margin shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the Average Excess Availability in accordance with
the table above; provided that (i) if an Event of Default shall have occurred
and be continuing at the time any reduction in the Applicable Rate would
otherwise be implemented, then no such reduction shall be implemented until the
date on which such Event of Default shall no longer be continuing, and (ii) if
any Borrowing Base Certificate delivered pursuant to this Agreement is at any
time restated or otherwise revised, or if the information set forth in any such
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
recalculated by the Administrative Agent at such higher rate for any applicable
periods and shall be due and payable within 5 Business Days of receipt of such
calculation by MKS from the Administrative Agent and shall be payable only to
the Lenders whose Commitments were outstanding during such period when the
Applicable Margin should have been higher (regardless of whether such Lenders
remain parties to this Agreement at the time such payment is made).

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments represented by such Lender’s Revolving
Commitment Percentage at such time, in each case subject to adjustment as
provided in Section 2.15 or 2.17; provided that if the Revolving Commitments of
each Lender to make Loans have been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 under the caption “Revolving Commitment Percentage”
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or any L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered, advised or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means, collectively, Deutsche Bank Securities Inc. and Barclays Bank
PLC, in their respective capacities as joint lead arrangers and joint
bookrunners, or any successor joint lead arranger.

“Asset Disposition” means any Disposition (or series of related Dispositions) of
any assets by MKS or any of its Restricted Subsidiaries in respect of which the
Net Cash Proceeds payable to MKS or any of its Restricted Subsidiaries exceeds
$5,000,000, excluding any Disposition by way of Casualty or Condemnation.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor or
by Affiliated investment advisors.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b) and/or the definition of “Eligible Assignee”), and
accepted by the Administrative Agent, substantially in the form of Exhibit C or
any other form approved by the Administrative Agent and MKS.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.05(c)(iii).

“Average Excess Availability” means, at any Adjustment Date, the average daily
Excess Availability for the calendar quarter ending on such Adjustment Date.

“Average Revolving Loan Utilization” means, as of any Adjustment Date, the
average daily Revolving Outstandings for the three-calendar month period
immediately preceding such Adjustment Date (or, if less, the period from the
Closing Date to such Adjustment Date), divided by the aggregate Revolving
Commitments in effect at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code, as now and hereafter
in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and all other liquidation,
receivership, moratorium, conservatorship, assignment for the benefit of
creditors, insolvency, examinership or similar federal, state or foreign law for
the relief of debtors.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (i) the Federal Funds Rate plus  1⁄2 of 1.00%, (ii) the Prime Rate in
effect on such day and (iii) the Adjusted Eurodollar Rate for a one (1) month
Interest Period beginning on such day (or, if such day is not a Business Day,
the immediately preceding Business Day) plus 1.00%. Any change in the Base Rate
due to a change in the Prime Rate or the Federal Funds Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds Rate,
respectively.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Blocked Account Agreement” has the meaning assigned to such term in
Section 6.11(a).

“Blocked Accounts” has the meaning assigned to such term in Section 6.11(a).

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the sole manager or the board of managers or managing
member of such Person, (iii) in the case of any partnership, the board of
directors of the general partner of such Person and (iv) in any other case, the
functional equivalent of the foregoing.

“Bona Fide Debt Fund” shall mean any bona fide debt fund, investment vehicle,
regulated banking entity or non-regulated lending entity that is primarily
engaged in making, purchasing, holding or otherwise investing in commercial
loans or bonds and/or similar extensions of credit in the ordinary course of
business.

“Borrower” or “Borrowers” means, individually and collectively as the context
may require, (a) MKS and (b) each other direct or indirect Wholly Owned Domestic
Subsidiary of MKS designated for borrowing privileges under this Agreement
pursuant to Section 1.11.

“Borrower Designation Agreement” means, with respect to any Subsidiary, an
agreement in the form of Exhibit L hereto signed by such Subsidiary, MKS and the
Borrowers.

“Borrower Materials” has the meaning specified in Section 10.02.

“Borrowing” means (a) Revolving Borrowing or (c) Protective Advances.

“Borrowing Base” means (a) the sum of 85% of Eligible Accounts of the Loan
Parties; plus (b) subject to MKS’s written notice to the Administrative Agent
after the Closing Date and at least 45 days in advance and the Administrative
Agent’s and its third-party consultants’ and representatives’ completion of
customary field examinations and inventory appraisals, the lesser of (i) the
lesser of (A) 65% of the lower of cost or market value (on a first-in-first-out
basis) of Eligible Inventory of the Loan Parties and (B) 85% of the Net Orderly
Liquidation Value of Eligible Inventory of the Loan Parties and (ii) 30% of the
Borrowing Base; minus (c) Reserves established by the Administrative Agent in
the exercise of its Permitted Discretion; provided that until the Borrowing Base
Examination has occurred, Borrowing Base shall be equal to 70% of book value of
the Loan Parties’ Eligible Accounts; provided further that (i) if the Borrowing
Base Examination has not occurred by the 60th day after the Closing Date, the
Borrowing Base shall be reduced to zero on such 60th day and remain at zero
until the Borrowing Base Examination occurs and (ii) the Loan Parties shall
continue to comply with Section 6.01(g) during such interim period until the
Borrowing Base Examination has occurred. The Administrative Agent shall have the
right, acting within the Administrative Agent’s Permitted Discretion, (x) to
modify eligibility standards upon three (3) Business Days’ prior notice to MKS
and (y) to establish and modify Reserves against the Borrowing Base upon three
(3) Business Days’ prior notice to MKS (it being understood that on or after the
third Business Day prior to the effectiveness of such establishment or
modification, solely for purposes of incurring any new Credit Extension, the
Borrowing Base shall be calculated after giving effect to such establishment or
modification of Reserves).

In connection with any Post-Closing Acquisition, MKS may submit a Borrowing Base
Certificate reflecting a calculation of the Borrowing Base that includes
Eligible Accounts acquired in connection therewith (the “Acquired Eligible
Accounts”) and, if Eligible Inventory has been included in the Borrowing Base
pursuant to clause (b) of this definition above, Eligible Inventory acquired in
connection therewith (the “Acquired Eligible Inventory”). From and after the
Acquisition Date (as defined below), the Borrowing Base hereunder shall be
calculated giving effect thereto; provided that prior to the occurrence of a
Borrowing Base Examination with respect to such Acquired Eligible Accounts and
Acquired Eligible Inventory, from the date such Post-Closing Acquisition is
consummated (the “Acquisition Date”) until the date that is 60 days after the
Acquisition Date, the aggregate amount of Acquired Eligible

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Accounts and Acquired Eligible Inventory included in the Borrowing Base prior to
the completion of a Borrowing Base Examination with respect thereto shall not
exceed 10% of the Borrowing Base (calculated after giving effect to the
inclusion of the Acquired Eligible Accounts and Acquired Eligible Inventory as
to which a Borrowing Base Examination has not occurred). From the 61st] day
following the Acquisition Date (or such later day as the Administrative Agent
may agree) with respect to any applicable Acquired Eligible Accounts and
Acquired Eligible Inventory, the Borrowing Base shall be calculated without
reference to such Acquired Eligible Accounts and the Acquired Eligible Inventory
until a Borrowing Base Examination has occurred with respect to such assets; it
being understood and agreed that (x) no Default or Event of Default shall result
from any failure for a Borrowing Base Examination with respect to Acquired
Eligible Accounts or Acquired Eligible Inventory to occur on or prior to the
dates indicated above and (y) any such Borrowing Base Examination with respect
to Acquired Eligible Accounts or Acquired Eligible Inventory shall not count
toward the limitations on the number of inventory appraisals and field
examinations contained in Section 6.06(b).

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete in all material respects by a Financial Officer of MKS, in
substantially the form of Exhibit M or another form which is acceptable to the
Administrative Agent in its reasonable discretion.

“Borrowing Base Examination” means the Administrative Agent’s receipt of and
reasonable satisfaction with a field examination of the Accounts of the Loan
Parties and solely if any amount of Eligible Inventory is included in the
Borrowing Base, an appraisal and field examination of the Inventory of the Loan
Parties.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located;
provided that:

(a) when used in Section 2.05 with respect to any action taken by or with
respect to any L/C Issuer, the term “Business Day” shall not include any day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where such L/C Issuer’s Lending Office is located;

(b) when used in connection with a Eurodollar Loan denominated in Dollars, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market;

(c) when used in connection with any Eurodollar Loan denominated in Euro, the
term “Business Day” shall also exclude any day which is not a TARGET Day; and

(d) when used in connection with any Eurodollar Loan denominated in a currency
other than Dollars or Euro, the term “Business Day” shall also exclude any day
which is not a day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset that would be classified as a fixed
or capital asset on a consolidated balance sheet of MKS and its Restricted
Subsidiaries prepared in accordance with GAAP but excluding (i) expenditures
constituting consideration for any Permitted Acquisitions, (ii) expenditures
constituting interest capitalized during such period, (iii) expenditures that
are accounted for as capital expenditures of such Person and that actually are
paid for by a third party in cash.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Capital Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) property (whether real, personal or
mixed) by such Person as lessee which would, in accordance with GAAP, be
required to be accounted for as a capital lease on the balance sheet of such
Person; provided that any lease or other arrangement that, under GAAP as in
effect on the Closing Date, would not be required to be accounted for as a
capital lease shall not constitute a “Capital Lease” hereunder.

“Capital Lease Obligations” means, with respect to any Person, the obligations
(and corresponding amounts) of such Person as lessee under Capital Leases, that,
as of any time of determination, shall be required at such time to be
capitalized and reflected as a liability on a balance sheet of such Person
(excluding the footnotes thereto) prepared in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Administrative Agent, any L/C Issuer
(as applicable) and the Lenders, as collateral for Protective Advances or L/C
Obligations or obligations of Lenders to fund participations in respect of
either thereof (as the context may require), cash, deposit account balances or,
if the Administrative Agent or the applicable L/C Issuer benefiting from such
collateral shall agree in its sole discretion, other credit support (including a
backup letter of credit), in each case pursuant to documentation (including as
to stated amount in the case of a backup letter of credit which shall not be
more than 103%) in form and substance reasonably satisfactory to (a) the
Administrative Agent, (b) the Collateral Agent and (c) in the case of L/C
Obligations, the applicable L/C Issuer (which documents are hereby consented to
by the Lenders). “Cash Collateral” and “Cash Collateralization” shall have
meanings correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

“Cash Dominion Period” means (a) upon the occurrence of an Event of Default, the
period that such Event of Default shall be continuing or (b) the period from the
date that Excess Availability is less than the greater of (i) 10% of the Line
Cap and (ii) $5,000,000 for three (3) consecutive Business Days until the date
that Excess Availability has been at least the greater of (i) 10% of the Line
Cap and (ii) $5,000,000 for thirty (30) consecutive calendar days.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(b) investments in commercial paper maturing within two hundred and seventy
(270) days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

(c) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, demand deposits,
banker’s acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500,000,000 in the case of U.S. banks and
$250,000,000 (or the Dollar equivalent as of the date of determination) in the
case of non-U.S. banks;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clauses (a) and (c) above and
entered into with a financial institution satisfying the criteria described in
clause (c) above;

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) marketable short-term money market and similar liquid funds having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency);

(f) Investments with average maturities of twelve (12) months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

(g) investment funds investing substantially all of their assets in securities
of the types described in clauses (a) through (f) above;

(h) in the case of MKS or any Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of organization of MKS or such Subsidiary,
as the case may be, for cash management purposes; and

(i) investments consistent with the Borrower’s investment policy as in effect on
the date hereof, as provided in writing to the Administrative Agent on or prior
to the Closing Date.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing cards, electronic funds transfer and other cash management
arrangements.

“Cash Management Bank” means any Person that at the request of a Loan Party is
designated a “Cash Management Bank” and that is a Lender, an Agent or an
Affiliate of a Lender or an Agent at the time it (i) entered into a Cash
Management Agreement with a Loan Party or (ii) is designated as a “Cash
Management Bank” (so long as, upon such designation, a Cash Management Agreement
exists between such Person and a Loan Party), in each case, even if such Person
for any reason ceases for any reason after the execution of such agreement or
such designation to be a Lender, an Agent or an Affiliate of a Lender or an
Agent.

“Cash Management Obligations” means all obligations under any Secured Cash
Management Agreements.

“Casualty” means any casualty, damage, destruction or other similar loss with
respect to real or personal property or improvements.

“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to or any destruction of, or any Condemnation or other taking (including
by any Governmental Authority) of, any property of MKS or any of its
Subsidiaries. “Casualty Event” shall include but not be limited to any taking of
all or any part of any real property of any Person or any part thereof, in or by
Condemnation or other eminent domain proceedings pursuant to any requirement of
Law, or by reason of the temporary requisition of the use or occupancy of all or
any part of any real property of any Person or any part thereof by any
Governmental Authority, civil or military, or any settlement in lieu thereof.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any applicable law, rule,
regulation or treaty, (b) any change in any applicable law, rule, regulation or
treaty or in the administration, interpretation,

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III, shall in each case be deemed to be a “Change
in Law,” regardless of the date enacted, adopted, promulgated or issued.

“Change of Control” means (a) the acquisition of beneficial ownership (within
the meaning of the Exchange Act and the rules of the SEC thereunder as in effect
on the Closing Date) by any Person or group (within the meaning of the Exchange
Act and the rules of the SEC thereunder) of Equity Interests representing more
than 35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of MKS or (b) the occurrence of a change of
control, as defined in the Term Credit Agreement or any agreement evidencing any
permitted refinancing thereof.

“Closing Date” means April 29, 2016.

“Closing Date Material Adverse Effect” means any event, change, occurrence or
effect that has a material adverse effect on (A) the business, assets,
liabilities, capitalization, financial condition or results of operations of the
Company and its Subsidiaries, taken as a whole or (B) the ability of the Company
to perform its obligations under the Agreement or consummate the Merger or any
of the other transactions contemplated by the Agreement, other than, in the case
of the foregoing clause (A), any change, effect, event or occurrence arising
after the date of the Agreement to the extent resulting from (1) changes in
general economic, financial market, business or geopolitical conditions,
(2) general changes or developments in any of the industries in which the
Company or its Subsidiaries operate, (3) natural disasters or calamities,
(4) changes in any applicable Laws or applicable accounting regulations or
principles or interpretations thereof, (5) any change in the price or trading
volume of the Company’s stock, in and of itself (provided, that the facts or
occurrences giving rise to or contributing to such change that are not otherwise
excluded from the definition of “Closing Date Material Adverse Effect” shall not
be excluded in determining the occurrence of a Closing Date Material Adverse
Effect), (6) any failure by the Company to meet any published analyst estimates
or expectations of the Company’s revenue, earnings or other financial
performance or results of operations for any period, in and of itself, or any
failure by the Company to meet its internal or published projections, budgets,
plans or forecasts of its revenues, earnings or other financial performance or
results of operations, in and of itself (provided, that the facts or occurrences
giving rise to or contributing to such failure that are not otherwise excluded
from the definition of “Closing Date Material Adverse Effect” may be taken into
account in determining the occurrence of a Closing Date Material Adverse
Effect), (7) any outbreak or escalation of armed hostilities, any acts of war or
terrorism, (8) other than for purposes of any representation or warranty
contained in Section 3.4 of the Agreement, the announcement or pendency of the
Agreement and the transactions contemplated thereby, including (x) any resulting
loss or departure of officers or other employees of the Company or any of its
Subsidiaries, or (y) any resulting termination of, reduction in or similar
negative impact on the Company’s or any of its Subsidiaries’ relationships,
contractual or otherwise, with any customers, suppliers, distributors or
business partners, (9) any litigation brought by or on behalf of any current or
former Company stockholder (in its capacity as such) arising from allegations of
any breach of fiduciary duty relating to the Agreement or the Merger or
violation of securities Law related to the Proxy Statement or any other document
required to be filed by the Company with the SEC or required to be distributed
or otherwise disseminated to the Company’s stockholders in connection with the
Merger, (10) any action taken by the Company, or which the Company causes to be
taken by any of its Subsidiaries, in each case which is expressly required by
the Agreement (excluding Section 5.1(a) thereof), and (11) any actions taken (or
omitted to be taken) by the Company or any of its Subsidiaries with the prior
written consent or at the express

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

written request of Parent; provided, that any change, effect, event or
occurrence otherwise excluded by any of the foregoing clauses (1), (2), (3),
(4) or (7) shall be taken into account in determining the occurrence of a
Closing Date Material Adverse Effect to the extent disproportionately impacting
the Company and its Subsidiaries, taken as whole, relative to other Persons
operating in the industries or markets in which the Company and its Subsidiaries
operate. Capitalized terms (other than “Closing Date Material Adverse Effect”)
used in this definition of “Closing Date Material Adverse Effect” shall have the
meanings assigned to such terms in the Acquisition Agreement.

“Closing Date Refinancing” means the repayment of certain existing material
third party indebtedness of MKS and its Subsidiaries and the Acquired Business
and in connection therewith, the termination of all related commitments,
including, without limitation, the credit agreement, dated as of July 18, 2013
among the Company, JPMorgan Chase Bank, N.A., as administrative agent and the
other parties thereto, but in any event, excluding (x) as to the Acquired
Business, Indebtedness permitted to remain outstanding on and after the Closing
Date under the Acquisition Agreement (as in effect on February 22, 2016) and
(y) as to MKS and its other Subsidiaries, deferred purchase price obligations,
ordinary course working capital facilities for Foreign Subsidiaries and ordinary
course capital lease, purchase money and equipment financings.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all of the property, which includes Mortgaged Property and
all other property of whatever kind and nature, which is subject or is purported
to be subject to the Liens granted by any of the Collateral Documents.

“Collateral Access Agreement” means a collateral access agreement (including a
landlord lien waiver) in the form of Exhibit N-1 or N-2 hereto, as applicable,
or otherwise reasonably satisfactory to the Administrative Agent.

“Collateral Agent” means DBNY, in its capacity as collateral agent for the
Finance Parties under the Collateral Documents, its successor or successors in
such capacity.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, any additional pledges, security agreements, patent, trademark or
copyright filings or mortgages or deeds of trust required to be delivered by a
Loan Party pursuant to the Loan Documents and any instruments of assignment or
other similar instruments or agreements executed pursuant to the foregoing.

“Commitment” means, (i) with respect to each Lender, its Revolving Commitment or
Incremental Commitment, as and to the extent applicable and (ii) with respect to
each L/C Issuer, its L/C Commitment, in each case as set forth on Schedule 2.01
or in the applicable Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as any such amount may be adjusted from
time to time in accordance with this Agreement.

“Commitment Fee” has the meaning specified in Section 2.11(a).

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Commitment Fee Percentage” means a rate per annum equal to 0.375%; provided
that, commencing on the first date of the first calendar quarter ending after
the Closing Date and for any day thereafter, the Commitment Fee Percentage shall
be the applicable rate per annum set forth below based upon the Average
Revolving Loan Utilization as of the most recent Adjustment Date:

 

Average Revolving Loan Utilization

  

Commitment Fee Percentage

Less than or equal to 50%    0.375% Greater than 50%    0.25%

The Commitment Fee Percentage shall be adjusted quarterly on each Adjustment
Date based upon the Average Revolving Loan Utilization in accordance with the
table above; provided that if an Event of Default shall have occurred and be
continuing at the time any reduction in the Commitment Fee Percentage would
otherwise be implemented, then no such reduction shall be implemented until the
date on which such Event of Default shall have been cured or waived.

“Communications” has the meaning specified in Section 10.02(d).

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer, appropriately completed and substantially in the form of Exhibit D.

“Compliance Period” means any period (a) during which an Event of Default has
occurred and is continuing or (b) beginning on the date that Excess Availability
is less than the greater of (i) 10% of the Line Cap and (ii) $5,000,000, until
the date that Excess Availability has been at least the greater of (i) 10% of
the Line Cap and (ii) $5,000,000 for thirty (30) consecutive calendar days.

“Condemnation” means any taking or expropriation by a Governmental Authority of
property or assets, or any part thereof or interest therein, for public or
quasi-public use under the power of eminent domain, by reason of any public
improvement or condemnation or in any other manner.

“Condemnation Award” means all proceeds of any Condemnation or transfer in lieu
thereof.

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus, without duplication and to the extent deducted (and
not otherwise added back) or (in the case of clause (ix) below) not included in
determining Consolidated Net Income for such period, the sum of (i) Consolidated
Interest Expense, (ii) expense for Taxes paid or accrued (including in respect
of repatriated funds and any future taxes or other levies which replace or are
intended to be in lieu of such taxes and any penalties and interest related to
such taxes or arising from tax examinations), (iii) depreciation,
(iv) amortization (including amortization of deferred financing fees or costs),
(v) non-cash expenses or losses, (vi) non-cash expenses related to stock based
compensation, (vii) any non-recurring charges, costs, fees and expenses directly
incurred or paid directly as a result of discontinued operations (other than
such charges, costs, fees and expenses to the extent constituting losses arising
from such discontinued operations), (viii) any other extraordinary, unusual or
non-recurring cash charges or expenses; provided that the aggregate amount added
back pursuant to this clause (viii), together with the aggregate amounts added
back pursuant to clauses (ix) or (xvi), shall not exceed 20% of Consolidated
EBITDA for the four fiscal quarter period ending on any date of determination
(prior to giving effect to the addback of any such item pursuant to this clause
(viii) or clause (ix) or (xvi)), (ix) the amount of “run rate” cost savings,
operating expense reductions and synergies projected by MKS in good faith to be
realized as a result of any Investment, Disposition or internal cost-savings
initiative or the Acquisition, in each case within the six consecutive fiscal
quarters following the end of the relevant period consummation of such
Investment, Disposition or initiative or the Acquisition, calculated as though
such cost savings and synergies had been realized on the first day of such
period and net of the amount of actual benefits received during such period from
such Investment, Disposition or initiative or the Acquisition; provided that
(A) a duly

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

completed certificate signed by a Responsible Officer of MKS shall be delivered
to the Administrative Agent certifying that such cost savings and synergies are
reasonably expected and factually supportable in the good faith judgment of MKS,
(B) no cost savings or synergies shall be added pursuant to this clause (ix) to
the extent duplicative of any expenses or charges otherwise added to
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period and (C) the aggregate amount of cost savings and synergies added
back pursuant to this clause (ix), together with the aggregate amounts added
back pursuant to clause (viii) or (xvi), shall not exceed 20% of Consolidated
EBITDA for the four quarter period ending on any date of determination (prior to
giving effect to the addback of such items pursuant to this clause (ix) or
clause (viii) or (xvi)), (x) adjustments relating to purchase price allocation
accounting, (xi) losses on asset sales, disposals or abandonments (other than
asset sales, disposals or abandonments in the ordinary course of business),
(xii) any loss relating to amounts paid in cash prior to the stated settlement
date of any hedging obligation that has been reflected in Consolidated Net
Income for such period, (xiii) any loss resulting from a change in accounting
principles during such period to the extent included in Consolidated Net Income,
(xiv) any Transaction Costs incurred during such period, (xv) any fees and
expenses (including any transaction or retention bonus or similar payment)
incurred during such period, or any amortization thereof for such period, in
connection with any acquisition (including, but not limited to, the
Acquisition), non-recurring costs to acquire equipment to the extent not
capitalized in accordance with GAAP, and any Investment, recapitalization, asset
disposition, non-competition agreement, issuance or repayment of debt, issuance
of equity securities, refinancing transaction or amendment or other modification
of or waiver or consent relating to any debt instrument (in each case, including
the Transaction Costs and any such transaction consummated prior to the Closing
Date and any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful (including, for the
avoidance of doubt, the effects of expensing all transaction-related expenses in
accordance with FASB Accounting Standards Codification 805 and gains or losses
associated with FASB Accounting Standards Codification 460), (xvi) restructuring
charges or expenses, whether or not classified as restructuring charges or
expenses under GAAP (including integration costs, restructuring costs related to
acquisitions and to closure or consolidation of facilities or locations,
facilities’ opening costs and other business optimization expenses, curtailments
or modifications to pension and post-retirement employee benefit plans retention
or completion bonuses and any expense related to any reconstruction,
de-commissioning or reconfiguration of fixed assets for alternate use); provided
that the aggregate amount added back pursuant to this clause (xvi), together
with the aggregate amounts added back pursuant to clause (viii) or (ix), shall
not exceed 20% of Consolidated EBITDA for the four quarter period ending on any
date of determination (prior to giving effect to the add-back of any such item
pursuant to this clause (xvi), or clause (viii) or (ix)), (xvii) proceeds of
business interruption insurance, (xviii) charges, losses or expenses to the
extent indemnified or insured by a third party to the extent such Person has
notified such third party of such amount and such third party has not denied
their reimbursement obligation, and (xix) the amount of any expense or reduction
of Consolidated Net Income consisting of Restricted Subsidiary income
attributable to minority interests or non-controlling interests of third parties
in any non-Wholly Owned Restricted Subsidiary, excluding cash distributions in
respect thereof, minus, without duplication and to the extent included (and not
otherwise deducted) in determining Consolidated Net Income for such period, the
sum of (l) interest income (to the extent not netted against interest expense in
the calculation of Consolidated Interest Expense), (2) income tax credits and
refunds (to the extent not netted from Tax expense), (3) any cash payments made
during such period in respect of items described in clause (v) above subsequent
to the applicable Test Period in which the relevant non-cash expenses or losses
were incurred, (4) any non-recurring income or gains directly as a result of
discontinued operations, (5) any unrealized income or gains in respect of Swap
Agreements (to the extent not included in clause (1) above or netted against
interest expense in the calculation of Consolidated Interest Expense),
(6) extraordinary, unusual or non-recurring income or gains, (7) gains on asset
sales, disposals or abandonments (other than asset sales, disposals or
abandonments in the ordinary course of business), (8) any

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

gain relating to amounts paid in cash prior to the stated settlement date of any
hedging obligation that has been reflected in Consolidated Net Income for such
period and (9) any gain resulting from a change in accounting principles during
such period to the extent included in Consolidated Net Income, each as
determined for MKS and its Restricted Subsidiaries in accordance with GAAP on a
consolidated basis. For the avoidance of doubt, the foregoing additions to, and
subtractions from, Consolidated EBITDA shall not give effect to any items
attributable to the Unrestricted Subsidiaries. For the purposes of calculating
Consolidated EBITDA for any Test Period as of any date, (I) if at any time
during such Test Period or after the end of such Test Period but prior to such
date, MKS or any Restricted Subsidiary shall have made any Disposition or
converted any Restricted Subsidiary into an Unrestricted Subsidiary, the
Consolidated EBITDA for such Test Period shall be reduced by an amount equal to
the Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Disposition or to such conversion for such Test Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Test Period, (II) if during such Test Period or
after the end of such Test Period but prior to such date, MKS or any Restricted
Subsidiary shall have converted any Unrestricted Subsidiary into a Restricted
Subsidiary, Consolidated EBITDA for such Test Period shall be calculated after
giving pro forma effect thereto in accordance with Section 1.03(c) as if such
conversion occurred on the first day of such Test Period and (III) if during
such Test Period or after the end of such Test Period but prior to such date,
MKS or any Restricted Subsidiary shall have consummated a Permitted Acquisition,
Consolidated EBITDA for such Test Period shall be calculated as if such
Permitted Acquisition were consummated on the first day of such Test Period.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of MKS
and its Restricted Subsidiaries calculated on a consolidated basis for such
period with respect to all outstanding Indebtedness of MKS and its Restricted
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and banker’s acceptance financing and net
costs and benefits under interest rate Swap Agreements to the extent such net
costs and benefits are allocable to such period in accordance with GAAP). In the
event that MKS or any Restricted Subsidiary shall have completed a Disposition
or a Permitted Acquisition since the beginning of the relevant period,
Consolidated Interest Expense shall be determined for such period on a pro forma
basis as if such Disposition or Permitted Acquisition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of MKS and its Restricted Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than MKS
or a Restricted Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to MKS or any Wholly-Owned
Restricted Subsidiary of MKS.

“Consolidated Secured Debt” means, as of any date of determination, Consolidated
Total Indebtedness outstanding on such date that is secured by a Lien on any
assets of MKS or any of its Restricted Subsidiaries.

“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of MKS and its Restricted Subsidiaries calculated in accordance
with GAAP on a consolidated basis as of the end of the most recently completed
Test Period.

“Consolidated Total Indebtedness” means, as of the date of any determination
thereof, the sum, without duplication, of the aggregate Indebtedness of MKS and
its Restricted Subsidiaries that is of the type described in clauses (a),
(b) and (e) and, to the extent relating to any such clause (a), (b) or (e),
clause (i) of the definition of Indebtedness hereunder; provided that
Consolidated Total Indebtedness shall not include Indebtedness in respect of any
letter of credit or bank guaranty, except to the extent of unreimbursed
obligations in respect of any drawn letter of credit or bank guaranty.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright Security Agreement” means the Copyright Security Agreement, dated as
of the Closing Date, substantially in the form of Exhibit IV to the Security
Agreement.

“Copyrights” means any and all rights in any works of authorship, including
(i) copyrights and moral rights, (ii) copyright registrations and recordings
thereof and all applications in connection therewith, (iii) income, license
fees, royalties, damages, and payments now and hereafter due or payable under
and with respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof and (v) all of each Borrower’s and each Loan Party’s
rights corresponding thereto throughout the world.

“Credit Extension” means a Borrowing or an L/C Credit Extension.

“Current Asset Collateral” means the “ABL Priority Collateral” as defined in the
Intercreditor Agreement.

“DBNY” has the meaning specified in the preamble.

“Debt Issuance” means the incurrence, issuance or assumption by MKS or any of
its Restricted Subsidiaries of any Indebtedness.

“Default” means any condition or event that constitutes an Event of Default or
that, with the giving of notice, the passage of applicable grace periods, or
both, would be an Event of Default.

“Default Rate” means (i) in the case of overdue principal amounts, an interest
rate per annum that is equal to the rate that would otherwise be applicable
thereto plus 2.00%, (ii) in the case of Reimbursement Obligations, the rate
applicable to a Revolving Loan that is a Base Rate Loan plus 2.00% and (iii) in
the case of any overdue interest payable on any Loan or Reimbursement Obligation
or any overdue Commitment Fee or any other overdue amount payable hereunder, an
interest rate per annum equal to the rate then applicable to Base Rate Loans
plus 2.00%, in each case, with respect to foregoing clauses (i), (ii) and (iii),
from the date such amount was due until such overdue amount is paid in full
(after as well as before judgment).

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans or participations in respect
of any Protective Advance or L/C Obligation within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and MKS in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in such writing) has not been satisfied or (ii) pay
to the Administrative Agent, any L/C Issuer or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Protective Advances or Letters of Credit) within two (2) Business Days of the
date when due, (b) has notified MKS, the Administrative Agent or any L/C Issuer
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such notice or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such notice or public statement) cannot
be satisfied), (c) has failed, within three (3) Business Days after written
request by the Administrative Agent or MKS, to confirm in writing to the
Administrative Agent and MKS that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and MKS), or (d) has, or has a direct or indirect
parent company that has, after the date of this Agreement, (i) become the
subject of a proceeding under any Bankruptcy Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-in Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) upon delivery of written notice of such determination to MKS,
each L/C Issuer and each Lender.

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Loan Parties.

“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
twelve (12) most recently ended fiscal months divided by (b) total gross sales
for the twelve (12) most recently ended fiscal months.

“Dilution Reserve” means, at any date, (a) the excess of the applicable Dilution
Ratio over 5% multiplied by (b) the Eligible Accounts.

“Discharge of Senior Credit Obligations” means (i) payment in full in cash of
the principal of and interest (including interest accruing on or after the
commencement of any Insolvency or Liquidation Proceeding, whether or not a claim
for such interest is, or would be, allowed in such Insolvency or Liquidation
Proceeding) and premium, if any, on all Indebtedness outstanding under the Loan
Documents and termination of all commitments to lend or otherwise extend credit
under the Loan Documents, (ii)

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

payment in full in cash of all other Finance Obligations under the Loan
Documents that are due and payable or otherwise accrued and owing at or prior to
the time such principal and interest are paid (including legal fees and other
expenses, costs or charges accruing on or after the commencement of any
Insolvency or Liquidation Proceeding, whether or not a claim for such fees,
expenses, costs or charges is, or would be, allowed in such Insolvency or
Liquidation Proceeding), other than Cash Management Obligations and Swap Secured
Obligations not yet due and payable and any contingent indemnification
obligations under the Loan Documents in respect of which no claim or demand for
payment has been made at such time and (iii) termination, cancellation or Cash
Collateralization of all Letters of Credit issued or deemed issued under the
Loan Documents.

“Disposition” means, with respect to any Person, a sale, transfer, lease,
exclusive license or other disposition of any asset of such Person (including
any such transaction effected by way of merger or consolidation and including
any issuance of any of Equity Interests in a Subsidiary of such Person, other
than to such Person or a Subsidiary of such Person). “Dispose” and “Disposed”,
as to any asset subject to the Disposition, shall have meanings correlative to
the foregoing.

“Disqualified Capital Stock” means any Equity Interest of any Person that is not
Qualified Capital Stock.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

“Dollars” and “$” means, lawful money of the United States.

“Domestic Subsidiary” means, with respect to any Person, any Subsidiary that is
organized under the laws of a jurisdiction in the United States, any State
thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” means, at any time, the Accounts of the Loan Parties at such
time, other than any Account to which (or any portion of which) the
Administrative Agent determines in its Permitted Discretion (following
reasonable prior notice to, and consultation with, MKS), any one or more of the
exclusionary criteria set forth below applies. Without limiting the
Administrative Agent’s Permitted Discretion provided herein, Eligible Accounts
shall not include any Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Collateral Agent;

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) which is subject to any Lien other than (i) a Lien in favor of the
Collateral Agent, (ii) a Lien in favor of the Term Agent which is junior in
priority to the Lien in favor of the Collateral Agent and (iii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Collateral Agent;

(c) (i) which is unpaid more than 120 days after the date of the original
invoice therefor or more than 90 days after the original due date therefor or
(ii) which has been written off the books of the Loan Parties or otherwise
designated as uncollectible (in determining the aggregate amount from the same
Account Debtor that is unpaid hereunder there shall be excluded the amount of
any net credit balances relating to Accounts due from such Account Debtor which
are unpaid more than 120 days from the date of the original invoice therefor or
more than 90 days from the original due date);

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to the Loan Parties
exceeds 25% (or 30% if the corporate family rating or corporate credit rating of
such Account Debtor by either Moody’s or S&P is at least Baa3 (with at least a
stable outlook) or BBB- (with at least a stable outlook)) of the aggregate
Eligible Accounts;

(f) with respect to which any representation or warranty contained in this
Agreement or in any other Loan Document with respect to such Account is not true
in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent (utilizing its Permitted
Discretion (following reasonable prior notice to, and consultation with, MKS))
which has been sent to the Account Debtor, (iii) represents a progress billing,
(iv) is contingent upon a Loan Party’s completion of any further performance
(other than routine installation of shipped products), (v) represents a sale on
a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis or
(vi) relates to payments of interest;

(h) (i) for which the goods giving rise to such Account have not been shipped to
the Account Debtor or for which the services giving rise to such Account have
not been performed by a Loan Party or if such Account was invoiced more than
once or (ii) for which the goods giving rise to such Account have been shipped
to the Account Debtor by FOB destination and such goods have not yet been
received by the Account Debtor;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

under any state or federal bankruptcy laws (other than post-petition accounts
payable of an Account Debtor that is a debtor-in-possession under the Bankruptcy
Code and reasonably acceptable to the Administrative Agent), (iv) admitted in
writing its inability, or is generally unable to, pay its debts as they become
due, (v) become insolvent, or (vi) ceased operation of its business;

(k) which is owed by any Account Debtor which has sold all or a substantially
all of its assets;

(l) which is owed in any currency other than Dollars or Canadian Dollars;

(m) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent, or (ii) the government of the U.S., or any department,
agency, public corporation, or instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of the
Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction;

(n) which is owed by any Affiliate of any Loan Party or any employee, officer,
director, agent or stockholder of any Loan Party or any of its Subsidiaries;

(o) which is owed by an Account Debtor to which any Loan Party is indebted, but
only to the extent of such indebtedness, or is subject to any security, deposit,
progress payment, retainage or other similar advance made by or for the benefit
of an Account Debtor, in each case to the extent thereof;

(p) which is subject to any counterclaim, deduction, defense, setoff or dispute
(to the extent such dispute has been asserted as to such Account), but only to
the extent of any such counterclaim, deduction, defense, setoff or dispute;

(q) which is evidenced by any promissory note, chattel paper or instrument;

(r) which is owed by an Account Debtor which is a Sanctioned Person;

(s) (i) to the extent that any Loan Party has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or (ii) to the extent any Account was
partially paid and the applicable Loan Party created a new receivable for the
unpaid portion of such Account;

(t) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including the
U.S. Export Administration Regulations, the International Traffic in Arms
Regulations, the Federal Consumer Credit Protection Act, the Federal Truth in
Lending Act and Regulation Z of the Board;

(u) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than a Loan Party has or has
had an ownership interest in such goods, or which indicates any party other than
a Loan Party as payee or remittance party;

(v) which was created on cash on delivery terms; or

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(w) which is a Foreign Account (other than a Foreign Account (i) that is owed by
an Account Debtor listed on Schedule 1.01, as such Schedule may be updated from
time to time in the Administrative Agent’s Permitted Discretion after written
request by MKS and (ii) that, together with other Foreign Accounts not excluded
as Eligible Accounts pursuant to this parenthetical, constitute less than the
lesser of $10,000,000 and 20% of the aggregate Eligible Accounts).

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion (following reasonable
prior notice to, and consultation with, MKS), be reduced by, without duplication
(whether of the exclusionary criteria set forth in the definition of Eligible
Accounts or of any Reserve), to the extent not reflected in such face amount,
(i) the amount of all accrued and actual discounts, claims, credits or credits
pending, promotional program allowances, price adjustments, finance charges or
other allowances (including any amount that any Loan Party may be obligated to
rebate to an Account Debtor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable Loan
Party to reduce the amount of such Account. Standards of eligibility may be made
more restrictive from time to time (and such increased restrictiveness may be
subsequently reversed from time to time) by the Administrative Agent in its
Permitted Discretion, following reasonable prior notice to, and consultation
with, MKS, with any such changes to be effective four days after delivery of
notice thereof to MKS and the Lenders.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other bank, business development company, finance
company or other financial institution that provides loans and any fund that
invests in loans in the ordinary course of its business and any other entity
(other than a natural person) that is an “accredited investor” (as defined in
Regulation D of the Securities Act) approved by, solely in the case of this
clause (iv), the Administrative Agent and the L/C Issuers and unless a payment
or bankruptcy Event of Default has occurred and is continuing, MKS (each such
approval not to be unreasonably withheld or delayed; provided that, with respect
to any MKS’s consent that is required, MKS shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after MKS has received notice
thereof). Notwithstanding the foregoing, “Eligible Assignee” shall not include
MKS or any of its Affiliates.

“Eligible Inventory” means, at any time, the Inventory of the Loan Parties other
than Inventory to which (or any portion to which) the Administrative Agent
determines in its Permitted Discretion (following reasonable prior notice to,
and consultation with, MKS) any of the exclusionary criteria set forth below
applies. Without limiting the Administrative Agent’s Permitted Discretion
provided herein, Eligible Inventory shall not include any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Collateral Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Collateral Agent, (ii) a Lien in favor of the Term Agent which is junior in
priority to the Lien in favor of the Collateral Agent and (iii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Collateral Agent;

(c) which is, in the Administrative Agent’s Permitted Discretion (following
reasonable prior notice to, and consultation with, MKS), slow moving, obsolete,
unmerchantable, defective, used, unfit for sale or unsalable;

(d) with respect to which any representation or warranty contained in this
Agreement or in any other Loan Document is not true in all material respects;

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) in which any Person other than a Loan Party shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;

(f) which is not raw materials or finished goods or which constitutes
work-in-process, spare or replacement parts, subassemblies, packaging and
shipping material, manufacturing supplies, samples, prototypes, displays or
display items, bill-and-hold or ship-in-place goods, goods that are returned or
marked for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;

(g) which is not located in the U.S. or is in transit with a common carrier from
vendors and suppliers (it being understood that any such Inventory that is in
transit from any Loan Party to another Loan Party or from any Loan Party to a
warehouse owned or leased by such Loan Party or another Loan Party shall not be
excluded pursuant to this clause (g) solely because such Inventory is in
transit; provided that in the case of any such Inventory in transit to a
warehouse leased by a Loan Party, the Administrative Agent has received a
Collateral Access Agreement in respect thereof that continues to be in effect or
an appropriate Reserve has been taken in respect thereof);

(h) which is located in any location leased by a Loan Party unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a Rent Reserve has been established by the Administrative Agent in its
Permitted Discretion (following reasonable prior notice to, and consultation
with, MKS);

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
a Collateral Access Agreement and such other documentation as the Administrative
Agent may require or (ii) an appropriate Reserve has been established by the
Administrative Agent in its Permitted Discretion (following reasonable prior
notice to, and consultation with, MKS);

(j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor, unless such bailee has delivered to the Administrative Agent a
Collateral Access Agreement or such other documentation as the Administrative
Agent may require;

(k) which is a discontinued product or component thereof;

(l) which is the subject of a consignment by the applicable Loan Party as
consignor;

(m) which is perishable;

(n) which contains or bears any intellectual property rights licensed to the
applicable Loan Party unless the Administrative Agent is reasonably satisfied
that it may sell or otherwise dispose of such Inventory without (i) infringing
the rights of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;

(o) which is not reflected in a current perpetual inventory report of the Loan
Parties (unless such Inventory is reflected in a report to the Administrative
Agent as “in transit” Inventory);

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(p) for which reclamation rights have been asserted by the seller; or

(q) which has been acquired from a Sanctioned Person.

Standards of eligibility may be made more restrictive from time to time (and
such restrictiveness may be subsequently reversed from time to time) by the
Administrative Agent in its Permitted Discretion, after consultation with MKS,
with any such changes to be effective four days after delivery of notice thereof
to MKS and the Lenders.

“Employee Benefit Arrangements” means in any jurisdiction the material benefit
schemes or arrangements in respect of any employees or past employees operated,
maintained or contributed to by MKS or any of its Restricted Subsidiaries or in
which MKS or any of its Restricted Subsidiaries participates and which provide
benefits on ill-health, injury, death or voluntary withdrawal from or
termination of employment, including termination indemnity payments and life
assurance and post-retirement medical benefits, other than Plans or Foreign
Pension Plans.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Enforceability Limitations” has the meaning specified Section 5.04.

“Environment” means ambient air, indoor air, surface water, groundwater, land
and subsurface strata and natural resources such as wetlands, flora and fauna.

“Environmental Laws” means all Laws, Environmental Permits or governmental
restrictions relating to pollution or the protection of the Environment,
including those relating to the generation, use, transportation, distribution,
storage, treatment, disposal, presence, Release or threat of Release of any
Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise, of MKS
or any of its Restricted Subsidiaries resulting from or based on (i) violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage or treatment of any Hazardous Material, (iii) exposure to any Hazardous
Material, (iv) the presence, Release or threatened Release of any Hazardous
Material into the Environment or (v) any contract or agreement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or exchangeable into Equity Interests of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event, but excluding any Indebtedness convertible into
Equity Interests.

“Equity Interests” means all shares of capital stock, partnership interests
(whether general or limited), limited liability company membership interests,
beneficial interests in a trust and any other interest or participation that
confers on a Person the right to receive a share of profits or losses, or
distributions of assets, of an issuing Person, but excluding any Indebtedness
convertible into such Equity Interests.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulation promulgated thereunder.

“ERISA Affiliate” means each entity that together with MKS or any of its
Restricted Subsidiaries, is treated as a single employer under Section 414(b) or
(c) of the Code, or, solely for purposes of Section 302 of ERISA and Section 412
of the Code, is treated as a single employer under Section 414 of the Code.

“ERISA Event” means, with respect to any Plan:

(i) a reportable event as defined in Section 4043 of ERISA and the regulations
issued under such Section with respect to a Plan, excluding, however, such
events as to which the PBGC by regulation has waived the requirement of
Section 4043(a) of ERISA that it be notified within thirty (30) days of the
occurrence of such event;

(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of any Plan,
and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following thirty (30) days;

(iii) the failure to meet the minimum funding standard of Section 412 of the
Code with respect to any Plan (whether or not waived in accordance with
Section 412 of the Code), the application for a minimum funding waiver under
Section 302(c) of ERISA with respect to any Plan, the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Plan or the failure to make any required contribution to a Multiemployer Plan,
the determination that any Plan is, or is reasonably expected to be, in
“at-risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4)
of the Code);

(iv) (A) the incurrence of any material liability by MKS or any of its
Restricted Subsidiaries pursuant to Title I of ERISA or to the penalty or excise
tax provisions of the Code relating to employee benefit plans (as defined in
Section 3 of ERISA), or the occurrence or existence of any event, transaction or
condition that could reasonably be expected to result in the incurrence of any
such liability by MKS or any of its Restricted Subsidiaries pursuant to Title I
of ERISA or to such penalty or excise tax provisions of the Code; or (B) the
incurrence of any material liability by MKS or any of its Restricted
Subsidiaries or an ERISA Affiliate pursuant to Title IV of ERISA (other than for
PBGC premiums due but not delinquent) or the occurrence or existence of any
event, transaction or condition that could reasonably be expected to result in
the incurrence of any such material liability or imposition of any lien on any
of the rights, properties or assets of MKS or any of its Restricted Subsidiaries
or any ERISA Affiliate pursuant to Title IV of ERISA or to Section 412 of the
Code;

(v) the provision by the administrator of any Plan of a notice pursuant to
Section 4041(a)(2) of ERISA (or the reasonable expectation of such provision of
notice) of intent to terminate such Plan in a distress termination described in
Section 4041(c) of ERISA, the institution by the PBGC of proceedings to
terminate any Plan or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of
a Plan by the PBGC, or the appointment of a trustee by the PBGC to administer
any Plan;

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vi) the withdrawal of MKS or any of its Restricted Subsidiaries or ERISA
Affiliates in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA) from any Multiemployer Plan if it would
reasonably be expected to result in liability therefor, or the receipt by MKS or
any of its Restricted Subsidiaries or ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or is in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA), or that it
intends to terminate or has terminated under Section 4041A or 4042 of ERISA;

(vii) the imposition of liability (or the reasonable expectation thereof) on MKS
or any of its Restricted Subsidiaries or ERISA Affiliates pursuant to
Section 4062, 4063, 4064 or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA;

(viii) the assertion of a material claim (other than routine claims for
benefits) against any Plan (other than a Multiemployer Plan) or the assets
thereof, or against MKS or any of its Restricted Subsidiaries in connection with
any Plan;

(ix) the receipt by MKS or any of its Restricted Subsidiaries from the United
States Internal Revenue Service of notice of (x) the failure of any Plan (or any
Employee Benefit Arrangement intended to be qualified under Section 401(a) of
the Code) to qualify under Section 401 (a) of the Code, or (y) the failure of
any trust forming part of any Plan or Employee Benefit Arrangement to qualify
for exemption from taxation under Section 501(a) of the Code (excluding, for
purposes of this clause (ix), plan document or operational failures that are
eligible for correction under the Employee Plans Compliance Resolution System
and are corrected pursuant thereto); and

(x) the establishment or amendment by MKS or any of its Restricted Subsidiaries
of any Welfare Plan that provides post-employment welfare benefits in a manner
that would reasonably be expected to result in a Material Adverse Effect, other
than as may be required under applicable law.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” and “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

“Eurodollar Loan” means at any date a Loan which bears interest at a rate based
on the Adjusted Eurodollar Rate. All Loans denominated in an Alternative
Currency must be Eurodollar Loans.

“Eurodollar Rate” means, for any Interest Period as to any Eurodollar Loan,

(a) in the case of Eurodollar Loans denominated in Dollars or any Base Rate
Loans based upon the Base Rate determined pursuant to clause (iii) of the
definition thereof, (i) the rate per annum determined by the Administrative
Agent to be the offered rate which appears on the page of the Reuters Screen
which displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page) (the “LIBO
Rate”) for deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time), two Business Days prior to the
commencement of such Interest Period, (ii) in the event the rate referenced in
the preceding clause (i) does not appear on such page or service or if such page
or service shall cease to be available, the rate determined by the

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent to be the offered rate on such other page or other service
which displays the LIBO Rate for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the commencement of such Interest Period or (iii) if the rates
under either of the preceding clauses (i) or (ii) are not available, the
Interpolated Rate determined as of approximately 11:00 a.m. (London, England
time) prior to the commencement of such Interest Period;

(b) in the case of Eurodollar Loans denominated in Euros, (i) the rate per annum
determined by the Administrative Agent to be the offered rate which appears on
the Reuters Page EURIBOR01 (or any successor thereto), which displays the
offered rate administered by Banking Federation of the European Union (or any
other Person that takes over the administration of that rate) (the “EURIBO
Rate”) for deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period in Euros, determined as of
approximately 10:00 A.M. (Brussels time) two TARGET Days prior to the
commencement of such Interest Period or (ii) in the event the rate referenced in
the preceding clause (i) does not appear on such page or service or if such page
or service shall cease to be available, the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays the EURIBO Rate for deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period in Euros,
determined as of approximately 10:00 A.M. (Brussels time) two TARGET Days prior
to the commencement of such Interest Period or (iii) if the rates under either
of the preceding clauses (i) or (ii) are not available, the Interpolated Rate
determined as of approximately 10:00 A.M. (Brussels time) two TARGET Days prior
to the commencement of such Interest Period;

(c) in the case of Eurodollar Loans denominated in Sterling, (i) the rate per
annum determined by the Administrative Agent to be the offered rate which
appears on the page of the Reuters Screen which displays the London interbank
offered rate administered by ICE Benchmark Administration Limited (such page
currently being the LIBOR01 page) (the “Sterling LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Sterling, determined as of approximately 11:00 a.m.
(London, England time), on the first day of such Interest Period, (ii) in the
event the rate referenced in the preceding clause (i) does not appear on such
page or service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays the Sterling LIBO Rate for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Sterling, determined as of approximately 11:00 a.m.
(London, England time) on the first day of such Interest Period or (iii) if the
rates under either of the preceding clauses (i) or (ii) are not available, the
Interpolated Rate determined as of approximately 11:00 a.m. (London, England
time) on the first day of such Interest Period; and

(d) in the case of Eurodollar Loans denominated in any other Alternative
Currency, the rate designated with respect to such Alternative Currency at the
time such Alternative Currency is approved by the Administrative Agent and the
Lenders pursuant to Section 1.08;

provided, further, that if any such rate determined pursuant to the preceding
clauses (a) through (d) is below zero, the Eurodollar Rate will be deemed to be
zero.

“Eurodollar Reserve Percentage” means for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any other entity succeeding to the functions currently
performed thereby) for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Adjusted Eurodollar Rate for each outstanding Eurodollar Loan shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Event of Default” has the meaning specified in Section 8.01.

“Excess Availability” means, at any time, the Line Cap at such time, minus the
Revolving Outstandings at such time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Account” has the meaning assigned to such term in Section 6.11(d).

“Excluded Communications” has the meaning specified in Section 10.02(d).

“Excluded Property” means (i) the owned real estate located at 100 Highpower
Road, Rochester, NY 14623, (ii) any owned real estate with a book value of
$10,000,000 or less as of the Closing Date, or if acquired after the Closing
Date, as of the date of such acquisition, (iii) other owned real estate if in
the reasonable judgment of the Collateral Agent and the Borrower the costs and
burdens of obtaining a Mortgage thereon outweigh the benefits to the Lenders of
the security to be afforded thereby and (iv) “Excluded Property” as defined in
the Security Agreement.

“Excluded Subsidiary” means (a) any Unrestricted Subsidiary, (b) any Immaterial
Subsidiary, (c) any Subsidiary that is prohibited by any Law or by any
Contractual Obligation existing on the Closing Date from Guaranteeing the Senior
Credit Obligations or any Subsidiary that would require consent, approval,
license or authorization of any Governmental Authority in order to Guarantee the
Senior Credit Obligations unless such consent, approval, license or
authorization has been received, (d) any not-for-profit Subsidiary, (e) any
captive insurance company and (f) subject to the limitations on acquisitions of
non-Guarantors contained in the definition of Permitted Acquisition, any
Restricted Subsidiary acquired pursuant to a Permitted Acquisition to the extent
that (x) such Subsidiary is an obligor in respect of secured Indebtedness
permitted to be incurred or to exist pursuant to the Loan Documents and (y) such
secured Indebtedness was not incurred by such Restricted Subsidiary in
contemplation of such Permitted Acquisition to the extent the terms of such
secured Indebtedness prohibit such Restricted Subsidiary from becoming a
Guarantor.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any guaranty thereof) is
or becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation thereof) by virtue of such Loan Party’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Loan Party, or grant by such Loan Party of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one Swap
Agreement, such exclusion shall apply to only the portion of such Swap
Obligations that is attributable to Swap Agreements for which such Guarantee or
security interest becomes illegal or unlawful.

“Excluded Tax Subsidiary” means (a) any direct or indirect Foreign Subsidiaries,
(b) any direct or indirect Domestic Subsidiary of a controlled foreign
corporation within the meaning of Section 957 of the Code and (c) any Subsidiary
that is organized in the United States that holds no material assets other than
Equity Interests of one or more controlled foreign corporations within the
meaning of Section 957 of the Code.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment made by or on account of any obligation of
any Loan Party under any Loan Document,

(a) Taxes imposed on (or measured by) net income (however denominated), and
franchise Taxes, in each case, (i) imposed by the United States or by the
jurisdiction under the laws of which such recipient is organized or in which its
office is located or, in the case of any Lender, in which its Lending Office is
located, or (ii) that are Other Connection Taxes;

(b) any branch profits Taxes under Section 884(a) of the Code or any similar
Taxes imposed by a jurisdiction described in clause (a) of this definition or
that are Other Connection Taxes;

(c) any U.S. federal withholding Taxes imposed on or with respect to amounts
payable to a Lender by a law in effect on the date on which such Lender becomes
a party hereto (other than pursuant to an assignment request by the Borrower
under Section 3.07) or designates a new Lending Office, except, in each case, to
the extent that such Lender (or its assignor) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the applicable Loan Party with respect to such withholding Tax
pursuant to Section 3.01;

(d) any Taxes attributable to such recipient’s failure to comply with
Section 3.01(f); or

(e) any U.S. federal withholding Taxes imposed under FATCA.

“Export Approvals” has the meaning specified in Section 5.21.

“Facilities” means the Term Facility together with the ABL Facility.

“Failed Loan” has the meaning specified in Section 2.03(d).

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
entered into by the United States that implement or modify the foregoing
(together with the portions of any law implementing such intergovernmental
agreements).

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1.00%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; and provided further
that if such rate is below zero, such rate shall be deemed to be 0.00%.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Fee Letter” means the Fee Letter, dated as of February 22, 2016, among MKS, the
Arrangers and Deutsche Bank AG New York Branch.

“Finance Document” means (i) each Loan Document, (ii) each Secured Swap
Agreement and (iii) each Secured Cash Management Agreement, and “Finance
Documents” means all of them, collectively.

“Finance Obligations” means, at any date, (i) all Senior Credit Obligations,
(ii) all Swap Secured Obligations and (iii) all Cash Management Obligations;
provided, however, that the “Finance Obligations” of a Loan Party shall exclude
any Excluded Swap Obligations with respect to such Loan Party.

“Finance Party” means each Lender, each L/C Issuer, each Swap Creditor, each
Cash Management Bank, each Agent and each Indemnitee and their respective
successors and assigns, and “Finance Parties” means any two or more of them,
collectively.

“Financed Capital Expenditures” means, with respect to any Person and for any
period, Capital Expenditures made by such Person during such period that are
financed with the proceeds of Indebtedness (other than Revolving Loans) or Net
Cash Proceeds of any Disposition of assets, any Casualty Event, any incurrence
or issuance of Indebtedness or any issuance of Equity Interests.

“Financial Officer” means the chief financial officer, principal accounting
officer, senior vice president of finance, treasurer or controller of MKS.

“Fixed Charge Coverage Ratio” means the ratio of (a)(i) Consolidated EBITDA
minus (ii) taxes based on income, profits or capital, including federal,
foreign, state, franchise, excise and similar taxes (including in respect of
repatriated funds), net of cash refunds received, of MKS and its Restricted
Subsidiaries paid in cash during such Test Period minus (iii) Capital
Expenditures paid in cash during the applicable Test Period (other than Financed
Capital Expenditures) to (b)(i) Consolidated Interest Expense paid in cash
during such period plus (ii) the aggregate amount of scheduled principal
payments in respect of Consolidated Total Indebtedness of MKS and its Restricted
Subsidiaries made during such period plus (iii) solely for purposes of
determining whether the Payment Conditions are satisfied, the amount of payments
made pursuant to Section 7.06(k) paid in cash during the applicable Test Period.

“Foreign Account” means an Account that is owed by an Account Debtor which
(i) does not maintain its chief executive office in the U.S. or Canada or
(ii) is not organized under applicable law of the U.S., any state of the U.S.,
Canada, or any province of Canada.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable Law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan, or alleging the insolvency of any such Foreign Pension Plan,
(d) the incurrence of any liability by the Company or any Subsidiary under
applicable Law on account of the complete or partial termination of such Foreign
Pension Plan or the complete or partial withdrawal of any participating employer
therein or (e) the occurrence of any transaction that is prohibited under any
applicable Law and that would reasonably be expected to result in the incurrence
of any liability by the Company or any of the Subsidiaries, or the imposition on
the Company or any of the Subsidiaries of any fine, excise tax or penalty
resulting from any noncompliance with any applicable Laws.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by MKS or any Restricted Subsidiary primarily for the benefit
of employees of MKS or any Restricted Subsidiary residing outside the United
States, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code; provided that, for the avoidance of doubt, any
governmental plan or program requiring the mandatory payment of social insurance
taxes or similar contributions to a governmental fund with respect to the wages
of an employee will not be considered a “Foreign Pension Plan”.

“Foreign Subsidiary” means (a) a controlled foreign corporation within the
meaning of Section 957 of the Code and (b) any Subsidiary that is organized
under the laws of a jurisdiction other than the United States, any State thereof
or the District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of the outstanding L/C Obligations
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

“GAAP” means, subject to Section 1.03(b), United States generally accepted
accounting principles as in effect as of the date of determination thereof.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Group” means at any time a group of Loans consisting of (i) all Loans which are
Base Rate Loans at such time or (ii) all Loans which are Eurodollar Loans having
the same Interest Period at such time.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the lesser of (i) the

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

stated or determinable amount of the primary payment obligation in respect of
which such Guarantee is made and (ii) the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary payment obligation and the maximum
amount for which such guaranteeing Person may be liable are not stated or
determinable, in which case the amount of the Guarantee shall be such
guaranteeing Person’s maximum reasonably possible liability in respect thereof
as reasonably determined by MKS in good faith.

“Guarantor” means collectively, (A) MKS, (B) each Restricted Subsidiary of MKS
(except any Excluded Subsidiary and any Excluded Tax Subsidiary) and (C) each
Subsidiary of MKS that becomes a party to the Guaranty Agreement or other
guaranty agreement after the Closing Date required pursuant to Section 6.09, and
“Guarantors” means any two or more of them.

“Guaranty Agreement” means the Guaranty, substantially in the form of Exhibit E
hereto, dated as of the Closing Date, by MKS and the Subsidiary Guarantors in
favor of the Administrative Agent, as the same may be amended, modified or
supplemented from time to time in accordance with the terms thereof and of this
Agreement.

“Hazardous Materials” means all materials, chemicals, substances, wastes,
pollutants, contaminants, compounds, mixtures and constituents in any form,
including petroleum or petroleum products, asbestos or asbestos-containing
materials, polychlorinated biphenyls or radon gas, regulated pursuant to, or
which can give rise to liability under, any Environmental Law.

“Honor Date” has the meaning specified in Section 2.05(e)(i).

“Immaterial Subsidiary” means, as of any date of determination, any direct or
indirect Subsidiary of MKS that has been designated by MKS to the Administrative
Agent in writing (and not redesignated as a Material Subsidiary as provided
below) as an “Immaterial Subsidiary”; provided that (i) MKS shall not designate
any new Immaterial Subsidiary if such Subsidiary contributes more than 5% of the
consolidated revenues of MKS and its Restricted Subsidiaries as of the most
recently ended Test Period (determined on a Pro Forma Basis, if applicable),
(ii) MKS shall not designate any new Immaterial Subsidiary if the consolidated
revenues of all Immaterial Subsidiaries equals or exceeds, in the aggregate, 10%
of the consolidated revenues of MKS and its Restricted Subsidiaries as of the
end of the most recently ended Test Period, and (iii) if the consolidated
revenues of all Subsidiaries so designated by MKS as “Immaterial Subsidiaries”
(and not redesignated as “Material Subsidiaries”) shall, as of each date on
which financial statements under Section 6.01(a) or (b) are delivered, exceed
the limits set forth in clause (i) or (ii) above, then MKS (or in the event MKS
has failed to do so concurrently with the delivery of financial statements
required for such Test Period by Section 6.01(a) or (b), the Administrative
Agent) shall redesignate one or more Immaterial Subsidiaries as Material
Subsidiaries such that, as a result thereof, the revenues of all Subsidiaries
still designated as “Immaterial Subsidiaries” do not exceed such limits and
(iv) MKS may not be designated as an “Immaterial Subsidiary”; provided, further,
that MKS may designate and re-designate a Subsidiary as an Immaterial Subsidiary
at any time, subject to the terms set forth in this definition. Notwithstanding
the foregoing, for any determination made as of or prior to the date any Person
becomes an indirect or direct Subsidiary of MKS, such determination and
designation shall be made based on financial statements provided by or on behalf
of such Person in connection with the acquisition by MKS of such Person or such
Person’s assets.

“Increase Effective Date” has the meaning set forth in Section 2.15(a).

“Increase Joinder” has the meaning set forth in Section 2.15(c).

“Incremental Commitments” has the meaning set forth in Section 2.15(a).

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Incremental Facilities” has the meaning set forth in Section 2.15(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable and accrued
expenses arising in the ordinary course of business and licenses in the ordinary
course of business), (d) all obligations of such Person in respect of the
deferred purchase price of property or services (but excluding (i) trade
accounts, accrued expense payable incurred in the ordinary course of business
and licenses in the ordinary course of business, (ii) payroll liabilities and
deferred compensation and other payments in respect of services as employees,
and (iii) any purchase price or other post-closing balance sheet adjustment,
royalty, earnout, contingent payment or deferred payment of a similar nature
incurred in connection with an acquisition or Disposition), (e) all Capital
Lease Obligations and Synthetic Lease Obligations of such Person, (f) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and surety bonds, (g) all obligations, contingent
or otherwise, of such Person in respect of banker’s acceptances, (h) all
Indebtedness (excluding prepaid interest) of others secured by any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed; provided that, if such Person has not assumed
or otherwise become liable in respect of such Indebtedness, such obligations
shall be deemed to be in an amount equal to the lesser of (i) the unpaid amount
of such Indebtedness and (ii) fair market value of such property at the time of
determination (in MKS’s good faith estimate), (i) all Guarantees by such Person
of Indebtedness of others, (j) net obligations under any Swap Agreement and
(k) all Disqualified Capital Stock. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Taxes” means any Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insolvency or Liquidation Proceeding” means (i) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or any other Bankruptcy Law with
respect to any Loan Party, (ii) any other voluntary or involuntary insolvency,
examinership, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to any Loan Party or with respect to a material portion of their
respective assets, (iii) any liquidation, dissolution, examinership,
reorganization or winding up of any Loan Party whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy or (iv) any assignment for
the benefit of creditors or any other marshaling of assets and liabilities of
any Loan Party.

“Insurance Proceeds” means all insurance proceeds (other than business
interruption insurance proceeds), damages, awards, claims and rights of action
with respect to any Casualty.

“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs (including source code and object code), processes, product designs,
industrial designs, blueprints, drawings, data, customer lists, URLs and domain
names, specifications, documentations, reports, catalogs, literature, and any
other forms of technology or proprietary information of any kind, including all
rights therein and all applications for registration or registrations thereof.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Intellectual Property Security Agreements” means, collectively, the Copyright
Security Agreement, the Patent Security Agreement and the Trademark Security
Agreement.

“Intercompany Note” means a promissory note (x) contemplated by Section 7.04(d),
substantially in the form of Exhibit H hereto or (y) listed on Schedule 7.04.

“Intercreditor Agreement” means that certain ABL Intercreditor Agreement, dated
as of the Closing Date, among the Term Agent, as agent for the Term Loan Secured
Parties (as defined therein), the Administrative Agent, as agent for the ABL
Secured Parties (as defined therein) and the Loan Parties from time to time
party thereto.

“Interest Payment Date” means (i) as to Base Rate Loans, the last Business Day
of each March, June, September and December (commencing June 30, 2016) and the
Revolving Termination Date and (ii) as to Eurodollar Loans, the last day of each
applicable Interest Period and the Revolving Termination Date, and in addition
where the applicable Interest Period for a Eurodollar Loan is greater than three
(3) months, then also the respective dates that fall every three (3) months
after the beginning of such Interest Period.

“Interest Period” means with respect to each Eurodollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Extension/Conversion and ending one (1), three (3) or six (6) (or if agreed by
all relevant Lenders, twelve (12)) months thereafter, as MKS may elect in the
applicable notice; provided that:

(i) any Interest Period which would otherwise end on a day which is not a
Business Day shall, subject to clause (iv) below, be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iii) if so provided in a written notice to MKS by the Administrative Agent at
the direction of the Required Lenders, no Interest Period in excess of one
(1) month may be selected at any time when an Event of Default is then in
existence; and

(iv) no Interest Period may be selected which would end after the Maturity Date.

“International Trade Laws” means all laws, rules, regulations and requirements
of any jurisdiction, including the United States, applicable to MKS, its
Affiliates, or any party to the Loan Documents concerning or relating to (i) the
importation of merchandise, including those administered by U.S. Customs and
Border Protection or the U.S. Department of Commerce; (ii) the exportation or
reexportation of items (including technology, services, and software), including
those administered by the U.S. Department of Commerce or the U.S. Department of
State; or (iii) Sanctions, terrorism or money laundering, including, without
limitation, (a) Executive Order No. 13224 of September 23, 2001, entitled
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism; (b) the Patriot Act; (c) the U.S. International
Emergency Economic Powers Act; (d) the U.S. Trading with the Enemy Act; (e) the
U.S. United Nations Participation Act; (f) the U.S. Syria Accountability and
Lebanese Sovereignty Act; (g) the U.S. Comprehensive Iran Sanctions,
Accountability, and Divestment Act of 2010; (h) the Iran Sanctions Act,
Section 1245 of the National Defense Authorization Act of 2012; (i) the Currency
and Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951- 1959). and
(j) any similar laws, rules, regulations and requirements enacted, administered
or enforced by the U.S., the United Nations Security Council, the European
Union, or Her Majesty’s Treasury.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Interpolated Rate” means, in relation to any Eurodollar Loan, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable
Eurodollar Rate for the longest period (for which the applicable Eurodollar Rate
is available for the applicable currency) that is shorter than the Interest
Period of that Eurodollar Loan and (b) the applicable Eurodollar Rate for the
shortest period (for which such Eurodollar Rate is available for the applicable
currency) that exceeds the Interest Period of that Eurodollar Loan, in each
case, as of (x) in the case of the Eurodollar Rate based on clause (a) or (c) of
the definition of “Eurodollar Rate”, 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period (or in the case of a Eurodollar
Loan denominated in Sterling, on the first day of such Interest Period) or
(y) in the case of the Eurodollar Rate based on clause (b) of the definition of
“Eurodollar Rate”, 11:00 a.m. (Brussels time), two TARGET Days prior to the
first day of such Interest Period.

“Inventory” has the meaning set forth in the UCC.

“Inventory Reserves” means reserves against Inventory as determined by the
Administrative Agent in its Permitted Discretion (following reasonable prior
notice to, and consultation with, MKS) to reflect one or more of: (a) a reserve
for shrink, or discrepancies that arise pertaining to inventory quantities on
hand between MKS’s perpetual accounting system, and physical counts of the
Inventory which will be based on the applicable Loan Party’s historical practice
and experience; (b) a reserve for Inventory which is designated to be returned
to vendor or which is recognized as not to customer specifications by the
applicable Loan Party; (c) a revaluation reserve whereby capitalized favorable
variances shall be deducted from Eligible Inventory and unfavorable variances
shall not be added to Eligible Inventory; and (d) a lower of the cost or market
reserve for any differences between the Loan Parties’ actual cost to produce
versus its selling price to third parties, determined on a product line basis.

“Investment” means, any transaction to (i) purchase, hold or acquire (including
pursuant to any merger or consolidation with any Person that was not a Wholly
Owned Restricted Subsidiary prior to such merger) any Equity Interest, evidences
of Indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person or (ii) purchase or
otherwise acquire (in one transaction or a series of transactions) substantially
all the assets of any Person or any assets of any other Person constituting a
business unit, division or line of business of such Person.

“Investment Account” means MKS’s accounts identified on Schedule 8 to the
Perfection Certificate as “Investment” accounts and any other investment account
from time to time after the Closing Date identified in writing (and certified to
be an account for investment purposes in which neither MKS nor any Restricted
Subsidiary will cause direct proceeds of Accounts and Inventory to be directly
deposited or credited) by a Responsible Officer of MKS to the Administrative
Agent.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Judgment Currency” has the meaning specified in Section 10.18.

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Junior Debt Payment” means (i) any payment to redeem, purchase, prepay, retire,
defease or otherwise acquire for value prior to scheduled maturity, scheduled
repayment or scheduled sinking fund payment any Subordinated Indebtedness, or
set aside any funds for such purpose, except any payment, purchase, prepayment,
retirement, defeasance or acquisition of such Indebtedness in connection with a
refinancing of such Indebtedness with Permitted Refinancing Indebtedness
thereof, (ii) any cash interest payment in respect of Subordinated Indebtedness
(other than (x) regularly scheduled interest payments as and when due in respect
of Subordinated Indebtedness permitted under this Agreement, (y) AHYDO Payments
and (z) any conversion of such Indebtedness into Equity Interests, if such
payments are not then prohibited by the subordination provisions thereof, which
shall be permitted) and (iii) any payment in violation of any subordination
terms of the documentation governing such Subordinated Indebtedness.

“L/C Borrowing” means a Revolving Borrowing made pursuant to Section 2.05(e)(iv)
or (v) to refinance Unreimbursed Amounts in respect of drawn Letters of Credit.

“L/C Commitment” means the commitment of each L/C Issuer to issue Letters of
Credit in an aggregate face amount at any one time outstanding (together with
the amounts of any unreimbursed drawings thereon) of up to the L/C Sublimit.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Disbursement” means a payment or disbursement made by an L/C Issuer
pursuant to a Letter of Credit.

“L/C Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any Letter of Credit Application and any agreements, instruments, Guarantee or
other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (i) the rights and obligations of
the parties concerned or at risk or (ii) any collateral security for such
obligations.

“L/C Issuer” means (i) DBNY, in its capacity as issuer of Letters of Credit
under Section 2.05(a), and its successor or successors in such capacity,
(ii) Barclays Bank PLC, in its capacity as issuer of Letters of Credit under
Section 2.05(a), and its successor or successors in such capacity and (iii) any
other Revolving Lender (or, if reasonably satisfactory to the Administrative
Agent, an Affiliate of any Revolving Lender) party to this Agreement in such
capacity or which MKS shall have designated as a “L/C Issuer” by notice to the
Administrative Agent with the consent of such other Revolving Lender or
Affiliate of a Revolving Lender, as applicable. Notwithstanding anything herein
to the contrary, neither DBNY, Barclays Bank PLC nor any of their respective
branches or Affiliates shall be required to issue any letters of credit
hereunder other than standby letters of credit.

“L/C Issuer Fees” has the meaning specified in Section 2.11(b)(iii).

“L/C Obligations” means at any time, the sum of (i) the maximum amount which is,
or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
Unreimbursed Amounts not then paid by MKS as provided in Section 2.05(e)(ii),
(iii), (iv) or (v) to the applicable L/C Issuer in respect of drawings under
Letters of Credit, including any portion of any such obligation to which a
Lender has become subrogated pursuant to Section 2.05(e)(vi). For all purposes
of this Agreement and all other Loan Documents, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“L/C Sublimit” means an amount equal to $15,000,000. The L/C Sublimit is a part
of, and not in addition to, the Revolving Committed Amount.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, licenses, authorizations and
permits of any Governmental Authority.

“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any real property.

“Lender” means Revolving Lender.

“Lender Party” means any Lender or L/C Issuer.

“Lending Office” means (i) with respect to any Lender and for each Type of Loan,
the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan in such Lender’s Administrative Questionnaire
or in any applicable Assignment and Assumption pursuant to which such Lender
became a Lender hereunder or such other office of such Lender (or of an
Affiliate of such Lender) as such Lender may from time to time specify to the
Administrative Agent and MKS as the office by which its Loans of such Type are
to be made and maintained and (ii) with respect to any L/C Issuer and for each
Letter of Credit, the “Lending Office” of such L/C Issuer (or of an Affiliate of
such L/C Issuer) designated on the signature pages hereto or such other office
of such L/C Issuer (or of an Affiliate of such L/C Issuer) as such L/C Issuer
may from time to time specify to the Administrative Agent and MKS as the office
by which its Letters of Credit are to be issued and maintained.

“Letter of Credit” means any standby letter of credit issued hereunder by an L/C
Issuer on or after the Closing Date.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form and from time to time in
use by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the fifth Business Day prior to the
Revolving Termination Date then in effect.

“Letter of Credit Fee” has the meaning specified in Section 2.11(b)(i).

“Letter of Credit Request” has the meaning specified in Section 2.05(c).

“LIBO Rate” has the meaning specified in the definition of “Eurodollar Rate”.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, easement, right-of-way or other encumbrance on
title, lien (statutory or otherwise), charge or other security interest or
preferential arrangement in the nature of a security interest of

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any kind or nature whatsoever (including any conditional sale or other title
retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing); provided that any operating lease or
license, and any filing of a UCC financing statement or similar filing that is a
protective lease filing in respect of an operating lease and any filings with a
Governmental Authority in respect of any license do not constitute Liens.

“Line Cap” means, at any time, the lesser of the aggregate Commitments then in
effect and the Borrowing Base then in effect.

“Loan Documents” means this Agreement, the Revolving Notes, the Guaranty
Agreement, the Collateral Documents, the Intercreditor Agreement, any Other
Intercreditor Agreement, the Fee Letter, each Increase Joinder, each L/C
Document, any agreement creating or perfecting rights in cash collateral
pursuant to the provisions of Section 2.16 of this Agreement, and any other
document or instrument designated by MKS and the Administrative Agent as a “Loan
Document,” collectively, in each case as the same may be amended, modified or
supplemented from time to time, and all other related agreements and documents
executed by a Loan Party in favor of, and delivered to, any Senior Credit Party
in connection with or pursuant to any of the foregoing, but for the avoidance of
doubt, excluding any Swap Agreements and any Cash Management Agreements.

“Loan Parties” means the Borrowers and the Guarantors, and “Loan Party” means
any of the foregoing.

“Loans” means Revolving Loans.

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

“Market Capitalization” means, with respect to any Restricted Payment made in
reliance on Section 7.06(i), an amount equal to (i) the total number of issued
and outstanding shares of common (or common equivalent) Equity Interests of MKS
on the date of declaration of the relevant Restricted Payment multiplied by
(ii) the arithmetic mean of the closing prices per share of such common (or
common equivalent) Equity Interests for the thirty (30) consecutive trading days
immediately preceding the date of declaration of such Restricted Payment.

“Material Adverse Effect” means (i) a material adverse effect on the business,
assets, operations, or financial condition of MKS and its Subsidiaries, taken as
a whole or (ii) a material adverse effect on the rights and remedies available
to the Lenders or the Collateral Agent under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans) or obligations
in respect of one or more Swap Agreements, of any one or more of MKS and its
Restricted Subsidiaries in an aggregate principal amount exceeding $30,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of MKS or any Restricted Subsidiary in respect of any Swap Agreement
at any time shall be the termination value (giving effect to any netting
agreements) that MKS or such Restricted Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

“Material Restricted Subsidiary” means each Restricted Subsidiary which, as of
the most recent fiscal quarter of MKS, (i) for the period of four consecutive
fiscal quarters then ended for which financial statements have been delivered
pursuant to Section 6.01, contributed greater than 5% of Consolidated EBITDA for
such period or (ii) contributed greater than 5% of Consolidated Total Assets as
of such date.

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Material Subsidiary” is defined in the definition of “Immaterial Subsidiary.”

“Maturity Date” means the fifth anniversary of the Closing Date (or if such day
is not a Business Day, the next succeeding Business Day).

“Maximum Rate” has the meaning specified in Section 10.09.

“Minimum Collateral Amount” means, at any time, (a) as to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 103% of the
Fronting Exposure of all L/C Issuers with respect to Letters of Credit issued
and outstanding at such time and (b) otherwise, an amount determined by the
Administrative Agent and the L/C Issuers in their sole discretion.

“MKS” has the meaning specified in the preamble.

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors.

“Mortgage” means each mortgage, deed of trust or other agreement that conveys or
evidences a Lien in favor of the Collateral Agent, for the benefit of the
Collateral Agent and the Finance Parties, on the Mortgaged Property in form and
substance reasonably acceptable to the Collateral Agent, including any
amendment, restatement, modification or supplement thereto.

“Mortgage Instruments” means, (i) with respect to any Mortgaged Property owned
by a Loan Party as of the Closing Date, the items listed on Parts 1 and 2 of
Schedule 6.14, (or such other or different items agreed by the Administrative
Agent and the Borrower) and (ii) with respect to Mortgaged Property acquired by
a Loan Party after the Closing Date, such title reports, title insurance,
“Life-of-Loan” flood certifications and flood insurance, opinions of counsel,
surveys, appraisals, environmental reports, acknowledged borrower notices of
flood insurance requirements and other similar information and related
certifications as are customary for the jurisdiction of the applicable Mortgaged
Property in connection with a financing transaction comparable to the financing
transactions contemplated by this Agreement and in any case, in form and
substance reasonably acceptable to the Administrative Agent; provided that,
Mortgage Instruments may include a “Life-of-Loan” Federal Emergency Standard
Flood Hazard Determination (together with a notice about special flood hazard
area status and flood disaster assistance duly executed by MKS and each Loan
Party relating thereto), and if such Mortgaged Property is located in a special
flood hazard area, evidence of flood insurance confirming that such insurance
has been obtained to the extent required by this Agreement.

“Mortgaged Property” means each fee interest in any real property located in the
U.S. (other than Excluded Property), if any, owned or acquired on or after the
Closing Date by any Loan Party.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) or
4001(a)(3) of ERISA.

“Net Cash Proceeds” means:

(i) with respect to any Asset Disposition (other than the issuance of Equity
Interests by any Subsidiary), Casualty or Condemnation, (A) the gross amount of
all cash proceeds (including cash Insurance Proceeds and cash Condemnation
Awards in the case of any Casualty or Condemnation) actually paid to or actually
received by MKS or any of its Restricted Subsidiaries in respect of such Asset
Disposition, Casualty or Condemnation (including any cash proceeds received as
proceeds of any disposition of non-cash proceeds of any Asset Disposition,
Casualty or

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Condemnation as and when received), less (B) the sum of (1) the amount, if any,
of all customary fees, legal fees, accounting fees, brokerage fees, commissions,
costs and other expenses that are incurred in connection with such Asset
Disposition, Casualty or Condemnation and are payable by MKS or any of its
Restricted Subsidiaries, but only to the extent not already deducted in arriving
at the amount referred to in clause (i)(A) above, (2) Taxes paid or reasonably
estimated to be payable in connection therewith (including Taxes imposed on the
distribution or repatriation of any such Net Cash Proceeds), (3) in the case of
any Disposition by, or Condemnation or Casualty affecting, a non-Wholly Owned
Restricted Subsidiary, the pro rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause (3)) attributable to minority
interests and not available for distribution to or for the account of MKS or a
Wholly Owned Restricted Subsidiary as a result thereof, (4) appropriate amounts
that must be set aside as a reserve in accordance with GAAP against any
indemnities, liabilities (contingent or otherwise) associated with such Asset
Disposition, Casualty or Condemnation, (5) if applicable, the principal amount
of any Indebtedness secured by a Permitted Lien that has been repaid or
refinanced in accordance with its terms with the proceeds of such Asset
Disposition, Casualty or Condemnation (6) any payments to be made by MKS or any
of its Restricted Subsidiaries as agreed between MKS or such Restricted
Subsidiary and the purchaser of any assets subject to an Asset Disposition,
Casualty or Condemnation in connection therewith and (7) any portion of such
proceeds deposited in an escrow account or other appropriate amounts that must
be set aside as a reserve in accordance with GAAP against any indemnities,
liabilities (contingent or otherwise) associated with such Asset Disposition,
Casualty or Condemnation; and

(ii) with respect to any Debt Issuance or issuance of Equity Interests or Equity
Equivalents, the gross amount of cash proceeds paid to or received by MKS or any
of its Restricted Subsidiaries in respect of such Debt Issuance or issuance of
Equity Interests or Equity Equivalents, less the sum of underwriting discounts
and commissions or placement fees, investment banking fees, legal fees,
consulting fees, accounting fees and other customary fees and expenses incurred
by MKS or any of its Restricted Subsidiaries in connection therewith.

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner reasonably
acceptable to the Administrative Agent by an appraiser reasonably acceptable to
the Administrative Agent, net of all costs of liquidation thereof.

“New Loan Party” has the meaning specified in Section 6.09(a).

“Non-Consenting Lender” means any Lender that does not approve any amendment,
waiver or consent that (a) requires the approval of all affected Lenders or all
the Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Extension Notice Date” has the meaning specified in Section 2.05(c)(iii).

“Non-U.S. Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

“Notice of Borrowing” means a request by a Borrower for a Revolving Borrowing,
substantially in the form of Exhibit A-1 hereto.

“Notice of Extension/Conversion” has the meaning specified in Section 2.07(a).

“OFAC” means the U.S. Treasury Department Office of Foreign Assets Control.

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Officer’s Certificate” means a certificate executed by the chief executive
officer, the president, any vice president, secretary or one of the Financial
Officers, each in his or her official (and not individual) capacity.

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction); (ii) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement (or
equivalent or comparable constitutive documents with respect to any non-United
States jurisdiction); and (iii) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
constitutive documents with respect to any non-United States jurisdiction) and
any agreement, instrument, filing or notice with respect thereto filed in
connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction (or any political
subdivision thereof) of the Governmental Authority imposing such Tax (other than
a connection arising solely from such recipient having executed, delivered,
performed its obligations or received a payment under, received or perfected a
security interest under, having been a party to, having enforced, having sold or
assigned an interest in any Loan or Loan Document or having engaged in any other
transaction pursuant to this Agreement or any other Loan Document).

“Other Intercreditor Agreement” has the meaning specified in Section 7.02(t).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.07).

“Outstanding Amount” means, with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date, including any L/C Borrowings
outstanding on such date, but after giving effect to any reimbursements of
outstanding unpaid drawings under any Letters of Credit (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C
Borrowings as a Revolving Borrowing) or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on or before such
date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of the Administrative Agent in the applicable offshore interbank
market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Participating Member State” means each state so described in any EMU
Legislation.

“Participation Interest” means a Credit Extension by a Lender by way of a
purchase of a participation interest in Letters of Credit or L/C Obligations as
provided in Section 2.05(e) or in any Loans as provided in Section 2.13.

“Patent Security Agreement” means the Patent Security Agreement, dated as of the
Closing Date, substantially in the form of Exhibit II to the Security Agreement.

“Patents” means patents and patent applications, including (i) all
continuations, divisionals, continuations-in-part, re-examinations, reissues,
and renewals thereof and improvements thereon, (ii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (iii) the right to sue for past, present, and future infringements
thereof and (iv) all of each Loan Party’s rights corresponding thereto
throughout the world.

“Patriot Act” has the meaning set forth in Section 10.14.

“Payment Accounts” has the meaning assigned to such term in Section 6.11(c).

“Payment Conditions” means with respect to any transaction to which such
conditions apply, (a) there is no Default or Event of Default existing
immediately before or after such transaction, (b) either (i) Excess Availability
on the date of the proposed transaction and for each day during the
30-consecutive day period immediately preceding such transaction (in each case,
calculated on a pro forma basis to include the borrowing of any Loans or
issuance of any Letters of Credit in connection with the proposed transaction)
is equal to or greater than the greater of (x) 15% (or in the case of
Post-Closing Acquisitions, 12.5%) of Line Cap and (y) $7,500,000 (or in the case
of case of Post-Closing Acquisitions, $6,000,000) and the Loan Parties are in
pro forma compliance with Section 7.10 whether or not such covenant is then in
effect or (ii) Excess Availability on the date of the proposed transaction and
for each day during the 30-consecutive day period immediately preceding such
transaction (in each case, calculated on a pro forma basis to include the
borrowing of any Loans or issuance of any Letters of Credit in connection with
the proposed transaction) is equal to or greater than the greater of (x) 20% (or
in the case of case of Post-Closing Acquisitions, 17.5%) of Line Cap and
(y) $10,000,000 (or in the case of case of Post-Closing Acquisitions,
$8,000,000), and (c) the Borrowers shall have delivered a customary certificate
to the Administrative Agent certifying as to compliance with the requirements of
clauses (a) and (b) (if applicable).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.

“Perfection Certificate” means with respect to any Loan Party a certificate,
substantially in the form of Exhibit J to this Agreement, completed and
supplemented with the schedules and attachments contemplated thereby and duly
executed on behalf of such Loan Party by a Responsible Officer of such Loan
Party.

“Permitted Acquisition” means the purchase or other acquisition by MKS or any
Restricted Subsidiary of Equity Interests in, or all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division or line of business of) any Person, in a single transaction or a series
of related transactions if (a) (i) in the case of any purchase or other
acquisition of Equity Interests in a Person, such Person (including each
Subsidiary of such Person), upon the consummation of such

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

purchase or acquisition, will be a Restricted Subsidiary (including as a result
of a merger or consolidation between MKS or any Restricted Subsidiary and such
Person, with, in the case of a merger or consolidation involving MKS, MKS being
the surviving entity) or (ii) in the case of any purchase or other acquisition
of other assets, such assets will be owned by MKS or a Wholly Owned Restricted
Subsidiary; (b) the business of such Person, or the business conducted with such
assets, as the case may be, constitutes a business permitted by Section 7.03(b);
and (c) at the time of and immediately after giving effect (including pro forma
effect) to any such purchase or other acquisition, (i) no Event of Default shall
have occurred and be continuing and (ii) if the Acquisition Consideration with
respect thereto exceeds $30,000,000 (other than to the extent financed with the
proceeds of the issuance of paid in Equity Interests or Equity Equivalents
(other than Disqualified Capital Stock) of MKS), MKS shall have delivered to the
Administrative Agent a certificate of a Financial Officer, certifying that all
the requirements set forth in this definition have been satisfied, or will be
satisfied upon consummation of the purchase or other acquisition, with respect
to such purchase or other acquisition. Notwithstanding anything in the contrary
contained in clause (a)(i) above, the aggregate amount of Acquisition
Consideration paid by MKS or any other Restricted Subsidiary for all Permitted
Acquisitions of Restricted Subsidiaries that do not become Loan Parties shall
not exceed $50,000,000.

“Permitted Discretion” shall mean a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment, provided that any reserve established or modified and any
standard of eligibility shall have a reasonable relationship to circumstances,
events or conditions which are the basis for such standard of eligibility.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
suppliers’ and other like Liens imposed by Law, arising in the ordinary course
of business and securing obligations that are not overdue by more than sixty
(60) days or are being contested in good faith by appropriate proceedings;

(c) pledges and deposits made or Liens imposed (i) in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations or employment laws or to secure other
public, statutory or regulatory obligations and (ii) in respect of letters of
credit, bank guarantees or similar instruments issued for the account of MKS or
any Subsidiary in the ordinary course of business supporting obligations of the
type set forth in clause (c)(i) above;

(d) pledges and deposits made or Liens imposed (i) to secure the performance of
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of MKS or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (d)(i) above;

(e) (x) Liens in respect of judgments that do not constitute an Event of Default
under Section 8.01(j) or securing appeal or surety bonds related to such
judgments and (y) notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and not
constituting an Event of Default under Section 8.01(j);

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) (i) Liens, encumbrances and other matters disclosed on the title policies
delivered and satisfactory to the Administrative Agent in connection with
Mortgages delivered hereunder, and (ii) easements, zoning restrictions,
rights-of-way, restrictions on use and other encumbrances on real estate and
defects and irregularities in the title thereto, or any other matter of record,
landlord’s or lessor’s Liens under leases to which any Loan Party or Restricted
Subsidiary is a party, and other Liens none of which in the opinion of the
respective Loan Party or Restricted Subsidiary interferes materially with the
use of real estate of the Loan Parties taken as a whole in the ordinary conduct
of business, which encumbrances, defects and Liens do not individually or in the
aggregate have a Material Adverse Effect on (x) if such real estate is subject
to a Mortgage, the value of said real estate or (y) the business of the Loan
Parties and the Restricted Subsidiaries on a consolidated basis; and

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness.

“Permitted Indebtedness” means unsecured Indebtedness (including Subordinated
Indebtedness) of any Loan Party and any Permitted Refinancing Indebtedness in
respect of any such Indebtedness; provided that (i) both immediately prior to
and after giving effect thereto, no Event of Default shall exist or result
therefrom, (ii) such Indebtedness matures on or after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is 91 days after the then applicable Maturity Date (it being
understood that any provision requiring an offer or requirement to purchase or
prepay such Indebtedness as a result of a change of control or asset sale and
any cash settled or net share settled conversion obligations shall not violate
the foregoing restriction), (iii) such Indebtedness is not guaranteed by any
Restricted Subsidiary of MKS other than the Subsidiary Guarantors (which
guarantees, if such Indebtedness is subordinated, shall be expressly
subordinated to the Finance Obligations on terms not less favorable to the
Lenders than the subordination terms of such Subordinated Indebtedness) and
(iv) both immediately prior to and after giving effect to the increase of such
Indebtedness (on a Pro Forma Basis in accordance with Section 1.03(c)), the
Total Leverage Ratio as the end of the most recently completed Test Period shall
not exceed 3.75:1.00.

“Permitted Liens” has the meaning assigned to such term in Section 7.02.

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”) other Indebtedness; provided
that (a) except with respect to a Refinancing of the Term Facility which for the
avoidance of doubt is subject to the terms of Section 7.01(t), the principal
amount (or accreted value, if applicable) of such Permitted Refinancing
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so refinanced (plus unpaid accrued interest and
premium (including tender, extension or prepayment premium) thereon, any
committed or undrawn amounts and underwriting and original issue discounts,
fees, commissions and expenses associated with such Permitted Refinancing
Indebtedness), (b) the final maturity date of such Permitted Refinancing
Indebtedness is no earlier than the maturity date of the Indebtedness being
Refinanced (it being understood that, in each case, any provision requiring
prepayment or an offer to purchase such Indebtedness as a result of a change of
control or asset sale shall not violate the foregoing restriction), (c) if the
Indebtedness (including any Guarantee thereof) being Refinanced is by its terms
subordinated in right of payment to the Finance Obligations, such Permitted
Refinancing Indebtedness (including any Guarantee thereof) shall be subordinated
in right of payment to the Finance Obligations on terms at least as favorable to
the Lenders as those contained in the documentation governing the Indebtedness
being Refinanced, taken as a whole (as determined in good faith by the Board of
Directors of MKS), (d) no Permitted Refinancing

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Indebtedness shall have obligors or contingent obligors that were not obligors
or contingent obligors (or that would not have been required to become obligors
or contingent obligors) in respect of the Indebtedness being Refinanced, (e) if
the Indebtedness being Refinanced is secured, such Permitted Refinancing
Indebtedness may be secured on terms no less favorable, taken as a whole, to the
Loan Parties than those contained in the documentation (including any
intercreditor agreement) governing the Indebtedness being Refinanced (reasonably
determined in good faith by the Board of Directors of MKS) and (f) in the case
of any Permitted Refinancing in respect of the Term Facility, such Permitted
Refinancing is (i) permitted under Section 7.01(t) and (ii) secured only by
assets pursuant to one or more security agreements permitted by and subject to
the Intercreditor Agreement.

“Permitted Restructuring Transactions” means, collectively, any transfers,
dividends (other than dividends paid directly or indirectly by the Borrower),
distributions, intercompany Dispositions or Investments and related Indebtedness
(collectively for purposes of this definition, “Transfers”) either
(1) undertaken concurrently with, or within the 27-month period following, the
consummation of the Acquisition, in order to achieve synergies or tax
efficiencies related to the Acquisition and integration thereof (as reasonably
determined by the Borrower), or (2) in connection with a corporate
reorganization of the Borrower’s and the Company’s existing subsidiaries, in any
case under clause (1) and (2), comprised of (a) the Transfer of the Foreign
Subsidiaries of the Company as of the Closing Date to become indirectly owned by
the Borrower through MKS Instruments Holdings Limited or MKS International
Holdings Limited (together, the “UK Holding Companies”), (b) the Transfer of the
stock of MKS Instruments Israel Ltd. to one of the UK Holding Companies, (c) the
Transfer of the stock of Newport Ophir Holdings Ltd. to one of the UK Holding
Companies, (d) the conversion to equity of up to $242 million in principal
amount of promissory notes issued by Newport Ophir Holdings Ltd. to the Company,
and (e) any other Transfers consisting of (x) Transfers of any assets of any
Foreign Subsidiary to any other Foreign Subsidiaries (direct or indirect),
(y) Transfers of the Equity Interests of any Foreign Subsidiary and any
intercompany loans held by any Loan Party with respect to which such Foreign
Subsidiary is the obligor to any other Foreign Subsidiaries (direct or indirect)
or (z) the conversion to Equity Interests or the forgiveness of Indebtedness
owed by a Foreign Subsidiary to any Loan Party; provided that (A) for each
Transfer under clauses (a) through (e), (i) each Wholly Owned Domestic
Subsidiary and Loan Party immediately before giving effect thereto will continue
to be a Wholly Owned Domestic Subsidiary and Loan Party, respectively, after
giving effect thereto, (ii) immediately before and after giving effect thereto,
no Default or Event of Default will have occurred and be continuing, and
(iii) the Administrative Agent shall have received a certificate of a
Responsible Officer certifying the satisfaction of the conditions in clauses
(i) and (ii), and (B) for each Transfer under clause (e), the Administrative
Agent shall have received a certificate of a Responsible Officer certifying that
the synergies or tax efficiencies resulting from the Transfer are reasonably
expected to result in a material economic benefit to the Borrower and its
Restricted Subsidiaries, taken as a whole.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
maintained by or contributed to by MKS or any of its Restricted Subsidiaries or
any ERISA Affiliate, other than a Multiemployer Plan or a Foreign Pension Plan.

“Platform” has the meaning specified in Section 10.02.

“Pledged Securities” means “Pledged Securities” as defined in the Security
Agreement.

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Post-Closing Acquisitions” means the purchase or other acquisition after the
Closing Date by MKS or any Restricted Subsidiary of Equity Interests in, or all
or substantially all the assets of (or all or substantially all the assets of,
or the assets constituting a business unit, division or line of business of) any
Person.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

“Pro Forma Basis” has the meaning assigned to such term in Section 1.03(c).

“Protective Advance Exposure” means, at any time, the sum of the aggregate
amount of all outstanding Protective Advances at such time. The Protective
Advance Exposure of any Revolving Lender at any time shall be its Revolving
Commitment Percentage of the total Protective Advance Exposure at such time.

“Protective Advances” has the meaning assigned to such term in Section 2.18(a).

“Qualified Capital Stock” means Equity Interests of MKS that do not include a
cumulative cash dividend (other than dividends that are solely payable as and
when declared by the Board of Directors of MKS) and are not mandatorily
redeemable by MKS or any of its Restricted Subsidiaries or redeemable at the
option of the holder of such Equity Interests, in each case prior to the 91st
day following the Maturity Date; provided, however, that an Equity Interest in
any Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall constitute Qualified
Capital Stock notwithstanding any obligation of MKS or any Subsidiary to
repurchase such Equity Interest in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability.

“Refinance” has the meaning set forth in the definition of “Permitted
Refinancing Indebtedness”. “Refinanced” and “Refinancing” shall have meanings
correlative to the foregoing.

“Register” has the meaning specified in Section 10.06(c).

“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board of
Governors of the Federal Reserve System as amended, or any successor regulation.

“Reimbursement Obligations” means the Borrowers’ obligation under
Section 2.05(e) to reimburse L/C Disbursements.

“Related Obligations” has the meaning specified in Section 9.12.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, trustees, directors, officers, employees and agents of such
Person and of such Person’s Affiliates.

“Release” means any spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the Environment or within, upon, or from or into any building, structure,
facility or fixture.

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Rent Reserve” means the aggregate of (a) all past due rent and other amounts
owing by a Loan Party to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other person who possesses any
Eligible Inventory or could assert a Lien on any Eligible Inventory and (b) an
amount equal to two months’ rent payable to any such person, in each case,
unless such person has executed and delivered to the Administrative Agent a
Collateral Access Agreement in form reasonably satisfactory to the
Administrative Agent.

“Reported Cash Management Obligations” means Cash Management Obligations of any
Loan Party owing to any Cash Management Bank; provided that, as of any date of
determination, such Cash Management Obligations shall constitute Reported Cash
Management Obligations solely to the extent that such Cash Management Bank or
its Affiliate shall have reported to the Administrative Agent the amount thereof
that is outstanding (a) as of the last day of the previous fiscal quarter within
15 days after the end of such fiscal quarter, (b) as of the date of any request
therefor by the Administrative Agent within 10 days after such request and
(c) to the extent such obligations exist as of the Closing Date, as of the
Closing Date, within 15 days after the Closing Date.

“Reported Swap Secured Obligations” means Swap Secured Obligations of any Loan
Party owing to any Swap Creditor; provided that, as of any date of
determination, such Swap Secured Obligations shall constitute Reported Swap
Secured Obligations solely to the extent that such Swap Creditor or its
Affiliate shall have reported to the Administrative Agent the amount thereof
that is outstanding (a) as of the last day of the previous fiscal quarter within
15 days after the end of such fiscal quarter, (b) as of the date of any request
therefor by the Administrative Agent within 10 days after such request and
(c) to the extent such obligations exist as of the Closing Date, as of the
Closing Date, within 15 days after the Closing Date.

“Representative” has the meaning specified in Section 10.07.

“Required Lenders” means, at any time of determination, the holders of more than
50% of (a) until the Closing Date, the aggregate Revolving Commitments then in
effect and (b) thereafter, the aggregate Revolving Commitments then in effect
or, if the aggregate Revolving Commitments have been terminated, the Revolving
Outstandings then outstanding.

“Reserves” means, without duplication (including with respect to any items that
are otherwise addressed through eligibility criteria), (a) Dilution Reserves,
(b) any other reserves which the Administrative Agent deems necessary, in its
Permitted Discretion (following reasonable prior notice to, and consultation
with, MKS), to (i) reflect the impediments to the Administrative Agent’s or
Collateral Agent’s ability to realize upon the Collateral, (ii) reflect claims
and liabilities that the Administrative Agent or Collateral Agent reasonably
determines will need to be satisfied in connection with the realization upon the
Collateral or (iii) to reflect criteria, events, conditions, contingencies or
risks which adversely affect any component of the Borrowing Base, the Collateral
or the validity or enforceability of this Agreement or the other Loan Documents
or any material remedies of the Senior Credit Parties hereunder or thereunder,
and (c) so long as any amount of Eligible Inventory is included in the Borrowing
Base, Inventory Reserves and Rent Reserves.

“Responsible Officer” means the chief executive officer, president, senior vice
president, chief financial officer, treasurer or controller of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property), direct or indirect, on account of any class
of Equity Interests or Equity Equivalents of MKS or any Restricted Subsidiary,
now or hereafter outstanding and (ii) any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the repurchase, redemption, retirement, acquisition, cancellation, termination
or similar payment, purchase or other acquisition for value, direct or indirect,
of any class of Equity Interests or Equity Equivalents of MKS or any Restricted
Subsidiary, now or hereafter outstanding.

“Restricted Subsidiary” means any Subsidiary of MKS that is not an Unrestricted
Subsidiary.

“Revaluation Date” means, with respect to any Loan, each of the following:
(i) each date of a Revolving Borrowing of a Eurodollar Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Loan
denominated in an Alternative Currency pursuant to Section 2.07, and (iii) such
additional dates (but not less frequently than once a month) as the
Administrative Agent shall determine or the Required Lenders shall require.

“Revolving Availability Period” means the period from and including the Closing
Date to the earliest of (i) the Revolving Termination Date, (ii) the date of the
termination of the Revolving Commitments pursuant to Section 2.10 and (iii) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 8.02.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans and
identified as such in the Notice of Borrowing with respect thereto.

“Revolving Commitment” means, with respect to any Lender, the commitment of such
Lender, in an aggregate principal amount at any time outstanding of up to such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount,
(i) to make Revolving Loans in accordance with the provisions of
Section 2.01(a), (ii) to purchase Participation Interests in Letters of Credit
in accordance with the provisions of Section 2.05(d) and (iii) to purchase
participation interests in Protective Advance Exposure in accordance with the
provisions of Section 2.18(b).

“Revolving Commitment Percentage” means, for each Lender, the percentage of the
aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time and identified as its Revolving Commitment Percentage on
Schedule 2.01 hereto, as such percentage may be (i) increased pursuant to
Section 2.15 and (ii) modified in connection with any assignment made in
accordance with the provisions of Section 10.06(b).

“Revolving Committed Amount” means, at any time, an amount equal to the
aggregate Revolving Commitments at such time, as such amount may be reduced
pursuant to Section 2.10 or increased pursuant to Section 2.15. As of the
Closing Date, the Revolving Committed Amount is $50,000,000.

“Revolving Lender” means each Lender identified on Schedule 2.01 as having a
Revolving Commitment and their respective permitted successors and each Eligible
Assignee that becomes a Lender pursuant to Section 10.06(b) and their respective
permitted successors.

“Revolving Loans” means the loans made by the Lenders to any Borrower pursuant
to Section 2.01(a).

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Revolving Note” means a promissory note, substantially in the form of Exhibit B
hereto, evidencing the obligation of the Borrowers to repay outstanding Loans,
as such note may be amended, modified or supplemented from time to time, and
“Revolving Notes” means all such Revolving Notes, collectively.

“Revolving Outstandings” means, at any time, the aggregate outstanding principal
amount of all Loans at such time plus the Protective Advance Exposure at such
time plus the aggregate Outstanding Amount of all L/C Obligations at such time.

“Revolving Termination Date” means the Maturity Date or such earlier date upon
which the Commitments shall have been terminated in their entirety in accordance
with this Agreement.

“Routine Regulatory Deviation” means an occurrence, in the day-to-day operation
of a business, that results in a technical violation of International Trade
Laws, other than one involving Sanctions, a Sanctioned Country or a Sanctioned
Person, and not reasonably anticipated to result in a material penalty or other
adverse enforcement action against the business by a Government Authority.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., a
New York corporation, and its successors.

“Sale/Leaseback Transaction” means any direct or indirect arrangement with any
Person or to which any such Person is a party providing for the leasing to MKS
or any of its Restricted Subsidiaries of any property, whether owned by MKS or
any of its Restricted Subsidiaries as of the Closing Date or later acquired,
which has been or is to be sold or transferred by MKS or any of its Restricted
Subsidiaries to such Person from whom funds have been, or are to be, advanced by
such Person on the security of such property.

“Sanction” means any international economic sanction administered or enforced by
the United States Government (including, without limitation, OFAC, the U.S.
Department of State, and the U.S. Department of Commerce), the United Nations
Security Council, the European Union or Her Majesty’s Treasury.

“Sanctioned Country” means, at any time, a country or territory which is itself,
or whose government is, the subject or target of any Sanction (at the time of
this Agreement, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the U.S. Department of Commerce, the U.S. Department of
Treasury or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country, (c) any Person which otherwise is the subject or target of any
Sanctions, or (d) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) through (c).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Secured Debt as of such date to (b) Consolidated EBITDA for the
most recently ended Test Period.

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Secured Swap Agreement” each Swap Agreement between one or more Loan Parties
and a Swap Creditor evidencing Swap Obligations.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit G hereto, dated as of the Closing Date, among the Borrowers, the
Guarantors and the Collateral Agent, as the same may be amended, modified or
supplemented from time to time.

“Senior Credit Obligations” means, with respect to each Loan Party, without
duplication:

(i) in the case of the Borrowers, all principal of and interest (including,
without limitation, any interest which accrues after the commencement of any
proceeding under any Insolvency or Liquidation Proceeding with respect to the
Borrowers, whether or not allowed or allowable as a claim in any such
proceeding) on any Loan, Protective Advance or L/C Obligation under, or any
Revolving Note issued pursuant to, this Agreement or any other Loan Document;

(ii) all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by such Loan Party (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Insolvency or Liquidation Proceeding with respect to such Loan Party,
whether or not allowed or allowable as a claim in any such proceeding) pursuant
to this Agreement or any other Loan Document;

(iii) all expenses of the Agents as to which one or more of the Agents have a
right to reimbursement by such Loan Party under Section 10.04(a) of this
Agreement or under any other similar provision of any other Loan Document,
including, without limitation, any and all sums advanced by the Collateral Agent
to preserve the Collateral or preserve its security interests in the Collateral
to the extent permitted under any Loan Document or applicable Law;

(iv) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement by such Loan Party under Section 10.04(b) of this
Agreement or under any other similar provision of any other Loan Document; and

(v) in the case of the Borrowers and each Guarantor, all amounts now or
hereafter payable by the Borrowers or such Guarantor and all other obligations
or liabilities now existing or hereafter arising or incurred (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Insolvency or Liquidation Proceeding with respect to the Borrowers or
such Guarantor, whether or not allowed or allowable as a claim in any such
proceeding) on the part of such Guarantor pursuant to this Agreement, the
Guaranty Agreement or any other Loan Document;

together, in each case of the foregoing, with all renewals, modifications,
consolidations or extensions thereof.

“Senior Credit Party” means each Lender, each L/C Issuer, the Administrative
Agent, the Collateral Agent and each Indemnitee and their respective successors
and assigns.

“Solvent” means, with respect to MKS and its Subsidiaries (on a consolidated
basis) as of a particular date, that on such date (i) the fair value of the
assets of MKS and its Subsidiaries, on a consolidated basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

otherwise, (ii) the present fair saleable value of the property of MKS and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) MKS and its Subsidiaries,
on a consolidated basis, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured; and (iv) MKS and its Subsidiaries, on a consolidated basis, are not
engaged in, and are not about to engage in, business for which they have
unreasonably small capital.

“Specified Acquisition Agreement Representations” means the representations and
warranties made by the Company with respect to the Company and its subsidiaries
in the Acquisition Agreement that are material to the interests of the Lenders,
but only to the extent that the Borrower or any of its Affiliates have the right
(taking into account any applicable cure periods) to terminate its obligations
under the Acquisition Agreement (or decline to consummate the transactions
thereunder) as a result of a breach of such representations and warranties in
the Acquisition Agreement.

“Specified Representations” means the representations and warranties relating to
the applicable Loan Parties set forth in Sections 5.01(i) (solely with respect
to the Loan Parties) and (ii)(B) (solely with respect to the Loan Parties),
5.02(x) and (y)(i), 5.04, 5.13(a) (solely with respect to the first two
sentences thereof) and (b), 5.18, 5.19(a), 5.21(g) (solely with respect to each
of clause (ii) thereof and the last sentence thereof) and 5.22 (solely with
respect to the last sentence thereof).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Indebtedness” means Indebtedness of MKS or any Restricted
Subsidiary, the payment of which is subordinated in right of payment to the
Finance Obligations.

“Subsequent Transaction” shall have the meaning specified in Section 1.03(d).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, more than 50% of the total voting power of stock entitled (other
than stock or such other ownership interest having such power only by reason of
the happening of a contingency) to vote in the election of directors, managers
or trustees thereof is at the time owned or controlled, directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, limited liability company,
association or business entity other than a corporation, more than 50% of the
partnership or other similar ownership interests thereof (other than stock or
such other ownership interest having such power only by reason of the happening
of a contingency) is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of MKS.

“Subsidiary Guarantor” means each Restricted Subsidiary that is party to the
Guaranty Agreement or other guaranty agreement pursuant to which it Guarantees
the Finance Obligations.

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Supermajority Lenders” means, at any time of determination, the holders of more
than 66 2⁄3% of (a) until the Closing Date, the aggregate Revolving Commitments
then in effect and (b) thereafter, the aggregate Revolving Commitments then in
effect or, if the aggregate Revolving Commitments have been terminated, the
Revolving Outstandings then outstanding.

“Swap Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement and (ii) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Creditor” means any Agent, Lender or any Affiliate of any Lender or Agent
from time to time party to one or more Swap Agreements (even if entered into
prior to the Closing Date) with a Loan Party and any party to a Swap Agreement
with a Loan Party that was an Agent, a Lender or an Affiliate of any Agent or
Lender at the time it entered into such agreement (even if any such Lender for
any reason ceases after the execution of such agreement to be a Lender
hereunder), and its successors and assigns, and “Swap Creditors” means any two
or more of them, collectively.

“Swap Obligations” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Insolvency or Liquidation
Proceeding) of such Person in respect of any Swap Agreement, excluding any
amounts which such Person is entitled to set-off against its obligations under
applicable Law.

“Swap Secured Obligations” means all Swap Obligations under any Secured Swap
Agreements.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. federal income tax purposes, other than any such lease under which such
Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such payment obligations were accounted for as
Capital Lease Obligations.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Tax” or “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Agent” means Barclays Bank PLC, and any successor and assign thereto, in
each case in its capacity as administrative agent and/or collateral agent under
the Term Credit Agreement.

“Term Credit Agreement” has the meaning set forth in the Preliminary Statements.

“Term Facility” has the meaning set forth in the Preliminary Statements.

“Term Loans” has the meaning set forth in the Preliminary Statements.

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of MKS then last ended for which financial
statements have been delivered or were required to have been delivered pursuant
to Section 6.01(a) or 6.01(b), as applicable.

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Total Indebtedness as of such date to (b) Consolidated EBITDA
for the most recently ended Test Period.

“Trademark Security Agreement” means the Trademark Security Agreement, dated as
of the Closing Date, substantially in the form of Exhibit III to the Security
Agreement.

“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including (i) all renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iii) the right to sue for past, present and future infringements and
dilutions thereof, (iv) the goodwill of each Loan Party’s business symbolized by
the foregoing or connected therewith and (v) all of each Loan Party’s rights
corresponding thereto throughout the world.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
MKS or any Subsidiary in connection with the transactions contemplated hereby,
including the Transactions.

“Transaction Documents” means the Acquisition Agreement and the Loan Documents,
collectively.

“Transactions” means (i) the consummation of the Acquisition, (ii) the
consummation of the Closing Date Refinancing, (iii) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and the Credit Extensions hereunder on the Closing Date, (iv) the execution,
delivery and performance by the Loan Parties of the Loan Documents (as defined
in the Term Credit Agreement) to which they are a party and the borrowing of the
initial loans thereunder on the Closing Date and (v) the payment of the
Transaction Costs.

“Type” of a Loan refers to whether such Loan is a Eurodollar Loan or a Base Rate
Loan.

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the Laws of which are required to be applied in connection with the
perfection or priority of security interests in any collateral.

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Unfunded Liabilities” means, except as otherwise provided in
Section 5.11(a)(i)(B), (i) with respect to each Plan, the amount (if any) by
which the present value of all nonforfeitable benefits under each Plan exceeds
the current value of such Plan’s assets allocable to such benefits, all
determined in accordance with the respective most recent valuations for such
Plan using applicable PBGC plan termination actuarial assumptions (the terms
“present value” and “current value” shall have the same meanings specified in
Section 3 of ERISA) and (ii) with respect to each Foreign Pension Plan, the
amount (if any) by which the present value of all nonforfeitable benefits under
each Foreign Pension Plan exceeds the current value of such Foreign Pension
Plan’s assets allocable to such benefits, all determined in accordance with the
respective most recent valuations for such Plan using the most recent actuarial
assumptions and methods being used by the Foreign Pension Plan’s actuaries for
financial reporting under applicable accounting and reporting standards.

“United States” or “U.S.” means the United States of America, including each of
the States and the District of Columbia, but excluding its territories and
possessions.

“Unreimbursed Amount” has the meaning specified in Section 2.05(e)(iv).

“Unrestricted Subsidiary” means any Subsidiary designated by MKS as an
Unrestricted Subsidiary pursuant to Section 6.10 subsequent to the Closing Date.

“Unused Revolving Committed Amount” means, for any period, the amount by which
(i) the then applicable Revolving Committed Amount exceeds (ii) the daily
average sum for such period of (A) the aggregate principal amount of all
outstanding Revolving Loans plus (B) the Protective Advance Exposure plus
(C) the aggregate amount of all outstanding L/C Obligations.

“Weekly Reporting Period” means any period (a) during which an Event of Default
has occurred and is continuing or (b) beginning on the date that Excess
Availability is less than the greater of (i) 12.5% of the Line Cap and
(ii) $6,000,000, until such time as Excess Availability has been at least the
greater of (i) 12.5% of the Line Cap and (ii) $6,000,000 for at least 30
consecutive calendar days.

“Welfare Plan” means a “welfare plan” as such term is defined in Section 3(1) of
ERISA.

“Wholly Owned” means, with respect to any Subsidiary of any Person at any date,
that all of the shares of capital stock or other ownership interests of such
Subsidiary (other than director’s qualifying shares) are at the time directly or
indirectly owned by such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Other Interpretative Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement,

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such Law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such Law or regulation as amended, modified or supplemented from time to time
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document

(d) It is understood and agreed that any specific reference to any definition,
term or provision of the Term Credit Agreement as in effect on the Closing Date
shall, at any time after the Closing Date, be deemed to include the provision of
the Term Credit Agreement that, at such time, corresponds to the relevant
specifically-referenced provision of the Term Credit Agreement as in effect on
the Closing Date.

Section 1.03 Accounting Terms and Determinations.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein, in any other Loan Document or as disclosed to
the Administrative Agent.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either (x) MKS or (y) within thirty (30) days after delivery of
any financial statements reflecting any change in GAAP (or after the Lenders
have been informed of the change in GAAP affecting such financial statements, if
later), the Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and any other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding any change in GAAP after the Closing Date
that would require lease obligations that would be treated as operating leases
as of the Closing Date to the classified and accounted for as capital leases or
otherwise reflected on the Loan Parties’ consolidated balance sheet, for the
purposes of determining compliance with any covenant contained herein, such
obligations shall be treated in the same manner as operating leases are treated
as of the Closing Date.

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Pro Forma Calculations. All pro forma computations required to be made in
this Agreement and in any other Loan Document giving effect to any Disposition,
Permitted Acquisition, other Investment permitted hereunder, any merger and
acquisition permitted hereunder, designation of any Subsidiary as an
Unrestricted Subsidiary, redemption or repayment of Indebtedness or issuance,
incurrence or assumption of Indebtedness shall be calculated after giving pro
forma effect thereto immediately after giving effect to such acquisition,
disposition, Investment, designation, redemption or repayment of Indebtedness,
or issuance, incurrence or assumption of Indebtedness (and to any other such
transaction consummated since the first day of the period for which such pro
forma computation is being made and on or prior to the date of such computation)
as if such transaction (and any other such transactions) had occurred on the
first day of the applicable Test Period, and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of, any related repayment, redemption, incurrence or reduction of
Indebtedness (each such calculation, calculated on a “Pro Forma Basis”). If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).

(d) Foreign Currency Calculations. (i) For purposes of determining compliance
with any Dollar-denominated restriction on the incurrence of Indebtedness, the
Dollar equivalent of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to extend, replace, refund, refinance, renew or defease other
Indebtedness denominated in a foreign currency, and such extension, replacement,
refunding, refinancing, renewal or defeasance would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such Dollar-denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such refinancing Indebtedness does not exceed the principal amount of
such Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased. The principal amount of any Indebtedness incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness, if incurred in a
different currency from the Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased, shall be calculated based on the currency
exchange rate applicable to the currencies in which such respective Indebtedness
is denominated that is in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance.

(ii) Wherever in this Credit Agreement in connection with a Revolving Borrowing
or conversion, continuation or prepayment of a Eurodollar Loan, an amount, such
as a required minimum or multiple amount, is expressed in Dollars, but such
Revolving Borrowing or Eurodollar Loan is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent. The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Revolving Outstandings and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 1.04 Rounding. Any financial ratios required to be maintained by MKS or
any of its Restricted Subsidiaries pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any L/C
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.07 Types of Borrowings. Identification of a Borrowing by Type (e.g., a
“Eurodollar Borrowing”) indicates that such Borrowing is comprised of Loans of
such Type.

Section 1.08 Additional Alternative Currencies.

(a) MKS may from time to time request that Eurodollar Loans be made and/or
Letters of Credit be issued in a currency not specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of Eurodollar Loans, such request shall be subject to the
approval of the Administrative Agent and the Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the applicable
L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty Business Days’ prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuer, in its or their sole discretion). In the case of any such
request pertaining to Eurodollar Loans, the Administrative Agent shall promptly
notify each Revolving Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the applicable L/C Issuer thereof. Each Lender (in the case of any such request
pertaining to Eurodollar Loans) or the applicable L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurodollar Loans
or the issuance of Letters of Credit, as the case may be, in such requested
currency.

(c) Any failure by a Lender or the applicable L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the applicable L/C
Issuer, as the case may be, to permit Eurodollar Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders consent to making Eurodollar Loans in such requested currency,
the Administrative Agent shall so notify MKS and such currency shall thereupon
be deemed for all purposes to be an Alternative Currency hereunder for purposes
of any Revolving Borrowings of Eurodollar Loans; and if the Administrative Agent
and the applicable L/C Issuer consent to the issuance of Letters of Credit in
such requested currency, the Administrative Agent shall so notify MKS and such
currency shall thereupon be deemed for all

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.08, the
Administrative Agent shall promptly so notify MKS.

Section 1.09 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Revolving Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Revolving Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

Section 1.10 Joint and Several Obligations.

(a) Each of the Borrowers acknowledges and agrees that (i) it is a co-borrower
hereunder and shall be jointly and severally, with the other Borrowers, directly
and primarily liable for the Finance Obligations regardless of which Borrower
actually receives Loans or other extensions of credit hereunder or the amount of
such Loans or other extensions of credit received or the manner in which the
Administrative Agent and/or any Lender or L/C Issuer accounts for such Loans or
other extensions of credit on its books and records, (ii) each of the Borrowers
shall have the obligations of co-maker and shall be primary obligors with
respect to all Loans, the Letters of Credit and the other Finance Obligations,
it being agreed that such extensions of credit to each Borrower inure to the
benefit of all Borrowers, and (iii) the Administrative Agent and each of the
Lenders and L/C Issuers is relying on such joint and several liability of the
Borrowers as co-makers in extending the Loans and issuing the Letters of Credit
hereunder. Each Borrower’s obligations with respect to Loans made to it or with
respect to any Letters of Credit issued for its account, and each Borrower’s
obligations arising as a result of the joint and several liability of the
Borrowers hereunder, with respect to Loans made to the other Borrower hereunder
or with respect to any Letters of Credit issued for the account of any other
Borrower hereunder, shall be separate and distinct obligations, but all such
Finance Obligations shall be primary obligations of each Borrower. Each Borrower
hereby unconditionally and irrevocably agrees that upon default in the payment
when due (whether at stated maturity, by acceleration or otherwise) of any
principal of, or interest on, any Finance Obligation payable by it to the
Lender, it will forthwith pay the same, without notice of demand.

(b) Each Borrower’s obligations arising as a result of the joint and several
liability of the Borrowers hereunder with respect to the Finance Obligations of
the other Borrowers hereunder shall, to the fullest extent permitted by law, be
unconditional irrespective of (i) the validity or enforceability,

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

avoidance or subordination of the Finance Obligations of the other Borrowers or
other document evidencing all or any part of the Finance Obligations of the
other Borrowers, (ii) the absence of any attempt to collect the Finance
Obligations from any other Borrower, or any other security therefor, or the
absence of any other action to enforce the same, (iii) the waiver, consent,
extension, forbearance or granting of any indulgence by any Agent or any Lender
or L/C Issuer with respect to any provision of any instrument evidencing the
Finance Obligations of any other Borrower, or any part thereof, or any other
agreement now or hereafter executed by any other Borrower and delivered to any
Agent or any Lender or L/C Issuer, (iv) the failure by any Agent or any Lender
or L/C Issuer to take any steps to perfect and maintain its security interest
in, or to preserve its rights to, any security for the Finance Obligations of
any other Borrower, (v) any borrowing or grant of a security interest by any
other Borrower, as debtors-in-possession under Section 364 of the Bankruptcy
Code, (vi) the disallowance of all or any portion of any Agent’s or any Lender’s
or L/C Issuer’s claim(s) for the repayment of the Finance Obligations of any
other Borrower under Section 502 of the Bankruptcy Code, or (vii) any other
circumstances which might constitute a legal or equitable discharge or defense
of any other Borrower.

(c) With respect to each Borrower’s obligations arising as a result of the joint
and several liability of the Borrowers hereunder with respect to the Finance
Obligations of any of the other Borrowers hereunder, each Borrower waives, until
the Revolving Termination Date, any right to enforce any right of subrogation or
any remedy which any Agent or any Lender now has or may hereafter have against
such Borrower, any endorser or any guarantor of all or any part of the Finance
Obligations, and any benefit of, and any right to participate in, any security
or collateral given to any Agent or any Lender to secure payment of the Finance
Obligations.

(d) No payment or payments made by any of the Borrowers or any other Person or
received or collected by any Agent or any Lender or L/C Issuer from any of the
Borrowers or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Finance Obligations shall be deemed (except to
the extent Finance Obligations are satisfied) to modify, release or otherwise
affect the liability of any Borrower under this Agreement, which shall remain
liable for the Finance Obligations until the Revolving Termination Date.

Section 1.11 Designated Borrower.

Each Borrower may at any time, and from time to time, after the Closing Date by
delivery to the Administrative Agent of a Borrower Designation Agreement duly
executed by such Borrower and a specified Wholly-Owned Domestic Subsidiary (who
shall be a Restricted Subsidiary), in substantially the form of Exhibit L hereto
or such other form as agreed to by the Administrative Agent and MKS, designate
such Restricted Subsidiary as a “Borrower” for purposes of this Agreement. Such
designation shall become effective upon the execution and delivery to the
Administrative Agent of (i) the aforementioned executed Borrower Designation
Agreement, (ii) up-to-date certificates and Organization Documents in respect of
such Subsidiary, similar to those delivered pursuant to Section 4.01(b),
(iii) all amendments or joinders to this Agreement, any Revolving Notes issued
and any other Loan Document deemed reasonably necessary by the Administrative
Agent to accommodate the joinder of such Restricted Subsidiary as a Borrower
hereunder and (iv) if such Subsidiary is not already a Guarantor, all Collateral
Documents, guarantees, opinions and other documents and instruments as such
Subsidiary shall be required to deliver to become a Guarantor and such other
documents in form, content and scope reasonably satisfactory to the
Administrative Agent as may be reasonably required by the Administrative Agent
and all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations. The Administrative Agent shall promptly notify each Lender of each
such designation by a Borrower, the identity of the respective Subsidiary and
the effective date of such joinder.

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE II.

THE CREDIT FACILITIES

Section 2.01 Commitments To Lend.

(a) Revolving Loans. Subject solely to the terms and conditions set forth
herein, each Lender severally agrees to make Loans to a Borrower in Dollars or
any Alternative Currency pursuant to this Section 2.01(a) from time to time
during the Revolving Availability Period in amounts such that its Revolving
Outstandings shall not exceed (after giving effect to all Revolving Loans repaid
and all reimbursements of L/C Disbursements made concurrently with the making of
any Revolving Loans) its Revolving Commitment; provided that (x) the Revolving
Loans drawn on the Closing Date shall only be used to pay for the Closing Date
Refinancing, to provide ongoing working requirements of MKS and its Subsidiaries
and to pay Transaction Costs and any original issue discount or upfront fees
that result from the exercise of the “Market Flex” provisions in the Fee Letter
and (y) immediately after giving effect to each such Loan, (i) the aggregate
Revolving Outstandings shall not exceed the Line Cap, (ii) with respect to each
Revolving Lender individually, such Lender’s outstanding Revolving Loans plus
its participation interests in Protective Advance Exposure plus its
Participation Interests in outstanding L/C Obligations shall not exceed such
Lender’s Revolving Commitment and (iii) the aggregate Revolving Outstandings
denominated in an Alternative Currency shall not exceed $10,000,000 (the
“Alternative Currency Sublimit”). Each Revolving Borrowing comprised of
Eurodollar Loans shall be in an aggregate principal amount of $1,000,000 or any
larger multiple of $100,000, and each Revolving Borrowing comprised of Base Rate
Loans shall be in an aggregate principal amount of $500,000 or any larger
multiple of $100,000 (except that any such Revolving Borrowing may be in the
aggregate amount of the unused Revolving Commitments and any L/C Borrowing may
be in the aggregate amount of any outstanding Unreimbursed Amounts owed to one
or more L/C Issuers as provided in Section 2.05(e)(iv)) and shall be made from
the several Revolving Lenders ratably in proportion to their respective
Revolving Commitments. No more than ten (10) Revolving Borrowings shall be
outstanding at any time. Within the foregoing limits, the Borrowers may borrow
under this Section 2.01(a), repay, or, to the extent permitted by Section 2.09,
prepay, and reborrow Revolving Loans under this Section 2.01(a).

Section 2.02 Notice of Borrowings.

(a) Revolving Borrowings. Except in the case of L/C Borrowings, each Borrower
shall give the Administrative Agent a Notice of Borrowing substantially in the
form of Exhibit A-1 not later than 12:00 P.M. on (i) the first Business Day
before the proposed Base Rate Borrowing and (ii) the third Business Day before
each proposed Eurodollar Loan (unless such Borrower wishes to request an
Interest Period for such Revolving Borrowing other than one (1), three (3) or
six (6) months in duration as provided in the definition of “Interest Period” or
such proposed Eurodollar Loan is denominated in an Alternative Currency, in
which case on the fourth Business Day before each such Eurodollar Loan),
specifying:

(i) the date of such Revolving Borrowing, which shall be a Business Day;

(ii) the aggregate amount of such Revolving Borrowing;

(iii) the initial Type of the Loans comprising such Revolving Borrowing and the
currency in which such Loans are denominated;

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) in the case of a Eurodollar Loan, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
“Interest Period” and to Section 2.06(a); and

(v) the location (which must be in the United States) and number of such
Borrower’s account, to which funds are to be disbursed, which shall comply with
the requirements of Section 2.03.

If the duration of the initial Interest Period is not specified with respect to
any requested Eurodollar Loan, then the Borrowers shall be deemed to have
selected an initial Interest Period of one (1) month, subject to the provisions
of the definition of “Interest Period” and to Section 2.06(a).

(b) L/C Borrowings. Each L/C Borrowing shall be made as specified in
Section 2.05(e)(iv) without the delivery of a Notice of Borrowing.

Section 2.03 Notice to Lenders; Funding of Loans.

(a) Notice to Lenders. If a Borrower has requested an Interest Period of other
than one (1), three (3) or six (6) months in duration, the Administrative Agent
shall give prompt notice of such request to the applicable Lenders and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 11:00 A.M. on the third Business Day before the requested date of such a
Eurodollar Loan, the Administrative Agent shall notify such Borrower whether or
not the requested Interest Period has been consented to by all the Lenders. Upon
receipt of a Notice of Borrowing, the Administrative Agent shall promptly notify
each Lender of such Lender’s ratable share (if any) of the Revolving Borrowing
referred to therein, and such Notice of Borrowing shall not thereafter be
revocable by any Borrower.

(b) Funding of Loans. Not later than 1:00 P.M. on the date of each Revolving
Borrowing, each Lender participating therein shall make available its share of
such Revolving Borrowing, in Federal or other immediately available funds, to
the Administrative Agent at the Administrative Agent’s Office. Unless the
Administrative Agent determines that any applicable condition specified in
Article IV has not been satisfied, the Administrative Agent shall make the funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent either by (A) crediting the account of such Borrower on
the books of the Administrative Agent with the amount of such funds or (B) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by such Borrower in the
applicable Notice of Borrowing, or, if a Revolving Borrowing shall not occur on
such date because any condition precedent herein shall not have been met,
promptly return the amounts received from the Lenders in like funds, without
interest.

Not later than 1:00 P.M. on the date of each L/C Borrowing, each Revolving
Lender shall make available its share of such Borrowing, in Federal or other
immediately available funds, to the Administrative Agent at the Administrative
Agent’s Office. The Administrative Agent shall remit the funds so received to
the L/C Issuer which has issued Letters of Credit having outstanding
Unreimbursed Amounts as contemplated by Section 2.05(e)(v).

(c) Funding by the Administrative Agent in Anticipation of Amounts Due from the
Lenders. Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Revolving Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Revolving Borrowing, the Administrative Agent may assume that such Lender has
made such share available to the Administrative Agent on the date of such
Revolving Borrowing in accordance with clause (b) above, and the Administrative
Agent may, in reliance upon such

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

assumption, but is not required to, make available to each applicable Borrower
on such date a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Revolving Borrowing available to the
Administrative Agent then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to any Borrower but
excluding the date of payment to the Administrative Agent at (i) in the case of
a payment to be made by such Lender, the greater of the Overnight Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
a Borrower, the interest rate applicable thereto pursuant to Section 2.06. If a
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to such Borrower the amount of such interest paid by such Borrower for such
period. If such Lender pays its share of the applicable Revolving Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Revolving Borrowing. Any payment by any Borrower shall be
without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent. A notice of
the Administrative Agent to a Lender or Borrower with respect to any amount
owing under this clause (c) shall be conclusive, absent manifest error.

(d) Failed Loans. If any Lender shall fail to make any Loan (a “Failed Loan”)
which such Lender is otherwise obligated hereunder to make to a Borrower on the
date of Revolving Borrowing thereof, and the Administrative Agent shall not have
received notice from such Borrower or such Lender that any condition precedent
to the making of the Failed Loan has not been satisfied, then, until such Lender
shall have made or be deemed to have made (pursuant to the last sentence of this
clause (d)) the Failed Loan in full or the Administrative Agent shall have
received notice from such Borrower or such Lender that any condition precedent
to the making of the Failed Loan was not satisfied at the time the Failed Loan
was to have been made, whenever the Administrative Agent shall receive any
amount from a Borrower for the account of such Lender, (i) the amount so
received (up to the amount of such Failed Loan) will, upon receipt by the
Administrative Agent, be deemed to have been paid to the Lender in satisfaction
of the obligation for which paid, without actual disbursement of such amount to
the Lender, (ii) the Lender will be deemed to have made the same amount
available to the Administrative Agent for disbursement as a Loan to such
Borrower (up to the amount of such Failed Loan) and (iii) the Administrative
Agent will disburse such amount (up to the amount of the Failed Loan) to such
Borrower or, if the Administrative Agent has previously made such amount
available to such Borrower on behalf of such Lender pursuant to the provisions
hereof, reimburse itself (up to the amount of the amount made available to such
Borrower); provided, however, that the Administrative Agent shall have no
obligation to disburse any such amount to any Borrower, or otherwise apply it or
deem it applied as provided herein unless the Administrative Agent shall have
determined in its sole discretion that to so disburse such amount will not
violate any Law, rule, regulation or requirement applicable to the
Administrative Agent. Upon any such disbursement by the Administrative Agent,
such Lender shall be deemed to have made a Base Rate Loan to the applicable
Borrower in satisfaction, as applicable, to the extent thereof, of such Lender’s
obligation to make the Failed Loan.

Section 2.04 Evidence of Loans.

(a) Lender and Administrative Agent Accounts; Revolving Notes. The Credit
Extensions made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of any
Borrower hereunder to pay any amount owing with respect to the Senior Credit

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a single Revolving
Note, as applicable, in each case, substantially in the form of Exhibit B,
payable to the order of such Lender for the account of its Lending Office in an
amount equal to the aggregate unpaid principal amount of such Lender’s Revolving
Loans, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender having one or more Revolving Notes shall record the date,
amount and Type of each Loan made by it and the date and amount of each payment
of principal made by a Borrower with respect thereto, and may, if such Lender so
elects in connection with any transfer or enforcement of any Revolving Note,
endorse on the reverse side or on the schedule, if any, forming a part thereof
appropriate notations to evidence the foregoing information with respect to each
outstanding Loan evidenced thereby; provided that the failure of any Lender to
make any such recordation or endorsement or any error in any such recordation or
endorsement shall not affect the obligations of any Borrower hereunder or under
any such Revolving Note. Each Lender is hereby irrevocably authorized by each
Borrower so to endorse each of its Revolving Notes and to attach to and make a
part of each of its Revolving Notes a continuation of any such schedule as and
when required. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

(b) Certain Participation Interests. In addition to the accounts and records
referred to in clause (a) above, each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
purchases and sales by such Lender of Participation Interests in Letters of
Credit. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

Section 2.05 Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions set forth herein,
(i) each L/C Issuer agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.05, (A) from time to time on any Business Day during
the period after the Closing Date until the Letter of Credit Expiration Date, to
issue standby Letters of Credit (which shall denominated in Dollars) for the
account, and upon the request, of any Borrower (or jointly for the account of
any Borrower and any of its Subsidiaries), and to amend or extend Letters of
Credit previously issued by it, in accordance with clause (c) below and (B) to
honor drawings under its Letters of Credit, and (ii) each Lender severally
agrees to participate in Letters of Credit issued for the account of any
Borrower or any of its Subsidiaries and any drawing thereunder in accordance
with the provisions of clause (e) below; provided that, immediately after each
Letter of Credit is issued, (i) the aggregate amount of the L/C Obligations
shall not exceed the L/C Sublimit, (ii) the Revolving Outstandings shall not
exceed the Line Cap and (iii) with respect to each individual Lender, the
aggregate outstanding principal amount of such Lender’s Revolving Loans plus its
participation interests in Protective Advance Exposure plus its Participation
Interests in outstanding L/C Obligations shall not exceed such Lender’s
Revolving Commitment. Each request by a Borrower or any of its Subsidiaries for
the issuance or increase in the stated amount of a Letter of Credit shall be
deemed to be a representation by the Borrowers that the issuance or increase in
the stated amount of such Letter of Credit complies with the conditions set
forth in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrowers’ ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrowers may,
during the period specified in clause (i)(A) above, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Certain Limitations on Issuances of Letters of Credit. (i) No L/C Issuer
shall issue any Letter of Credit, if (A) subject to clause (c) below with
respect to Auto-Extension Letters of Credit, the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Administrative Agent and the applicable L/C Issuer
have approved such expiry date, or (B) the expiry date of such requested Letter
of Credit would occur after the Letter of Credit Expiration Date.

(ii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if: (A) any order, judgment or decree of any Governmental Authority shall by its
terms purport to enjoin or restrain such L/C Issuer from issuing such Letter of
Credit, or any Law applicable to such L/C Issuer or any request or directive
(whether or not having a force of Law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or request that such L/C
Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon such L/C Issuer with respect to
such Letter of Credit any restriction, reserve or capital or liquidity
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it; (B) the issuance
of such Letter of Credit shall violate any Laws or one or more policies of such
L/C Issuer; (C) except as otherwise agreed by the Administrative Agent and such
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$100,000; or (D) a default of any Revolving Lender’s obligations to fund under
clause (e)(iv) or (vi) below exists or any Revolving Lender is at such time a
Defaulting Lender hereunder, unless such L/C Issuer has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to such
L/C Issuer (in its sole discretion) with the Borrowers or such Revolving Lender
to eliminate such L/C Issuer’s actual or potential Fronting Exposure (after
giving effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C Obligations as to which such L/C Issuer has
actual or potential Fronting Exposure, as it may elect in its sole discretion.

(iii) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(iv) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(v) Each L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the L/C Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect to such acts or omissions and
(B) as additionally provided herein with respect to such L/C Issuer.

(c) Procedures for Issuance and Increases in the Amounts of Letters of Credit.
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of a Borrower delivered to the applicable L/C Issuer (with a copy to
the Administrative Agent) substantially in the form of Exhibit A-3 hereto (a
“Letter of Credit Request”), appropriately completed and signed by a Responsible
Officer of such Borrower including agreed-upon draft language for such Letter of
Credit reasonably acceptable to the applicable L/C Issuer. Such Letter of Credit
Request must be received by the applicable L/C Issuer and the Administrative
Agent not later than 2:00 P.M. at least five Business Days (or such

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

later date and time as such L/C Issuer may agree in a particular instance in its
sole discretion) prior to the proposed issuance date or date of increase, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Request shall specify in form and detail
reasonably satisfactory to such L/C Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof, (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such L/C Issuer may reasonably require. In the case of a
request for an increase in the stated amount of any outstanding Letter of
Credit, such Letter of Credit Request shall specify in form and detail
satisfactory to such L/C Issuer: (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
amount of the proposed increase; and (D) such other matters as such L/C Issuer
may reasonably require. If requested by the applicable L/C Issuer, the Borrower
shall also submit a Letter of Credit Application on such L/C Issuer’s standard
form in connection with any request for the issuance or increase in the stated
amount of a Letter of Credit. Additionally, the Borrower shall furnish to such
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any L/C Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.

(ii) Promptly after receipt of any Letter of Credit Request, the applicable L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Request from a Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless such L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions thereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of such Borrower (or jointly for the
account of such Borrower or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices.

(iii) If a Borrower so requests in any applicable Letter of Credit Request, the
applicable L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by such L/C Issuer, such Borrower shall not be required to make a
specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) such L/C Issuer to permit the
extension of such Letter of Credit at any time to a date not later than the
Letter of Credit Expiration Date; provided, however, that such L/C Issuer shall
not permit any such extension if (A) such L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (c)(i) or (ii) above or otherwise) or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is five Business Days before the Non-Extension Notice Date from the
Administrative Agent or any Loan Party that one or more of the applicable
conditions specified in Section 4.02 are not then satisfied (for the avoidance
of doubt, the provision of any such notice to such L/C Issuer pursuant to this
clause (y) shall not relieve any Revolving Lender of its obligation to fund its
share of any such Letter of Credit that is not extended, to the extent such
Letter of Credit is drawn under the terms of this Agreement), and in each such
case directing such L/C Issuer not to permit such extension.

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the applicable Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

(d) Purchase and Sale of Letter of Credit Participation. Immediately upon the
issuance by an L/C Issuer of a Letter of Credit, such L/C Issuer shall be
deemed, without further action by any party hereto, to have sold to each
Revolving Lender, and each Revolving Lender shall be deemed, without further
action by any party hereto, to have purchased from such L/C Issuer, without
recourse or warranty, an undivided Participation Interest in such Letter of
Credit and the related L/C Obligations in the proportion its Revolving
Commitment Percentage bears to the Revolving Committed Amount (although any
fronting fee payable under Section 2.11 shall be payable directly to the
Administrative Agent for the account of the applicable L/C Issuer, and the
Lenders (other than such L/C Issuer) shall have no right to receive any portion
of any such fronting fee) and any security therefor or guaranty pertaining
thereto. Upon any change in the Revolving Commitments pursuant to Section 10.06,
there shall be an automatic adjustment to the Participation Interests in all
outstanding Letters of Credit and all L/C Obligations to reflect the adjusted
Revolving Commitments of the assigning and assignee Lenders or of all Lenders
having Revolving Commitments, as the case may be.

(e) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable L/C Issuer shall promptly notify the
Borrowers and the Administrative Agent thereof and shall determine in accordance
with the terms of such Letter of Credit whether such drawing should be honored.
If the applicable L/C Issuer determines that any such drawing shall be honored,
such L/C Issuer shall make available to such beneficiary in accordance with the
terms of such Letter of Credit the amount of the drawing and shall notify the
Borrowers and the Administrative Agent as to the amount to be paid as a result
of such drawing and the payment date (which date shall be one Business Day after
the date of the drawing) (each such date, an “Honor Date”).

(ii) The Borrowers shall be irrevocably and unconditionally obligated forthwith,
upon any drawing under any Letter of Credit, to reimburse each L/C Issuer or
each L/C Issuer through the Administrative Agent for any amounts paid by such
L/C Issuer together with any and all reasonable charges and expenses which such
L/C Issuer may pay or incur relative to such drawing. Such reimbursement payment
shall be due and payable on the same day as the Honor Date if notice is received
prior to 11:00 A.M., or the next Business Day after the Honor Date otherwise. In
addition, the Borrowers agree to pay to such L/C Issuer interest, payable on
demand, on any and all amounts not paid by the Borrowers to such L/C Issuer when
due under this clause (e)(ii), for each day from and including the date when
such amount becomes due to but excluding the date such amount is paid in full,
whether before or after judgment, at a rate per annum equal to the Default Rate.
Each reimbursement and other payment to be made by the Borrowers pursuant to
this clause (ii) shall be made to such L/C Issuer in Federal or other funds
immediately available to it at its address referred to in Section 10.02.

(iii) Subject to the satisfaction of all applicable conditions set forth in
Article IV, the Borrowers may, at their option, utilize the Revolving
Commitments, or make other arrangements for payment satisfactory to the
applicable L/C Issuer, for the reimbursement of all L/C Disbursements as
required by clause (ii) above.

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) With respect to any L/C Disbursements that have not been reimbursed by the
Borrowers when due under clauses (ii) and (iii) above (an “Unreimbursed
Amount”), the Administrative Agent shall promptly notify each Revolving Lender
of the Honor Date, the amount of the Unreimbursed Amount and the amount of such
Revolving Lender’s pro rata share thereof and such Revolving Lender’s pro rata
share of such unreimbursed L/C Disbursement (determined by the proportion its
Revolving Commitment Percentage bears to the aggregate Revolving Committed
Amount). In such event, the Borrowers shall be deemed to have requested an “L/C
Borrowing” of Base Rate Loans to be disbursed on the next Business Day following
the Honor Date in an aggregate amount in Dollars equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in
Section 2.01(a), but subject to (A) the conditions that after making such L/C
Borrowing, the Revolving Outstandings do not exceed the Line Cap and (B) the
conditions set forth in Section 4.02 (other than the delivery of a Notice of
Borrowing), and each such Lender hereby agrees to make a Loan (which shall be
initially funded as a Base Rate Loan) in an amount equal to such Lender’s
Revolving Commitment Percentage of the Unreimbursed Amount outstanding on the
date notice is given. Any such notice given by the Administrative Agent given
pursuant to this clause (iv) may be given by telephone if immediately confirmed
in writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(v) Each Lender (including any Lender acting as a L/C Issuer in respect of any
Unreimbursed Amount) shall, upon any notice from the Administrative Agent
pursuant to clause (iv) above, make the amount of its Loan available to the
Administrative Agent in Federal or other immediately available funds, at the
Administrative Agent’s Office, not later than 1:00 P.M. on the Business Day
specified in such notice, whereupon, subject to clause (vi) below, each Lender
that so makes funds available shall be deemed to have made a Loan (which shall
be a Base Rate Loan) to the Borrowers in such amount. The Administrative Agent
shall remit the funds so received (and the Administrative Agent may apply Cash
Collateral provided for this purpose) to the applicable L/C Issuer.

(vi) With respect to any Unreimbursed Amount that is not fully refinanced by an
L/C Borrowing pursuant to clauses (iv) and (v) above because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the
Administrative Agent shall promptly notify each Revolving Lender (other than the
relevant L/C Issuer), and each such Revolving Lender shall promptly and
unconditionally pay to the Administrative Agent, for the account of such L/C
Issuer, such Revolving Lender’s pro rata share of such Unreimbursed Amount
(determined by the proportion its Revolving Commitment Percentage bears to the
aggregate Revolving Committed Amount) in Dollars in Federal or other immediately
available funds. Such payment from the Revolving Lenders shall be due (i) at or
before 1:00 P.M. on the date the Administrative Agent so notifies a Revolving
Lender, if such notice is given at or before 10:00 A.M. on such date or (ii) at
or before 10:00 A.M. on the next succeeding Business Day, together with interest
on such amount for each day from and including the date of such drawing to but
excluding the day such payment is due from such Revolving Lender at the Federal
Funds Rate for such day (which funds the Administrative Agent shall promptly
remit to the applicable L/C Issuer). Each payment by a Revolving Lender to the
Administrative Agent for the account of an L/C Issuer in respect of an
Unreimbursed Amount shall constitute a payment in respect of its Participation
Interest in the related Letter of Credit purchased pursuant to clause (d) above.
The failure of any Revolving Lender to make available to the Administrative
Agent for the account of an L/C Issuer its pro rata share of any Unreimbursed
Amount shall not relieve any other Revolving Lender of its obligation hereunder
to make available to the Administrative Agent for the account of such L/C Issuer
its pro rata share of any payment made under any Letter of Credit on the date
required, as specified above, but no such Lender shall be responsible for the
failure of any other Lender to make available to the Administrative Agent for
the account of such L/C Issuer such other Lender’s pro rata share of any such
payment. Upon payment in full of all amounts payable by a Lender under this
clause (vi), such Lender shall be subrogated to the rights of such L/C Issuer
against the Borrowers to the extent of such Lender’s pro rata share of the
related L/C Obligation so paid (including interest accrued thereon).

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vii) Each Revolving Lender’s obligation to make Revolving Loans pursuant to
clause (iv) above and to make payments in respect of its Participation Interests
in Unreimbursed Amounts pursuant to clause (vi) above shall be absolute and
unconditional and shall not be affected by any circumstance, including: (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the applicable L/C Issuer, any Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans as a part of an L/C Borrowing pursuant to clause (iv) above is
subject to the conditions set forth in Section 4.02 (other than delivery by a
Borrower of a Notice of Borrowing). No such making by a Revolving Lender of a
Revolving Loan or a payment by a Revolving Lender of an amount in respect of its
Participation Interest in Unreimbursed Amounts shall relieve or otherwise impair
the obligation of any Borrower to reimburse such L/C Issuer for the amount of
any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(viii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of an L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this clause (e) by the
time specified therefor, then, without limiting the other provisions of this
Agreement, the applicable L/C Issuer shall be entitled to recover from such
Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable L/C Issuer at a rate per annum equal to the Federal Funds Rate for
such day. Any payment made by any Lender after 3:00 P.M. on any Business Day
shall be deemed for purposes of the preceding sentence to have been made on the
next succeeding Business Day. A certificate of the applicable L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (viii) shall be conclusive absent
manifest error.

(f) Repayment of Funded Participations in Respect of Drawn Letters of Credit.
(i) Whenever the Administrative Agent receives a payment of an L/C Obligation as
to which the Administrative Agent has received for the account of an L/C Issuer
any payments from the Revolving Lenders pursuant to clause (e) above (whether
directly from a Borrower or otherwise, including proceeds of cash collateral
applied thereto by the Administrative Agent), the Administrative Agent shall
promptly pay to each Revolving Lender which has paid its pro rata share thereof
an amount equal to such Lender’s pro rata share of the amount thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which the payments from the Revolving Lenders were received) in
the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to clause (i) above is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its pro rata share thereof (determined by the proportion its Revolving
Commitment Percentage bears to the aggregate Revolving Committed Amount) on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Revolving Lender, at a rate
per annum equal to the Federal Funds Rate for such day.

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) Obligations Absolute. The obligations of each Borrower under
Sections 2.05(e)(i) and 2.05(e)(ii) above shall be absolute (subject to the
right to bring claims subject to the limitations set forth in
Section 2.05(l)(v)) and unconditional and shall be performed strictly in
accordance with the terms of this Agreement, ISP and Uniform Customs and
Practice for Documentary Credits, as applicable, under all circumstances
whatsoever, including, without limitation, the following circumstances:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

(iii) the existence of any claim, counterclaim, setoff, defense or other rights
that any Borrower or any Subsidiary may have at any time against a beneficiary
or any transferee of a Letter of Credit (or any Person for whom the beneficiary
or transferee may be acting), any L/C Issuer or any other Person, whether in
connection with this Agreement or any Letter of Credit or any document related
hereto or thereto or any unrelated transaction;

(iv) any draft, demand, certificate, statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect whatsoever, or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

(v) any payment by any L/C Issuer under a Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(vi) any payment made by any L/C Issuer under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, examiner, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Insolvency or Liquidation Proceeding; or

(vii) any other act or omission to act or delay of any kind by any L/C Issuer or
any other Person or any other event or circumstance whatsoever that might, but
for the provisions of this clause (ix), constitute a legal or equitable
discharge of any Borrower’s obligations hereunder;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrowers to the extent of any direct damages (as opposed to punitive or
consequential damages or lost profits, claims in respect of which are waived by
a Borrower to the extent permitted by applicable Law) suffered by the Borrowers
that are caused by acts or omissions by such L/C Issuer constituting gross
negligence or willful misconduct on the part of such L/C Issuer (as determined
by a court of competent jurisdiction in a final non-appealable judgment).

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with any Borrower’s instructions or other irregularity, each
Borrower will promptly notify the applicable L/C Issuer. Each Borrower shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) Role of L/C Issuers; Reliance. Each Revolving Lender and each Borrower agree
that the relevant L/C Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuers, the Agents or their
Related Parties or any of the respective correspondents, participants or
assignees of the L/C Issuers shall be liable to any Lender for: (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final and non-appealable judgment; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Request. Each Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude any Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuers, the Agents or any of their Related Parties, or any of the
respective correspondents, participants or assignees of the L/C Issuers, shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of clause (g) of this Section 2.05; provided, however, that anything in
such clauses to the contrary notwithstanding, each applicable Borrower may have
a claim against the applicable L/C Issuer, and such L/C Issuer may be liable to
such Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by such Borrower which are
determined by a court of competent jurisdiction in a final and non-appealable
judgment to have been caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful or grossly negligent failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing,
the L/C Issuers may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(i) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the applicable Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to such Letter of Credit.

(j) Conflict with L/C Documents. In the event of any conflict between this
Agreement and any L/C Document, this Agreement shall govern.

(k) Letters of Credit Issued for a Borrower or Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of any Subsidiary of a Borrower, the
Borrowers shall be obligated to reimburse the applicable L/C Issuer hereunder
for any and all drawings under such Letter of Credit. The Borrowers hereby
acknowledge that the issuance of Letters of Credit for the account of the
Subsidiaries inures to the benefit of each Borrower, and that each Borrower’s
business derives benefits from the businesses of such Subsidiaries.

(l) Indemnification of L/C Issuers. (i) In addition to its other obligations
under this Agreement, each Borrower hereby agrees to protect, indemnify, pay and
save each L/C Issuer harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
out-of-pocket fees, charges and disbursements of counsel) that such L/C Issuer
may incur or be subject to as a consequence, direct or indirect, of (A) the
issuance of any Letter of Credit or (B) the failure of such L/C Issuer to honor
a drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions herein called “Government
Acts”).

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) As between the Borrowers and each L/C Issuer, the Borrowers shall assume
all risks of the acts or omissions of or the misuse of any Letter of Credit by
the beneficiary thereof. No L/C Issuer shall be responsible for: (A) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (D) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
documents required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (G) any consequences arising from causes beyond the
control of the applicable L/C Issuer, including, without limitation, any
Government Acts. None of the above shall affect, impair, or prevent the vesting
of any L/C Issuer’s rights or powers hereunder.

(iii) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an L/C Issuer,
under or in connection with any Letter of Credit or the related certificates, if
taken or omitted in good faith, shall not put such L/C Issuer under any
resulting liability to any Borrower or any other Loan Party. It is the intention
of the parties that this Agreement shall be construed and applied to protect and
indemnify each L/C Issuer against any and all risks involved in the issuance of
any Letter of Credit, all of which risks are hereby assumed by the Loan Parties,
including, without limitation, any and all risks, whether rightful or wrongful,
of any present or future Government Acts. No L/C Issuer shall in any way be
liable for any failure by such L/C Issuer or anyone else to pay any drawing
under any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of such L/C Issuer.

(iv) Nothing in this clause (l) is intended to limit the Reimbursement
Obligation of any Borrower contained in this Section 2.05. The obligations of
each Borrower under this clause (l) shall survive the termination of this
Agreement. No act or omission of any current or prior beneficiary of a Letter of
Credit shall in any way affect or impair the rights of any L/C Issuer to enforce
any right, power or benefit under this Agreement.

(v) Notwithstanding anything to the contrary contained in this clause (l), the
Borrowers shall have no obligation to indemnify any L/C Issuer in respect of any
liability incurred by such L/C Issuer arising solely out of the gross negligence
or willful misconduct of such L/C Issuer, as determined by a court of competent
jurisdiction in a final and non-appealable judgment. Nothing in this Agreement
shall relieve any L/C Issuer of any liability to any Borrower in respect of any
action taken by such L/C Issuer which action constitutes gross negligence or
willful misconduct of such L/C Issuer, as determined by a court of competent
jurisdiction in a final and non-appealable judgment.

(m) Resignation of an L/C Issuer. An L/C Issuer may resign at any time by giving
30 days’ notice to the Administrative Agent, the Revolving Lenders and MKS;
provided, however, that any such resignation shall not affect the rights or
obligations of such L/C Issuer with respect to Letters of Credit issued by it
prior to such resignation. Upon any such resignation, MKS shall (within 60 days
after such notice of resignation) either appoint a successor or terminate the
unutilized L/C Commitment of such L/C Issuer; provided, however, that, if MKS
elects to terminate such unutilized L/C Commitment, MKS may at any time
thereafter that the Revolving Commitments are in effect reinstate such L/C
Commitment in connection with the appointment of another L/C Issuer. Upon the
acceptance of any appointment as an L/C Issuer hereunder by a successor L/C
Issuer, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring L/C Issuer and the retiring
L/C

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Issuer shall be discharged from its obligations to issue Letters of Credit
hereunder. The acceptance of any appointment as L/C Issuer hereunder by a
successor L/C Issuer shall be evidenced by an agreement entered into by such
successor, in a form reasonably satisfactory to MKS and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor shall be a party hereto and have all the rights and obligations of an
L/C Issuer under this Agreement and the other Loan Documents and (ii) references
herein and in the other Loan Documents to such L/C Issuer shall be deemed to
refer to such successor or to any previous L/C Issuer, or to such successor and
all previous L/C Issuers, as the context shall require. After the resignation of
an L/C Issuer hereunder, the retiring L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of an L/C Issuer under
this Agreement and the other Loan Documents with respect to Letters of Credit
issued by it prior to such resignation, but shall not be required to issue
additional Letters of Credit.

(n) Reporting. Each L/C Issuer (other than the Administrative Agent) will report
in writing to the Administrative Agent (i) on the first Business Day of each
month, the aggregate face amount of Letters of Credit issued by it and
outstanding as of the last Business Day of the preceding month, (ii) on or prior
to each Business Day on which such L/C Issuer expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance or amendment, and the
aggregate face amount of Letters of Credit to be issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension (and such L/C Issuer shall advise the Administrative Agent
on such Business Day whether such issuance, amendment, renewal or extension
occurred and whether the amount thereof changed), (iii) on each Business Day on
which such L/C Issuer makes any L/C Disbursement, the date and amount of such
L/C Disbursement and (iv) on any Business Day on which the Borrower fail to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.

Section 2.06 Interest.

(a) Rate Options Applicable to Loans. Each Revolving Borrowing shall be
comprised of Base Rate Loans or Eurodollar Loans, as the applicable Borrower may
request pursuant to Section 2.02. Revolving Borrowings of more than one Type may
be outstanding at the same time; provided, however, that no Borrower may request
any Revolving Borrowing that, if made, would result in an aggregate of more than
ten separate Groups of Eurodollar Loans being outstanding hereunder at any one
time. For this purpose, Loans having different Interest Periods, regardless of
whether commencing on the same date, shall be considered separate Groups.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment and before and after the commencement of any
proceeding under any Insolvency or Liquidation Proceeding.

(b) Rates Applicable to Loans. Subject to the provisions of clause (c) below,
(i) each Eurodollar Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period applicable thereto at a rate per annum equal to
the sum of the Adjusted Eurodollar Rate for such Interest Period plus the then
Applicable Margin for Eurodollar Loans and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof for each day from the date
such Loan is made as, or converted into, a Base Rate Loan until it becomes due
or is converted into a Loan of any other Type, at a rate per annum equal to the
Base Rate for such day plus the then Applicable Margin for Base Rate Loans.

(c) Additional Interest. If any Loan or interest thereon or any fee described in
Section 2.11 or any other amount is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such overdue amount shall thereafter bear interest at the Default
Rate to the full extent permitted by applicable Laws.

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Insolvency or Liquidation Proceeding.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(e) Determination and Notice of Interest Rates. The Administrative Agent shall
promptly notify the applicable Borrower and the Lenders of the interest rate
applicable to any Interest Period for Eurodollar Loans upon determination of
such interest rate. At any time when Base Rate Loans are outstanding, the
Administrative Agent shall notify the applicable Borrower and the Lenders of any
change in the Prime Rate used in determining the Base Rate promptly following
the public announcement of such change. Any notice with respect to Eurodollar
Loans shall, without the necessity of the Administrative Agent so stating in
such notice, be subject to the provisions of the definition of “Applicable
Margin” providing for adjustments in the Applicable Margin applicable to such
Loans after the beginning of the Interest Period applicable thereto.

Section 2.07 Extension and Conversion.

(a) Continuation and Conversion Options. The Loans included in each Revolving
Borrowing shall bear interest initially at the type of rate allowed by
Section 2.06 and as specified by the applicable Borrower in the applicable
Notice of Borrowing. Thereafter, the applicable Borrower shall have the option,
on any Business Day, to elect to change or continue the type of interest rate
borne by each Group of Loans (subject in each case to the provisions of Article
III and Section 2.07(d)), as follows:

(i) if such Loans are Base Rate Loans, such Borrower may elect to convert such
Loans to Eurodollar Loans as of any Business Day; and

(ii) if such Loans are Eurodollar Loans, such Borrower may elect to continue
such Loans as Eurodollar Loans for an additional Interest Period or in the case
of Eurodollar Loans denominated in Dollars, elect to convert such Loans to Base
Rate Loans, in each case subject to Section 3.05 if any such continuation or
conversion is effective on any day other than the last day of the then current
Interest Period applicable to such Loans.

Each such election shall be made by delivering a notice, substantially in the
form of Exhibit A-2 hereto (a “Notice of Extension/Conversion”), which notice
shall not thereafter be revocable by any Borrower, to the Administrative Agent
not later than 12:00 P.M. on the third Business Day (or the fourth Business Day
in the case of Eurodollar Loans denominated in an Alternative Currency) before
the conversion or continuation selected in such notice is to be effective. A
Notice of Extension/Conversion may, if it so specifies, apply to only a portion
of the aggregate principal amount of the relevant Group of Loans; provided that
(i) such portion is allocated ratably among the Loans comprising such Group and
(ii) the portion to which such Notice of Borrowing applies, and the remaining
portion to which it does not apply, are each $1,000,000 or any larger multiple
of $1,000,000.

(b) Contents of Notice of Extension/Conversion. Each Notice of Extension/
Conversion shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of
Section 2.07(a) above;

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) if the Loans comprising such Group are to be converted, the new Type of
Loans and, if the Loans being converted are to be Eurodollar Loans, the duration
of the next succeeding Interest Period applicable thereto; and

(iv) if such Loans are to be continued as Eurodollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Extension/Conversion shall comply
with the provisions of the definition of the term “Interest Period.” If no
Notice of Extension/Conversion is timely received prior to the end of an
Interest Period for any Group of Eurodollar Loans, the Borrowers shall be deemed
to have elected that such Group be converted to Base Rate Loans as of the last
day of such Interest Period.

(c) Notification to Lenders. Upon receipt of a Notice of Extension/Conversion
from a Borrower pursuant to Section 2.07(a), the Administrative Agent shall
promptly notify each Lender of the contents thereof.

(d) Limitation on Conversion/Continuation Options. No Borrower shall be entitled
to elect to convert any Loans to, or continue any Loans for an additional
Interest Period as, Eurodollar Loans if the aggregate principal amount of any
Group of Eurodollar Loans created or continued as a result of such election
would be less than $1,000,000. If an Event of Default shall have occurred and be
continuing when a Borrower delivers notice of such election to the
Administrative Agent, such Borrower shall not be entitled to elect to convert
any Eurodollar Loans to, or continue any Eurodollar Loans for an Interest Period
as, Eurodollar Loans having an Interest Period in excess of one (1) month.

Section 2.08 Maturity. The Revolving Loans shall mature on the Revolving
Termination Date, and any Revolving Loans, Protective Advances and L/C
Obligations then outstanding (together with accrued interest thereon and fees in
respect thereof) shall be due and payable on such date.

Section 2.09 Prepayments.

(a) Voluntary Prepayment of Loans. The Borrowers shall have the right to
voluntarily prepay Loans in whole or in part from time to time, subject to
Section 3.05 but otherwise without premium or penalty; provided that each
partial prepayment of Loans shall be in a minimum principal amount of $1,000,000
or a whole multiple of $100,000 in excess thereof. Each payment pursuant to this
Section shall be applied as directed by the Borrower.

(b) Mandatory Prepayments.

(i) Line Cap. If on any date (x) the aggregate Revolving Outstandings exceed the
Revolving Committed Amount or (y) the aggregate Revolving Outstandings
(excluding Protective Advances) exceed the Line Cap, the Borrowers shall repay,
and there shall become due and payable (together with accrued interest thereon),
on the second Business Day immediately following such date an aggregate
principal amount of Loans and (if applicable) Protective Advances in such
amounts as are necessary to eliminate such shortfall. If the outstanding Loans
and Protective Advances have been repaid in full, the Borrowers shall Cash
Collateralize L/C Obligations to eliminate such shortfall. In determining the
aggregate Revolving Outstandings for purposes of this Agreement, L/C Obligations
shall be reduced to the extent that they are Cash Collateralized as contemplated
by this clause (i). Each prepayment of Loans required pursuant to this clause
(i) shall be applied ratably among outstanding Loans based on the respective
amounts of principal then outstanding. Each Cash Collateralization of L/C
Obligations required by this clause (i) shall be applied ratably among L/C
Obligations based on the respective amounts thereof then outstanding.

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) Alternative Currency Sublimit. If on any date the aggregate Revolving
Outstandings denominated in an Alternative Currency exceed 105% of the
Alternative Currency Sublimit, the Borrowers shall repay, and there shall become
due and payable (together with accrued interest thereon), on the second Business
Day immediately following such date an aggregate principal amount of Loans
denominated in an Alternative Currency in such amounts as are necessary to
eliminate such shortfall. Each prepayment of Loans denominated in any
Alternative Currency required pursuant to this clause (ii) shall be applied
ratably among outstanding Loans denominated in such Alternative Currency based
on the respective amounts of principal then outstanding.

(iii) [RESERVED]

(iv) Cash Dominion Period. At all times after the commencement and during the
continuance of a Cash Dominion Period, and notification thereof by the
Administrative Agent to MKS (subject to the provisions of Section 6.11(b)), on
each Business Day the Administrative Agent shall apply all immediately available
funds credited on behalf of the Borrowers to a Payment Account or such other
account directed by the Administrative Agent pursuant to Section 6.11(b) in
accordance with first, clauses FIRST through SIXTH of Section 8.03(a) (but
disregarding Reported Cash Management Obligations and Reported Swap Secured
Obligations), second, if an Event of Default exists, clause SEVENTH of
Section 8.03(a) and third, in accordance with clauses NINTH and TENTH of Section
8.03(a).

(v) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.09(b) (other than Section 2.09(b)(iv)) shall be
applied first to the Protective Advances, second, to the Revolving Loans and
third, to Cash Collateralize L/C Obligations (if there are any).

(vi) Payments Cumulative. Except as otherwise expressly provided in this
Section 2.09, payments required under any subsection or clause of this
Section 2.09 are in addition to payments made or required under any other
subsection or clause of this Section 2.09.

(c) Notice of Mandatory Prepayment Events. The Borrowers shall use commercially
reasonable efforts to give to the Administrative Agent at least one (1) Business
Day’s prior written or telecopy notice of each and every prepayment required
under Section 2.09(b)(iii), including the estimated amount of Net Cash Proceeds
expected to be received therefrom.

(d) Notices of Prepayments. The Borrowers shall notify the Administrative Agent,
by 11:00 A.M., at least three (3) Business Days (or four (4) Business Days in
the case of Eurodollar Loans denominated in an Alternative Currency) prior to
the date of voluntary prepayment in the case of Eurodollar Loans and at least
one (1) Business Day prior to the date of voluntary prepayment in the case of
Base Rate Loans (which notice may be conditional on the occurrence of an event
to the extent specified in such notice). Each notice of prepayment shall be
substantially in the form of Exhibit O and shall specify the prepayment date,
the principal amount to be prepaid, whether the Loan to be prepaid is a
Eurodollar Loan or a Base Rate Loan and, in the case of a Eurodollar Loan, the
Interest Period of such Loan. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
pro rata share, if any, thereof. Once such notice is given by any Borrower, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable as specified therein. All prepayments of Loans
and Protective Advances under this Section 2.09 (other than Section 2.09(b)(iv))
shall be accompanied by accrued interest on the principal amount being prepaid
to the date of payment, together with any additional amounts required pursuant
to Section 3.05.

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.10 Adjustment of Commitments.

(a) Optional Termination or Reduction of Commitments (Pro rata). MKS may from
time to time permanently reduce or terminate the Revolving Committed Amount in
whole or in part (in minimum aggregate amounts of $1,000,000 or any whole
multiple of $500,000 in excess thereof (or, if less, the full remaining amount
of the then applicable Revolving Committed Amount)) upon three Business Days’
prior written or telecopy notice to the Administrative Agent (which notice may
be conditional on the occurrence of an event to the extent specified in such
notice); provided, however, that no such termination or reduction shall be made
which would cause the Revolving Outstandings to exceed the Revolving Committed
Amount as so reduced, unless, concurrently with such termination or reduction,
the Revolving Loans are repaid (and, after the Revolving Loans have been paid in
full, the L/C Obligations are Cash Collateralized) to the extent necessary to
eliminate such excess. The Administrative Agent shall promptly notify each
affected Lender of the receipt by the Administrative Agent of any notice from
MKS pursuant to this Section 2.10(a). Any partial reduction of the Revolving
Committed Amount pursuant to this Section 2.10(a) shall be applied to the
Revolving Commitments of the Lenders pro rata based upon their respective
Revolving Commitment Percentages. The Borrowers shall pay to the Administrative
Agent for the account of the Lenders in accordance with the terms of
Section 2.11, on the date of each termination or reduction of the Revolving
Committed Amount, any fees accrued through the date of such termination or
reduction on the amount of the Revolving Committed Amount so terminated or
reduced.

(b) Termination. The Revolving Commitments and the related L/C Commitments of
the relevant L/C Issuers shall terminate automatically on the Revolving
Termination Date.

(c) General. The Borrowers shall pay to the Administrative Agent for the account
of the Lenders in accordance with the terms of this Section 2.10, on the date of
each termination or reduction of the Revolving Committed Amount, the Commitment
Fee accrued through the date of such termination or reduction on the amount of
the Revolving Committed Amount so terminated or reduced.

Section 2.11 Fees.

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Lender (other than a Defaulting Lender) a fee (the
“Commitment Fee”) on such Lender’s Revolving Commitment Percentage of the daily
Unused Revolving Committed Amount, computed at a per annum rate equal to the
Commitment Fee Percentage. The Commitment Fee shall commence to accrue on the
Closing Date and shall be due and payable in arrears on the last Business Day of
each March, June, September and December (and on any date that the Revolving
Committed Amount is reduced as provided in Section 2.10(a) (solely with respect
to the amount of the Revolving Committed Amount so reduced) and on the Revolving
Termination Date) for the period ending on each such date; provided that the
first such payment shall be due on June 30, 2016.

(b) Letter of Credit Fees.

(i) Letter of Credit Fee. The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Lender that is not a Defaulting Lender a fee
(the “Letter of Credit Fee”) on such Lender’s Revolving Commitment Percentage of
the average daily maximum amount available to be drawn under each Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit) computed at a per annum rate for each day from the date of issuance
to the date of expiration equal to the Applicable Margin for Eurodollar Loans in
effect from time to time; provided, however, that any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral pursuant to

 

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.05 shall instead be payable, to the maximum extent permitted by
applicable Law, to the other Lenders in accordance with the upward adjustments
in their respective Applicable Percentages allocable to such Letter of Credit
pursuant to Section 2.17(a)(iv), with the balance of such fee, if any, payable
to the L/C Issuers for their own respective accounts. The Letter of Credit Fee
will be computed on a quarterly basis in arrears and shall be due and payable on
the last Business Day of each March, June, September and December, commencing
with the first of such dates to occur after the date of issuance of such Letter
of Credit, and on the Letter of Credit Expiration Date and thereafter on demand.

(ii) Fronting Fee and Documentary and Processing Charges Payable to the L/C
Issuers. The Borrowers shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by such L/C Issuer,
at a rate of 0.125% per annum, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on last Business Day after the end of each March,
June, September and December, commencing with the first such date after the
issuance of such Letter of Credit, and on the Letter of Credit Expiration Date
and thereafter on demand.

(iii) L/C Issuer Fees. In addition to the Letter of Credit Fee payable pursuant
to clause (i) above, the Borrowers promise to pay to each L/C Issuer for its own
account without sharing by the other Lenders the letter of credit fronting and
negotiation fees agreed to by the Borrowers and such L/C Issuer from time to
time and the customary charges from time to time agreed to by the Borrowers and
such L/C Issuer with respect to the issuance, amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit (collectively, the “L/C Issuer Fees”). L/C Issuer Fees are due when
earned and payable on demand and are nonrefundable.

(c) Other Fees. The Borrowers shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Arranger Fee Letter and the Administrative Agent Fee Letter.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever except as otherwise agreed.

Section 2.12 Pro rata Treatment. Except to the extent otherwise provided herein,

(a) Loans. Each Revolving Borrowing, each payment or prepayment of principal of
or interest on any Loan, each payment of fees (other than the L/C Issuer Fees
retained by an L/C Issuer for its own account, and the administrative fees
retained by the Agents for their own account), each reduction of the Revolving
Committed Amount and each conversion or continuation of any Loan, shall be
allocated pro rata among the relevant Lenders in accordance with the respective
Revolving Commitment Percentages of such Lenders (or, if the Commitments of such
Lenders have expired or been terminated, in accordance with the respective
principal amounts of the outstanding Loans, participation interests in
Protective Advance Exposure of such Lenders and Participation Interests of such
Lenders); provided that, in the event any amount paid to any Lender pursuant to
the foregoing is rescinded or must otherwise be returned by the Administrative
Agent, each Lender shall, upon the request of the Administrative Agent, repay to
the Administrative Agent the amount so paid to such Lender, with interest for
the period commencing on the date such payment is returned by the Administrative
Agent until the date the Administrative Agent receives such repayment at a rate
per annum equal to the greater of the Overnight Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.

(b) Letters of Credit. Each payment of L/C Obligations shall be allocated to
each Revolving Lender pro rata in accordance with its Revolving Commitment
Percentage; provided that, if any Revolving Lender shall have failed to pay its
applicable pro rata share of any L/C Disbursement as required under
Section 2.05(e)(v) or (vi), then any amount to which such Revolving Lender would
otherwise be entitled pursuant to this clause (b) shall instead be payable to
the L/C Issuers.

 

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.13 Sharing of Payments by Lenders . If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it or of its
participation interests in Protective Advance Exposure or of its Participation
Interests in L/C Obligations held by it resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loans or such
participation interests or such Participation Interests greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact and
(ii) purchase (for cash at face value) participation in the Loans of the other
Lenders, subparticipations in the participation interests in the Protective
Advance Exposure of the other Lenders and subparticipations in the Participation
Interests in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing thereon; provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.05 or 2.16, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in its participation interests in the
Protective Advance Exposure or subparticipations in its Participation Interests
in L/C Obligations to any assignee or participant.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Section 2.14 Payments Generally; Administrative Agent’s Clawback.

(a) Payments by the Borrowers. All payments to be made by any Borrower shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff. Each payment of principal of and interest on Loans, L/C Obligations and
fees hereunder shall be paid not later than 1:00 P.M. Eastern time (or, in the
case of an Alternative Currency, the Applicable Time) on the date when due, in
Dollars and in Federal or other funds immediately available to the
Administrative Agent at the account designated by it by notice to the applicable
Borrower. Payments received after 1:00 P.M. Eastern time (or, in the case of an
Alternative Currency, the Applicable Time) shall be deemed to have been received
on the next Business Day, and any applicable interest or fee shall continue to
accrue. The Administrative Agent may, in its sole discretion, distribute such
payments to the applicable Lenders on the date of receipt thereof, if such
payment is received prior to 1:00 P.M. Eastern time (or, in the case of an
Alternative Currency, the Applicable Time); otherwise the Administrative Agent
may, in its sole discretion, distribute such payment to the applicable Lenders
on the date of receipt thereof or on the immediately succeeding Business Day.
Whenever any payment hereunder shall be due on a day which is not a Business
Day, the date for payment thereof shall be extended to the next succeeding
Business Day (and such extension of time shall be reflected in computing
interest or fees, as the case may be), unless (in the case of Eurodollar

 

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Loans) such Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Business Day. If the date for
any payment of principal is extended by operation of Law or otherwise, interest
thereon shall be payable for such extended time. If, for any reason, any
Borrower is prohibited by any Law from making any required payment hereunder in
an Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount) and without setoff
or counterclaim.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from the applicable Borrower prior to the date on
which any payment is due to the applicable Lenders or any L/C Issuer hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith, and may, in reliance upon such assumption, distribute to the
applicable Lenders or the applicable L/C Issuers, as the case may be, the amount
due. In such event, if such Borrower has not in fact made such payment, then
each of the applicable Lenders or the applicable L/C Issuers, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to but excluding the date of payment to the Administrative
Agent at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. A notice of the Administrative Agent to any Lender with respect to
any amount owing under this clause (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to a Borrower by the Administrative Agent because the conditions
to the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds promptly (in like funds as received from such Lender) to such
Lender without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to purchase participation interests in the Protective Advance
Exposure and to purchase Participation Interests in the Letters of Credit are
several and not joint. The failure of any Lender to make a Loan required to be
made by it as part of any Borrowing hereunder or to fund a participation
interest in the Protective Advance Exposure or to fund a Participation Interest
shall not relieve any other Lender of its obligation, if any, hereunder to make
any Loan on the date of such Borrowing or fund any such participation interest
in the Protective Advance Exposure or fund any such Participation Interest, but
no Lender shall be responsible for the failure of any other Lender to make the
Loan to be made by such other Lender on such date of Borrowing or fund such
other Lender’s participation interest in the Protective Advance Exposure or fund
such other Lender’s Participation Interest.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Computations. All computations of interest for Base Rate Loans when the Base
Rate is determined by the Prime Rate shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All computations of
Commitment Fees and other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which Loan is made (or
converted or continued), and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made (or continued or converted)
shall, subject to clause (a) above, bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.15 Increase in Commitments.

(a) Increase in Commitments. MKS may by written notice to the Administrative
Agent elect to increase the Revolving Commitments (each increase, an
“Incremental Facility”; the commitments thereunder are referred to as
“Incremental Commitments”); provided that the total aggregate amount for all
such Incremental Facilities shall not (as of any date of incurrence thereof)
exceed $50,000,000. Each Incremental Facility incurred under this Section 2.15
shall be in an aggregate principal amount that is not less than $10,000,000.
Each such notice shall specify (x) the date (each, an “Increase Effective Date”)
on which MKS proposes that the Incremental Facility shall be effective, which
shall be a date not less than five (5) Business Days after the date on which
such notice is delivered to the Administrative Agent and (y) the identity of
each Eligible Assignee to whom MKS proposes any portion of such Incremental
Facility be allocated and the amounts of such allocations; provided that any
existing Lender approached to provide all or a portion of the Incremental
Facility may elect or decline, in its sole discretion, to provide such portion
of the Incremental Facility.

(b) Conditions. The Incremental Facilities shall become effective, as of such
Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 4.02 shall be satisfied;

(ii) no Event of Default shall have occurred and be continuing or would result
from the Revolving Borrowings to be made on the Increase Effective Date; and

(iii) MKS shall deliver or cause to be delivered a certificate of a Responsible
Officer certifying as to compliance with the foregoing conditions.

(c) Increase Joinder. The Incremental Commitments shall be effected by a joinder
agreement (the “Increase Joinder”) executed by the Borrowers, the Administrative
Agent and each Lender making such Incremental Commitment, in form attached
hereto or otherwise in form and substance satisfactory to each of them. The
Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.15. On any Increase Effective Date on which the
Commitments are increased by Incremental Facility, the participations held by
the Lenders in the Protective Advance Exposure and the L/C Obligations
immediately prior to such increase will be reallocated so as to be held by the
Lenders ratably in accordance with their respective Applicable Percentages after
giving effect to such increase. If, on any Increase Effective Date, there are
any Loans outstanding, the Borrowers shall prepay such Loans in accordance with
this Agreement on such date to the extent necessary to effect such reallocation
(but the Borrowers may finance such prepayment with a concurrent borrowing of
Loans from the Lenders in accordance with their Applicable Percentages after
giving effect to the Incremental Facility effected on such date).

(d) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty Agreement and security interests created by the
Collateral Documents. The Loan Parties shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the Lien
and security interests granted by the Collateral Documents continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
any such new

 

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Commitments, including, without limitation, delivery to the Administrative Agent
of (i) customary legal opinions, board resolutions and officer’s certificates
substantially consistent with those delivered on the Closing Date (conformed as
appropriate) and in any event, reasonably satisfactory to the Administrative
Agent and (ii) reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent in order to
ensure that the Lenders under the Incremental Facilities are provided the
benefits of the applicable Loan Documents.

Section 2.16 Cash Collateral.

(a) Obligation to Cash Collateralize. Upon the request of the Administrative
Agent or the applicable L/C Issuer if, as of the date that is ten (10) Business
Days prior to the Revolver Termination Date, any L/C Obligation for any reason
remains outstanding or there are any L/C Borrowings outstanding or there are any
outstanding Letters of Credit, or as otherwise required pursuant to
Section 2.05, Section 2.09(b), Section 2.17 or Section 8.02, the Borrowers
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations in an amount not less than the Minimum Collateral Amount.
At any time that there shall exist a Defaulting Lender, immediately upon the
written request of the Administrative Agent or any applicable L/C Issuer (with a
copy to the Administrative Agent), the Borrowers shall Cash Collateralize all
Fronting Exposure of such L/C Issuer with respect to such Defaulting Lender
(determined after giving effect to Section 2.17(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount with respect thereto.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Collateral Agent. Each Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Collateral Agent, for the benefit of the
Collateral Agent, the applicable L/C Issuers and the applicable Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Collateral Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Collateral Agent as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount and other obligations
secured thereby, the Borrowers or the relevant Defaulting Lender will, promptly
upon demand by the Collateral Agent, pay or provide to the Collateral Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.05, 2.09(b), 2.17, 8.02 or otherwise in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b))) or (ii) the determination by the
Collateral Agent that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.16 may be otherwise applied in
accordance with Section 8.03) and (y) the Person providing Cash Collateral, the
Administrative Agent and the applicable L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise or received by the Administrative Agent from such Defaulting Lender
pursuant to Section 10.08) shall be applied at such time or times as may be
determined by the Administrative Agent as follows:

FIRST, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

SECOND, to prepay any Protective Advance Exposure with respect to such
Defaulting Lender;

THIRD, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to each applicable L/C Issuer hereunder;

FOURTH, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16;

FIFTH, as MKS may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent;

SIXTH, if so determined by the Administrative Agent and MKS, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans and
Protective Advance Exposure under this Agreement and (y) Cash Collateralize the
L/C Issuers’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.16;

SEVENTH, to the payment of any amounts owing to the Lenders or each applicable
L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or any applicable L/C Issuer against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement;

EIGHTH, so long as no Default or Event of Default exists, to the payment of any
amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

 

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

NINTH, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or L/C Borrowings were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Borrowings
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Borrowings owed to, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees. (x) No Defaulting Lender shall be entitled to receive any
Commitment Fee payable pursuant to Section 2.11(a) for any period during which
such Lender is a Defaulting Lender (and the Borrowers shall not be required to
pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (y) each Defaulting Lender shall be limited in its
right to receive Letter of Credit Fees as provided in Section 2.11(b).

(iv) Reallocation of Participations to Reduce Protective Advance Exposure and
Fronting Exposure. All or any part of such Defaulting Lender’s participation in
Protective Advance Exposure and L/C Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Commitment
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation (and, unless the Borrowers shall have
otherwise notified the Administrative Agent at such time, the Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the sum of, without
duplication, the aggregate Outstanding Amount of the Revolving Loans of any
non-Defaulting Lender plus such Lender’s Revolving Commitment Percentage of the
Protective Advance Exposure plus such Lender’s Revolving Commitment Percentage
of the Outstanding Amount of all L/C Obligations at such time at such time to
exceed such Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from such Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent and each
L/C Issuer agree in writing that a Defaulting Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Protective Advances and Letters of Credit
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.17), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of any Borrower while such Lender was a Defaulting Lender; provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) New Letters of Credit. So long as any Revolving Lender is a Defaulting
Lender, no L/C Issuer shall be required to issue, extend or amend any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

Section 2.18 Protective Advances.

(a) Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrower and the Lenders, from time to time in the
Administrative Agent’s Permitted Discretion (but shall have absolutely no
obligation to), after the occurrence and during the continuance of a Default or
an Event of Default, to make Loans to the Borrowers, on behalf of all Lenders,
which the Administrative Agent, in its Permitted Discretion, deems necessary or
desirable (i) to preserve or protect the Collateral, or any portion thereof,
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Finance Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrower pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 10.04) and other sums payable under the
Loan Documents (any of such Loans are herein referred to as “Protective
Advances”); provided that, as of the date of the making of any Protective
Advance, the aggregate amount of outstanding Protective Advances shall not
exceed 5% of the Commitments outstanding as of such date; provided further that
the Revolving Outstandings at any time shall not exceed the Revolving Committed
Amount. Protective Advances may be made even if the conditions precedent set
forth in Section 4.02 have not been satisfied. The Protective Advances shall be
secured by the Liens in favor of the Collateral Agent in and to the Collateral
and shall constitute Finance Obligations hereunder. All Protective Advances
shall be Base Rate Loans. The Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by the Required Lenders. Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof. At any time (i) the amount equal to
(A) the Line Cap minus (B) the Revolving Outstandings (calculated, with respect
to any Defaulting Lender, as if such Defaulting Lender had funded its Revolving
Commitment Percentage of all outstanding Revolving Loans) exceeds the amount of
any Protective Advance and (ii) the conditions precedent set forth in
Section 4.02 have been satisfied, the Administrative Agent may request the
Revolving Lenders to make a Revolving Loan to repay a Protective Advance. At any
other time the Administrative Agent may require the Lenders to fund their risk
participations described in Section 2.18(b).

(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default or Event of Default), each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent, without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Revolving Commitment Percentage. From and after the
date, if any, on which any Lender is required to fund its participation in any
Protective Advance purchased hereunder, the Administrative Agent shall promptly
distribute to such Lender such Lender’s Revolving Commitment Percentage of all
payments of principal and interest and all proceeds of Collateral received by
the Administrative Agent in respect of such Protective Advance (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Protective Advances then due).

 

82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any Loan
Party under any Loan Document shall be made free and clear of, and without
deduction or withholding for or on account of, any Taxes, unless otherwise
required by law. If any applicable withholding agent shall be required by law
(as determined in the good faith discretion of the applicable withholding agent)
to deduct or withhold any Taxes from or in respect of any sum payable under any
Loan Document to any Lender Party or any Agent, (i) the applicable withholding
agent shall be entitled to make all such deductions or withholdings, (ii) the
applicable withholding agent shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law, and (iii) to the extent the deduction or withholding is on account of
Indemnified Taxes or Other Taxes, the amounts so payable by the applicable Loan
Party to the Agent or such Lender Party shall be increased as may be necessary
so that, after such withholding agent has made all required deductions or
withholdings of Indemnified Taxes and Other Taxes (including deductions or
withholdings applicable to additional sums payable under this Section 3.01),
such Lender Party or such Agent, as the case may be, shall have received an
amount equal to the sum it would have received had no such deductions or
withholdings been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
clause (a) above, the Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law or, at the option of
the Administrative Agent, timely reimburse it for the payment of any Other
Taxes.

(c) Evidence of Payments. Within thirty (30) days after the date of any payment
of Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority
pursuant to this Section 3.01, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) Indemnification by the Borrowers. The Borrowers shall indemnify each Agent
and each Lender Party for and hold them harmless against the full amount of
Indemnified Taxes payable in connection with any payments made by or on account
of any Loan Party under any Loan Document and (without any duplication) Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. This indemnification shall be made
within ten (10) days after written demand therefor. A reasonably detailed
certificate as to the amount of such payment or liability delivered to MKS by a
Lender Party (with a copy to the Administrative Agent), or by an Agent on its
own behalf, shall be conclusive absent manifest error.

(e) Treatment of Refunds. If any Agent or any Lender Party determines, in its
reasonable discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by any Loan Party or with
respect to which any Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to a Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amount paid, by the
Loan Party under this Section 3.01 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses (including Taxes) of the Administrative Agent or such Lender Party,
attributable to such refund and without interest (other than any interest paid
by the relevant Governmental

 

83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Authority with respect to such refund); provided that the Loan Party, upon the
request of the Administrative Agent or such Lender Party, agrees to repay the
amount paid over to any Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender Party in the event the Administrative Agent or such Lender Party is
required to repay such amount to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent or any Lender Party
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to any Loan Party or any other Person.
Notwithstanding anything to the contrary in this clause (e), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this clause (e) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.

(f) Status of Lenders.

(i) Each Lender Party that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to payments made under any Loan Document
shall deliver to MKS and the Administrative Agent, at the time or times
prescribed by law or reasonably requested by MKS or the Administrative Agent,
such properly completed and executed documentation prescribed by law or
reasonably requested by MKS or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender Party, if reasonably requested by MKS or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by MKS or the Administrative Agent as will enable MKS or
the Administrative Agent to determine whether or not such Lender Party is
subject to backup withholding or information reporting requirements. Each Lender
Party shall, whenever a lapse in time or change in circumstances renders such
documentation (including any specific documents required below in this
Section 3.01(f)) obsolete, expired or inaccurate in any respect, deliver
promptly to MKS and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by MKS or
the Administrative Agent) or promptly notify MKS and the Administrative Agent in
writing of its inability to do so. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.01(f)(ii)(A)
through (ii)(E) and (iii) below) shall not be required if in the Lender Party’s
reasonable judgment such completion, execution or submission would subject such
Lender Party to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender Party.

(ii) Without limiting the generality of the foregoing any Lender Party shall, if
it is legally eligible to do so, deliver to MKS and the Administrative Agent on
or prior to the date on which such Lender Party becomes a party hereto (and from
time to time thereafter upon the reasonable request of MKS or the Administrative
Agent), two duly completed and executed copies of whichever of the following is
applicable:

(A) in the case of a Lender Party that is a United States person (as such term
is defined in Section 7701(a)(30) of the Code), IRS Form W-9 certifying that
such Lender Party is exempt from U.S. federal backup withholding;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to such tax treaty;

 

84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(C) in the case of a Non-U.S. Lender claiming an exemption from U.S. federal
income Taxes for income that is effectively connected with a U.S. trade or
business, executed originals of IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 (any such certificate, a “U.S. Tax
Compliance Certificate”) and (y) IRS Form W-8BEN or W-8BEN-E;

(E) to the extent that a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender),
IRS Form W-8IMY of the Non-U.S. Lender, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner that would be required under this
Section 3.01(f) if such beneficial owner were a Lender, as applicable; provided
that if the Non-U.S. Lender is a partnership (and not a participating Lender)
and one or more direct or indirect partners of such Non-U.S. Lender are claiming
the portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
such direct and indirect partners; or

(F) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Taxes, together with
such supplementary documentation as may be prescribed by applicable law to
permit MKS or the Administrative Agent to reasonably determine the withholding
or deduction required to be made.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed under FATCA if the Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent and MKS at the time or times
prescribed by law, and at such other time or times reasonably requested by the
Administrative Agent or MKS, the documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Administrative Agent or MKS
as may be necessary for the Administrative Agent or any Borrower to comply with
its obligations under FATCA and to determine whether the Lender has complied
with the Lender obligations under FATCA, or to determine the amount to deduct
and withhold from the payment. Solely for purposes of this clause (iii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iv) Notwithstanding any other provision of this Section 3.01(f), a Lender Party
shall not be required to deliver any form or other documentation that such
Lender Party is not legally eligible to deliver.

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Adjusted Eurodollar Rate, or to
determine or charge interest rates based upon the Adjusted Eurodollar Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, upon notice thereof by such Lender to MKS (through the
Administrative Agent), (i) any obligation of such Lender to make or continue
Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate

 

85



--------------------------------------------------------------------------------

TABLE OF CONTENTS

on which is determined by reference to the Adjusted Eurodollar Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted Eurodollar Rate component of the Base Rate, in
each case until such Lender notifies the Administrative Agent and MKS that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or convert all Eurodollar Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Adjusted Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Adjusted Eurodollar
Rate component thereof until the Administrative Agent is advised in writing by
such Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Adjusted Eurodollar Rate. Upon any such prepayment
or conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted, together with any additional amounts required pursuant to
Section 3.05.

Section 3.03 Inability To Determine Rates. If on or prior to the first day of
any Interest Period for any Eurodollar Loan denominated in any Applicable
Currency:

(i) the Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the applicable
Eurodollar Rate for such Interest Period; or

(ii) Lenders having 50% or more of the aggregate amount of the Commitments
advise the Administrative Agent that the Eurodollar Rate as determined by the
Administrative Agent will not adequately and fairly reflect the cost to such
Lenders of funding their Eurodollar Loans denominated in such currency for such
Interest Period;

the Administrative Agent shall forthwith give notice thereof to MKS and the
Lenders, whereupon, until the Administrative Agent notifies MKS that the
circumstances giving rise to such suspension no longer exist, (x) the
obligations of the Lenders to make Eurodollar Loans denominated in such
Applicable Currency, or to continue or convert outstanding Loans as or into
Eurodollar Loans denominated in such Applicable Currency, shall be suspended and
(y) each outstanding Eurodollar Loan denominated in such Applicable Currency, if
Dollars, shall be converted into a Base Rate Loan, or if in an Alternative
Currency, shall be prepaid, in each case on the last day of the then current
Interest Period applicable thereto. If clause (i) or (ii) of this Section 3.03
applies, unless MKS notifies the Administrative Agent prior to 12:00 P.M. on the
Business Day of the date of any Eurodollar Loan denominated in Dollars for which
a Notice of Borrowing has previously been given that it elects not to borrow on
such date, such Revolving Borrowing shall instead be made as a Base Rate
Borrowing in the same aggregate amount as the requested Revolving Borrowing and
shall bear interest for each day from and including the first day to but
excluding the last day of the Interest Period applicable thereto at the rate
applicable to Base Rate Loans for such day. Notwithstanding the foregoing, in
the case of a pending Notice of Borrowing or conversion or continuation in
Eurodollar Loans denominated in an Alternative Currency as to which clause
(i) or (ii) above of this Section applies, the Administrative Agent, in
consultation with the Borrowers and the relevant Lenders, may establish an
alternative interest rate that reflects the all-in-cost of funds to the
Administrative Agent for funding Loans in the applicable currency and amount,
and with the same Interest Period as the Eurodollar Loan requested to be made,
converted or continued, as the case may be (the “Impacted Loans”), in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans

 

86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

until (x) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans, (y) the Required Lenders notify the Administrative Agent and
the Borrowers that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (z) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
lending office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and as to which the Administrative Agent and the Borrowers have been provided
with written notice thereof.

Section 3.04 Increased Costs and Reduced Return; Capital Adequacy.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets held by, deposits
with or for the account of, or credit extended or participated in by, any Lender
(or its Lending Office) (except any reserve requirement which is reflected in
the determination of the Adjusted Eurodollar Rate hereunder) or any L/C Issuer;

(ii) subject any Lender Party to any Taxes with respect to any Loan Document or
any Loan made pursuant to this Agreement (other than Indemnified Taxes and Other
Taxes indemnified under Section 3.01, and Excluded Taxes); or

(iii) impose on any Lender (or its Lending Office) or L/C Issuer or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurodollar Loans made by such Lender or
participation interest therein, or any Protective Advance or any participation
interest therein, or any Letter of Credit or Participation Interest therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Loan
or of maintaining its obligation to make any such Loan, or to increase the cost
to such Lender of participating in any Protective Advance, or to increase to
cost to such L/C Issuer of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such L/C Issuer, as the case may be, hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Borrowers will pay to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender, any of its applicable Lending Offices or its
holding company or such L/C Issuer or its holding company, as the case may be,
regarding capital and liquidity requirements has or would have the effect of
reducing the rate of return on capital for such Lender or its holding company or
such L/C Issuer or its holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Protective Advance Exposure held by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by any
L/C Issuer, to a level below that which such Lender or its holding company or
such L/C Issuer or its holding company, as the case may be, could have achieved
but for such Change in Law (taking into consideration such Lender’s or its
holding company’s policies or such L/C Issuer’s or its holding company’s
policies, as applicable, with respect to capital and liquidity adequacy), then
from time to time the Borrowers will pay to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or its holding company or such L/C Issuer or its holding company for any
such reduction suffered.

 

87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or such L/C Issuer or its holding company, as the case may be, as
specified in clause (a) or (b) above and delivered to MKS, shall be conclusive
absent manifest error. The Borrowers shall pay such Lender or such L/C Issuer,
as the case may be, the amount shown as due on any such certificate promptly
(but in any event within ten (10) Business Days) after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such L/C Issuer’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or L/C
Issuer pursuant to this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies MKS of the Change in Law giving rise to
such increased costs or reductions, and of such Lender’s or such L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 180
day period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 3.05 Compensation for Losses. Upon written demand of any Lender (with a
copy to the Administrative Agent) from time to time, setting forth in reasonable
detail the basis for calculating such compensation, the Borrowers shall promptly
(but in any event within ten (10) days) after such demand compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of (a) any continuation, conversion, payment or prepayment of any
Eurodollar Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); (b) any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Loan on the date or in the amount notified by any Borrower; (c) any
assignment of such Lender’s Eurodollar Loans pursuant to Section 3.07(b) on a
day other than the last day of the Interest Period therefor; or (d) any failure
by any Borrower to make payment of any Loan or reimburse any drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency, including, in each case, any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained;
provided that, for the avoidance of doubt, the Borrowers shall not be obligated
to compensate any Lender under this Section for any loss of anticipated profits
in respect of any of the foregoing. For purposes of calculating amounts payable
by the Borrowers to the Lenders under this Section, each Lender shall be deemed
to have funded each Eurodollar Loan made by it at the Adjusted Eurodollar Rate
(excluding the impact of the proviso set forth in the “Adjusted Eurodollar Rate”
definition) for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Loan was in fact so funded.

Section 3.06 Base Rate Loans Substituted for Affected Eurodollar Loans. If
(i) the obligation of any Lender to make, or to continue or convert outstanding
Loans as or to, Eurodollar Loans has been suspended pursuant to Section 3.02 or
(ii) any Lender or L/C Issuer has demanded compensation under Section 3.04 with
respect to its Eurodollar Loans, and in any such case the Borrowers shall, by at
least five (5) Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section 3.06
shall apply to such Lender, then, unless and until such Lender notifies MKS that
the circumstances giving rise to such suspension or demand for compensation no
longer

 

88



--------------------------------------------------------------------------------

TABLE OF CONTENTS

exist, all Loans which would otherwise be made by such Lender as (or continued
as or converted to) Eurodollar Loans shall instead be Base Rate Loans (on which
interest and principal shall be payable contemporaneously with the related
Eurodollar Loans of the other Lenders). If such Lender notifies MKS that the
circumstances giving rise to such suspension or demand for compensation no
longer exist, the principal amount of each such Base Rate Loan shall be
converted into a Eurodollar Loan on the first day of the next succeeding
Interest Period applicable to the related Eurodollar Loans of the other Lenders.

Section 3.07 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If at any time (i) any Lender
requires a Borrower to pay additional amounts to any Lender or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to
Section 3.01, (ii) any Lender requests compensation under Section 3.04 or
(iii) any Lender gives a notice pursuant to Section 3.02, then such Lender or
L/C Issuer shall, as applicable, at the request of such Borrower, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or L/C
Issuer, such designation or assignment (A) would eliminate or reduce amounts
payable pursuant to Section 3.01 or Section 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, and
(B) in each case, would not subject such Lender or L/C Issuer, as the case may
be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or L/C Issuer, as the case may be. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender or
L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders or L/C Issuers. If at any time (i) any Borrower is
required to pay additional amounts to any Lender, L/C Issuer or any Governmental
Authority for the account of any Lender or L/C Issuer pursuant to Section 3.01,
(ii) any Lender or L/C Issuer requests compensation under Section 3.04,
(iii) any Lender or L/C Issuer gives a notice pursuant to Section 3.02, (iv) any
Lender or L/C Issuer is a Defaulting Lender or (v) any Lender or L/C Issuer is a
Non-Consenting Lender, then such Borrower may, at its sole expense and effort,
upon notice to the Administrative Agent and such Lender or L/C Issuer, replace
such Lender or L/C Issuer by causing such Lender or L/C Issuer (and such Lender
or L/C Issuer shall be obligated) to assign pursuant to Section 10.06(b) (with
the processing and recording fee under Section 10.06(b)(iii) to be paid by the
Borrowers in such instance) all of its rights and obligations under this
Agreement and the other Loan Documents to one or more Eligible Assignees;
provided that:

(A) (i) neither the Administrative Agent nor any Lender shall have any
obligation to find a replacement assignee and (ii) the Borrowers shall have paid
to the Administrative Agent the assignment fee specified in Section 10.06(b)
(unless waived by the Administrative Agent);

(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, funded participations in outstanding
Protective Advances and funded participations in outstanding L/C Borrowings,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the applicable assignee (to the extent of such outstanding
principal, funded participations and accrued interest and fees) or the Borrowers
(in the case of all other amounts);

(C) in the case of any such assignment resulting from payments required to be
made pursuant to Section 3.01 or a claim for compensation under Section 3.02 or
Section 3.04, such assignment will result in a reduction in such payments or
compensation thereafter or, in the case of any such assignment resulting from a
notice pursuant to Section 3.02, such assignment will eliminate the need for
such notice;

 

89



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(D) such assignment does not conflict with applicable Law; and

(E) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall be deemed to have consented
to the applicable amendment, waiver or consent.

In connection with any such assignment contemplated by this Section, if any such
Lender does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption pursuant to Section 10.06(b) reflecting such
assignment within two (2) Business Days of the date on which the applicable
assignee executes and delivers such Assignment and Assumption to such Lender,
then such Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of such Lender, whereupon such
assignment shall become effective upon payment to such Lender of all amounts
owing to such Lender under clause (B) or (C) above (which amounts shall be
calculated by the Administrative Agent and shall be conclusive absent manifest
error) and compliance with the other applicable requirements pursuant to
Section 10.06(b).

Notwithstanding anything in this Section to the contrary, any Revolving Lender
that acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such Lender (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit.

(c) A Lender Party shall not be required to make any such assignment if, prior
to the Borrowers contacting any potential replacement Lender Parties, the
circumstances entitling any Borrower to replace such Lender cease to apply.

Section 3.08 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Commitments and repayment of all other Senior
Credit Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions to Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make the initial Credit Extension hereunder is subject
to the satisfaction or waiver of the following conditions precedent, in each
case on or prior to the Closing Date:

(a) Executed Loan Documents. Receipt by the Administrative Agent (or its
counsel) of duly executed counterparts from each party thereto of: (i) the
Credit Agreement, (ii) the Revolving Notes (to the extent requested), (iii) the
Guaranty Agreement, (iv) the Security Agreement, (v) the Intellectual Property
Security Agreements, (vi) the Intercreditor Agreement and (vii) an appropriate
Notice of Borrowing duly executed and completed by the time specified in, and
otherwise as permitted by, Section 2.02 in respect of the initial Loans to be
made hereunder (or in the case of the issuance of any Letter of Credit on the
Closing Date, an appropriate Letter of Credit Request duly executed and
completed in accordance with the provisions of Section 2.05, which shall also
have been delivered to the applicable L/C Issuer).

 

90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Organization Documents. The Administrative Agent shall have received: (i) a
copy of the Organization Documents, including all amendments thereto, of each
Loan Party, certified as of a recent date by the Secretary of State or other
applicable Governmental Authority of its respective jurisdiction of organization
to the extent applicable; (ii) a certificate as to the good standing (or
comparable status) of each Loan Party from such Secretary of State or other
applicable Governmental Authority of its respective jurisdiction of
organization, as of a recent date; (iii) a certificate of the Secretary or
Assistant Secretary or other applicable Responsible Officer of each Loan Party
dated the Closing Date and certifying (A) that, in the case of any Borrower and
any Guarantor, the Organization Documents of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing or comparable status from its jurisdiction of organization
furnished pursuant to clause (ii) above and remains in full force and effect;
(B) that attached thereto is a true and complete copy of the Organization
Documents as in effect on the Closing Date, (C) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors (or
equivalent governing body) of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which it is to be a party and,
in the case of any Borrower, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect
and are the only resolutions authorizing the execution, delivery and performance
of the Loan Documents; and (D) as to the incumbency and specimen signature of
each Responsible Officer executing any Loan Document; and (iv) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary or other applicable Responsible Officer executing the
certificate pursuant to clause (iii) above.

(c) Officer’s Certificate. The Administrative Agent shall have received a
certificate, signed by a Responsible Officer of MKS on behalf of each Loan
Party, confirming compliance with the conditions precedent set forth in Sections
4.01 (f), (g), (m) and (o).

(d) Opinion of Counsel. The Administrative Agent shall have received a written
opinion of (i) WilmerHale LLP, counsel to the Loan Parties and (ii) to the
extent any Loan Party is not organized under the laws of the State of New York,
the Commonwealth of Massachusetts or the State of Delaware, counsel to such Loan
Party, in each case addressed to the Administrative Agent, Collateral Agent and
each Lender, dated the Closing Date, in a form reasonably satisfactory to the
Administrative Agent.

(e) Indebtedness; Outstanding Equity. After giving effect to the Closing Date
Refinancing and the other Transactions, (i) MKS and its Subsidiaries shall have
outstanding no indebtedness (other than the loans and other extensions of credit
under the Facilities, the Indebtedness set forth on Schedule 7.01 and (x) as to
the Acquired Business, indebtedness permitted to remain outstanding on and after
the Closing Date under the Acquisition Agreement and (y) as to MKS and its
Subsidiaries (other than the Acquired Business), deferred purchase price
obligations, ordinary course working capital facilities for Foreign Subsidiaries
and ordinary course capital lease, purchase money and equipment financings) and
(ii) MKS shall not have any outstanding equity that is mandatorily redeemable at
the option of the holder earlier than the date that is ninety (90) days after
the Maturity Date.

(f) Consummation of the Closing Date Refinancing. The Closing Date Refinancing
shall have been (or substantially simultaneously with the closing under the
Acquisition, shall be) consummated.

 

91



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) Consummation of the Acquisition; Acquisition Agreement. The Acquisition
shall have been, or substantially concurrently with the initial borrowing under
the Facilities shall be, consummated in all material respects in accordance with
the Acquisition Agreement. No material provision of the Acquisition Agreement
shall have been waived, amended or otherwise modified in a manner material and
adverse to the Lenders (in their capacity as such) or the Arrangers without the
consent of the Arrangers; provided that (a) any reduction in the purchase price
for the Acquisition set forth in the Acquisition Agreement shall not be deemed
to be material and adverse to the interests of the Lenders or the Arrangers so
long as any such reduction is applied to reduce the amount of commitments in
respect of the Term Facility on a dollar-for-dollar basis and (b) any increase
in the purchase price set forth in the Acquisition Agreement shall be deemed to
be not material and adverse to the interests of the Lenders or the Arrangers so
long as such purchase price increase is not funded with additional indebtedness
(it being understood and agreed that no purchase price, working capital or
similar adjustment provisions set forth in the Acquisition Agreement shall
constitute a reduction or increase in the purchase price).

(h) Perfection of Personal Property Security Interests and Pledges; Search
Reports. The Collateral Agent shall have received:

(i) a Perfection Certificate executed by each Loan Party;

(ii) appropriate financing statements (Form UCC-1 or such other financing
statements or similar notices as shall be required by local Law) authenticated
and authorized for filing under the UCC of each jurisdiction in which the filing
of a financing statement may be required, or reasonably requested by the
Collateral Agent, to perfect by filing under the UCC the security interests
created by the Collateral Documents;

(iii) evidence reasonably satisfactory to it that the “Collateral Agent” under
the Term Facility has received (and held as bailee for the Collateral Agent
pursuant to the Intercreditor Agreement) the following: all of the Pledged
Securities consisting of certificated securities, which Pledged Securities shall
be in suitable form for transfer by delivery, or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Collateral Agent; and

(iv) all other filings and recordings of or with respect to the Collateral
Documents and of all other actions in each case to the extent required by such
Collateral Documents on or prior to the Closing Date.

(i) Solvency Certificate. MKS shall have delivered or caused to be delivered to
the Administrative Agent a solvency certificate from a Financial Officer of MKS,
substantially in the form of Exhibit K hereto, setting forth the conclusions
that, after giving effect to the consummation of the Transactions contemplated
herein, MKS and its Subsidiaries (on a consolidated basis) are Solvent.

(j) Term Credit Agreement. The Loan Documents (as defined in the Term Credit
Agreement) required by the terms of the Term Credit Agreement to be executed on
the Closing Date shall have been, or substantially concurrently with the making
of the initial Loans hereunder on the Closing Date shall be, duly executed and
delivered by each Loan Party that is party thereto.

(k) Financial Statements. The Arrangers shall have received (i) (A) audited
consolidated balance sheets and related statements of income, changes in equity
and cash flows of each of MKS and of the Company for the three (3) fiscal years
ended at least sixty (60) days prior to the Closing Date and (B) unaudited
consolidated balance sheets and related statements of income,

 

92



--------------------------------------------------------------------------------

TABLE OF CONTENTS

changes in equity and cash flows of each of MKS and of the Company for each
subsequent fiscal quarter following the last fiscal year for which financial
statements have been delivered pursuant to clause (A) above ended at least forty
(40) days before the Closing Date and (ii) a pro forma consolidated balance
sheet and the related consolidated statement of income of MKS as of and for the
twelve (12) month period ending on the date of the most recent consolidated
balance sheet delivered pursuant to foregoing clause (i), in each case, prepared
after giving effect to the Transactions as if the Transactions had occurred on
such date (in the case of such pro forma balance sheet) or on the first day of
such period (in the case of such pro forma statement of income) which need not
be prepared in compliance with Regulation S-X of the Securities Act, or include
adjustments for purchase accounting (including adjustments of the type
contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)).

(l) Payment of Fees. All accrued costs, fees and expenses (including legal fees
and expenses and the fees and expenses of any other advisors) and other
compensation due and payable to the Agents, the Arrangers and the Lenders shall
have been paid, to the extent an invoice therefor was presented at least two
(2) Business Days prior to the Closing Date (or such later date as MKS may
agree).

(m) Representations and Warranties. The Specified Representations and the
Specified Acquisition Agreement Representations shall be true and correct in all
material respects (except for representations and warranties that are already
qualified by materiality, which representations and warranties shall be true and
correct in all respects after giving effect to such materiality qualification)
on the Closing Date.

(n) Patriot Act. The Loan Parties shall have provided the documentation and
other information to the Lenders required by regulatory authorities under the
applicable “know-your-customer” rules and regulations, including the Patriot
Act, in each case at least three (3) Business Days prior to the Closing Date, as
has been requested to MKS in writing at least ten (10) Business Days prior to
the Closing Date.

(o) Closing Date Material Adverse Effect. Since the date of the Acquisition
Agreement, there shall not have occurred any event, change, occurrence or effect
that, individually or in the aggregate, has had or would reasonably be expected
to have a Closing Date Material Adverse Effect.

(p) Borrowing Base Certificate. MKS shall have delivered or caused to be
delivered to the Administrative Agent a Borrowing Base Certificate from a
Financial Officer of MKS, substantially in the form of Exhibit M hereto, setting
forth the Borrowing Base immediately after giving effect to the consummation of
the Transactions contemplated herein.

The documents referred to in this Section 4.01 shall be delivered to the
Administrative Agent no later than the Closing Date. The certificates and
opinions referred to in this Section 4.01 shall each be dated the Closing Date.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, or waived each document or other
matter required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

93



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notwithstanding the foregoing, to the extent any Collateral or any security
interests therein (including the creation or perfection of any security
interest) is not or cannot be provided or perfected on the Closing Date (other
than (i) to the extent that a lien on such Collateral may be perfected by the
filing of a financing statement under the UCC or (ii) by the delivery of stock
or other certificates of “Merger Sub” (as defined in the Acquisition Agreement)
to the “Collateral Agent” under the Term Facility (acting as bailee for the
Collateral Agent pursuant to the Intercreditor Agreement)) after MKS’s use of
commercially reasonable efforts to do so, or without undue burden or expense,
the delivery of such Collateral (and creation or perfection of security
interests therein), as applicable, shall not constitute a condition precedent to
the availability or effectiveness of the Facilities on the Closing Date but
shall instead be required to be delivered or provided within ninety (90) days
after the Closing Date (or such later date as may be reasonably agreed by MKS
and the applicable Administrative Agent), and in the case of perfection of
security interests in real property, within one hundred twenty (120) days after
the Closing Date (or such later date as may be reasonably agreed by MKS and the
Administrative Agent), in each case, pursuant to the terms hereof and under the
Loan Documents.

Section 4.02 Conditions to All Credit Extensions after the Closing Date.

The obligation of any Lender to make a Loan on the occasion of any Revolving
Borrowing to be made after the Closing Date and the obligation of any L/C Issuer
to issue (or renew or extend the term of) any Letter of Credit after the Closing
Date, is subject to the satisfaction or waiver of the following conditions
(provided that, for the avoidance of doubt, the conditions in this Section 4.02
are not applicable to a conversion or continuation of interest rate Types or
periods):

(a) Notice. A Borrower shall have delivered (i) in the case of any Revolving
Loan, to the Administrative Agent, an appropriate Notice of Borrowing, duly
executed and completed, by the time specified in, and otherwise as permitted by,
Section 2.02 and (ii) in the case of any Letter of Credit, to the applicable L/C
Issuer, an appropriate Letter of Credit Request duly executed and completed in
accordance with the provisions of Section 2.05. The delivery of each Notice of
Borrowing and each request for a Letter of Credit shall constitute a
representation and warranty by the Loan Parties of the correctness of the
matters specified in clauses (b) and (c) below.

(b) Representations and Warranties. The representations and warranties of the
Borrowers and the other Loan Parties contained in Article V of this Agreement
and in any other Loan Document shall be (i) in the case of representations and
warranties qualified by “materiality,” “Material Adverse Effect” or similar
language, true and correct in all respects on the date of such Borrowing and
(ii) in the case of all other representations and warranties, true and correct
in all material respects, in each case, on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct on the basis set forth above as of such earlier date.

(c) No Default. No Default or Event of Default shall exist or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that on and as of the Closing Date after giving effect to the making of
the Loans and the other financial accommodations on the Closing Date, and on and
as of each date as required by Section 4.02:

 

94



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.01 Existence, Qualification and Power. Each Loan Party (i) is duly
organized or formed, validly existing and in good standing (to the extent such
concept exists in the relevant jurisdiction) under the Laws of the jurisdiction
of its incorporation or organization, (ii) has all requisite corporate or other
organizational power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (A) own its assets and carry on its
business as presently conducted except to the extent that failure to possess
such governmental licenses, authorizations, consents and approvals would not
reasonably be expected to have a Material Adverse Effect and (B) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party and (iii) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license except to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party (x) have been duly authorized by all necessary corporate, partnership,
limited liability company or other organizational action, and (y) do not and
will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien (other than Permitted Liens) under, any Contractual
Obligation to which such Person is a party or any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject except in the case of this clause (ii) any such
conflict, breach or contravention that would not reasonably be expected
individually or in the aggregate to have a Material Adverse Effect or
(iii) violate any Law, except in any case for such violations that would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. Except for (i) filings
necessary to perfect the Liens in favor of the Collateral Agent in the
Collateral, (ii) consents, authorizations, notices, approvals and exemptions
that have been obtained prior to or as of the Closing Date and (iii) consents,
authorizations, notices, approvals and exemptions, the failure of which to
obtain or make would not reasonably be expected to have a Material Adverse
Effect, no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which it
is a party.

Section 5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except (i) as such enforceability
may be limited by applicable bankruptcy, insolvency, examinership,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and (ii) that rights of acceleration and the
availability of equitable remedies may be limited by equitable principles of
general applicability (regardless of whether enforcement is sought by
proceedings in equity or at law) (clauses (i) and (ii) being the “Enforceability
Limitations”).

Section 5.05 Financial Condition; No Material Adverse Effect.

(a) Financial Statements. The financial statements most recently provided
pursuant to Section 6.01(a) or (b), as applicable, present fairly, in all
material respects, the financial position and results of operations and cash
flows of MKS and its Consolidated Subsidiaries, as of such dates and for such
periods in accordance with GAAP, subject, in the case of financial statements
provided pursuant to Section 6.01(a), to the absence of footnotes and normal
year-end adjustments.

 

95



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Material Adverse Change. Since the Closing Date, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

Section 5.06 Litigation. There are no actions, suits or legal, equitable,
arbitration or administrative proceedings pending or, to the knowledge of any
Borrower, investigations against or actions, suits or legal, equitable,
arbitration or administrative proceedings threatened in writing against, or
affecting any Borrower or any of its Restricted Subsidiaries, in any case, that
could reasonably be expected to result in a Material Adverse Effect.

Section 5.07 Ownership of Property, Liens.

(a) Generally. Each Loan Party has good title to, valid leasehold interests in,
or licenses in, all its property material to its business and Mortgaged
Property, free and clear of all Liens, except for Permitted Liens and minor
irregularities or deficiencies in title that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. The
property of the Loan Parties, taken as a whole, (i) is in good operating order,
condition and repair (ordinary wear and tear and damage by casualty excepted)
and (ii) constitutes all the property which is required for the business and
operations of the Loan Parties as presently conducted, in each case, to the
extent that it would not be reasonably likely to have a Material Adverse Effect.

(b) Real Property. Schedule 5 to the Perfection Certificate dated the Closing
Date contain a true and complete list as of the Closing Date (after giving
effect to the consummation of the Acquisition) of all real property owned by any
Loan Party with a book value over $5,000,000.

Section 5.08 Environmental Matters. Except for any matters which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect:

(a) Each of the Borrowers and its Restricted Subsidiaries are in compliance with
applicable Environmental Law;

(b) Each of the Borrowers and its Restricted Subsidiaries has obtained, or has
applied in a timely manner for, all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law;

(c) There has been no Release or, to the knowledge of any of the Borrowers or
any of its Restricted Subsidiaries, threatened Release of Hazardous Material on,
at, under or from any real property or facility presently or, to the knowledge
of any of the Borrowers and any of its Restricted Subsidiaries, formerly owned,
leased or operated by any Borrower or any of its Restricted Subsidiaries or
their predecessors in interest that could reasonably be expected to result in
Environmental Liability; and

(d) There is no Environmental Liability pending or, to the knowledge of any of
the Borrowers or any of its Restricted Subsidiaries, threatened against any of
the Borrowers or any of its Restricted Subsidiaries.

Section 5.09 Insurance. The properties of each Borrower and each of its
Restricted Subsidiaries are insured with insurance companies that such Borrower
believes are financially sound and reputable that are not Affiliates of such
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are prudent in the reasonable business judgment of such Borrower’s officers.

 

96



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.10 Taxes. Each Borrower and each of its Restricted Subsidiaries have
each timely filed, or caused to be filed, all federal, state, provincial, local
and foreign Tax returns required to be filed, and paid all Taxes owing by it
(including in their capacity as a withholding agent), whether or not shown on
any such Tax returns, except (a) Taxes the validity or the amount of which are
being contested in good faith by appropriate proceedings and for which such
Borrower or such Restricted Subsidiary, as applicable, has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, and (b) to
the extent that the failure to so file or so pay could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. Neither any Borrower nor any of its Restricted Subsidiaries knows of any
pending investigation, Tax audit or deficiencies of any of the Borrowers or any
of its Restricted Subsidiaries by any taxing authority that are reasonably
likely to result in a Material Adverse Effect or proposed Tax assessments
against any of the Borrowers or any of its Restricted Subsidiaries that would,
individually or in the aggregate, if made, result in a Material Adverse Effect.

Section 5.11 ERISA; Foreign Pension Plans; Employee Benefit Arrangements.

(a) ERISA.

(i) Except as would not reasonably be expected to have a Material Adverse
Effect, there are no Unfunded Liabilities (A) with respect to any Borrower or
any of its Restricted Subsidiaries and (B) with respect to any ERISA Affiliate;
provided that for purposes of this Section 5.11(a)(i)(B) only, Unfunded
Liabilities means the amount (if any) by which the projected benefit obligation
exceeds the value of the plan’s assets as of its last valuation date using the
actuarial assumptions and methods being used by the plan’s actuaries for making
such determination.

(ii) Each Plan and Employee Benefit Arrangement, other than a Multiemployer
Plan, complies in all respects with the applicable requirements of ERISA and the
Code (including pursuant to any applicable correction procedures under
applicable Law, as appropriate), and each of the Borrowers and each of its
Restricted Subsidiaries complies in all respects with the applicable
requirements of ERISA and the Code with respect to all Multiemployer Plans to
which it contributes, except, in each case, to the extent that the failure to
comply therewith would not reasonably be expected to have a Material Adverse
Effect.

(iii) Except as would not reasonably be expected to have a Material Adverse
Effect, no ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan.

(iv) Neither any Borrower nor any of its Restricted Subsidiaries: (A) is or has
been within the last six years a party to any Multiemployer Plan; or (B) has
completely or partially withdrawn from any Multiemployer Plan except, in each
case, that would not reasonably be expected to have a Material Adverse Effect.

(v) Neither any Borrower nor any of its Restricted Subsidiaries has any
contingent liability with respect to any postretirement benefit under a Welfare
Plan that could reasonably be expected to have a Material Adverse Effect.

(b) Foreign Pension Plans. Each Foreign Pension Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
Laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities except to the
extent that the failure to comply therewith would not reasonably be expected to

 

97



--------------------------------------------------------------------------------

TABLE OF CONTENTS

have a Material Adverse Effect. Neither any Borrower nor any of its Restricted
Subsidiaries has incurred any obligation in an amount that would reasonably be
expected to have a Material Adverse Effect in connection with the termination of
or withdrawal from any Foreign Pension Plan.

(c) Employee Benefit Arrangements.

(i) All liabilities under the Employee Benefit Arrangements are (A) funded to at
least the minimum level required by Law or, if higher, to the level required by
the terms governing the Employee Benefit Arrangements, (B) insured with a
reputable insurance company, (C) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent pursuant to
Section 6.01 hereof or (D) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent pursuant to
Section 6.01 hereof, where any such failure to fund, insure, provide for,
recognize or estimate the liabilities arising under such arrangements could
reasonably be expected to have a Material Adverse Effect.

(ii) There are no circumstances which may give rise to a liability in relation
to the Employee Benefit Arrangements which are not funded, insured, provided
for, recognized or estimated in the manner described in clause (i) above and
which could reasonably be expected to have a Material Adverse Effect.

(iii) Each Borrower and each of its Restricted Subsidiaries is in compliance
with all applicable Laws, trust documentation and contracts relating to the
Employee Benefit Arrangements (including pursuant to any applicable procedures
under applicable Law, as appropriate), except as would not reasonably be
expected to have a Material Adverse Effect.

Section 5.12 Subsidiaries; Equity Interests. Schedule 5.12 sets forth a complete
and accurate list as of the Closing Date (after giving effect to the
consummation of the Acquisition) of all Subsidiaries of each Borrower, the
jurisdiction of formation of each such Subsidiary and whether each such
Subsidiary is a Guarantor. The Perfection Certificate sets forth as of the
Closing Date (after giving effect to the consummation of the Acquisition) the
number and percentage of outstanding shares of each class of Equity Interests of
each such Subsidiary owned directly by each Loan Party. All the outstanding
Equity Interests of each Restricted Subsidiary of each Borrower are validly
issued, fully paid and non-assessable (to the extent applicable and except as
may arise under mandatory, nonwaivable provisions of applicable law) and were
not issued in violation of the preemptive rights of any shareholder and, as of
the Closing Date (after giving effect to the consummation of the Acquisition),
those owned by the Loan Parties directly are free and clear of all Liens (other
than those arising under the Collateral Documents and the Term Credit Agreement
and Loan Documents (as defined in the Term Credit Agreement)). Other than as set
forth in the Perfection Certificate, as of the Closing Date (after giving effect
to the consummation of the Acquisition), no Restricted Subsidiary has
outstanding any Equity Equivalents nor does any such Person have outstanding any
rights to subscribe for or to purchase or any options for the purchase of, or
any agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its Equity Interests.

Section 5.13 Margin Regulations; Investment Company Act.

(a) Neither any Borrower nor any of its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock. No part of the
Letters of Credit or proceeds of the Loans will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock in violation of
Regulation T, U or X. None of the transactions contemplated by this Agreement
(including the direct or indirect use of the proceeds of the Loans) will violate
or result in a violation of the Securities Act, the Exchange Act or Regulation
T, U or X.

 

98



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) None of the Loan Parties is an “investment company” registered or required
to be registered under the Investment Company Act of 1940, as amended.

Section 5.14 Disclosure. No written financial statement, certificate or other
information (other than projections, budgets, estimates and other forward
looking information or information of a general or industry specific nature),
furnished in writing concerning any Borrower, the Company or any of their
respective Restricted Subsidiaries by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby or delivered hereunder or under any other Loan Document (in
each case, as modified or supplemented by other information so furnished), when
taken as a whole, contains any material misstatement of a material fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially
misleading. With respect to projections, budgets, estimates and other
forward-looking information, each Borrower represents that such information was
prepared in good faith based upon assumptions believed to be reasonable by the
preparer thereof at the time made (it being understood and agreed that
projections as to future events are not to be viewed as facts or guaranties of
future performance, that actual results during the period or periods covered by
such projections may differ from the projected results and that such differences
may be material and that the Loan Parties make no representation and warranty
that such projections will in fact be realized).

Section 5.15 Compliance with Law. Each of the Borrowers and its Restricted
Subsidiaries is in compliance with all requirements of Law applicable to it or
to its properties, except for any such failure to comply which could not
reasonably be expected to cause a Material Adverse Effect. To the knowledge of
the Loan Parties, neither any Borrower nor any of its Restricted Subsidiaries
nor any of their respective material properties or assets is in default with
respect to any judgment, writ, injunction, decree or order of any court or other
Governmental Authority which, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. As of the Closing Date,
neither any Borrower nor any of its Restricted Subsidiaries has received any
written communication from any Governmental Authority that alleges that any of
the Borrowers or any of its Restricted Subsidiaries is not in compliance in any
material respect with any Law, except for allegations that have been
satisfactorily resolved and are no longer outstanding or which, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.16 Intellectual Property. Each of the Borrowers and each of its
Restricted Subsidiaries owns, or possesses the right to use, all of the
Intellectual Property that is reasonably necessary for the operation of its
respective business, without conflict (to the knowledge of the Loan Parties)
with the rights of any other Person except for those conflicts which could not
reasonably be expected to have a Material Adverse Effect.

Section 5.17 Use of Proceeds. The proceeds of (a) the Loans funded on the
Closing Date shall only be used to pay for the Closing Date Refinancing, to
provide ongoing working requirements of MKS and its Subsidiaries and to pay
Transaction Costs and any original issue discount or upfront fees that result
from the exercise of the “Market Flex” provisions with respect to the Term Loans
in the Fee Letter, (b) the Loans funded after the Closing Date will be used to
provide for ongoing working capital requirements of MKS and its Subsidiaries and
for general corporate purposes, including Permitted Acquisitions, Investments
and Restricted Payments hereunder and (c) the Letters of Credit will be used by
the Borrowers and their Subsidiaries for general corporate purposes.

 

99



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.18 Solvency. On the Closing Date, MKS and its Subsidiaries (on a
consolidated basis) are Solvent.

Section 5.19 Collateral Documents.

(a) Article 9 Collateral. The Security Agreement, when executed and delivered,
is effective to create in favor of the Collateral Agent, for the benefit of the
Finance Parties, a legal, valid and enforceable security interest in the
Collateral described therein and, when financing statements in appropriate form
are filed in the offices specified on Schedule 7 to the Perfection Certificate
and the Pledged Securities are delivered to the Collateral Agent, the Security
Agreement shall constitute a fully perfected Lien on all right, title and
interest of the grantors thereunder in such of the Collateral in which a
security interest can be created under Article 9 of the UCC and can be perfected
under Article 9 of the UCC by filing or by possession thereof, in each case
prior and superior in right to any other Person, other than with respect to
Permitted Liens, and except for (i) certain items of Collateral with respect to
which such Lien may be perfected only by possession thereof where the failure of
the Collateral Agent to have possession thereof is expressly permitted pursuant
to the Security Agreement and (ii) certain items of Collateral located in or
otherwise subject to foreign law where the grant of a Lien or priority and
perfection thereof in accordance with the UCC may not be recognized or
enforceable.

(b) Intellectual Property. When (i) financing statements in the appropriate form
are filed in the offices specified on Schedule 7 to the Perfection Certificate,
(ii) the Patent Security Agreement, substantially in the form of Exhibit II to
the Security Agreement and the Trademark Security Agreement, substantially in
the form of Exhibit III to the Security Agreement, are each filed in the United
States Patent and Trademark Office and (iii) the Copyright Security Agreement,
substantially in the form of Exhibit IV to the Security Agreement, is filed in
the United States Copyright Office, then, to the extent that Liens may be
perfected by such filings, the Security Agreement shall constitute a fully
perfected first priority Lien on all right, title and interest of the grantors
thereunder in the United States patents, trademarks, copyrights, licenses and
other intellectual property rights covered in such agreements (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a lien
on U.S. issued patents, patent applications, registered trademarks, trademark
applications and copyrights acquired by the Loan Parties after the Closing
Date).

(c) Status of Liens. The Collateral Agent, for the benefit of the Finance
Parties, has the Liens provided for in the Collateral Documents and, subject to
the filing by the Collateral Agent of continuation statements to the extent
required by the UCC and to the qualifications and limitations set forth in
clauses (a) and (b) above, the Collateral Documents are sufficient to constitute
valid and continuing liens of record and first priority perfected security
interests in all the Collateral (other than Permitted Liens and subject to the
Intercreditor Agreement) referred to therein, except (i) as priority may be
affected by Permitted Liens as a result of the Collateral Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Collateral Documents, (ii) for certain
items of Collateral located in or otherwise subject to foreign law where the
grant of a Lien or priority and perfection thereof in accordance with the UCC
may not be recognized or enforceable and (iii) exceptions to perfection set
forth in the Collateral Documents.

(d) Mortgages. Each Mortgage, when executed and delivered, is effective to
create, in favor of the Collateral Agent, for its benefit and the benefit of the
Finance Parties, legal, valid and enforceable first priority Liens on all of the
Loan Parties’ right, title and interest in and to the Mortgaged Properties
thereunder and the proceeds thereof, subject only to Permitted Liens, and when
the Mortgages are filed in the offices specified in the local counsel opinion
delivered with respect thereto in accordance with the provisions of
Section 6.09, the Mortgages shall constitute fully perfected Liens on all right,
title and interest of the Loan Parties in the Mortgaged Properties and the
proceeds thereof, in each case prior and superior in right to any other Person,
other than Permitted Liens.

 

100



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.20 Senior Indebtedness. The Senior Credit Obligations constitute
“Senior Indebtedness” (or any comparable term) under and as defined in the
documentation governing any Subordinated Indebtedness.

Section 5.21 International Trade Laws; Sanctions.

(a) Each Borrower, its Subsidiaries and their respective officers and directors,
and to the knowledge of each Borrower and its Subsidiaries, its Affiliates,
employees and agents, are in compliance with International Trade Laws in all
material respects and are not engaged in any activity that would reasonably be
expected to result in such Borrower being designated as a Sanctioned Person.

(b) None of the Borrowers, any Subsidiary, any Affiliate or any of their
respective directors, officers or employees, or, to the knowledge of the
Borrowers, any agent of any Borrower or any Subsidiary is or is owned or
controlled by Persons that are a Sanctioned Person.

(c) None of the Borrowers, any Subsidiary or any Affiliate (a) is subject to or
has received notice of any proceeding or investigation (but for the avoidance of
doubt, excluding any routine request for information) by any governmental
authority in connection with any violation by any of them of any International
Trade Laws, except for Routine Regulatory Deviations; or (b) has been convicted
by any governmental authority due to a violation of any International Trade
Laws.

(d) Each Borrower, its Subsidiaries and any Affiliate have obtained all export
licenses or other authorizations and invoked all license exceptions related to
any activity governed by International Trade Laws, including authorizations
(whether licenses, approvals, license exceptions or license exemptions) required
for (i) the export and re-export of products, services, software and
technologies and (ii) releases of technologies and software to non-U.S.
nationals whether located in the United States and abroad (“Export Approvals”),
except where the failure to obtain such Export Approvals constitutes a Routine
Regulatory Deviation.

(e) Each Borrower, its Subsidiaries and any Affiliate are in compliance with the
terms of all applicable Export Approvals, except when the failure to so comply
constitutes a Routine Regulatory Deviation.

(f) There are no pending or threatened claims against (i) any Borrower or any
Subsidiary or (ii) to the knowledge of any Borrower, the Company or any agent of
any Borrower with respect to such Export Approvals, in each case, except for
Routine Regulatory Deviations.

(g) Each Borrower and each of its Subsidiaries and Affiliates is in compliance
in all material respects with (i) the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the Patriot Act. Each
Borrower will not, directly or indirectly, use the proceeds of the Loans, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, for the purpose of funding (x) any
activities of or business with any Person, or in any country or territory, that,
at the time of such funding, is the subject of Sanctions or (y) any other
transaction that will result in a violation by any Person (including any Person
participating in the transaction, whether as underwriter, advisor, investor or
otherwise) of Sanctions.

 

101



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.22 Anti-Corruption Laws. Each Borrower and its Subsidiaries and their
respective officers and directors, and to the knowledge of each Borrower and its
Subsidiaries, its Affiliates, employees and agents, have conducted their
businesses in compliance, in all material respects, with any applicable Laws
relating to anti-bribery or anti-corruption, including but not limited to the
United States Foreign Corrupt Practices Act of 1977, as amended
(“Anti-Corruption Laws”), and will maintain policies and procedures designed to
promote and achieve compliance, in all material respects, with such laws and
with the representation and warranty contained herein. No Borrower will use,
directly or indirectly, any proceeds of the Loans or lend, contribute or
otherwise make available such proceeds to any Person, in violation of
Anti-Corruption Laws.

Section 5.23 No Default. Neither any Borrower nor any Restricted Subsidiary
thereof is in default under or with respect to any Material Indebtedness that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

Section 5.24 Labor Relations. There are no grievances, disputes or controversies
with any union or other organization of any Borrower’s or any Restricted
Subsidiary’s employees, or, to any Borrower’s knowledge, any threatened strikes,
work stoppages or demands for collective bargaining, except, in each case, as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

ARTICLE VI.

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or been Cash
Collateralized and all LC Disbursements shall have been reimbursed, each
Borrower covenants and agrees with the Lenders that:

Section 6.01 Financial Statements and Other Information. The Borrowers will
furnish to the Administrative Agent, on behalf of each Lender (except that the
items described in Sections 6.01(f) and (h) below shall not be disseminated to
Public Lenders unless otherwise disseminated publicly by a Loan Party or
identified as “Public” information in accordance with Section 10.02 by a Loan
Party):

(a) within ninety (90) days after the end of each fiscal year of MKS, an audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows for MKS and its Consolidated Subsidiaries as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, with such audited balance sheet and related
consolidated financial statements reported on by independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
MKS and its Consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of MKS, a condensed consolidated balance sheet and
related statements of income or operations and cash flows for MKS and its
Consolidated Subsidiaries as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year,
certified by one of its Financial Officers

 

102



--------------------------------------------------------------------------------

TABLE OF CONTENTS

as presenting fairly in all material respects the financial condition and
results of operations of MKS and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, commencing with the fiscal quarter ending June 30, 2016, a Compliance
Certificate of a Financial Officer of MKS with respect to clauses (a) and
(b) (i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto and (ii) demonstrating calculation of the Fixed
Charge Coverage Ratio and compliance or non-compliance with the financial
covenant set forth in Section 7.10 whether or not a Compliance Period is then in
effect;

(d) concurrently with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, calculations
reflecting the adjustments necessary to eliminate the financial results of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;

(e) [RESERVED];

(f) as soon as available, but in any event not more than sixty-five (65) days
after the end of each fiscal year of MKS, a copy of the annual budget and
projected consolidated balance sheet, income statement (or statement of
operations) and cash flow statement of MKS for the fiscal year then in progress
as customarily prepared by management of MKS for its internal use;

(g) (i) on or prior to the consummation of any Asset Disposition (and within ten
(10) Business Days of the occurrence of any Casualty or Condemnation) of any
Current Asset Collateral of any Loan Party, in each case if the fair market
value (determined as described in clause (i) in the proviso to
Section 7.03(a)(xi)) of such Current Asset Collateral is in excess of
$5,000,000, a Borrowing Base Certificate as of the date of its delivery after
giving pro forma effect to each such applicable event and (ii) as soon as
available but in any event on or prior to the 30th calendar day following the
end of the previous calendar month beginning with the calendar month ending on
or after the Closing Date and ending with the calendar month of September of
2016, and as soon as available but in any event on or prior to the 20th calendar
day following the end of each subsequent calendar month, a Borrowing Base
Certificate as of the close of business on the last day of the immediately
preceding calendar month, substantially in the form of Exhibit M hereto;
provided that MKS may elect to deliver the Borrowing Base Certificate on a more
frequent basis but if such election is exercised, it must be continued until the
date that is 60 days after the date of such election (with a frequency equal to
that of the initial additional Borrowing Base Certificate delivered by MKS for
such period); provided further that upon the commencement and during the
continuance of a Weekly Reporting Period, MKS shall deliver a Borrowing Base
Certificate on Wednesday of each week (or if Wednesday is not a Business Day, on
the next succeeding Business Day), as of the close of business on the
immediately preceding Friday;

(h) promptly after any request therefor, such other information regarding the
operations, business affairs and financial condition of any Borrower or any
Restricted Subsidiary, or compliance with the terms of any Loan Document,
including, without limitation, back-up information for the Borrowing Base
Certificate, as may be reasonably requested by the Administrative Agent,
subject, in all respects to any confidentiality and/or legal privilege; and

(i) promptly upon an ERISA Event that is reasonably likely to result in material
liability for any Borrower or upon request by the Administrative Agent, the most
recently prepared

 

103



--------------------------------------------------------------------------------

TABLE OF CONTENTS

actuarial reports in relation to the Employee Benefit Arrangements for the time
being operated by any Borrower or any of its Restricted Subsidiaries which are
prepared in order to comply with the then current statutory or auditing
requirements within the relevant jurisdiction. Promptly upon request by the
Administrative Agent, the Borrowers shall also furnish the Administrative Agent
and the Lenders with such additional information concerning any Plan, Foreign
Pension Plan or Employee Benefit Arrangement as may be reasonably requested,
including, but not limited to, with respect to any Plans, copies of each annual
report/return (Form 5500 series), as well as all schedules and attachments
thereto required to be filed with the Department of Labor and/or the Internal
Revenue Service pursuant to ERISA and the Code, respectively, for each “plan
year” (within the meaning of Section 3(39) of ERISA).

Section 6.02 Notices of Material Events. The Borrowers will, upon knowledge
thereof by a Responsible Officer, furnish to the Administrative Agent prompt
written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against any Borrower or any of its
Subsidiaries that would reasonably be expected to result in a Material Adverse
Effect;

(c) the occurrence of any ERISA Event or Foreign Benefit Event that, alone or
together with any other ERISA Events or Foreign Benefit Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
and

(d) any other development that results in, or would reasonably be expected to
have a Material Adverse Effect.

Section 6.03 Existence; Conduct of Business. The Borrowers will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
except in each case (x) to the extent (other than with respect to the
preservation of the existence of MKS) that failure to do so would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (y) pursuant to any merger, consolidation, liquidation, dissolution or
Disposition permitted by Article VII.

Section 6.04 Payment of Tax Obligations. Each Borrower will, and will cause each
of its Restricted Subsidiaries to, pay its Tax liabilities, that, if not paid,
could reasonably be expected to result in a Material Adverse Effect before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) such Borrower or such Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

Section 6.05 Maintenance of Properties; Insurance. MKS will, and will cause each
of its Restricted Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business, including the Mortgaged Property, in good
working order and condition, ordinary wear and tear excepted, except if the
failure to so keep and maintain would not reasonably be expected to have a
Material Adverse Effect and (b) maintain with carriers that MKS believes are
financially sound and reputable (i) insurance

 

104



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in such amounts (after giving effect to any self-insurance compatible with the
following standards), with such

deductibles and covering such risks as are prudent in the reasonable business
judgment of MKS’s officers and (ii) all insurance required pursuant to the
Mortgages; provided that, notwithstanding the foregoing, in no event shall MKS
or any Restricted Subsidiary be required to obtain or maintain insurance that is
more restrictive than its normal course of practice (it being understood that if
any Mortgaged Property is in a flood hazard area, such evidence of flood
insurance shall be in such amounts and in such form as reasonably acceptable to
the Administrative Agent). Each such policy of insurance shall as appropriate,
(i) name the Collateral Agent as an additional insured thereunder as its
interests may appear and/or (ii) in the case of each casualty insurance policy,
contain a mortgagee/loss payable clause or endorsement that names the Collateral
Agent as the mortgagee/loss payee thereunder.

Section 6.06 Books and Records; Inspection Rights; Appraisals; Field
Examinations. (a) Each Borrower will, and will cause each of its Restricted
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries in conformity with GAAP and applicable law are made of all
material financial dealings and transactions in relation to its business and
activities. Each Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent (pursuant to a request made through the Administrative Agent), at
reasonable times upon reasonable prior notice (but not more than once annually
if no Event of Default shall exist), to visit and inspect its properties, to
examine and make extracts from its books and records, including examination of
its environmental assessment reports and Phase I or Phase II studies, if any,
and to discuss its affairs, finances and condition with its officers, all at
such reasonable times, as often as reasonably requested and at the expense of
the Borrowers. Each Borrower acknowledges that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain reports pertaining to any Borrower and its Restricted Subsidiaries’
assets for internal use by the Administrative Agent and the Lenders.

(b) At reasonable times during normal business hours and upon reasonable prior
notice that the Administrative Agent requests, independently of or in connection
with the visits and inspections provided for in clause (a) above, (x) the
Administrative Agent may conduct (or engage third parties to conduct) such field
examinations, verifications and evaluations as the Administrative Agent may deem
necessary or appropriate and (y) so long as any amount of Eligible Inventory is
included in the Borrowing Base, each Loan Party and each Restricted Subsidiary
shall grant access to the Administrative Agent (including employees of the
Administrative Agent or any consultants, accountants, lawyers and appraisers
retained by the Administrative Agent) to such Person’s books, records, accounts
and Inventory so that the Administrative Agent or an appraiser retained by the
Administrative Agent may conduct an inventory appraisal; provided that the
Borrowers shall only be required to cover the costs of such periodic field
examinations and inventory appraisals as follows:

(i) in any calendar year, no more than one such field examination and (so long
as any amount of Eligible Inventory is included in the Borrowing Base) one such
appraisal shall be at the Borrowers’ expense; provided that if at the time of
the commencement of any field examination or appraisal the Excess Availability
has been less than the greater of (x) 25% of the Line Cap and (y) $10,000,000
for a period of at least three (3) consecutive Business Days, up to one
additional field examination and (so long as any amount of Eligible Inventory is
included in the Borrowing Base) up to one additional appraisal during the twelve
month period after such time shall be at the Borrowers’ expense; and

(ii) at any time after the occurrence and during the continuation of an Event of
Default, as many appraisals and field examinations as the Administrative Agent
may reasonably request shall be at the Borrowers’ expense.

 

105



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 6.07 Compliance with Laws. Each Borrower will, and will cause the
Acquired Business and each Restricted Subsidiary of the foregoing, to comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property, in each case except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect.

Section 6.08 Use of Proceeds. Each Borrower has or will use the proceeds of the
Loans and will use the Letters of Credit solely for the purposes set forth in
Section 5.17. No part of the proceeds of any Loan have or will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X.

Section 6.09 Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

(a) Within the time periods specified in the last paragraph of this
Section 6.09, after (i) any Person becomes a Restricted Subsidiary that is not
an Excluded Subsidiary or an Excluded Tax Subsidiary, (ii) any Excluded
Subsidiary (other than an Excluded Tax Subsidiary) that is not an Unrestricted
Subsidiary or an Excluded Tax Subsidiary ceases to be an Excluded Subsidiary or
(iii) an Excluded Tax Subsidiary that is not an Unrestricted Subsidiary or an
Excluded Subsidiary ceases to be an Excluded Tax Subsidiary (each, a “New Loan
Party”) (including, in each case, for the avoidance of doubt, a Restricted
Subsidiary that is no longer an Excluded Subsidiary), in each case, the Borrower
shall promptly provide the Administrative Agent with written notice thereof and
shall cause each such New Loan Party to deliver to the Administrative Agent
(x) a guaranty or a joinder to the Guaranty Agreement in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the Loan
Parties’ obligations under the Finance Documents and (y) a joinder to all
applicable Collateral Documents then in existence, in each case as specified by,
and in form and substance reasonably satisfactory to, the Administrative Agent,
securing payment of all the Finance Obligations of such New Loan Party under the
Finance Documents, accompanied by appropriate corporate resolutions, other
corporate documentation and customary legal opinions as may be reasonably
requested by, and in form and substance reasonably satisfactory to, the
Administrative Agent and its counsel.

(b) Each Borrower will, and will cause each other Loan Party to, execute and
deliver, or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements,
fixture filings, Mortgages and other documents), which may be required by law or
which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created by the
Collateral Documents, all at the expense of the Borrower.

(c) If any asset constituting Collateral is acquired by a Loan Party after the
Closing Date (other than Excluded Property and assets constituting Collateral
under the Collateral Documents that become subject to the Lien in favor of the
Collateral Agent upon acquisition thereof), the Borrowers will notify the
Administrative Agent thereof, and, if requested by the Administrative Agent, the
Borrowers will cause such Collateral to be subject to a Lien securing the
Finance Obligations and will take, and cause the other Loan Parties to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in clause
(c) above, all at the expense of the Borrowers; provided that, with respect to
Equity Interests, such actions will be limited to those specified in clause
(b) above.

 

106



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Notwithstanding the foregoing, with respect to (x) any property (other than
Excluded Property), including Mortgaged Property, owned on or acquired after the
Closing Date, the Loan Parties shall have one hundred twenty (120) days after
the date hereof or date of acquisition thereof as applicable, or (y) any New
Loan Party, the Loan Parties shall have ninety (90) days after the date such
Person becomes a New Loan Party (or in each case, such later date as may be
agreed upon by the Administrative Agent in the exercise of its reasonable
discretion with respect thereto), in each case of the foregoing, to take the
actions required by this Section.

Section 6.10 Designation of Subsidiaries. MKS may, at any time from and after
the Closing Date, designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) with respect to any such
designation of any Subsidiary or Subsidiaries as Unrestricted Subsidiary whose
assets included immediately before such designation in the Borrowing Base
represent at least 5% of the Borrowing Base immediately before such designation,
the Payment Conditions are met (and as a condition precedent to the
effectiveness of any such designation, MKS shall deliver to the Administrative
Agent a certificate setting forth in reasonable detail the calculations
demonstrating such compliance), (iii) if a Restricted Subsidiary is being
designated as an Unrestricted Subsidiary hereunder, such Restricted Subsidiary,
together with all other Unrestricted Subsidiaries as of such date of
designation, must not have contributed greater than 10% of MKS’s Consolidated
EBITDA (calculated inclusive of all Unrestricted Subsidiaries), as of the most
recently ended fiscal quarter of MKS, for the period of four (4) consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 6.01 and (iv) each Subsidiary designated as a “Restricted
Subsidiary” under the Term Facility shall be designated as a Restricted
Subsidiary hereunder. The designation of any Restricted Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the applicable Loan Party therein at the date of designation in an amount equal
to the fair market value of the applicable Loan Party’s investment therein (as
determined in good faith by MKS). The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time and (ii) a return on any Investment by the applicable Loan Party in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of such Loan Party’s
Investment in such Subsidiary. Notwithstanding the foregoing, MKS shall not be
permitted to be an Unrestricted Subsidiary.

Section 6.11 Cash Management.

(a) (i) Each Borrower shall enter into, and shall cause each other Loan Party to
enter into, control agreements (each, a “Blocked Account Agreement”) as soon as
possible after the Closing Date and, in any event, shall have caused such
Blocked Account Agreements to be entered into within 90 days after the Closing
Date (or such later date approved by the Administrative Agent in its reasonable
discretion), in form and substance reasonably satisfactory to the Administrative
Agent, with the Administrative Agent and each other bank with which such Loan
Party maintains any deposit account, securities account, commodities account or
lockbox (other than any Excluded Account) (collectively, the “Blocked
Accounts”); and (ii) within 90 days after the Closing Date (or such later date
approved by the Administrative Agent in its reasonable discretion), MKS shall
provide the Administrative Agent with a schedule of Blocked Accounts and a
schedule of Excluded Accounts in each case certified by a Financial Officer of
MKS.

(b) Each of the Borrowers agrees that it will cause all proceeds of the Current
Asset Collateral to be deposited into a Blocked Account.

 

107



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Each Blocked Account Agreement (other than the Blocked Account Agreement
with respect to the Investment Account) shall require (only during the
continuance of a Cash Dominion Period and following delivery of notice of the
commencement thereof from the Administrative Agent to MKS and the account bank
party to such instrument or agreement) ACH or wire transfer no less frequently
than once per Business Day (but without limit on frequency if the Maturity Date
shall have actually occurred) of all available cash balances and cash receipts,
including the then contents or then entire ledger balance of each Blocked
Account (other than the Investment Account) (net of (i) such minimum balance as
may be required to be maintained in the subject Blocked Account by the bank at
which such Blocked Account is maintained and (ii) with respect to any such
Blocked Account in which any proceeds of a Revolving Borrowing or borrowing of
“Incremental Term Loans” (under and as defined in the Term Credit Agreement)
were deposited, solely during the two (2) Business Days immediately following
the date on which such Revolving Borrowing or borrowing was made, the amount of
such proceeds remaining on deposit in such Blocked Account at the time of such
ACH or wire transfer), to one or more accounts designated by and under the sole
control and dominion of the Administrative Agent (the “Payment Accounts”).
Subject to the terms of the Intercreditor Agreement, (x) if an Event of Default
has occurred and is continuing and after the exercise of remedies provided for
in Section 8.02 (or the Loans have automatically become immediately due and
payable under Section 8.01 and the L/C Obligations have been required to be Cash
Collateralized), all amounts received in a Payment Account or such other account
shall be applied (and allocated) by the Administrative Agent in accordance with
Section 8.03 or (y) otherwise, all amounts received in a Payment Account or such
other account shall be applied (and allocated) by the Administrative Agent in
accordance with Section 2.09(b)(iv).

(d) If, at any time after the occurrence and during the continuance of a Cash
Dominion Event, any cash or Cash Equivalents owned by any Loan Party (excluding
amounts in payroll, trust, employee benefits and tax withholding accounts funded
in the ordinary course of business and required by applicable Law and excluding
accounts the aggregate amount of deposit therein or credited thereto do not
exceed $2,000,000 at any time (each such account, an “Excluded Account”)) are
deposited to any account or lockbox or held pursuant to any other arrangement,
otherwise than in a Blocked Account subject to a Blocked Account Agreement, the
Administrative Agent shall be entitled to require the applicable Loan Party to
terminate such account or other arrangement and have all funds therein or
subject thereto transferred to a Blocked Account, and to cause all future
deposits to be made to a Blocked Account.

(e) The Loan Parties may close Blocked Accounts and/or open new Blocked Accounts
without the Administrative Agent’s consent, subject to the prompt execution and
delivery to the Administrative Agent of a Blocked Account Agreement with respect
to each new Blocked Account to the extent required by the provisions of this
Section 6.11. The Loan Parties may open or close Excluded Accounts at any time,
without requirement of delivery of a Blocked Account Agreement without consent
of the Administrative Agent.

(f) So long as no Cash Dominion Period is in effect, the Loan Parties may
direct, and shall have sole control over, the manner of disposition of funds in
their respective Blocked Accounts.

(g) (i) Any amounts received in the Payment Accounts (including all interest and
other earnings with respect thereto, if any) at any time after Discharge of
Senior Credit Obligations (other than contingent indemnification obligations as
to which no claim has been asserted) and (ii) any amounts that continue to be
swept to the Payment Accounts after no Cash Dominion Event exists, shall, in
each case, be remitted to the operating account of the Borrowers as specified by
MKS.

Section 6.12 Compliance with Environmental Laws. Each of the Loan Parties and
Restricted Subsidiaries will comply, and use commercially reasonable efforts to
cause all lessees and other Persons occupying real property of any Loan Party to
comply, with all Environmental Laws and Environmental Permits applicable to its
operations, real property and facilities; obtain and renew all material
Environmental

 

108



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Permits applicable to its operations, real property and facilities; and conduct
all investigations, response and other corrective actions to address the Release
or threat of Release of Hazardous Materials to the extent required by, and in
accordance with, Environmental Laws, except in each case for any such failure
which would not be reasonably expected to have a Material Adverse Effect;
provided that no Loan Party or Restricted Subsidiary shall be required to
undertake any such action to the extent that its obligation to do so

is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

Section 6.13 Sanctions; International Trade Laws. Each Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by such
Borrower, its Subsidiaries, and their respective officers, directors, employees
and agents with International Trade Laws and will conduct its business in
compliance with International Trade Laws, in all material respects.

Section 6.14 Post-Closing Obligations. Each of the Loan Parties shall deliver to
the Administrative Agent the documents set forth on Schedule 6.14, within the
time limits specified on such Schedule or such later date agreed by the
Administrative Agent in its sole discretion.1

ARTICLE VII.

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired, terminated or been Cash Collateralized
and all LC Disbursements shall have been reimbursed, each Borrower covenants and
agrees with the Lenders that:

Section 7.01 Indebtedness. Each Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) the Finance Obligations;

(b) Indebtedness existing on the Closing Date and set forth in Schedule 7.01 and
any Permitted Refinancing Indebtedness in respect thereof;

(c) Indebtedness of MKS to any Subsidiary and of any Restricted Subsidiary to
MKS or any other Subsidiary; provided that Indebtedness of any Restricted
Subsidiary that is not a Loan Party to any Loan Party shall be subject to, and
shall comply with, clause (i) of the proviso set forth in Section 7.04(d);

(d) Guarantees by MKS or any Restricted Subsidiary of Indebtedness or other
obligations of (i) MKS or (ii) any Subsidiary; provided that, in the case of
clause (ii), the aggregate amount of Indebtedness and other payment obligations
(other than in respect of any overdrafts and related liabilities arising in the
ordinary course of business from treasury, depository and cash management
services or in connection with any automated clearing-house transfer of funds)
of Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
shall be permitted under clause (i) of the proviso set forth in Section 7.04(d);

 

1 

Post-closing obligations TBD, but to include 120 days to deliver Mortgages for
applicable property owned on the Closing Date.

 

109



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) Indebtedness of MKS or any Restricted Subsidiary incurred to finance the
acquisition, construction, repair or improvement of any fixed or capital assets,
including Capital Lease Obligations, Synthetic Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and any
Permitted Refinancing Indebtedness in respect thereof; provided that (i) such
Indebtedness (but not any Permitted Refinancing Indebtedness in respect thereof)
is incurred prior to or within two hundred seventy (270) days after such
acquisition or the completion of such construction, repair or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause
(e) shall not exceed $50,000,000 at any time outstanding;

(f) Indebtedness of MKS or any Restricted Subsidiary as an account party in
respect of trade letters of credit in the ordinary course of business;

(g) Indebtedness owed in respect of any services covered by Secured Cash
Management Agreements and any other Indebtedness in respect of netting services,
business credit card programs, overdraft protection and other treasury,
depository and cash management services or incurred in connection with any
automated clearing-house transfers of funds or any cash pooling arrangement, and
to the extent constituting Indebtedness, obligations arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds in the ordinary course of
business;

(h) Indebtedness under bid bonds, performance bonds, surety bonds and similar
obligations, in each case, incurred by MKS or any of its Restricted Subsidiaries
in the ordinary course of business, including guarantees or obligations with
respect to letters of credit supporting such bid bonds, performance bonds,
surety bonds and similar obligations, and other Indebtedness in respect of
surety bonds and similar instruments incurred to the extent necessary to stay
judgments that do not constitute an Event of Default under Section 8.01(j);

(i) Indebtedness of MKS or any Restricted Subsidiary in respect of Swap
Agreements entered into not for speculative purposes (i) to hedge or mitigate
risks to which MKS or any Restricted Subsidiary has actual exposure (other than
those in respect of Equity Interests of MKS or any of its Restricted
Subsidiaries) or (ii) in order to cap, collar or exchange interest rates (from
fixed to floating rates, from one floating rate to another floating rate or
otherwise) with respect to any interest-bearing liability or investment or any
currency exposure of MKS or any Restricted Subsidiary;

(j) Indebtedness of Foreign Subsidiaries, and guarantees thereof by Foreign
Subsidiaries, in an aggregate principal amount not to exceed $60,000,000 at any
time outstanding;

(k) Guarantees of Indebtedness of directors, officers, employees, consultants,
agents and advisors of MKS or any of its Restricted Subsidiaries in respect of
expenses of such Persons in connection with relocations and other ordinary
course of business purposes, if the aggregate amount of Indebtedness so
Guaranteed, when added to the aggregate amount of unreimbursed payments
theretofore made in respect of such Guarantees and the amount of loans and
advances then outstanding under Section 7.04(o), shall not at any time exceed
$15,000,000;

(l) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of MKS or any of its
Restricted Subsidiaries pursuant to such agreements, in connection with
Permitted Acquisitions, the Acquisition or permitted Dispositions;

 

110



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(m) Indebtedness representing installment insurance premiums owing in the
ordinary course of business or representing financing of insurance premiums in
the ordinary course of business;

(n) Indebtedness representing deferred compensation, severance, pension, and
health and welfare retirement benefits or the equivalent to current and former
employees of MKS and its Restricted Subsidiaries established in the exercise of
MKS’s reasonable business judgment or existing on the Closing Date;

(o) unsecured Indebtedness arising out of judgments not constituting an Event of
Default;

(p) Indebtedness of any Person that becomes a Restricted Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Restricted Subsidiary in a transaction permitted hereunder) after the Closing
Date, or Indebtedness of any Person that is assumed by any Restricted Subsidiary
in connection with an acquisition of assets by such Restricted Subsidiary in a
Permitted Acquisition or other Investment permitted hereunder, and any
refinancing, renewal, extension or replacement in respect thereof; provided that
(A) such Indebtedness exists at the time such Person becomes a Restricted
Subsidiary (or is so merged or consolidated) or such assets are acquired and is
not created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary (or such merger or consolidation) or such assets being
acquired and (B) neither MKS nor any Restricted Subsidiary (other than such
Person or the Restricted Subsidiary with which such Person is merged or
consolidated or that so assumes such Person’s Indebtedness) shall Guarantee or
otherwise become liable for the payment of such Indebtedness;

(q) Permitted Indebtedness;

(r) other Indebtedness of MKS and its Restricted Subsidiaries in an aggregate
outstanding principal amount not in excess of the greater of (x) $50,000,000 and
(y) 2% of Consolidated Total Assets for the most recently completed Test Period;

(s) (i) Indebtedness incurred under the terms of Section 7.01(s) of the Term
Credit Agreement that are in effect as of the date hereof and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

(t) (i) Indebtedness under the Term Facility and any Incremental Facility (under
and as defined in the Term Credit Agreement in effect as of the date hereof),
and any Permitted Refinancing thereof; provided that the aggregate principal
amount incurred under this Section 7.01(t)(i) at any time outstanding shall not
exceed $940,000,000 plus an additional amount so long as at the time of
incurrence thereof and after giving effect thereto the Secured Leverage Ratio on
a Pro Forma Basis does not exceed 2.50:1.00; and (ii) the amount of obligations
in respect of any Secured Cash Management Agreement (as defined in the Term
Credit Agreement) and any Permitted Refinancing thereof; and

(u) Indebtedness incurred outside of this Agreement consisting of letters of
credit, bank guarantees and foreign lines of credit in an aggregate principal
amount at any time outstanding not to exceed $50,000,000.

 

111



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.01. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of MKS dated such date prepared in accordance
with GAAP.

Notwithstanding anything to the contrary contained in this Agreement,
Indebtedness incurred pursuant to the Term Facility (and any Permitted
Refinancing thereof) may only be incurred pursuant to Section 7.01(t)(i).

Section 7.02 Liens. Each Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except the following
(collectively, “Permitted Liens”):

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of MKS or any Restricted Subsidiary
existing on the Closing Date and set forth in Schedule 7.02 and any
modifications, renewals and extensions thereof and any Lien granted as a
replacement or substitute therefor; provided that (i) such replacement or
substitute Lien shall not apply to any other property or asset of MKS or any
Restricted Subsidiary other than improvements thereon or proceeds from the
disposition of such property or asset and (ii) such replacement or substitute
Lien shall secure only those obligations which it secures on the Closing Date
and any Permitted Refinancing Indebtedness thereof;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by MKS or any Restricted Subsidiary or existing on any property or asset of any
Person that becomes a Restricted Subsidiary (or of any Person not previously a
Subsidiary that is merged or consolidated with or into a Subsidiary in a
transaction permitted hereunder) after the Closing Date prior to the time such
Person becomes a Restricted Subsidiary (or such merger or consolidation occurs)
and any modifications, replacements, renewals or extensions thereof, in each
case, other than Liens on the Equity Interests of a Person that becomes a
Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary (or such merger or consolidation), as the case may be,
(ii) such Lien shall not apply to any other property or assets of MKS or any
Restricted Subsidiary (other than, in the case of any such merger or
consolidation, the assets of any Subsidiary without significant assets that was
formed solely for the purpose of effecting such acquisition) and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary (or is so
merged or consolidated), as the case may be, and any refinancing, extensions,
renewals or replacements thereof that do not increase the outstanding principal
amount thereof;

(e) Liens on fixed or capital assets acquired, constructed or improved by MKS or
any Restricted Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by Section 7.01(e) and obligations relating thereto not constituting
Indebtedness in respect thereof and (ii) such Liens shall not apply to any other
property or assets of MKS or any Restricted Subsidiary other than improvements
thereon or proceeds from the disposition of such property or assets; provided
further that in the event Indebtedness under Section 7.01(e) is owed to any
Person with respect to financing under a single credit facility of more than one
purchase of any fixed or capital assets, such Liens may secure all such purchase
money obligations and may apply to all such fixed or capital assets financed by
such Person under such credit facility;

 

112



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) (i) Dispositions of assets not prohibited by Section 7.03 and in connection
therewith, customary rights and restrictions contained in agreements relating to
such Dispositions pending the completion thereof, or in the case of a license,
during the term thereof and (ii) any option or other agreement to Dispose any
asset not prohibited by Section 7.03;

(g) in the case of (A) any Subsidiary that is not a wholly-owned Subsidiary or
(B) the Equity Interests in any Person that is not a Subsidiary, any encumbrance
or restriction, including any put and call arrangements, related to Equity
Interests in such Subsidiary or such other Person set forth in the
Organizational Documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

(h) any interest or title of a lessor under any lease or sublease entered into
by MKS or any Restricted Subsidiary in the ordinary course of business and other
statutory and common law landlords’ liens under leases;

(i) any interest or title of a licensor under any license or sublicense entered
into by MKS or any Restricted Subsidiary as a licensee or sublicensee
(A) existing on the Closing Date or (B) in the ordinary course of its business;

(j) licenses, sublicenses, leases or subleases granted to other Persons
permitted under Section 7.03;

(k) Liens on earnest money deposits of cash or Cash Equivalents made, or escrow
or similar arrangements entered into, in connection with any Permitted
Acquisition or other Investment permitted pursuant to Section 7.04 or other
acquisitions, Dispositions or transactions not prohibited hereunder;

(l) Liens in the nature of the right of setoff in favor of counterparties to
purchase orders or other contractual agreements with the Loan Parties in the
ordinary course of business;

(m) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods by or to any Borrower or any
Restricted Subsidiary entered into by MKS or any Restricted Subsidiary in the
ordinary course of business;

(n) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of banker’s acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or such other goods in the ordinary course of
business;

(o) Liens on the assets and equity interests of non-Guarantor Foreign
Subsidiaries that secure only Indebtedness or other obligations of such
non-Guarantor Foreign Subsidiaries permitted hereunder;

(p) Liens on insurance policies and the proceeds thereof securing Indebtedness
permitted by Section 7.01(m);

(q) Liens (i) of a collection bank arising under Section 4-208 of the UCC (or
other applicable Law) on the items in the course of collection, (ii) in
connection with any cash pooling arrangement and (iii) attaching to commodity
trading accounts or other commodities brokerage accounts incurred in the
ordinary course of business and not for speculative purposes;

 

113



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(r) Liens arising from UCC financing statements or similar filings (i) made as a
precautionary measure in respect of operating leases entered into by MKS or any
of its Subsidiaries, or (ii) made to evidence or perfect the sale or assignment
of accounts receivable pursuant to a Disposition permitted under this Agreement;

(s) Liens in favor of any Borrower or any Guarantor securing Indebtedness
permitted under Section 7.01(c);

(t) Liens on the Collateral securing Indebtedness permitted pursuant to
Section 7.01(s); provided that such Liens on Current Asset Collateral are junior
to the Liens securing the Finance Obligations, and the agent or other
representative for the lenders or holders of such Indebtedness has become a
party to the Intercreditor Agreement or another intercreditor agreement
reasonably acceptable to the Administrative Agent (an “Other Intercreditor
Agreement”);

(u) Liens on assets of MKS and its Restricted Subsidiaries not otherwise
permitted above so long as the aggregate amount of obligations subject to such
Liens does not immediately after giving effect to the incurrence of such
obligations exceed the greater of (x) $50,000,000 and (y) 2% of Consolidated
Total Assets for the most recently completed Test Period; provided that such
Liens on Current Asset Collateral are junior to the Liens securing the Finance
Obligations, and the agent or other representative for the lenders or holders of
such Indebtedness has become a party to the Intercreditor Agreement or an Other
Intercreditor Agreement;

(v) Liens securing obligations in respect of Indebtedness permitted under
Section 7.01(t)(i) and obligations in respect of any Secured Cash Management
Agreement (as defined in the Term Credit Agreement) permitted under
Section 7.01(t)(ii) (or, in each case, any Permitted Refinancing in respect
thereof); provided that such Liens on Current Asset Collateral are junior to the
Liens securing the Finance Obligations, and the agent or other representative
for the lenders or holders of such Indebtedness has become a party to the
Intercreditor Agreement or an Other Intercreditor Agreement;

(w) Liens securing Indebtedness permitted under Section 7.01(u);

(x) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.04;

(y) Liens (i) on cash and Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness and (ii) in favor of a
trustee in an indenture relating to any Indebtedness to the extent such Liens
secure only customary compensation and reimbursement obligations of such
trustee; and

(z) Assignments of insurance or condemnation proceeds relating to any property
provided to landlords (or their mortgagees) pursuant to the terms of any lease
of such property.

 

114



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.03 Fundamental Changes and Asset Sales.

(a) Each Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or Dispose of (in one transaction or in a
series of transactions) its assets (including pursuant to a Sale/Leaseback
Transaction), or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that:

(i) (x) any Person may merge into or consolidate with MKS in a transaction in
which MKS is the surviving corporation and (y) any Subsidiary may liquidate,
dissolve or wind up its affairs so long as the Borrower determines in good faith
that such liquidation, dissolution or winding up is in the best interest of the
Borrower and its Subsidiaries and is not materially disadvantageous to the
Lenders;

(ii) any (x) Person (other than the Borrower) may merge into or consolidate with
any Restricted Subsidiary in a transaction in which the surviving entity is such
Restricted Subsidiary (provided that any such merger or consolidation involving
a Subsidiary Guarantor must result in the surviving entity remaining or becoming
a Subsidiary Guarantor) and any (y) non-Loan Party may merge into or consolidate
with a Borrower or any Subsidiary of a Borrower (provided that any such merger
or consolidation involving a Subsidiary Guarantor must result in the surviving
entity remaining or becoming a Subsidiary Guarantor);

(iii) any Restricted Subsidiary (other than MKS) may merge into or consolidate
with any Person in a transaction permitted under clauses (xi) and
(xiii) hereunder in which the surviving entity is not a Subsidiary;

(iv) any Restricted Subsidiary (other than MKS) may Dispose of any or all of its
assets (upon voluntary liquidation, dissolution or otherwise) to MKS or any
Restricted Subsidiary (except that a Loan Party may only Dispose of its assets
under this clause (a)(iv) to the Borrower or another Loan Party);

(v) sales, transfers and other Dispositions of inventory in the ordinary course
of business, used, worn out, obsolete or surplus property and cash and Cash
Equivalents in the ordinary course of business, and the assignment,
cancellation, abandonment or other Disposition of Intellectual Property that is,
in the reasonable judgment of MKS, no longer economically practicable to
maintain or necessary in the conduct of the business of MKS and the Restricted
Subsidiaries, taken as a whole;

(vi) (x) Dispositions (including Equity Interests of Subsidiaries) or exclusive
licenses to MKS or any Restricted Subsidiary; provided that (i) any such
Disposition or exclusive license made by a Loan Party to a Restricted Subsidiary
that is not a Loan Party shall be made in compliance with Section 7.04 and
(ii) Equity Interests of a Loan Party may not be transferred to a Subsidiary
that is not a Loan Party or (y) Dispositions by MKS or any Restricted Subsidiary
to any Subsidiary that is not a Restricted Subsidiary in an amount not to exceed
$10,000,000 per fiscal year;

(vii) (x) Dispositions or the discount or sale, in each case without recourse,
of receivables arising in the ordinary course of business, and (y) Dispositions
of accounts receivable in connection with the collection or compromise thereof;

(viii) leases, subleases, licenses or sublicenses of property to other Persons
in the ordinary course of business not materially interfering with the business
of MKS and the Restricted Subsidiaries taken as a whole;

(ix) dispositions of property as a result of a Casualty Event involving such
property or any disposition of real property to a Governmental Authority as a
result of a Condemnation of such real property;

 

115



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(x) Dispositions of investments in joint ventures, to the extent required by, or
made pursuant to buy/sell arrangements between the joint venture parties set
forth in joint venture arrangements and similar binding arrangements;

(xi) Dispositions of assets or Equity Interests; provided that (i) the
consideration received for such assets or Equity Interests shall be in an amount
at least equal to the fair market value thereof (determined by a Responsible
Officer or, for any Disposition in reliance on this Section 7.03(a)(xi) of
assets in one transaction or a series of related transactions with Net Cash
Proceeds in excess of $5,000,000, in good faith by the Board of Directors of
MKS) and no less than 75% thereof shall be paid in cash or Cash Equivalents,
(ii) the Net Cash Proceeds of such Dispositions do not exceed an aggregate
amount of $200,000,000, (iii) such Dispositions are consummated within eighteen
(18) months following the Closing Date, (iv) no Event of Default shall have
occurred or be continuing or result therefrom and (v) if any Current Asset
Collateral is sold pursuant to this Section 7.03(a)(xi) in any Disposition or
series of related Dispositions and the fair market value (determined as
described in clause (i) in this proviso) of such Current Asset Collateral is in
excess of $5,000,000, MKS shall have delivered to the Administrative Agent a pro
forma Borrowing Base Certificate, modified to give effect to such Disposition;

(xii) the surrender, waiver or settlement of contractual rights or claims and
litigation claims in the ordinary course of business;

(xiii) Dispositions of Equity Interests in any Subsidiary acquired in connection
with a Permitted Acquisition, in each case pursuant to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or the
exercise of warrants, options or other securities convertible into or
exchangeable for the Equity Interests of such Subsidiary, so long as such
rights, plans, warrants, options or other securities were not entered into or
issued in connection with or in contemplation of such Person becoming a
Subsidiary;

(xiv) Transactions permitted under Section 7.02, 7.04 and 7.06, in each case,
solely to the extent constituting Dispositions hereunder;

(xv) Permitted Restructuring Transactions;

(xvi) other Dispositions of assets or Equity Interests; provided that (i) the
consideration received for such assets or Equity Interests shall be in an amount
at least equal to the fair market value thereof (determined by a Responsible
Officer or, for any Disposition in reliance on this Section 7.03(a)(xi) of
assets in one transaction or a series of related transactions with Net Cash
Proceeds in excess of $5,000,000, in good faith by the Board of Directors of
MKS) and no less than 75% thereof shall be paid in cash or Cash Equivalents,
(ii) the Net Cash Proceeds of such Dispositions do not exceed an aggregate
amount of $10,000,000 in any calendar year, (iii) the Net Cash Proceeds thereof
are applied to a prepayment of the Term Loans to the extent required under the
Term Credit Agreement, (iv) no Event of Default shall have occurred or be
continuing or result therefrom, and (v) if any Current Asset Collateral is sold
pursuant to this Section 7.03(a)(xvi) in any Disposition or series of related
Dispositions and the fair market value (determined as described in clause (i) in
this proviso) of such Current Asset Collateral is in excess of $5,000,000, MKS
shall have delivered to the Administrative Agent a pro forma Borrowing Base
Certificate; and

(xvii) Dispositions of fixed or capital assets and related property in
connection with Indebtedness permitted under Section 7.01 for the purpose of
financing such fixed or capital assets and related property or a lease of such
assets by MKS or any Subsidiary as a lessee or debtor.

 

116



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) MKS will not, and will not permit any of its Restricted Subsidiaries to
engage to any material extent in any business other than businesses of the type
conducted by MKS and its Restricted Subsidiaries (including the Acquired
Business and its Subsidiaries, after giving effect to the consummation of the
Acquisition) on the date of execution of this Agreement and businesses
reasonably related, complementary, incidental or ancillary thereto or similar or
complementary thereto or reasonable extensions thereof.

(c) MKS will not, nor will it permit any of its Restricted Subsidiaries to,
change its fiscal year from the basis in effect on the Closing Date; provided,
however, that the Loan Parties and Restricted Subsidiaries may, upon written
notice to the Administrative Agent, change their respective fiscal years to any
other fiscal year reasonably acceptable to the Administrative Agent, in which
case, at the request of the Administrative Agent, MKS and the Administrative
Agent will, and are hereby authorized by the Lenders to, make any adjustments to
this Agreement that are necessary to reflect such change in fiscal year.

Section 7.04 Investments, Loans, Advances, Guarantees and Acquisitions. Each
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
make any Investment except:

(a) cash (including deposit accounts) and Cash Equivalents;

(b) Permitted Acquisitions and the Acquisition;

(c) Investments by MKS and its Restricted Subsidiaries existing on the Closing
Date (including, for purposes of financing the Acquisition) or made by MKS and
its Restricted Subsidiaries pursuant to legally binding written contracts in
existence on the Closing Date, and in each case set forth on Schedule 7.04, and
any modification, conversion, replacement, reinvestment, renewal or extension
thereof to the extent not involving any additional net Investment; provided that
the amount of the original Investment is not increased except as otherwise
permitted by this Section 7.04;

(d) Investments made by the Borrower in or to any Restricted Subsidiary or
Unrestricted Subsidiary and made by any Restricted Subsidiary in or to the
Borrower or any Unrestricted Subsidiary or another Restricted Subsidiary and
Guarantees by the Borrower or any Restricted Subsidiary of obligations of any
Unrestricted Subsidiary or Restricted Subsidiary; provided that (i) in the case
of any Investment under this clause (d) by a Loan Party in a Restricted
Subsidiary which is not a Loan Party or in any Unrestricted Subsidiary made
after the Closing Date or constituting a Guarantee of obligations of any
Restricted Subsidiary that is not a Loan Party or a Guarantee of obligations of
any Unrestricted Subsidiary made after the Closing Date, either (x) the Payment
Conditions with respect thereto shall be satisfied or (y) the aggregate amount
of such Investment together with other Investments made under this clause (d)(y)
shall not exceed $25,000,000, and (ii) in the case of any intercompany
Indebtedness (other than any such (x) Indebtedness among Subsidiaries that are
not Loan Parties and, for the avoidance of doubt, any intercompany accounts
payable and receivable, guarantee fees and transfer pricing arrangements and
(y) Indebtedness with an aggregate principal amount of $5,000,000 or less as
determined at the time of such Investment), (A) no later than thirty (30) days
after such Investment, (I) such item of intercompany Indebtedness shall be
evidenced by a promissory note (which shall be substantially in the form of
Exhibit H hereto or as otherwise agreed to by the Administrative Agent in its
sole discretion) and (II) such promissory note evidencing intercompany
Indebtedness made by a Subsidiary that is not a Loan Party to a Loan Party shall
contain the subordination provisions set forth in Exhibit I or as otherwise
agreed to by the Administrative Agent in its sole discretion and (B) each
promissory note evidencing intercompany Indebtedness held by a Loan Party shall
be pledged to the Collateral Agent pursuant to the applicable Collateral
Documents to the extent required thereby;

 

117



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) (i) Guarantees permitted by Section 7.01 (ii) Guarantees by (A) any Loan
Party of operating leases (other than Capital Lease Obligations) or of other
obligations that do not constitute Indebtedness, in each case, entered into by
any Restricted Subsidiary in the ordinary course of business and (B) any
Restricted Subsidiary that is not a Loan Party of operating leases (other than
Capital Lease Obligations) or of obligations that do not constitute
Indebtedness, in each case, entered into by any Subsidiary that is not a Loan
Party in the ordinary course of business; and (iii) Guarantees incurred in
respect of customary indemnification and purchase price adjustment obligations
of any Loan Party or Subsidiary incurred in connection with Dispositions or
Acquisitions permitted by this Agreement;

(f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and other Investments received in connection with
the bankruptcy or reorganization of, or settlement, satisfaction or partial
satisfaction of delinquent accounts or disputes with, customers and suppliers;

(g) Investments made as a result of the receipt of non-cash consideration from a
Disposition, of any asset in compliance with Section 7.03;

(h) Investments in the form of Swap Agreements entered into (i) to hedge or
mitigate risks to which MKS or any Restricted Subsidiary has actual exposure
(other than those in respect of Equity Interests of MKS or any of its Restricted
Subsidiaries) or (ii) in order to cap, collar or exchange interest rates (from
fixed to floating rates, from one floating rate to another floating rate or
otherwise) with respect to any interest-bearing liability or investment or any
currency exposure of MKS or any Restricted Subsidiary;

(i) payroll, travel, relocation, entertainment and similar advances or loans to
directors, officers, consultants and employees of MKS or any Restricted
Subsidiary that are made in the ordinary course of business;

(j) extensions of trade credit in the ordinary course of business and other
Investments in respect of advances to customers or suppliers, prepaid expenses,
negotiable instruments held for collection or lease, utility, workers’
compensation, performance and other similar deposits provided to third parties
in the ordinary course of business;

(k) Investments (including acquisitions) to the extent the consideration paid
therefor consists of Equity Interests or Equity Equivalents (other than
Disqualified Capital Stock) of MKS or the proceeds of the issuance thereof;

(l) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided such Investment was not made in connection with
or anticipation of such Person becoming a Restricted Subsidiary and any
modification, replacement, renewal or extension thereof;

(m) Investments in joint ventures and acquisitions of Equity Interests in a
Person that does not become a Subsidiary of a Loan Party; provided that the sum
of the aggregate amount of such Investments, plus the aggregate consideration
paid in all such acquisitions, made under this clause (m) after the Closing Date
shall not exceed $50,000,000 at any time outstanding;

 

118



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(n) Investments consisting of Permitted Liens, Investments in the ordinary
course of business consisting of UCC Article 3 endorsements for collection or
deposit and Article 4 customary trade arrangements with customers consistent
with past practices;

(o) loans, notes or advances to directors and employees of MKS or any Restricted
Subsidiary made in the ordinary course of business; provided that the aggregate
amount of such loans and advances outstanding, when aggregated with the
Guarantees then outstanding under Section 7.01(k), at any time shall not exceed
$15,000,000;

(p) MKS and its Restricted Subsidiaries may make additional Investments
(including Post-Closing Acquisitions) so long as the aggregate amount of such
Investment together with other Investments made under this clause (p) shall not
exceed $25,000,000;

(q) MKS and its Restricted Subsidiaries may make additional Investments
(including Post-Closing Acquisitions) so long as the Payment Conditions with
respect thereto are satisfied;

(r) Investments constituting non-cash consideration received by the Borrower or
any Subsidiary in connection with Dispositions (to the extent not prohibited
hereby) and Casualty Events;

(s) Investments arising from the consummation of customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(t) Investments consisting of Restricted Payments permitted under Section 7.06;
and

(u) Investments in connection with Permitted Restructuring Transactions.

For purposes of covenant compliance with this Section 7.04, the amount of any
Investment shall be the aggregate cash investment at the time such Investment is
made, without adjustment for subsequent increases or decreases in the value of
such Investment or accrued and unpaid interest or dividends thereon, less all
dividends or other distributions or any other amount paid, repaid, returned,
distributed or otherwise received in cash in respect of such Investment. For the
avoidance of doubt, if an Investment would be permitted under any provision of
this Section 7.04 (other than Section 7.04(b)) and as a Permitted Acquisition,
such Investment need not satisfy the requirements otherwise applicable to
Permitted Acquisitions unless such Investment is consummated in reliance on
Section 7.04(b).

Section 7.05 Transactions with Affiliates. Each Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates (other than such Borrower or any Restricted Subsidiary), except
(a) transactions that are on terms and conditions not materially less favorable
to such Borrower or such Restricted Subsidiary than it would obtain on an
arm’s-length basis from a Person that is not an Affiliate, (b) any Restricted
Payment permitted by Section 7.06, (c) customary fees paid and indemnifications
provided to directors of MKS and its Restricted Subsidiaries, (d) compensation
(including bonus and severance arrangements) and indemnification of, and other
employment agreements and arrangements, employee benefit plans, and stock
incentive plans with, directors, officers, consultants and employees of MKS or
any Restricted Subsidiary entered in the ordinary course of business (including
management and employee benefit plans or agreements, subscription agreements or
similar agreements pertaining to the repurchase of Equity Interests pursuant to
put/call rights or similar rights with present or former employees, officers or
directors and stock option or incentive plans and other compensation
arrangements), (e) Investments

 

119



--------------------------------------------------------------------------------

TABLE OF CONTENTS

permitted by Section 7.04, (f) leases or subleases of property in the ordinary
course of business not materially interfering with the business of MKS and the
Restricted Subsidiaries taken as a whole, (g) transactions between or among MKS
and its Subsidiaries not otherwise prohibited hereunder, (h) the payment of
fees, expenses and indemnities and other payments pursuant to, and the
transactions pursuant to, the agreements set forth on Schedule 7.05 (as such
agreements are in effect on the Closing Date, together with any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect), (i) the granting of registration and other customary rights
in connection with the issuance of Equity Interests by MKS not otherwise
prohibited by the Loan Documents and the payment of reasonable out-of-pocket
costs and expenses relating to registration rights and indemnities provided in
connection therewith, (j) consummation of the transactions contemplated by the
Transaction Documents, and payment of related fees and expenses,
(k) transactions pursuant to agreements in existence or contemplated on the
Closing Date and set forth on Schedule 7.05 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect,
(l) customary payments by MKS and any of the Restricted Subsidiaries made for
any financial advisory, financing, underwriting or placement services or in
respect of other investment banking activities (including in connection with
acquisitions or divestitures), which payments are approved by the majority of
the members of the board of directors or a majority of the disinterested members
of the board of directors of MKS or a Restricted Subsidiary in good faith,
(m) the formation and maintenance of any consolidated group or subgroup for tax,
accounting or cash pooling or management purposes in the ordinary course of
business, (n) transactions undertaken in good faith (as certified by a
Responsible Officer of MKS) for the purpose of improving the consolidated tax
efficiency of MKS and its Subsidiaries and not for the purpose of circumventing
any covenant set forth in this Agreement and (o) Permitted Restructuring
Transactions.

Section 7.06 Restricted Payments. MKS will not, and will not permit any of its
Restricted Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, except:

(a) MKS may (i) declare and pay dividends and (ii) make other Restricted
Payments with respect to its Equity Interests payable solely in additional
Equity Interests of MKS (other than Disqualified Capital Stock);

(b) MKS and any Restricted Subsidiaries may repurchase (i) Equity Interests upon
the exercise of any purchase or conversion option in respect of Equity
Equivalents if such Equity Interests represent a portion of the exercise price
thereof and (ii) Equity Interests from any current or former officer, director,
employee or consultant (or their current or former spouses, estates, estate
planning vehicles and family members) or other holder of Equity Interests to
comply with Tax withholding obligations relating to Taxes payable by such Person
upon the grant or award of such Equity Interests (or upon vesting thereof);

(c) MKS and any Restricted Subsidiaries may make cash payments in lieu of the
issuance of fractional shares in connection with the exercise or conversion of
Equity Equivalents or convertible Indebtedness;

(d) Restricted Subsidiaries may declare and pay dividends or make other
distributions to Persons that own Equity interests in such Subsidiaries;
provided that in the case of a dividend or other distribution by a non-Wholly
Owned Restricted Subsidiary, such dividends or distributions shall be made
ratably with respect to their Equity Interests;

(e) MKS and any Restricted Subsidiaries may make Restricted Payments pursuant to
and in accordance with stock incentive plans or other employee benefit plans for
directors, officers or employees of MKS and its Subsidiaries;

 

120



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) so long as no Default or Event of Default has occurred and is continuing or
would arise after giving effect thereto, MKS and any Restricted Subsidiaries may
purchase Equity Interests from present or former officers, directors,
consultants or employees (or their current or former spouses, estates, estate
planning vehicles and family members) of MKS or any Subsidiary upon the death,
disability, retirement or termination of employment or service of such officer,
director, consultant or employee, in an aggregate amount not exceeding
$5,000,000 in any fiscal year of MKS, with any unused amount in any fiscal year
being carried over to the subsequent fiscal year to increase the basket in such
fiscal year, plus, the proceeds received by MKS or any Restricted Subsidiary of
any key man life insurance;

(g) redemptions or purchases of stock appreciation rights, restricted stock
units and performance share units of the Company, in each case in connection
with the Acquisition and in an amount not to exceed $15,000,000;

(h) redemptions, repurchases, retirements or other acquisitions of Equity
Interests in MKS or any of the Restricted Subsidiaries deemed to occur upon
exercise of stock options or warrants or similar rights if such Equity Interests
represent a portion of the exercise price of, or tax withholdings with respect
to, such options or warrants or similar rights;

(i) so long as no Event of Default has occurred and is continuing or would
result therefrom, Restricted Payments in an aggregate amount per fiscal year not
to exceed 4.0% of Market Capitalization, as determined as of the date of
declaration of such Restricted Payment; it being understood and agreed that no
Restricted Payment made pursuant to this clause (i) shall be permitted unless,
as of any date of declaration thereof during any fiscal year, no Event of
Default has occurred and is continuing and the aggregate amount of Restricted
Payments made pursuant to this clause (i) during such fiscal year would not
exceed 4.0% of Market Capitalization on such date;

(j) other Restricted Payments of MKS and its Restricted Subsidiaries in an
aggregate amount not to exceed $50,000,000, provided that, at the time of the
declaration of such Restricted Payment, no Event of Default exists or would
result from such Restricted Payment;

(k) additional Restricted Payments so long as the Payment Conditions with
respect thereto are satisfied; and

(l) Permitted Restructuring Transactions.

Section 7.07 Restrictive Agreements. Each Borrower will not, and will not permit
any of its Restricted Subsidiaries to enter into, incur or permit to exist any
agreement that prohibits, restricts or imposes any condition upon (x) the
ability of any Borrower or any Restricted Subsidiary to create, incur or permit
to exist any Lien upon any of its property or assets to secure the Finance
Obligations or (y) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to holders of its Equity Interests or to make
or repay loans or advances to any Borrower or any other Restricted Subsidiary or
to Guarantee the Finance Obligations; provided that (i) the foregoing shall not
apply to:

(a) customary restrictions and conditions imposed by any Loan Document or by any
instrument governing Indebtedness permitted hereunder, including, without
limitation, the Term Credit Agreement and Permitted Refinancing Indebtedness in
respect thereof or any Loan Document (or similar term) (as defined in the Term
Credit Agreement and Permitted Refinancing Indebtedness in respect thereof);

 

121



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) restrictions and conditions existing on the Closing Date and identified on
Schedule 7.07 and any amendments, modifications, extensions, renewals or
refinancing thereof that do not materially expand the scope of any such
restriction or condition taken as a whole;

(c) restrictions and conditions imposed by agreements of any Restricted
Subsidiary in existence at the time such Restricted Subsidiary became a
Restricted Subsidiary and any amendments, modifications, extensions, renewals or
refinancing thereof that do not materially expand the scope of any such
restriction or condition taken as a whole; provided that such restrictions and
conditions apply only to such Restricted Subsidiary;

(d) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or assets or Equity Interests of MKS or any Restricted
Subsidiary pending such sale; provided such restrictions and conditions apply
only to the Subsidiary (or the Equity Interests thereof) that is to be sold and
such sale is permitted hereunder;

(e) restrictions imposed by any amendment or refinancings that are otherwise
permitted by the Loan Documents or the contracts, instruments or obligations
referred to in clauses (a), (b) or (c) of this Section 7.07; provided that such
amendments or refinancings do not materially expand the scope of any such
restriction or condition;

(f) customary restrictions arising under or in connection with any agreement or
instrument governing Equity Interests of any joint venture that is formed or
acquired after the Closing Date and applicable only to such joint venture;

(g) customary restrictions and conditions contained in any agreement relating to
the Disposition of any property permitted by Section 7.03 pending the
consummation of such Disposition;

(h) customary provisions restricting the transfer or encumbrance of the specific
property subject to a Permitted Lien;

(i) restrictions or conditions set forth in any agreement governing Indebtedness
permitted by Section 7.01; provided that with respect to any Material
Indebtedness (I) such restrictions and conditions are customary for such
Indebtedness and (other than restrictions with respect to Indebtedness permitted
by Section 7.01(e), (j), or (u)) are no more restrictive, taken as a whole, than
the comparable restrictions and conditions (if any) set forth in this Agreement
as determined in the good faith judgment of the Board of Directors of MKS; or
(II) the board of directors of MKS in its reasonable and good faith judgment
determines at the time such Indebtedness is incurred that any such encumbrance
or restriction will not affect the ability of the Loan Parties to service the
Loans or any other Finance Obligation;

(k) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business; and

(l) restrictions on cash or other deposits (including escrowed funds) or net
worth imposed under contracts (including letters of credit and bank guarantees)
entered into in the ordinary course of business;

and (ii) clause (x) of the foregoing shall not apply to (1) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement secured by specific assets if such restrictions or conditions
apply only to the specific assets securing such Indebtedness and (2) customary
provisions in leases, subleases, licenses, sublicenses and other agreements
entered into in the ordinary course of business.

 

122



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.08 Amendments to Subordinated Indebtedness Documents or Organization
Documents; Junior Debt Payments.

(a) (i) No Borrower nor any Restricted Subsidiary will amend, modify or waive
any of its rights under any agreement or instrument governing or evidencing any
Subordinated Indebtedness to the extent such amendment, modification or waiver,
taken as a whole, would reasonably be expected in the good faith judgment of MKS
to be adverse in any material respect to the Lenders; provided, however, that no
amendment, modification or waiver in respect of Subordinated Indebtedness in
connection with the incurrence of Permitted Refinancing Indebtedness in respect
of the relevant Subordinated Indebtedness or unsecured Indebtedness shall be
prohibited under this Section 7.08(a) if the terms of such amendment,
modification or waiver would be permitted either (x) pursuant to the definition
of “Permitted Refinancing Indebtedness” or (y) such Indebtedness as modified
would be permitted to be incurred at the time of such modification pursuant to
Section 7.01 and (ii) neither any Borrower nor any Restricted Subsidiary will
amend or otherwise modify any of their Organization Documents to the extent such
amendment or modification, taken as a whole, would reasonably be expected to be
adverse in any material respect to the Lenders, except for any amendment or
modification of the Organization Documents of any Foreign Subsidiary as a part
of the Permitted Restructuring Transactions.

(b) No Borrower nor any of its Restricted Subsidiaries will make any Junior Debt
Payment, except MKS and its Restricted Subsidiaries may make Junior Debt
Payments if the Payment Conditions with respect thereto are satisfied.

Section 7.09 Sale/Leaseback Transactions. None of the Borrowers or any
Restricted Subsidiary will enter into any Sale/Leaseback Transaction unless
(a) the sale or transfer of the property thereunder is permitted by
Section 7.03, (b) any Capital Lease Obligations and Synthetic Lease Obligations
arising in connection therewith are permitted by Section 7.01 and (c) any Liens
arising in connection therewith (including Liens deemed to arise in connection
with any such Capital Lease Obligations and Synthetic Lease Obligations) are
permitted by Section 7.02.

Section 7.10 Financial Covenant.

From and after the commencement of and during the continuance of a Compliance
Period, MKS will not permit its Fixed Charge Coverage Ratio for any Test Period
to be lower than 1.00 to 1.00 with such Fixed Charge Coverage Ratio to be tested
(a) on the date on which a Compliance Period begins, as of the last day of the
Test Period ending immediately prior to the date on which such Compliance Period
shall have commenced and (b) as of the last day of each Test Period thereafter
until such Compliance Period is no longer continuing.

Section 7.11 Anti-Corruption Laws; Sanctions.

(a) No Loan or any other transaction contemplated by this Agreement will violate
International Trade Laws. No Borrower will request any Loan, and each of the
Borrowers and other Loan Parties shall not, directly or indirectly, use, and
shall procure that their Subsidiaries, Affiliates and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loan (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person or
for any purpose in violation of any International Trade Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
a Lender, Arranger, Administrative Agent, Collateral Agent, or otherwise) of any
International Trade Laws.

 

123



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Each Borrower and its Subsidiaries will not directly or indirectly use the
proceeds of any Loans for any purpose which would breach the Foreign Corrupt
Practices Act of 1977, as amended, the UK Bribery Act 2010, or other similar
legislation in other jurisdictions. Each Borrower and its Subsidiaries will not
directly or indirectly, use the proceeds of any Loans, or lend, contribute or
otherwise make available such proceeds in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as a Lender, Arranger, Administrative
Agent, Collateral Agent, L/C Issuer or otherwise) of Sanctions.

ARTICLE VIII.

EVENTS OF DEFAULT

Section 8.01 Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events or conditions (each, an
“Event of Default”):

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 8.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any other Loan Party in or in connection with this Agreement or any
other Loan Document, or in any certificate furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) (i) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 6.02(a), 6.03 (with respect to MKS’s
existence), 6.08, 6.09 or 6.11 or in Article VII or (ii) any Loan Party shall
fail to perform any covenant, condition or agreement contained in
Section 6.01(g) and such failure shall continue unremedied for a period of three
(3) Business Days;

(e) any Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this
Section 8.01) or any other Loan Document, and such failure shall continue
unremedied for a period of thirty (30) days after notice thereof from the
Administrative Agent to MKS (which notice will be given at the request of the
Required Lender);

(f) any Loan Party or any Material Subsidiary thereof shall default (x) in the
payment of principal of or interest on any Material Indebtedness (after giving
effect to all applicable grace periods and delivery of all required notices) or
(y) default in the observance or performance of any agreement or condition
relating to any such Material Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto (after giving effect to all
applicable grace periods and delivery of all required notices), in each case of
foregoing clauses (x) and

 

124



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(y), that continues for the period of time that would enable or permit the
holder or holders of such Material Indebtedness or any trustee or agent on its
or their behalf to cause such Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity; provided that this clause (f) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness and (ii) with respect to any
Material Indebtedness consisting of Swap Agreements, termination events or
equivalent events pursuant to the terms of such Swap Agreements and not as a
result of any default thereunder by any Borrower or any of its Restricted
Subsidiaries;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, composition, assignment, arrangement,
moratorium of any indebtedness, reorganization, winding up, dissolution or other
relief in respect of any Borrower or any Material Restricted Subsidiary or its
debts, or of a substantial part of its assets, under any Bankruptcy Law now or
hereafter in effect or (ii) the appointment of a receiver, liquidator, trustee,
custodian, sequestrator, conservator or similar official for any Borrower or any
Material Restricted Subsidiary or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered;

(h) any Borrower or any Material Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
compromise, composition, assignment, arrangement with any creditor or other
relief under any Bankruptcy Law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section 8.01, (iii) apply
for or consent to the appointment of a receiver, liquidator, trustee, custodian,
sequestrator, conservator or similar official for any Borrower or any Material
Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(i) any Borrower or any Material Restricted Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(j) one or more final judgments for the payment of money in an aggregate amount
in excess of $30,000,000 shall be rendered against any Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain unpaid, unstayed
and undischarged for a period of forty-five (45) consecutive days after such
judgment becomes final during which execution shall not be effectively stayed;
provided that any such amount shall be calculated after deducting from the sum
so payable any amount of such judgment or order that is covered by (x) a valid
and binding policy of insurance in favor of such Borrower or such Restricted
Subsidiary (but only if the applicable insurer shall have been advised of such
judgment and of the intent of such Borrower or such Restricted Subsidiary to
make a claim in respect of any amount payable by it in connection therewith and
such insurer shall not have disputed coverage) or (y) any third-party
indemnification obligation;

(k) an ERISA Event or Foreign Benefit Event shall have occurred that, when taken
together with all other ERISA Events or Foreign Benefit Event that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(l) a Change of Control shall occur;

 

125



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(m) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms or any Borrower or
any Restricted Subsidiary shall contest in writing the enforceability of any
material provision of any Loan Document or shall deny in writing it has any or
further liability or obligation under any Loan Document; or

(n) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral purported to be covered thereby (and to the extent required thereby
and subject to any Permitted Liens).

Section 8.02 Acceleration; Remedies. Upon the occurrence of and during the
continuation of an Event of Default, the Administrative Agent (or the Collateral
Agent, as applicable) shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

(b) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans, any Reimbursement Obligations arising from
drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind (other than contingent indemnification
obligations) owing by a Loan Party to any of the Lenders hereunder to be due
whereupon the same shall be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties.

(c) Cash Collateral. Direct the Borrowers to pay (and the Borrowers agree to,
upon receipt of such notice, or upon the occurrence of an Event of Default under
Section 8.01(g), (h) or (i), immediately pay) to the Collateral Agent additional
cash, to be held by the Collateral Agent, for the benefit of the Lenders, in a
cash collateral account as additional security for the L/C Obligations in
respect of subsequent drawings under all then outstanding Letters of Credit in
an amount equal to the maximum aggregate amount which may be drawn under all
Letters of Credit then outstanding plus all accrued interest and fees thereon.

(d) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Loan Documents, including, without limitation, all rights and
remedies existing under the Loan Documents, all rights and remedies against a
Guarantor and all rights of setoff.

(e) Enforcement Rights Vested Solely in Administrative Agent and Collateral
Agent. The Lenders agree that this Agreement may be enforced only by the action
of the Administrative Agent, acting upon the instructions of the Required
Lenders, and, with respect to the Collateral, the Collateral Agent, and that no
other Finance Party shall have any right individually to seek to enforce any
Loan Document or to realize upon the security to be granted hereby.

Notwithstanding the foregoing, if an Event of Default specified in
Section 8.01(g), (h) or (i) shall occur, then the Commitments shall
automatically terminate, all Loans, all Reimbursement Obligations under Letters
of Credit, all accrued interest in respect thereof and all accrued and unpaid
fees and other indebtedness or obligations owing to the Lenders hereunder and
under the other Loan Documents shall immediately become due and payable and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations, as
aforesaid shall automatically become effective, in each case without the giving
of any notice or other action by the Administrative Agent or the Lenders, which
notice or other action is expressly waived by the Loan Parties.

 

126



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 8.03 Allocation of Payments After Event of Default.

(a) Priority of Distributions. Each Borrower hereby irrevocably waives the right
to direct the application of any and all payments in respect of their Finance
Obligations and any proceeds of Collateral after the occurrence and during the
continuance of an Event of Default and agrees that, notwithstanding the
provisions of Sections 2.09(b) and 2.14, after the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have been required to be Cash
Collateralized), all amounts collected or received on account of any Finance
Obligation shall, subject to the provisions of Sections 2.16 and 2.17 and the
Intercreditor Agreement, be applied by the Administrative Agent in the following
order:

FIRST, ratably, to pay any fees, indemnities, or expense reimbursements then
owing to any Agent and any L/C Issuer (other than in connection with Cash
Management Obligations or Swap Obligations);

SECOND, ratably, to pay any fees or expense reimbursements then owing to the
Lender Parties (other than in connection with Cash Management Obligations or
Swap Obligations),

THIRD, ratably, to pay interest due in respect of the Protective Advances,

FOURTH, ratably, to pay the principal of the Protective Advances,

FIFTH, ratably, to pay interest then due and payable on the Loans (other than
the Protective Advances) and unreimbursed L/C Disbursements,

SIXTH, ratably, to pay principal on the Loans (other than the Protective
Advances), unreimbursed L/C Disbursements and any amounts owing with respect to
Reported Cash Management Obligations and Reported Swap Secured Obligations,

SEVENTH, ratably, to pay an amount to the Administrative Agent equal to 103% of
the aggregate undrawn face amount of all outstanding Letters of Credit, to be
held as Cash Collateral for such Letters of Credit,

EIGHTH, ratably, to the payment of any amounts owing with respect to Cash
Management Obligations (other than Reported Cash Management Obligations) and
Swap Secured Obligations (other than Reported Swap Secured Obligations),

NINTH, ratably, to the payment of any other Finance Obligations owing to the
Administrative Agent or any Lender Party, and

TENTH, any balance remaining after the Finance Obligations shall have been paid
in full and no Letters of Credit shall be outstanding (other than Letters of
Credit which have been Cash Collateralized in accordance with the foregoing)
shall be paid over to the applicable Loan Party at its account designated for
such purpose by written notice by such Loan Party to the Administrative Agent or
to whomsoever else may be lawfully entitled to receive the same.

In carrying out the foregoing, amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category. Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders, unless otherwise provided by this
Agreement. The application of any payment pursuant

 

127



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to this Section 8.03 shall be made first, to Base Rate Loans and second, to
Eurodollar Loans. Each of the Administrative Agent and the Lenders shall have
the continuing and exclusive right to apply and reverse and reapply any and all
such proceeds and payments to any portion of the Finance Obligations to maximize
realization of the Collateral (it being understood that, notwithstanding the
foregoing, in no event shall be payments be made pursuant to clause EIGHT or
NINTH above prior to the payment in full of all obligations described in clauses
FIRST through SEVENTH above).

(b) Reliance by Agent. For purposes of applying payments received in accordance
with this Section 8.03, each Agent shall be entitled to rely upon (i) the Swap
Creditors and their Affiliates for a determination of the outstanding Swap
Secured Obligations and (ii) the Cash Management Banks and their Affiliates for
a determination of the outstanding Cash Management Obligations. Unless it has
actual knowledge to the contrary, each Agent, in acting hereunder, shall be
entitled to assume that no Secured Cash Management Agreement and no Secured Swap
Agreement is in existence.

ARTICLE IX.

AGENCY PROVISIONS

Section 9.01 Appointment and Authority. Each of the Lenders and each L/C Issuer
hereby irrevocably appoints DBNY to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Each of the Lenders and each L/C Issuer hereby irrevocably appoints
DBNY to act on its behalf as the Collateral Agent hereunder and under the other
Loan Documents and authorizes the Collateral Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Collateral Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Collateral Agent, the Arrangers, the
Lenders and the L/C Issuers, and none of the Borrowers or any other Loan Party
shall have rights as a third party beneficiary of any of such provisions.

Each L/C Issuer shall act on behalf of the Revolving Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (a) provided to the
Agents in this Article with respect to any acts taken or omissions suffered by
such L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and L/C Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in this Article and the definition of “Agent
Related Person” included such L/C Issuer with respect to such acts or omissions,
and (b) as additionally provided herein with respect to each L/C Issuer.

Section 9.02 Rights as a Lender. Each Person serving as an Agent or an Arranger
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent or an
Arranger, as applicable, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as an Agent or an Arranger, as applicable, hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with any
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
an Agent or an Arranger, as applicable, hereunder and without any duty to
account therefor to the Lenders.

 

128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 9.03 Exculpatory Provisions. Each Agent and each Arranger, each in its
capacity as such, shall not have any obligations, duties or responsibilities
under this Agreement but shall be entitled to all benefits of this Article IX.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, none of the Agents or any Arranger:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
of percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Bankruptcy Law or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Bankruptcy Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Article
VIII and Section 10.01) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and non-appealable judgment. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default unless and until notice describing such
Default is given to such Agent by MKS, a Lender or an L/C Issuer and stating
that such notice is a “notice of default.”

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

Each party to this Agreement acknowledges and agrees that the Administrative
Agent will use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof. No Agent shall be liable for any action taken or not taken
by such service provider.

 

129



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 9.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. Each Agent may consult with legal counsel (who may be counsel
for any Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

Section 9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 9.06 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, each Lender shall indemnify upon demand
each Agent Related Person and L/C Issuer (to the extent not reimbursed by or on
behalf of the Borrowers and without limiting the obligations of any Loan Party
to do so) on a pro rata basis (determined as of the time that the applicable
payment is sought based on each Lender’s ratable share at such time) and hold
harmless each Agent Related Person and L/C Issuer against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for payment to any Agent Related Person or L/C Issuer of any portion of such
Indemnified Liabilities to the extent determined in a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from such Agent
Related Person’s own gross negligence or willful misconduct (and no action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section).
In the case of any investigation, litigation or proceeding giving rise to any
Indemnified Liabilities, this Section applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including the fees, disbursements and other charges of counsel) incurred by the
Administrative Agent in connection with preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights and responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such costs or expenses by or on
behalf of the Borrowers.

Section 9.07 Resignation of Agents. Each Agent may at any time give notice of
its resignation to the Lenders, the L/C Issuers and any Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with, so long as no Event of Default has occurred or is

 

130



--------------------------------------------------------------------------------

TABLE OF CONTENTS

continuing, the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then the
retiring Agent may on behalf of the Lenders and the L/C Issuers, with, so long
as no Event of Default has occurred or is continuing, the consent of the
Borrowers (such consent not to be unreasonably withheld or delayed), appoint a
successor Agent meeting the qualifications set forth above; provided that if the
Agent shall notify MKS and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders or the L/C Issuers under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold as nominee such collateral
security until such time as a successor Collateral Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through an Agent shall instead be made by or to each Lender and L/C Issuer
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this Section 9.07. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) (and for the avoidance of doubt, any successor Collateral Agent shall
be deemed to have actual knowledge of any Swap Agreements outstanding at such
time), Agent, and the retiring Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.07). The fees payable
by the Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

Any resignation by DBNY as Administrative Agent pursuant to this Section 9.07
shall also constitute its resignation as an L/C Issuer. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of a retiring L/C Issuer, (ii) a retiring L/C Issuer shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit issued by the
retiring L/C Issuer, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

Section 9.08 Non-Reliance on Agents and Other Lenders. Each Lender and L/C
Issuer acknowledges that it has, independently and without reliance upon any
Agent Related Person or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender Party
further represents and warrants that it has reviewed each document made
available to it on the Platform in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients
thereof and each Lender Party also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

131



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 9.09 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Agents or any Arranger shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or L/C Issuer hereunder.

Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, examinership, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Senior
Credit Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Section 2.09 and 10.04) allowed in such judicial proceeding;

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(iii) and any custodian, receiver, examiner, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and L/C Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the L/C
Issuers, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Section 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Senior
Credit Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.11 Collateral and Guaranty Matters. Each Lender agrees that any action
taken by the Administrative Agent, the Collateral Agent or the Required Lenders
(or, where required by the express terms of this Agreement, a greater or lesser
proportion of the Lenders) in accordance with the provisions of this Agreement
or of the other Loan Documents, and the exercise by the Administrative Agent,
the Collateral Agent or Required Lenders (or, where so required, such greater or
lesser proportion) of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Without limiting the generality of the
foregoing, the Lenders irrevocably authorize the Administrative Agent and
Collateral Agent, at its option and in its discretion:

(i) to release any Lien on any property granted to or held by the Administrative
Agent and Collateral Agent under any Finance Document (A) upon Discharge of
Senior Credit Obligations, (B) that is sold, transferred, disposed or to be
sold, transferred, disposed as part of or in connection

 

132



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with any Disposition (other than any sale to a Loan Party) permitted hereunder,
(C) subject to Section 10.01, if approved, authorized or ratified in writing by
the Required Lenders or (D) to the extent such property is owned by a Guarantor
upon the release of such Guarantor from its obligations under its Guaranty
pursuant to clause (iii) below;

(ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by clause (c) or (d) of
the definition of Permitted Encumbrances or Section 7.02 (e), (j), (m), (p), and
(q)(iii);

(iii) to release any Guarantor from its obligations under the Guaranty Agreement
if such Person ceases to be a Restricted Subsidiary or becomes an Excluded
Subsidiary or an Excluded Tax Subsidiary as a result of a transaction or
occurrence permitted hereunder (or designation as an Unrestricted Subsidiary in
accordance with Section 6.10); provided that no such release shall occur if such
Guarantor continues to be a guarantor in respect of the Term Facility, any
Credit Agreement Refinancing Indebtedness (under and as defined in the Term
Credit Agreement), or any Refinanced Debt; and

(iv) to enter into non-disturbance and similar agreements in connection with the
licensing of intellectual property permitted pursuant to the terms of this
Agreement.

Upon request by the Administrative Agent at any time the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 9.11.

In each case as specified in this Section 9.11, the applicable Agent shall (and
each Lender irrevocably authorizes the applicable Agent to), at the Borrowers’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request (i) to evidence the release or subordination
of such item of Collateral from the assignment and security interest granted
under the Collateral Documents, (ii) to enter into non-disturbance or similar
agreements in connection with the licensing of intellectual property or (iii) to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11 and in form and substance reasonably acceptable to such Agent.

The Administrative Agent is authorized to enter into the Intercreditor Agreement
and any Other Intercreditor Agreement, intercreditor agreement, collateral trust
or similar agreement contemplated hereby with respect to any (a) Indebtedness
(i) that is (A) required or permitted to be subordinated hereunder and/or
(B) secured by Liens ranking senior, pari passu or junior to the Liens securing
the Finance Obligations and which contemplates an intercreditor, subordination
or collateral trust agreement and/or (b) obligations under any Secured Cash
Management Agreement or Secured Swap Agreement, whether or not constituting
Indebtedness (any such other intercreditor agreement, an “Additional Agreement”)
and the Finance Parties party hereto acknowledge that the Intercreditor
Agreement and any Additional Agreement is binding upon them. Each Finance Party
party hereto (a) agrees that it will be bound by, and will not take any action
contrary to, the provisions of the Intercreditor Agreement and/or any Additional
Agreement and (b) authorizes and instructs the Administrative Agent to enter
into the Intercreditor Agreement and/or any Additional Agreement and to subject
the Liens on the Collateral securing the Finance Obligations to the provisions
thereof. The foregoing provisions are intended as an inducement to the Finance
Parties to extend credit to the Borrowers, and the Finance Parties are intended
third-party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement and/or any Additional Agreement.

 

133



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 9.12 Related Obligations. The benefit of the Loan Documents and of the
provisions of this Agreement relating to the Collateral shall extend to and be
available in respect of any Swap Obligations and Cash Management Obligations
permitted hereunder from time to time owing to one or more Affiliates of one or
more Lenders or owing to one or more Swap Creditors or Cash Management Banks
(collectively, “Related Obligations”) solely on the condition and understanding,
as among the Collateral Agent and all Finance Parties, that (i) the Related
Obligations shall be entitled to the benefit of the Loan Documents and the
Collateral to the extent expressly set forth in this Agreement and the other
Loan Documents and to such extent the Administrative Agent and the Collateral
Agent shall hold, and have the right and power to act with respect to, the
Guaranty Agreement and the Collateral on behalf of and as agent for the holders
of the Related Obligations, but the Administrative Agent and the Collateral
Agent are otherwise acting solely as agent for the Lenders and the L/C Issuers
and shall have no fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or other obligation whatsoever to any holder of Related Obligations,
(ii) all matters, acts and omissions relating in any manner to the Guaranty
Agreement, the Collateral, or the omission, creation, perfection, priority,
abandonment or release of any Lien, shall be governed solely by the provisions
of this Agreement and the other Loan Documents and no separate Lien, right,
power or remedy shall arise or exist in favor of any Finance Party under any
separate instrument or agreement or in respect of any Related Obligation,
(iii) each Finance Party shall be bound by all actions taken or omitted, in
accordance with the provisions of this Agreement and the other Loan Documents,
by the Administrative Agent, the Collateral Agent and the Required Lenders, as
applicable, each of whom shall be entitled to act at its sole discretion and
exclusively in its own interest given its own Commitments and its own interest
in the Loans, the L/C Obligations and other Senior Credit Obligations to it
arising under this Agreement or the other Loan Documents, without any duty or
liability to any Swap Creditor or Cash Management Bank or as to any Related
Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby and (iv) no holder of
Related Obligations and no other Finance Party (except the Lenders to the extent
set forth in this Agreement) shall have any right to be notified of, or to
direct, require or be heard with respect to, or to consent to, any action taken
or omitted in respect of the Collateral or under this Agreement or the Loan
Documents.

Section 9.13 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may deduct or withhold from any payment to any Lender Party
an amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 3.01, each Lender Party shall indemnify and
hold harmless the Administrative Agent against, within ten (10) days after
written demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges, and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender Party for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender Party failed to
notify the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority). A certificate as to the amount of such payment or
liability delivered to any Lender Party by the Administrative Agent shall be
conclusive absent manifest error. Each Lender Party hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender Party under this Agreement or any other Loan Document against any
amount due to the Administrative Agent by such Lender under this Section 9.13.
The agreements in this Section 9.13 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender Party, the termination of the Agreement or Commitments
and the repayment, satisfaction or discharge of all other obligations.

 

134



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE X.

MISCELLANEOUS

Section 10.01 Amendments, etc.

(a) Amendments Generally. Except as otherwise set forth in this Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall in
any event be effective unless the same shall be in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders or such other number or percentage of the Lenders as may be
specified herein) and the Borrowers, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that the Administrative Agent and the Borrowers may, without the
consent of the other Lenders, amend, modify or supplement this Agreement and any
other Loan Document in order (i) to comply with local Law or advice of local
counsel, (ii) to cure ambiguities or defects or (iii) to cause any such Loan
Document to be consistent with this Agreement and the other Loan Documents; and
provided further that if the Administrative Agent and the Borrowers shall have
jointly identified an obvious error (including, but not limited to, an incorrect
cross-reference) or any ambiguity, omission, typographical error, defect or
inconsistency of a technical or immaterial nature, in each case, in any
provision of this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document), then the Administrative Agent (acting in its sole discretion) and the
Borrowers or any other relevant Loan Party shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document.

(b) Amendments and Waivers Pertinent to Affected Lenders. Notwithstanding
clause (a) above, no amendment, waiver or consent shall:

(i) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of any Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest (other than
Default interest), fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

(iii) reduce or forgive the principal of, or the rate of interest or any premium
specified herein on, any Loan or unreimbursed L/C Disbursement or any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders will be required to amend the
definition of “Default Rate”;

(iv) other than to the extent required to make the Lenders share in pro rata
payments after giving effect to the implementation of an Incremental Facility,
change Section 2.12, Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments or the order of payment required thereby
without the written consent of each Lender directly affected thereby;

 

135



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v) except in connection with the implementation of any Incremental Facility,
change any provision of this Section 10.01 or the definition of “Applicable
Percentage”, “Required Lenders” or “Supermajority Lenders” or any other
provision hereof specifying the percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender;

(vi) permit the assignment or delegation by any Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender;

(vii) subordinate the Finance Obligations by contract to any other obligation
without the written consent of each Lender;

(viii) (a) release all or substantially all of the value of the Guaranty
Agreement without the written consent of each Lender (provided that the
Administrative Agent may, without the consent of any Lender, release any
Guarantor (or all or substantially all of the assets of a Guarantor) that is
sold or transferred (other than to any Loan Party) in compliance with
Section 7.03 or released in compliance with Section 9.11) or (b) release any
Borrower from the Guaranty Agreement without the written consent of each Lender;

(ix) release all or substantially all of the Collateral securing the Senior
Credit Obligations hereunder without the written consent of each Lender
(provided that the Collateral Agent may, without consent from any other Lender,
release any Collateral that is sold or transferred by a Loan Party (other than
to any other Loan Party) in compliance with Section 7.03, sold or transferred
pursuant to a Permitted Restructuring Transaction or released in compliance with
Section 9.11);

(x) modify the definition of Alternative Currency (except as set forth in
Section 1.08) without the consent of each Lender;

(xi) (x) adversely affect the rights or duties of any L/C Issuer under this
Agreement or any Letter of Credit Request relating to any Letter of Credit
issued or to be issued by it, without the prior written consent of such L/C
Issuer; and (y) adversely affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document, without the prior written
consent of the Administrative Agent; and

(xii) change the definition of Borrowing Base (provided that the foregoing shall
not impair the ability of the Administrative Agent to add, remove, reduce or
increase reserves included in the Borrowing Base in its Permitted Discretion),
or any of the component definitions thereof which result in increased Excess
Availability without the written consent of the Supermajority Lenders.

Notwithstanding anything to the contrary contained in this Section 10.01, this
Agreement and the other Loan Documents may be amended, modified or supplemented
with the consent of the Administrative Agent and/or the Collateral Agent at the
request of the Borrowers without the need to obtain the consent of any other
Lender if such amendment is delivered in order to effectuate any amendment,
modification or supplement pursuant to the proviso of Section 10.01(a).

Each Lender and each holder of a Revolving Note shall be bound by any waiver,
amendment or modification authorized by this Section 10.01 regardless of whether
its Revolving Note shall have been marked to make reference therein, and any
consent by any Lender or holder of a Revolving Note pursuant to this
Section 10.01 shall bind any Person subsequently acquiring a Revolving Note from
it, whether or not such Revolving Note shall have been so marked.

 

136



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to the Intercreditor Agreement or any Other
Intercreditor Agreement (i) that is for the purpose of adding the holders of
holders of Indebtedness secured by Liens on the Collateral that are pari passu
with or junior to the Liens on the Collateral securing the obligations under the
Term Facility or any Permitted Refinancing Indebtedness in respect thereof, in
each case, as parties thereto, as expressly contemplated by the terms of the
Intercreditor Agreement or such Other Intercreditor Agreement (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided,
that such other changes are not adverse, in any material respect, to the
interests of the Lenders) or (ii) that is expressly contemplated by the
Intercreditor Agreement (or the comparable provisions, if any of any Other
Intercreditor Agreement).

Section 10.02 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in clause (b) below),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

 

  (i) if to any Borrower or any Loan Party, to MKS at:

MKS Instruments, Inc.

2 Tech Drive, Suite 201

Andover, MA 01810

Att: Seth Bagshaw

Phone: (978) 645-5578

Fax: (978) 557-5160

Email: seth_bagshaw@mksint.com

 

  (ii) if to the Administrative Agent or the Collateral Agent, or DBNY as an L/C
Issuer, at:

Deutsche Bank AG New York Branch

60 Wall Street

New York, NY 10005

Attn: Mark Kellam

Phone: (904) 271-2469

Fax: (904)746-4860

Email: agency.transactions@db.com

with a copy to:

Paul Hastings LLP

200 Park Avenue

New York, NY 10166

Attn: John Cobb

Phone: (212) 318-6959

Fax: (212) 230-5169

Email: johncobb@paulhastings.com

 

137



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (iii) if to Barclays Bank PLC as an L/C Issuer, at:

Legal Address:

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Servicing Contact:

(for payments and requests for Borrowings):

Barclays Bank PLC

700 Prides Crossing

Newark, DE 19713

Attn: Tim O’Connell

Phone: (302) 286-2355

Fax: (214) 545-5230

Email: timothy.o’connell@barclays.com

with a copy to:

if prior to May 1, 2016:

Paul Hastings LLP

75 East 55th Street

New York, NY 10022

Attn: John Cobb

Phone: (212) 318-6959

Fax: (212) 230-5169

Email: johncobb@paulhastings.com

if on or following May 1, 2016:

Paul Hastings LLP

200 Park Avenue

New York, NY 10166

Attn: John Cobb

Phone: (212) 318-6959

Fax: (212) 230-5169

Email: johncobb@paulhastings.com

(iv) if to a Lender, to it at its address (or its telecopier number, electronic
email address or telephone number) set forth in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in said clause (b).

 

138



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Electronic Communications. Notices and other communications to the Agents,
the Lenders and the L/C Issuers hereunder may (subject to Section 10.02(d)) be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or L/C Issuer pursuant to Article II if such Lender or L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Collateral Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including as
set forth in Section 10.02(d)); provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

(d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Revolving Borrowing or other extension of credit
(including any election of an interest rate or Interest Period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any Default under this Agreement or (iv) is required to be delivered to satisfy
any condition precedent to the effectiveness of this Agreement and/or any
borrowing or other extension of credit hereunder (all such non-excluded
communications, collectively, the “Communications”; such excluded communications
the “Excluded Communications”), by transmitting the Communications in an
electronic/soft medium in a format reasonably acceptable to the Administrative
Agent at agency.transactions@db.com or at such other e-mail address(es) provided
to MKS from time to time or in such other form, including hard copy delivery
thereof, as the Administrative Agent shall require. In addition, each Loan Party
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in this Agreement or any other Loan Document or in such
other form, including hard copy delivery thereof, as the Administrative Agent
shall require. Nothing in this Section 10.02 shall prejudice the right of the
Agents, any Lender or any Loan Party to give any notice or other communication
pursuant to this Agreement or any other Loan Document in any other manner
specified in this Agreement or any other Loan Document or as any such Agent
shall require. Excluded Communications shall be delivered to the Administrative
Agent by facsimile communication or as the Administrative Agent shall direct.

 

139



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Communications required to be delivered pursuant to Section 6.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i), in the case of financial statements and
Communications referred to in Sections 6.01(a) and (b) and Section 6.02 on which
such financial statements and/or appropriate disclosures are publicly available
as posted on the Electronic Data Gathering, Analysis and Retrieval system
(EDGAR) or any successor filing system of the SEC, (ii) MKS posts such
documents, or provides a link thereto on MKS’s website on the Internet; or
(iii) on which such documents are posted on MKS’s behalf on an Internet or
Intranet website, if any, to which the Administrative Agent has access (whether
a commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request by the Administrative Agent, MKS
shall deliver copies (which may be electronic) of such documents to the
Administrative Agent until a written request to cease delivering copies is given
by the Administrative Agent and (ii) MKS shall notify (which may be by facsimile
or electronic mail) the Administrative Agent (and each Lender if there is at the
time no incumbent Administrative Agent) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions (i.e.
soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by any Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents. Furthermore, if any financial statement, certificate
or other information required to be delivered pursuant to Section 6.01 shall be
required to be delivered on any date that is not a Business Day, such financial
statement, certificate or other information may be delivered to the
Administrative Agent on the next succeeding Business Day after such date.

To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that MKS shall also deliver to the
Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.

Each Loan Party further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on a
Platform. The Platform is provided “as is” and “as available.” The Agents do not
warrant the accuracy or completeness of the Communications, or the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender,
any L/C Issuer or any other Person for damages of any kind, including direct or
indirect, losses or expenses (whether in tort, contract or otherwise) arising
out of any Loan Party’s or the Administrative Agent’s transmission of
communications through the Internet, except to the extent the liability of such
Person is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Person’s gross negligence, bad faith or
willful misconduct. Additionally, in no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender,
any L/C Issuer or any other Person for any special, incidental or consequential
damages.

Each Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of any Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the
Borrowers or its Affiliates, or the respective securities of any of the
foregoing)

 

140



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(each, a “Public Lender”). So long as any Borrower is the issuer of any
outstanding debt or equity securities that are issued pursuant to a public
offering registered with the SEC or in a private placement for resale pursuant
to Rule 144A under the Securities Act, or is actively contemplating issuing any
such securities: (i) Borrower Materials shall not be made available to Public
Lenders unless clearly and conspicuously marked “Public – Does Not Contain
Non-Public Information” which, at a minimum, shall mean that the words “Public –
Does Not Contain Non-Public Information” shall appear prominently on the first
page thereof; (ii) by not marking Borrower Materials “Public – Does Not Contain
Non-Public Information,” such Borrower shall be deemed to have notified the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Borrower Materials as containing material non-public information with
respect to any Borrower or its or their securities for purposes of United States
Federal and state securities laws; (iii) all Borrower Materials that are marked
“Public – Does Not Contain Non-Public Information” are permitted to be made
available through a portion of the Platform designated “Public Investor,”
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); and (iv) the
Administrative Agent and the Arrangers shall treat only any Borrower Materials
that are marked “Public – Does Not Contain Non-Public Information” as being
suitable for posting on a portion of the Platform designated “Public Investor.”

Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or any
L/C Issuer or by the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

Section 10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties, jointly and severally, agree to pay
(i) all reasonable and documented out-of-pocket costs and expenses incurred by
the Administrative Agent, the Collateral Agent and the Arrangers and their
respective Affiliates (including the reasonable and documented out-of-pocket
fees, charges and disbursements of one counsel for the Administrative Agent
and/or the Collateral Agent and any local counsel reasonably necessary) in
connection with the syndication and closing of the Loans provided for herein,
the preparation, negotiation, execution, and delivery of this Agreement and the
other Loan Documents or, with respect to the Administrative Agent and Collateral
Agent, any administration, amendment, amendment and restatement, modification or
waiver of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), including in connection
with post-closing searches to confirm that security filings and recordations
have been properly made and including any costs and expenses of the service
provider referred to in Section 9.03 and in connection with its the protection
of its rights and remedies (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 10.04, or (B) in
connection with the Loans made hereunder, including all such reasonable
out-of-pocket expenses incurred during any legal proceeding, including any
Insolvency or Liquidation Proceeding, and including in connection with any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, (ii) all reasonable and documented out of pocket expenses incurred by
any L/C Issuer in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, and (iii) all
reasonable and documented out of pocket expenses incurred by the Administrative
Agent, the Collateral Agent, any Lender or any L/C Issuer (including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent, the Collateral Agent, any Lender or any L/C Issuer), in
connection with the enforcement or protection of its rights and remedies (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 10.04, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all

 

141



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such reasonable and documented out-of-pocket expenses incurred during any legal
proceeding, including any proceeding under any Bankruptcy Law, and including in
connection with any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided, however, that the Borrowers will not be
required to pay the fees and expenses of more than one lead counsel to the
Administrative Agent, the Collateral Agent, any Lender or any L/C Issuer (plus
one local counsel in each applicable local jurisdiction and one specialty
counsel in each applicable specialty) and, in the case of an actual or potential
conflict of interest, one additional counsel per affected party in connection
with the enforcement or protection of its rights and remedies.

(b) Indemnification by Borrowers. The Loan Parties, jointly and severally, shall
indemnify the Administrative Agent (and any sub-agent thereof), the Collateral
Agent (and any sub-agent thereof), the Arrangers, each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs (including settlement costs),
disbursements and out-of-pocket fees and expenses (including the fees, charges
and disbursements of counsel) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document, or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby, thereby, or related
thereto or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release or threatened
Release of Hazardous Materials on, at, under or from any property owned, leased
or operated by any Borrower or any of its Restricted Subsidiaries at any time,
or any Environmental Liability related in any way to any Borrower or any of its
Restricted Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by a
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence,
bad faith, material breach or willful misconduct of such Indemnitee or a Related
Party thereof, or (y) disputes solely among Indemnitees not involving any act or
omission of any Loan Party or any of their respective Related Parties (other
than a dispute against the Administrative Agent, Collateral Agent or any
Arranger in their capacities as such); provided, further, that the Loan Parties
shall not be required to reimburse the legal fees and expenses of more than one
counsel (in addition to one special counsel in each specialty area, up to one
local counsel in each applicable local jurisdiction and any additional counsel
for an Indemnified Party reasonably deemed appropriate by virtue of potential
conflicts of interests incurred in connection with investigating, defending or
preparing to defend any such action, suit, proceeding (including any inquiry or
investigation) or claim (whether or not any Agent, any Lender or any other such
Indemnified Party is a party to any action or proceeding out of which any such
expenses arise)). This Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, or liabilities
arising from any non-Tax claim.

 

142



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Waiver of Consequential Damages, Etc. To the full extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, and each of the Agents, each L/C Issuer and
each Lender agrees not to assert or permit any of their respective Subsidiaries
to assert any claim against any Borrower or any of its Subsidiaries or any of
their respective directors, officers, employees, attorneys, agents or advisors,
on any theory of liability, for special, indirect, consequential (including,
without limitation, any loss of profits, business or anticipated savings) or
punitive damages (in each case, as opposed to direct or actual damages) arising
out of, in connection with, or as a result of, this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof (for the avoidance of doubt, nothing in this Section 10.04(c)
shall limit any Indemnitee’s right to indemnification provisions for third party
claims as set forth in Section 10.04(b)). No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, except to the extent the liability of such
Indemnitee is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s gross negligence, bad faith
or willful misconduct.

(d) Payments. All amounts due under this Section shall be payable not later than
thirty (30) days after receipt of invoice in reasonable detail of such amounts.

(e) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent or L/C Issuer, the replacement of any Lender Party, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Senior Credit Obligations.

Section 10.05 Payments Set Aside. To the extent permitted by applicable law, to
the extent that any payment by or on behalf of a Borrower or any other Loan
Party is made to the Administrative Agent or any Lender, or the Administrative
Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Insolvency or Liquidation
Proceeding or otherwise, then (i) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (ii) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Overnight Rate from time to time in effect. The obligations of the Lender
Parties under clause (ii) of the preceding sentence shall survive the payment in
full of the Senior Credit Obligations and the termination of this Agreement.

Section 10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender Party (provided that
a Borrower (other than MKS) may assign or otherwise transfer its rights or
obligations hereunder to MKS in connection with a transaction permitted under
Section 7.03(a)(i)) and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of clause (b) below, (ii) by way of participation in
accordance with the provisions of clause (d) below or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of clause
(f) below (and any other attempted assignment or transfer by any Borrower or any

 

143



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lender shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in clause (d) below and, to the extent expressly contemplated
hereby, the other Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees, all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitments and the Loans
(including for purposes of this clause (b), any participation interests in
Protective Advance Exposure and any Participation Interests in the Letters of
Credit) at the time owing to it; provided, however, that:

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the Commitments are not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no payment or bankruptcy Event of
Default has occurred and is continuing, MKS otherwise consents (each such
consent not to be unreasonably withheld or delayed; provided that, MKS shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after MKS has received notice thereof); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lenders’ rights and obligations under this Agreement
with respect to the class of Loans or the class of Commitment assigned;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment; provided, further, that only
a single processing and recordation fee shall be payable in respect of multiple
contemporaneous assignments to Approved Funds with respect to any Lender. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;

(iv) No such assignment shall be made to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (iv); and

(v) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or

 

144



--------------------------------------------------------------------------------

TABLE OF CONTENTS

subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans, participation interests in Protective Advance Exposure
and participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) below, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrowers (at their expense) shall execute and
deliver a Revolving Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this clause (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (d) below.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The Register shall record each transfer of
the Loans to a transferee upon written notification by the registered owner of
such transfer; provided, however, that failure to make any such recordation, or
any error in such recordation, shall not affect any Lender’s Commitments in
respect of any Loan. The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, the L/C Issuers and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by MKS, the L/C Issuers,
the Collateral Agent and, with respect to its own interest only, any other
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, the L/C Issuers or the Administrative Agent sell
participations to any Person (other than a natural Person, any Borrower or any
of its Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in the Protective Advances and the L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the Lender Parties shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

145



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clauses
(i), (ii) or (iii) of Section 10.01(b) that directly affects such Participant.
Subject to clause (e) below, each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01 or 3.04, and 3.05 (subject to the
requirements and limitations of such Sections) to the same extent as if it were
a Lender (but, with respect to any particular Participant, to no greater extent
than the Lender that sold the participation to such Participant) and had
acquired its interest by assignment pursuant to clause (b) above; provided that
such Participant agrees to be subject to the provisions of Section 3.07 as if it
were an assignee under clause (b) above. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender (but, with respect to any particular Participant, to no greater
extent than the Lender that sold the participation to such Participant);
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Credit
Extensions or other obligations under any Loan Document) except to the extent
that such disclosure is necessary in connection with a Tax audit or other
proceeding to establish that any such Commitment, Credit Extension or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

No participation shall be or shall be deemed to be a discharge, rescission,
extinguishment or substitution of any outstanding Loan and any Loan subject to a
participation shall continue to be the same obligation and not a new obligation.

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with MKS’s prior written consent.

(f) Certain Pledges. Any Lender may at any time, without the consent of any
Borrower or the Administrative Agent, pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its
Revolving Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect,

 

146



--------------------------------------------------------------------------------

TABLE OF CONTENTS

validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 10.07 Treatment of Certain Information; Confidentiality. Each of the
Agents and the Lender Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors, managing members or managers, counsel,
accountants and other representatives (collectively, “Representatives”) solely
in connection with the transactions contemplated hereby (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority or
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners) (in which case, the
Administrative Agent or such Lender Party, as applicable, shall use reasonable
efforts to notify MKS prior to such disclosure to the extent practicable and
legally permitted to do so), (c) to the extent required by applicable Laws or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) to any
state, federal or foreign authority or examiner regulating any Lender,
(g) (i) any rating agency, and (ii) subject to an agreement containing
provisions substantially the same as those of this Section 10.07, to (x) any
assignee of or Participant in (or their Representatives, it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), or any prospective assignee of or Participant in (or their
Representatives, it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential) any of its rights or
obligations under this Agreement or (y) any actual or prospective counterparty
(or its Representatives, it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) to any swap or
derivative transaction relating to any Borrower and its obligations, (h) with
the consent of MKS or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section and not in breach
of any agreement binding on any Person (to the knowledge of such Person) or
(y) becomes available to the Administrative Agent, any Lender Party or any of
their respective Affiliates on a non-confidential basis from a source other than
any Borrower. For purposes of this Section, “Information” means all information
received from or on behalf of MKS or any of its Subsidiaries relating to MKS or
any of its Subsidiaries or any of their respective businesses or Affiliates,
other than any such information that is available to the Administrative Agent or
any Lender Party on a non-confidential basis prior to disclosure by MKS or any
of its Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender Party and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the full extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender Party
or any such Affiliate to or for the credit or the account of any Borrower or any
other Loan Party against any and all of the then due and owing obligations of
such Borrower or such Loan Party, as applicable, now or hereafter existing under
this Agreement or any other Loan Document to such Lender Party, irrespective of
whether or not such

 

147



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lender Party shall have made any demand under this Agreement or any other Loan
Document or (x) such obligations may be contingent or unmatured or (y) are owed
to a branch or office of such Lender Party different from the branch or office
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lender Parties, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Senior Credit Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender Party and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender Party or their
respective Affiliates may have. Each Lender Party agrees to notify MKS and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Senior Credit Obligations hereunder.

Section 10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof; provided that, notwithstanding anything contained herein, the Fee Letter
shall survive the Closing Date. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Agreement.

Section 10.11 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, the L/C Issuers or any
Lender may have had notice or knowledge of any Default, Event of Default, or
incorrect representation or warranty at the time of any Credit Extension, and
shall continue in full force and effect until the Discharge of Senior Credit
Obligations. The provisions of Sections 2.14, 3.01, 3.04, 3.05, 10.04, and
Sections 10.10 through 10.15 shall survive and remain in full force and effect
regardless of the repayment of the Loans, the payment of the Reimbursement
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

148



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.12 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Bankruptcy Laws, as determined in good
faith by the Administrative Agent or the L/C Issuers, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

Section 10.13 Governing Law; Jurisdiction; Service of Process; Waiver of Jury
Trial.

(a) Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein), and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the Law of the State of New York.

(b) Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the full extent permitted by
applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent or any Lender
Party may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Borrower or its properties in
the courts of any jurisdiction.

(c) Waiver of Venue. Each party hereby irrevocably and unconditionally waives,
to the full extent permitted by applicable Laws, any objection which it may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 10.13(b). Each of the parties hereto hereby
irrevocably waives, to the full extent permitted by applicable Law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 10.02. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Laws.

(e) Waiver of Jury Trial. Each party hereby waives, to the full extent permitted
by applicable Laws, any right it may have to a trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this Agreement,
any other Loan Document or the transactions contemplated hereby (whether based
on contract, tort or any other theory). Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 10.13.

 

149



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.14 Patriot Act. Each Lender that is subject to the Patriot Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers and the other Loan Parties that pursuant to the
requirements of the PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001) (the “Patriot Act”)), it is required to obtain, verify and
record information that identifies the Borrowers and the other Loan Parties,
which information includes the name, address and tax identification number of
each Loan Party and other information regarding the Borrowers and the other Loan
Parties that will allow such Lender or the Administrative Agent, as applicable,
to identify each such Loan Party in accordance with the Patriot Act. This notice
is given in accordance with the requirements of the Patriot Act and is effective
as to the Lenders and the Administrative Agent.

Section 10.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrowers and their Affiliates, on the one
hand, and the Administrative Agent, the Collateral Agent, the Arrangers and the
Lenders, on the other hand, and each Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent, the
Collateral Agent and the Arrangers are and have been acting solely as a
principal and are not the agent or fiduciary for any Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent, the Collateral Agent nor any Arranger
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of any Borrower with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent, the Collateral Agent or any Arranger has
advised or is currently advising any Borrower or any of its Affiliates on other
matters) and neither the Administrative Agent, the Collateral Agent nor any
Arranger has any obligation to any Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Collateral Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and neither the Administrative Agent, the Collateral Agent nor any Arranger has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent, the
Collateral Agent and the Arrangers have not provided and will not provide any
legal, accounting, regulatory or Tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each Borrower has
consulted its own legal, accounting, regulatory and Tax advisors to the extent
it has deemed appropriate. Each Borrower hereby waives and releases, to the full
extent permitted by law, any claims that it may have against the Administrative
Agent, the Collateral Agent and the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty.

Section 10.16 Intercreditor Agreement. REFERENCE IS MADE TO THE INTERCREDITOR
AGREEMENT. EACH LENDER HEREUNDER AGREES THAT IT WILL BE BOUND BY AND WILL TAKE
NO ACTIONS CONTRARY TO THE PROVISIONS OF THE

 

150



--------------------------------------------------------------------------------

TABLE OF CONTENTS

INTERCREDITOR AGREEMENT, CONSENTS TO THE SUBORDINATION OF THE LIENS ON THE
CURRENT ASSET COLLATERAL SECURING THE FINANCE OBLIGATIONS ON THE TERMS SET FORTH
IN THE INTERCREDITOR AGREEMENT AND AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE
AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT AS “ORIGINAL ABL AGENT” AND ON
BEHALF OF SUCH LENDER AND TO SUBJECT THE LIENS ON THE COLLATERAL SECURING THE
FINANCE OBLIGATIONS TO THE PROVISIONS THEREOF. THE PROVISIONS OF THIS SECTION
10.16 ARE NOT INTENDED TO SUMMARIZE ALL RELEVANT PROVISIONS OF THE INTERCREDITOR
AGREEMENT, THE FORM OF WHICH IS ATTACHED AS AN EXHIBIT TO THIS AGREEMENT.
REFERENCE MUST BE MADE TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL
TERMS AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN
ANALYSIS AND REVIEW OF THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS
THEREOF, AND NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES
ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE
PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT. THE PROVISIONS OF THIS
SECTION 10.16 ARE INTENDED AS AN INDUCEMENT TO THE LENDERS UNDER THE TERM CREDIT
AGREEMENT TO EXTEND CREDIT THEREUNDER AND SUCH LENDERS ARE INTENDED THIRD PARTY
BENEFICIARIES OF SUCH PROVISIONS AND THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE LIENS AND
SECURITY INTERESTS GRANTED TO THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT
PURSUANT TO THE LOAN DOCUMENTS IN ANY COLLATERAL AND THE EXERCISE OF ANY RIGHT
OR REMEDY BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT WITH RESPECT TO
ANY COLLATERAL ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN
THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND
THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.

Section 10.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

151



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.18 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrowers in respect of any such
sum due from them to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Loan Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrowers in the Agreement
Currency, the Borrowers agree, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrowers (or to any other Person who may be entitled thereto
under applicable law)

[Signature Pages Follow]

 

152



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MKS INSTRUMENTS, INC., as a Borrower By:   /s/ Seth H. Bagshaw   Name: Seth H.
Bagshaw   Title: Vice President and CFO

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and Collateral Agent
By:   /s/ Ian Dorrington   Name: Ian Dorrington   Title: Managing Director By:  
/s/ Philip Saliba   Name: Philip Saliba   Title: Director

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender and L/C Issuer By:   /s/ Ian
Dorrington   Name: Ian Dorrington   Title: Managing Director By:   /s/ Philip
Saliba   Name: Philip Saliba   Title: Director

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BARCLAYS BANK PLC, as a Lender and L/C Issuer By:   /s/ Robert Chen   Name:
Robert Chen   Title: Managing Director

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

HSBC BANK USA, N.A., as a Lender By:   /s/ Zhiyan Zeng   Name: Zhiyan Zeng  
Title: Vice President

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 1.01

Account Debtors for Eligible Foreign Accounts

Detail regarding Account Debtors for Eligible Foreign Accounts has been provided
to the Administrative Agent.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 2.01

Lenders and Commitments

 

Lender

   Revolving
Commitment      Revolving
Commitment
Percentage     L/C
Commitment  

Deutsche Bank AG New York Branch

   $ 20,000,000         40 %    $ 15,000,000   

Barclays Bank PLC

   $ 20,000,000         40 %    $ 15,000,000   

HSBC Bank USA, N.A.

   $ 10,000,000         20 %      n/a      

 

 

    

 

 

   

 

 

 

Total

   $ 50,000,000         100 %      n/a      

 

 

    

 

 

   

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 5.12

Subsidiaries

 

Name

 

Jurisdiction of Formation

 

Guarantor

Beijing Newport Spectra-Physics Technologies Co., Ltd.   China   Femtolasers,
Inc.   Delaware   FEMTOLASERS Produktions GmbH   Austria   High Q Laser GmbH  
Austria   Hilger Analytical Limited   United Kingdom   Micro Controle
Spectra-Physics S.A.S.   France   MKS Denmark ApS   Denmark   MKS German Holding
GmbH   Germany   MKS Instruments AB   Sweden   MKS Instruments (Asia) Ltd.  
Bermuda   MKS Instruments (China) Company Limited   China   MKS Instruments
Deutschland GmbH   Germany   MKS Instruments Holdings Ltd   United Kingdom   MKS
Instruments (Hong Kong) Limited   Hong Kong   MKS Instruments Israel Ltd.  
Israel   MKS Instruments Italy S.r.l.   Italy   MKS Instruments (Shanghai)
Limited   China   MKS Instruments (Singapore) Ptd. Ltd.   Singapore   MKS
Instruments UK Limited   United Kingdom   MKS International Holdings Limited  
United Kingdom   MKS Japan, Inc.   Japan   MKS Korea Ltd.   Korea   MKS
Luxembourg S.a.r.l.   Luxembourg   MKS Taiwan Technology Limited   Taiwan  
Newport Corporation   Nevada, U.S.A.   Yes Newport Corporation (Barbados) SRL  
Barbados   Newport Domestic International Sales Corporation   California, U.S.A.
  Newport European Distribution Company   California, U.S.A.   Newport
Government Systems, Inc.   California, U.S.A.   Newport Instruments Canada
Corporation   Canada   Newport Laser Holding GmbH   Austria   Newport Ophir
Holdings Ltd.   Israel   Newport Opto-Electronics Technologies (Korea), LLC  
Korea   Newport Opto-Electronics Technologies (Singapore) Pte. Ltd.   Singapore
  Newport Opto-Electronics Technologies (Wuxi) Company Limited   China   Newport
Spectra-Physics BV   Netherlands   Newport Spectra-Physics GmbH   Germany  
Newport Spectra-Physics Ltd.   United Kingdom  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Ophir Holdings, Inc.   Massachusetts   Ophir Japan Ltd.   Japan   Ophir Optics
Europe GmbH   Switzerland   Ophir Optics SRL   Romania   Ophir Optronics GmbH  
Germany   Ophir Optronics, LLC   Massachusetts   Ophir Optronics Ltd.   Israel  
Ophir Optronics Solutions Ltd.   Israel   Ophir-Spiricon, LLC   Utah   Ophir
Spiricon Europe GmbH   Germany   Optical Metrology Ltd.   Israel   PSI
Equipment, Inc.   Nevada, U.S.A.   Yes Spectra-Physics K.K.   Japan   Telvac
Engineering Limited   United Kingdom   V-Gen, Ltd.   Israel   VGen Technology
(Shenzhen) Ltd.   China  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 6.14

Post-Closing Obligations

 

1. Within one-hundred twenty (120) days after the Closing Date, deliver a survey
for each Mortgaged Property meeting ALTA/NSPS 2016 Minimum Standard Detail
Requirements, including Table A Items 2-4, 6(a), 6(b), 7(a), 7(b)1, 7(c), 8, 9,
13, 14, 16, 17, and 20, certified to the Borrower and the Loan Party owning such
Mortgaged Property (if applicable), Barclays Bank PLC, as Administrative Agent
and Collateral Agent, and the applicable title insurance company (the “Title
Company”).

 

2. Within one-hundred twenty (120) days after the Closing Date, deliver a duly
executed Mortgage for each Mortgaged Property, together with:

 

  a. fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (or a customary marked, binding title commitment to issue
such policies), accompanied by a borrower affidavit or, if required by the Title
Company, gap indemnity in favor of the Title Company, in form and substance
reasonably acceptable to the Administrative Agent, including such endorsements
as the Administrative Agent may deem reasonably necessary (including zoning
endorsements where available, which may necessitate the delivery of a zoning
report) and in an amount equal to the book value of each Mortgaged Property as
approved by the Administrative Agent, issued by Title Company or another title
insurer reasonably acceptable to the Administrative Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, free and clear of all defects, excepting only Permitted Liens (other
than Permitted Encumbrances described in item (f)(i) of the definition of
Permitted Encumbrances), and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents and for
mechanics’ and materialmen’s Liens (filed and inchoate)) as the Administrative
Agent may deem reasonably necessary;

 

  b. evidence that all other actions that the Administrative Agent may deem
reasonably necessary in order to create valid first and subsisting Liens on the
property described in the Mortgages have been taken;

 

  c. a completed “life of loan” Federal Emergency Management Agency Standard
Flood Hazard Determination;

 

  d. any insurance required pursuant to the Mortgages;

 

  e. if any improvement to the applicable Mortgaged Property is located in a
special flood hazard area, a notification to the Borrower (“Borrower Notice”),
containing a notification to the Borrower that flood insurance coverage under
the National Flood Insurance Program (“NFIP”) is not available because the
community does not participate in the NFIP; and (if applicable) documentation
evidencing the Borrower’s receipt of the Borrower Notice (e.g., countersigned
Borrower Notice, return receipt of certified U.S. Mail, or overnight delivery);

 

  f. if the Borrower Notice is required to be given and flood insurance is
available in the community in which the applicable Mortgaged Property is
located, a copy of one of the following: the flood insurance policy, the
Borrower’s application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance satisfactory to the Administrative Agent;

 

  g. written customary legal opinions of local counsel for the Loan Parties with
respect to the Mortgages as to such matters as the Administrative Agent may
reasonably request (including the enforceability of each Mortgage and perfection
of any related fixture filings (if any)), in form and substance reasonably
satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3. Within thirty (30) days after the Closing Date, deliver stock certificates
and related stock powers required to be delivered under Section 4.01 of the
Agreement.

 

4. Within thirty (30) days after the Closing Date, deliver any pledged notes and
note powers required to be delivered pursuant to the Security Agreement.

 

5. Within sixty (60) days after the Closing Date, deliver insurance certificates
and endorsements required under Section 6.05 of the Agreement, except as
otherwise provided under Part 2 above.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 7.01

Existing Indebtedness

MKS Instruments, Inc.

Part 1 - Letters of Credit

Financial institutions have issued letters of credit to third parties on behalf
of MKS Instruments, Inc. in an aggregate amount of approximately $1,730,000.
Additional detail regarding such letters of credit has been provided to the
Administrative Agent.

Part 2 – Credit Facilities

 

Borrower

  

Bank

   Maximum Availability      Outstanding Amount      Interest Rate  

MKS Japan, Inc.

  

Mizuho Bank, Ltd.

   ¥ 1,700,000,000       ¥ 0         TIBOR + 0.45 % 

MKS Japan, Inc.

  

Mizuho Bank, Ltd.

   ¥ 300,000,000       ¥ 0         1.475 % 

MKS Japan, Inc.

  

The Bank of Tokyo – Mitsubishi UFJ, Ltd.

   ¥ 300,000,000       ¥ 300,000,000         TIBOR + 0.5 % 

Part 3 – Intercompany Debt

 

Borrower

  

Lender

   Outstanding Amount
(w/ Accumulated
Interest)  

MKS Instruments Italy S.r.l.

  

MKS Instruments UK Limited

   € 503,537   

MKS Instruments Italy S.r.l.

  

MKS Instruments UK Limited

   € 250,000   

MKS Instruments Italy S.r.l.

  

MKS Instruments UK Limited

   € 250,000   

MKS Instruments Italy S.r.l.

  

MKS Instruments UK Limited

   € 300,000   

MKS Luxembourg S.a.r.l.

  

MKS Instruments Holdings Ltd.

   € 2,084,089   

MKS Instruments Holdings Ltd.

  

MKS Instruments (Asia) Ltd.

   $ 7,750,000   

MKS Instruments Holdings Ltd.

  

MKS Instruments (Hong Kong) Limited

   $ 17,105,959   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Part 4 – Guarantees

 

Guarantor

   Obligor    Type of Obligation    Total Availability  

MKS Instruments, Inc.

   MKS Japan, Inc.    Credit Facility    ¥ 2,600,000,000   

MKS Instruments, Inc.

   Spectra Physics KK    JPM Overdraft Facility    ¥ 1,000,000   

MKS Instruments, Inc.

   Ophir Japan Ltd.    JPM Overdraft Facility    ¥ 200,000   

MKS Instruments has provided cash collateral to secure letters of credit and
bank guarantees issued on behalf of MKS Instruments, Inc. and Newport
Corporation and certain of its subsidiaries as described in Schedule 7.02.

Newport Corporation

 

  1. Spectra-Physics KK:

 

Description

   Total Borrowing
Capacity at April 25,
2016
(Yen in thousands)      Outstanding Amount
at April 25, 2016
(Yen in thousands)  

J.P. Morgan Overdraft Facility

     1,000,000         437,283   

Bank of Yokohama (P/Note Discount)

     250,000         51,252   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  2. Ophir Japan Ltd.:

 

Description

   Total Borrowing
Capacity at April 25,
2016
(Yen in thousands)      Outstanding
Amount at April 25,
2016
(Yen in thousands)  

J.P. Morgan Overdraft Facility

     200,000         0   

Automobile Capital Leases

     N/A         3,760   

 

  3. High Q Laser GmbH – Loans from Government for R&D funding:

 

Agency

   Outstanding
Amount at April 25,
2016
(Euro in thousands)      Maturity Date  

FFG (Austrian Agency of Research funding)

     42         30-Sep-17   

FFG (Austrian Agency of Research funding)

     42         30-Sep-17   

Federal Government of Vorarlberg

     11         30-Sep-18   

FFG (Austrian Agency of Research funding)

     135         31-Mar-19   

Federal Government of Vorarlberg

     20         31-Mar-20   

FFG (Austrian Agency of Research funding)

     103         31-Mar-19   

FFG (Austrian Agency of Research funding)

     142         31-Mar-19   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  4. Letters of Credit/Bank Guarantees

Financial institutions have issued letters of credit and performance guarantees
to third parties on behalf of Newport Corporation and certain of its Restricted
Subsidiaries in an aggregate amount of approximately $5.34 million as of April
25, 2016. Additional detail regarding such letters of credit has been provided
to the Administrative Agent.

 

  5. Intercompany Debt

 

Intercompany Debt on April 25, 2016    (in thousands)   

 

Lender

 

Lender
Country

 

Borrower

 

Borrower
Country

  Date
Provided     Outstanding
Amount     Currency     Amount
in USD     Interest Rate     Repayment
Period

Newport Corporation

  USA   Newport Laser Holding GmbH   Austria     7/29/2011        10,340       
USD        10,340        2 %    6 years

Newport Corporation

  USA   Newport Laser Holding GmbH   Austria     2/10/2015        1,431       
USD        1,431        0.5 %    3 years

Micro Controle Spectra-Physics SAS

  France   Newport Laser Holding GmbH   Austria     2/6/2015        7,626       
EUR        8,766        3 %    10 years

Newport Spectra-Physics GmbH

  Germany   Newport Laser Holding GmbH   Austria     2/3/2015        2,700     
  EUR        3,104        3 %    10 years

Newport Spectra-Physics GmbH

  Germany   Ophir Optics SRL   Romania     9/18/2014        7,350        EUR   
    8,449        4.56 %    12 Months
revolving

Newport Spectra-Physics GmbH

  Germany   High Q Laser GmbH   Austria     10/7/2011        2,000        EUR   
    2,299        2.0 %    8 years

Newport Spectra-Physics GmbH

  Germany   Ophir Spricion Europe   Germany     7/17/2013        500        EUR
       575        2.0 %    3 years

Newport Spectra-Physics BV

  Netherland   Newport Laser Holding GmbH   Austria     2/3/2015        600     
  EUR        690        2.50 %    10 years



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lender

 

Lender
Country

 

Borrower

 

Borrower
Country

  Date
Provided     Outstanding
Amount     Currency   Amount
in USD     Interest Rate     Repayment
Period

Newport Spectra-Physics BV

  Netherland   Newport Laser Holding GmbH   Austria     2/11/2015        411   
  EUR     472        2.50 %    10 years

Newport Spectra-Physics BV

  Netherland   High Q Laser GmbH   Austria     10/28/2011        1,589      EUR
    1,827        EUR Libor +1 %    12 Months
revolving

Newport Spectra-Physics Ltd.

  UK   Newport Laser Holding GmbH   Austria     2/4/2015        300      GBP    
435        2 %    10 years

Newport Spectra-Physics Ltd.

  UK   Newport Korea   Korea     11/25/2014        156      GBP     226        2
%    12 Months
revolving

Ophir Optronics Solutions Ltd.

  Israel   Ophir Optics SRL   Romania     10/1/2014        550      USD     550
       4.73 %    12 Months
revolving

Ophir Optronics Solutions Ltd.

  Israel   Ophir Optics SRL   Romania     2/23/2015        150      USD     150
       4.73 %    12 Months
revolving

Newport Laser Holding GmbH

  Austria   Femtolasers Produktions GmbH   Austria     2/20/2015        500     
USD     500        3.00 %    12 Months
revolving

Micro Controle Spectra-Physics SAS

  France   Femtolasers Produktions GmbH   Austria     3/5/2015        1,275     
EUR     1,466        3.00 %    5 years

Newport Laser Holding GmbH

  Austria   Femtolasers Produktions GmbH   Austria     2/17/2015        370     
EUR     425        3.00 %    12 Months
revolving

Micro Controle Spectra-Physics SAS

  France   Femtolasers Produktions GmbH   Austria     4/27/2015        500     
EUR     575        3.00 %    5 years

Newport Spectra-Physics GmbH

  Germany   High Q Laser GmbH   Austria     6/29/2015        600      EUR    
690        1.17 %    12 months

Micro Controle Spectra-Physics SAS

  France   Femtolasers Produktions GmbH   Austria     6/24/2015        100     
USD     100        2.00 %    12 Months
revolving

Ophir Optronics Solutions Ltd.

  Israel   V-Gen Ltd.   Israel     7/23/2015        500      USD     500       
3.00 %    12 Months

Micro Controle Spectra-Physics SAS

  France   Femtolasers Produktions GmbH   Austria     8/27/2015        500     
EUR     575        3.00 %    5 years

Micro Controle Spectra-Physics SAS

  France   Femtolasers Produktions GmbH   Austria     9/21/2015        300     
EUR     345        3.00 %    3 years



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lender

 

Lender
Country

 

Borrower

 

Borrower
Country

  Date
Provided     Outstanding
Amount     Currency   Amount
in USD     Interest Rate     Repayment
Period

Ophir Optronics Solutions Ltd.

  Israel   V-Gen Ltd.   Israel     9/24/2015        500      USD     500       
3.00%      12 Months

Ophir Optronics Solutions Ltd.

  Israel   V-Gen Ltd.   Israel     11/22/2015        500      USD     500       
3.00%      12 Months

Ophir Optronics Solutions Ltd.

  Israel   V-Gen Ltd.   Israel     12/22/2015        500      USD     500       
3.00%      12 Months

Ophir Optronics Solutions Ltd.

  Israel   V-Gen Ltd.   Israel     1/25/2016        500      USD     500       
3.00%      12 Months

Newport Spectra-Physics GmbH

  Germany   Femtolasers Produktions GmbH   Austria     2/24/2016        295     
EUR     339        3.00%      4 Years

Ophir Optronics Solutions Ltd.

  Israel   V-Gen Ltd.   Israel     3/28/2016        500      USD     500       
3.00%      12 Months

Ophir Optronics Solutions Ltd.

  Israel   V-Gen Ltd.   Israel     4/25/2016        500      USD     500       
3.00%      12 Months

Ophir Optronics Ltd. (OOL)

  Israel   Ophir Optronics Solutions (OOS)   Israel     1/1/2014        1,900   
  USD     2,200        n/a      After
01/01/2019

Ophir Optronics Ltd. (OOL)

  Israel   Ophir Optronics Solutions (OOS)   Israel     9/1/2014        6,732   
  USD     6,732        n/a      After
01/01/2019
but no later
than
25/07/2023

Ophir Optronics Ltd. (OOL)

  Israel   Ophir Holdings Inc.   USA     1/1/2012        10,000      USD    
10,000        n/a      After
01/01/2022

Ophir Optronics Ltd. (OOL)

  Israel   Ophir Holdings Inc.   USA     7/1/2012        1,130      USD    
1,130        n/a      After
01/07/2022

Newport Corporation

  USA   Newport Ophir Holdings Ltd.   Israel     6/28/2012        242,000     
USD     242,000        n/a      After
28/06/2017

Newport Corporation

  USA   Femtolasers Inc.   USA     3/12/2015        500      USD     500       
N/A      N/A

Ophir-Spiricon LLC

  USA   Newport Corporation   USA     Multiple        8,100      USD     8,100
       N/A      N/A              

 

 

     

Total

                318,491                     

 

 

     



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exchange Rates       

USD/EUR

     1.150   

USD/GBP

     1.451   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 7.02

Existing Liens

MKS Instruments, Inc.

MKS Instruments has provided deposits, monies, proceeds or other sums as
collateral in the aggregate amount of approximately $5.0 million to secure
letters of credit issued by JPMorgan on behalf of MKS Instruments, Inc. and
Newport Corporation and its subsidiaries.

Newport Corporation

 

  1. Pursuant to a Debenture dated July 1, 2012 signed by Ophir Optronics
Solutions Ltd. in favor of Bank Leumi, Ophir Optronics Solutions Ltd. has
granted to the bank a fixed charge on its unissued share capital and goodwill
and a floating charge on all its assets and rights. Ophir Optronics Solutions
Ltd. has no outstanding loans from Bank Leumi; however, this lien secures any
amounts that may be owed to the bank in connection with credit granted by the
bank to Ophir Optronics Solutions Ltd. with respect to guarantees to third
parties, performance of hedging transactions and other financial activities.

 

  2. The membership interests of Ophir Optronics LLC and the shares of Ophir
Holding Inc. are held in trust by Adv. Yoni Feuchtwanger pursuant to a tax
ruling dated February 12, 2004.

 

  3. Contingent repurchase obligations of Spectra-Physics KK under the Bank of
Yokohama promissory note discount facility listed in Schedule 7.01.

 

  4. Newport Corporation and/or its subsidiaries have provided cash collateral
to secure certain letters of credit and bank guarantees referenced in Schedule
7.01 in an aggregate amount of approximately $775,000.

 

  5. Liens securing obligations on automobile capital leases of Ophir Japan Ltd.
listed in Schedule 7.01.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 7.04

Investments

MKS Instruments, Inc.

Part 1 – Intercompany Loans

Intercompany loans are currently outstanding among certain Restricted
Subsidiaries of MKS Instruments, Inc. described in Schedule 7.01.

Part 2 – Other Investments

Minority equity investment of approximately $9.3 million by MKS Instruments,
Inc. in Reno Sub-Systems, Inc., a Delaware corporation.

Part 3 – Guarantees

 

Guarantor

   Obligor    Type of Obligation    Total Availability  

MKS Instruments, Inc.

   MKS Japan, Inc.    Credit Facility    ¥ 2,600,000,000   

MKS Instruments, Inc.

   Spectra Physics KK    JPM Overdraft Facility    ¥ 1,000,000   

MKS Instruments, Inc.

   Ophir Japan Ltd.    JPM Overdraft Facility    ¥ 200,000   

MKS Instruments has provided cash collateral to secure letters of credit issued
on behalf of MKS Instruments, Inc. and Newport Corporation and its subsidiaries
as described in Schedule 7.02.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Newport Corporation

 

  1. Intercompany loans are currently outstanding among Newport Corporation and
certain of its Restricted Subsidiaries described in Schedule 7.01.

 

  2. Newport Corporation holds minority equity interests in the following
entities:

 

Entity Name

  

Jurisdiction

  

No. of Shares Owned

Optra, Inc.    Massachusetts    16,000 shares of common stock Taiwan Electro
Optical Systems    Taiwan    2,199 shares of common stock Lasergenics    Unknown
   Unknown

 

  3. Promissory Note payable by MRSI Systems LLC to Newport Corporation dated
January 24, 2014, as amended, with an outstanding principal balance of $650,000.

 

  4. Secured Promissory Note payable by Lighthouse Photonics Incorporated to
Newport Corporation dated August 11, 2014, as amended, with an outstanding
balance of $1,200,000.

 

  5. Loan to MONTFORT Technologies GmbH related to the sale of headquarters of
High Q Technologies GmbH in Rankweil, Austria, with an outstanding principal
balance of €2,691,571.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 7.05

Affiliate Transactions

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 7.07

Existing Restrictions

MKS Instruments, Inc.

None.

Newport Corporation

 

  1. The Capital Notes listed in Schedule 7.04 cannot be repaid prior to the
dates reflected in Schedule 7.04.

 

  2. See description of Liens set forth in Schedule 7.02.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 10.02

Administrative Agent’s Office

Deutsche Bank AG New York Branch

60 Wall Street

New York, NY 10005

Attn: Mark Kellam

Phone: (904) 271-2469

Fax: (904) 746-4860

Email: agency.transactions@db.com

with a copy to:

Paul Hastings LLP

200 Park Avenue

New York, NY 10166

Attn: John Cobb

Phone: (212) 318-6959

Fax: (212) 230-5169

Email: johncobb@paulhastings.com



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A-1

[Form of] Notice of Borrowing

[Date]

Deutsche Bank AG New York Branch

60 Wall Street

New York, NY 10005

Attn: Mark Kellam

Phone: (904) 271-2469

Fax: (904) 746-4860

Email: agency.transactions@db.com

Ladies and Gentlemen:

Reference is made to the ABL Credit Agreement dated as of April 29, 2016 (as may
be amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among MKS Instruments, Inc., a Massachusetts corporation
(“MKS”), the other Borrowers from time to time party thereto, the Lenders and
L/C Issuers from time to time party thereto and Deutsche Bank AG New York
Branch, as Administrative Agent and the Collateral Agent. Capitalized terms
defined in the Credit Agreement and not otherwise defined herein have, as used
herein, the respective meanings provided for therein. This notice constitutes a
Notice of Borrowing pursuant to Section 2.02(a) of the Credit Agreement.

 

  1. The date of the Borrowing will be [        ].1

 

  2. The aggregate principal amount of the Borrowing will be $[        ].

 

  3. The Borrowing will consist of [Type] Loans.

 

  4. The Borrowing will consist of Loans denominated in
[Dollars][Euro][Sterling].

 

  5. The initial Interest Period for the Loans comprising such Borrowing will be
[    ].2

 

  6. The account to be credited with the proceeds of the Borrowing is
[                    ].

 

  7. [The conditions set forth in Sections 4.02(b) and (c) of the Credit
Agreement are satisfied.]3

[Signature Page Follows]

 

1  Must be a Business Day.

2  Applicable only in the case of a Eurodollar Borrowing. Insert “one month”,
“three months”, “six months” or “twelve months” (subject to the definition of
Interest Period and to Section 2.02(a) of the Credit Agreement).

3  For borrowings made after the Closing Date only.

 

Exhibit A-1-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Borrowing requested herein complies with Section 2.02(a) of the Credit
Agreement.

 

MKS INSTRUMENTS, INC., as a Borrower By:  

 

  Name:   Title: [                    ], as a Borrower By:  

 

  Name:   Title:

 

Exhibit A-1-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A-2

[Form of] Notice of Extension/Conversion

[Date]

Deutsche Bank AG New York Branch

60 Wall Street

New York, NY 10005

Attn: Mark Kellam

Phone: (904) 271-2469

Fax: (904) 746-4860

Email: agency.transactions@db.com

Ladies and Gentlemen:

This notice shall constitute a “Notice of Extension/Conversion” pursuant to
Section 2.07(a) of the ABL Credit Agreement dated as of April 29, 2016 (as may
be amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among MKS Instruments, Inc., a Massachusetts corporation
(“MKS”), the other Borrowers from time to time party thereto, the Lenders and
L/C Issuers from time to time party thereto and Deutsche Bank AG New York
Branch, as Administrative Agent and Collateral Agent. Capitalized terms defined
in the Credit Agreement and not otherwise defined herein have, as used herein,
the respective meanings provided for therein.

1. The Group of Loans (or portion thereof) to which this notice applies is [all
or a portion of all Base Rate Loans currently outstanding] [all or a portion of
all Eurodollar Loans denominated in [Dollars][Euro][Sterling] currently
outstanding having an Interest Period of [    ] months and ending on the
Election Date specified below].

2. The date on which the conversion/continuation selected hereby is to be
effective is             ,         , (the “Election Date”).1

3. The principal amount of the Group of Loans (or portion thereof) to which this
notice applies is $        .2

4. The Group of Loans (or portion thereof) which are to be converted/continued
will bear interest based upon the [Base Rate] [Eurodollar Rate].

5. [The Interest Period for such Loans will be                     .]3

[Signature Page Follows]

 

1  Must be a Business Day.

2  May apply to a portion of the aggregate principal amount of the relevant
Group of Loans; provided that (i) such portion is allocated ratably among the
Loans comprising such Group and (ii) the portion to which such notice applies,
and the remaining portion to which it does not apply, are each $1,000,000 or any
larger multiple of $1,000,000.

3  Applicable only in the case of a conversion to, or a continuation of
Eurodollar Loans. For Eurodollar Loans, insert “one month”, “three months”, “six
months” or “twelve months” (subject to the definition of Interest Period and
Section 2.07(a) of the Credit Agreement).

 

Exhibit A-2-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MKS INSTRUMENTS, INC., as a Borrower By:  

 

  Name:   Title: [                    ], as a Borrower By:  

 

  Name:   Title:

 

Exhibit A-2-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

[Form of] Revolving Note

 

Lender:

 

Principal Sum: $

  [Date]    

For value received, MKS Instruments, Inc., a Massachusetts corporation (“MKS”),
hereby promises to pay to the order of the Lender set forth above (the “Lender”)
for the account of its Lending Office, at the office of Deutsche Bank AG New
York Branch (the “Administrative Agent”) as set forth in the ABL Credit
Agreement dated as of April 29, 2016 (as may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MKS, the other Borrowers from time to time party thereto, the
Lenders and L/C Issuers from time to time party thereto and Deutsche Bank AG New
York Branch, as Administrative Agent, Collateral Agent, Swing Line Lender and
L/C Issuer, the Principal Sum set forth above (or such lesser amount as shall
equal the aggregate unpaid principal amount of all Revolving Loans made by the
Lender to the Borrowers under the Credit Agreement), in lawful money of the
United States of America and in immediately available funds, on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount of each such Revolving Loan, at such office, in like
money and funds, for the period commencing on the date of such Revolving Loan
until such Revolving Loan shall be paid in full, at the rates per annum and on
the dates provided in the Credit Agreement. If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the rates per annum and payable set forth in the Credit Agreement.

This note is one of the Revolving Notes referred to in the Credit Agreement and
evidences Revolving Loans made by the Lender thereunder. Capitalized terms used
in this Revolving Note and not otherwise defined shall have the respective
meanings assigned to them in the Credit Agreement and the terms and conditions
of the Credit Agreement are expressly incorporated herein and made a part
hereof.

The date, amount, Type and duration of Interest Period (if applicable) of each
Revolving Loan made by the Lender to the Borrowers, and each payment made on
account of the principal thereof shall be recorded by the Lender on its books
and, if the Lender so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each Revolving Loan then outstanding shall be endorsed by the Lender on the
schedule attached hereto and made a part hereof; provided that the failure of
the Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrowers to make a payment when due of any amount owing
under the Credit Agreement or under this Revolving Note in respect of the
Revolving Loan to be evidenced by this Revolving Note.

This Revolving Note is secured and guaranteed as provided in the Credit
Agreement and the other Loan Documents. Reference is hereby made to the Credit
Agreement and the other Loan Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and guarantees, the terms and conditions upon which the security
interest and each guarantee was granted and the rights of the holder of this
Revolving Note in respect thereof.

The Credit Agreement provides for the acceleration of the maturity of the
Revolving Loan evidenced by this Revolving Note upon the occurrence of certain
events (and for payment of collection costs in connection therewith) and for
prepayments of Revolving Loan upon the terms and conditions specified
therein. In the event this Revolving Note is not paid when due at any stated or
accelerated maturity,

 

Exhibit B-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Borrowers agree to pay, in addition to the principal and interest, such
costs of collection, including reasonable attorney fees as provided for and in
accordance with the terms of the Credit Agreement.

The Borrowers, for themselves, their successors and assigns, hereby waive
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Note.

This Revolving Note and the Revolving Loan evidenced hereby may be transferred
in whole or in part only by registration of such transfer on the Register
maintained for such purpose by or on behalf of the Borrowers as provided in
Section 10.06(c) of the Credit Agreement.

THIS REVOLVING NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

[Signature Page Follows]

 

Exhibit B-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned Borrowers have caused this Revolving Note to
be executed as of the date first above written.

 

MKS INSTRUMENTS, INC., as a Borrower

By:

 

 

 

Name:

 

Title:

[                    ], as a Borrower

By:

 

 

 

Name:

 

Title:

 

Exhibit B-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Loan    Type    Interest Period
(If Applicable)    Amount of
Principal
Repaid    Notation Made
By                                                                              
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                 

 

Exhibit B-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C

[Form of] Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [ASSIGNOR
NAME] (the “Assignor”) and [ASSIGNEE NAME] (the “Assignee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the ABL
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full (the “Standard Terms and Conditions”).

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities (Classes
of Loans) identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:    [Assignor Name] 2.    Assignee:    [Assignee Name]       [and
is an Affiliate/Approved Fund of [Lender Name]] 3.    Borrowers:    MKS
Instruments, Inc., a Massachusetts corporation (“MKS”) and the other Borrowers
from time to time party to the Credit Agreement 4.    Administrative Agent:   
Deutsche Bank AG New York Branch, as the administrative agent under the Credit
Agreement 5.    Credit Agreement:    ABL Credit Agreement, dated as of April 29,
2016, among MKS, the other Borrowers from time to time party thereto, the
Lenders and L/C Issuers from time to time party thereto and Deutsche Bank AG New
York Branch, as Administrative Agent and Collateral Agent

 

Exhibit C-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6. Assigned Interest:

 

Facility

   Aggregate Amount of
Commitment/Loans
for all Lenders*      Amount of Commitment/
Loans Assigned*      Percentage Assigned
of Commitment
Loans1  

Revolving Loans

   $                    $                           % 

 

7.    Trade Date:2                        , 20     8.    Effective Date:3   
                    , 20    

[Signature Page Follows]

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

1  Set forth, as a percentage of the aggregate amount of the Commitment/Loans of
all Lenders under the applicable Facility. The term “Facility” as used in this
Assignment and Assumption has the meaning specified in the Credit Agreement for
the term “Class”.

2  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

3  To be inserted by Administrative Agent and which shall be the effective date
of recordation of transfer in the register therefor.

 

Exhibit C-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

Exhibit C-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Consented to and Accepted:   DEUTSCHE BANK AG NEW YORK BRANCH,   as the
Administrative Agent   By:  

 

    Title:   By:  

 

    Title:   [Consented to:   MKS INSTRUMENTS, INC.,   as a Borrower   By:  

 

    Title:   ]4

 

4  To be included to the extent required under Section 10.06(b).

 

Exhibit C-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of MKS,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by MKS, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement and the other Loan Documents and the other instruments or
documents furnished pursuant thereto as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 4.01 or 6.01 of the Credit Agreement, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (vi) if it is not already a
Lender under the Credit Agreement, attached to the Assignment and Assumption is
a completed administrative questionnaire, (vii) the Administrative Agent has
received a processing and recordation fee of $3,500 as of the Effective Date and
(viii) if it is a Non-U.S. Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to Section 3.01 of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

Exhibit C-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflicts of laws principles.

 

Exhibit C-6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT D

[Form of] Compliance Certificate

Financial Statement Date:            , 20        

Deutsche Bank AG New York Branch

60 Wall Street

New York, NY 10005

Attn: Mark Kellam

Phone: (904) 271-2469

Fax: (904) 746-4860

Email: agency.transactions@db.com

Ladies and Gentlemen:

Reference is made to that certain ABL Credit Agreement dated as April 29, 2016
(as may be amended, restated, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined) among MKS Instruments, Inc., a Massachusetts
corporation (“MKS”), the other Borrowers from time to time party thereto, the
Lenders and L/C Issuers from time to time party thereto and Deutsche Bank AG New
York Branch, as Administrative Agent and Collateral Agent.

The undersigned Responsible Officer hereby certifies, on behalf of MKS and not
in such Responsible Officer’s individual capacity, as of the date hereof that
he/she is the [                    ] of MKS, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate (this
“Certificate”) to the Administrative Agent on the behalf of MKS, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of MKS
and its Consolidated Subsidiaries ended as of the above date, together with the
report of independent public accountants required by Section 6.01(a) of the
Credit Agreement.

[Use following paragraph 1 for interim financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Credit Agreement for the fiscal quarter of MKS ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of MKS
and its Consolidated Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the condition (financial or otherwise) of MKS and its
Consolidated Subsidiaries during the accounting period covered by the attached
financial statements; and

[select one.]

 

Exhibit D-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[To the knowledge of the undersigned during such fiscal period, no Default has
occurred and is continuing.]

—or—

[The following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status: [Include
Description]]

3. Attached hereto as Schedule 2 are reasonably detailed calculations
demonstrating calculation of the Fixed Charge Coverage Ratio and compliance by
MKS with Section 7.10 of the Credit Agreement as of the date hereof. The
financial covenant analyses and information set forth on Schedule 2 as of, and
for, the Test Period referred to therein attached hereto are true and accurate
on and as of the date of this Certificate.

[Signature Page Follows]

 

Exhibit D-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned, on behalf of the Borrowers, has executed
this Certificate as of             , 20    .

 

MKS INSTRUMENTS, INC. By:  

 

  Name:   Title:

 

Exhibit D-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 1 to Compliance Certificate

[Audited] [Unaudited] Financial Statements

See attached.

 

Exhibit D-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 2 to Compliance Certificate

For the Test Period ended             , 20    

Section 7.10 – Financial Covenant

 

I. Consolidated EBITDA

 

A.   Consolidated EBITDA for such period, minus   $             B.   The sum of:
      (i)   Taxes net of cash refunds received, and   $                 (ii)  
Capital Expenditures paid in cash   $             C.   I.A. minus I.B.  
$            

 

II. Consolidated Interest Expense

 

A.   Consolidated Interest Expense paid in cash   $             B.   Scheduled
principal payments of Consolidated Total Indebtedness   $             C.  
amount of payments made pursuant to Section 7.06(k) paid in cash   $            
D.   II.A. plus II.B. [plus C, solely for purposes of determining whether the
Payment Conditions are satisfied]   $            

 

III. Fixed Charge Coverage Ratio1

 

A.   Ratio of I.C. to II.D   =                

 

1  Pursuant to Section 7.10 of Credit Agreement, must maintain minimum Fixed
Charge Coverage Ratio of 1.00 to 1.00.

 

Exhibit D-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT E

Form of Guaranty Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

FORM OF ABL GUARANTY

dated as of [            }

among

MKS INSTRUMENTS, INC.,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

          Page   ARTICLE I    GUARANTY    SECTION 1.01   

THE GUARANTY

     1    SECTION 1.02   

GUARANTY ABSOLUTE

     2    SECTION 1.03   

PAYMENTS

     4    SECTION 1.04   

DISCHARGE; REINSTATEMENT IN CERTAIN CIRCUMSTANCES

     4    SECTION 1.05   

WAIVER BY THE GUARANTORS

     5    SECTION 1.06   

AGREEMENT TO PAY; SUBORDINATION OF SUBROGATION CLAIMS

     7    SECTION 1.07   

STAY OF ACCELERATION

     8    SECTION 1.08   

NO SET-OFF

     8    ARTICLE II    INDEMNIFICATION, SUBROGATION AND CONTRIBUTION    SECTION
2.01   

INDEMNITY AND SUBROGATION

     8    SECTION 2.02   

CONTRIBUTION AND SUBROGATION

     8    ARTICLE III    REPRESENTATIONS, WARRANTIES AND COVENANTS    SECTION
3.01   

REPRESENTATIONS AND WARRANTIES; CERTAIN AGREEMENTS

     9    SECTION 3.02   

INFORMATION

     9    ARTICLE IV    SET-OFF    SECTION 4.01   

RIGHT OF SET-OFF

     10    ARTICLE V    MISCELLANEOUS    SECTION 5.01   

NOTICES

     10    SECTION 5.02   

BENEFIT OF AGREEMENT

     10    SECTION 5.03   

NO WAIVERS; NON-EXCLUSIVE REMEDIES

     10    SECTION 5.04   

EXPENSES; INDEMNIFICATION

     10    SECTION 5.05   

ENFORCEMENT

     11    SECTION 5.06   

AMENDMENTS AND WAIVERS

     11    SECTION 5.07   

GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF
PROCESS

     11    SECTION 5.08   

SEVERABILITY

     11    SECTION 5.09   

COUNTERPARTS; EFFECTIVENESS; SEVERAL AGREEMENT

     11    SECTION 5.10   

ADDITIONAL GUARANTORS

     11    SECTION 5.11   

TERMINATION; RELEASE OF GUARANTORS

     12    SECTION 5.12   

CONFLICT

     12   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GUARANTY

GUARANTY dated as of April 29, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), by and among MKS
Instruments, Inc., a Massachusetts corporation (“MKS”), the Subsidiaries listed
on the signature pages hereto and each of the Subsidiaries of a Borrower, which
shall become from time to time party hereto in accordance with Section 6.09 of
the Credit Agreement (defined below) (each, a “Guarantor” and collectively, the
“Guarantors”) and Deutsche Bank AG New York Branch, as Administrative Agent for
the benefit of the Finance Parties.

MKS has entered into that certain ABL Credit Agreement, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among MKS, the other Borrowers from time
to time party thereto, the lending institutions from time to time party thereto
(each a “Lender” and, collectively, the “Lenders”) and Deutsche Bank AG New York
Branch, as Administrative Agent, Collateral Agent and L/C Issuer (together with
its successor or successors in each such capacity, the “Administrative Agent”,
the “Collateral Agent” and the “L/C Issuer”, respectively). All capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement.

To induce the Credit Parties to enter into the Credit Agreement and the other
Loan Documents, and as a condition precedent to the obligations of the Credit
Parties under the Credit Agreement, each of the Guarantors has agreed to provide
a guaranty of all obligations of the Borrowers and the other Loan Parties under
and in respect of the Finance Documents. As used herein, “Other Loan Parties”
means, with respect to any Guarantor or any Borrower, any and all of the Loan
Parties other than such Guarantor or such Borrower, as applicable.

Each Guarantor is a Subsidiary of the MKS, and the Guarantors will receive
substantial direct and indirect benefits from the extension of credit to the
Borrowers and other financial accommodations to be provided by the Finance
Parties under the Finance Documents. Accordingly, the Guarantors hereby agree
with the Administrative Agent for the benefit of the Finance Parties as follows:

ARTICLE I

GUARANTY

Section 1.01 The Guaranty. Each Guarantor unconditionally guarantees, jointly
with the other Guarantors, and severally, as a primary obligor and not merely as
a surety: (x) the due and punctual payment of all Senior Credit Obligations of
the Borrowers, whether now or hereafter due, owing or incurred in any manner,
whether actual or contingent, whether incurred solely or jointly with any other
Person and whether as principal or surety (and including all liabilities in
connection with any notes, bills or other instruments accepted by any Credit
Party in connection therewith), together in each case with all renewals,
modifications, consolidations or extensions thereof and (y) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrowers and the Other Loan Parties under or pursuant to the Loan Documents and
the other Finance Documents (all such monetary and other obligations being
herein collectively referred to as the “Guaranteed Obligations”).

Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the greatest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
provisions of applicable state law (collectively, the “Fraudulent Transfer
Laws”), in each case after giving effect to all other liabilities of such
Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Laws (specifically excluding, however, any liabilities of such Guarantor (i) in
respect of intercompany indebtedness to the Borrowers or any of their Affiliates
to the extent that such indebtedness (A) would be discharged or would be subject
to a right of set-off in an amount equal to the amount paid by such Guarantor
hereunder or (B) has been pledged to, and is enforceable by, the Collateral
Agent on behalf of the Finance Parties and (ii) under any guaranty of
Indebtedness subordinated in right of payment to the Guaranteed Obligations
which guaranty contains a limitation as to a maximum amount similar to that set
forth in this paragraph pursuant to which the liability of such Guarantor
hereunder is included in the liabilities taken into account in determining such
maximum amount) and after giving effect as assets of such Guarantor to the value
(as determined under the applicable provisions of the Fraudulent Transfer Laws)
of any rights to subrogation, contribution, reimbursement, indemnity or similar
rights of such Guarantor pursuant to (i) applicable Law or (ii) any agreement
providing for an equitable allocation among such Guarantor and other Affiliates
of the Borrowers of obligations arising under guaranties by such parties
(including the agreements in Article II). If any Guarantor’s liability hereunder
is limited pursuant to this paragraph to an amount that is less than the total
amount of the Guaranteed Obligations, then it is understood and agreed that the
portion of the Guaranteed Obligations for which such Guarantor is liable
hereunder shall be the last portion of the Guaranteed Obligations to be repaid.

Section 1.02 Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Finance
Documents, regardless of any Law now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Finance Parties with respect
thereto. The obligations of the Guarantors under this Agreement are independent
of the Guaranteed Obligations, and a separate action or actions may be brought
and prosecuted against each Guarantor to enforce this Agreement, irrespective of
whether any action is brought against any Borrower or any Other Loan Party or
whether any Borrower or any Other Loan Party is joined in any such action or
actions. This Agreement is an absolute and unconditional guaranty of payment
when due, and not of collection, by each Guarantor, jointly and severally with
each other Guarantor of the Guaranteed Obligations in each and every
particular. The obligations of each Guarantor hereunder are several from those
of the Other Loan Parties and are primary obligations concerning which each
Guarantor is the principal obligor. The Finance Parties shall not be required to
mitigate damages or take any action to reduce, collect or enforce the Guaranteed
Obligations.

Subject to Section 5.11, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including the existence of any claim, set-off or other right which any
Guarantor may have at any time against any Other Loan Party, any Agent or other
Finance Party or any other Person, whether in connection herewith or any
unrelated transactions. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any Other Loan Party to any Finance
Party under the Finance Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such Borrower or such Other Loan Party.

Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be released, discharged or otherwise affected or
impaired by:

(i) any extension, renewal, settlement, compromise, acceleration, waiver or
release in respect of any obligation of any Other Loan Party under the Credit
Agreement, the Notes, any Swap Agreement, any other Finance Document or any
other agreement or instrument evidencing or securing any Guaranteed Obligation,
by operation of Law or otherwise (except as provided herein or in any other
Finance Document);

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) any change in the manner, place, time or terms of payment of any Guaranteed
Obligation or any other amendment, supplement or modification to the Credit
Agreement, the Notes, any Swap Agreement, any other Finance Document or any
other agreement or instrument evidencing or securing any Guaranteed Obligation;

(iii) any release, non-perfection or invalidity of any direct or indirect
security for any Guaranteed Obligation, any sale, exchange, surrender,
realization upon, offset against or other action in respect of any direct or
indirect security for any Guaranteed Obligation or any release of any Other Loan
Party or any other guarantor or guarantors of any Guaranteed Obligation (except
as provided herein or in any other Finance Document);

(iv) any change in the existence, structure or ownership of any Other Loan Party
or any insolvency, examinership, bankruptcy, reorganization, arrangement,
readjustment, composition, liquidation or other similar proceeding affecting any
Other Loan Party or its assets or any resulting disallowance, release or
discharge of all or any portion of any Guaranteed Obligation;

(v) the existence of any claim, set-off or other right which any Guarantor may
have at any time against any Other Loan Party, any Agent, any other Finance
Party or any other Person, whether in connection herewith or any unrelated
transaction; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(vi) any invalidity or unenforceability relating to or against any Other Loan
Party for any reason of the Credit Agreement, any Note, any Swap Agreement, any
other Finance Document or any other agreement or instrument evidencing or
securing any Guaranteed Obligation or any provision of applicable Law purporting
to prohibit the payment by any Other Loan Party of any Guaranteed Obligation;

(vii) any failure by any Agent or any other Finance Party: (A) to file or
enforce a claim against any Other Loan Party or its estate (in a bankruptcy,
examinership or other proceeding); (B) to give notice of the existence, creation
or incurrence by any Other Loan Party of any new or additional indebtedness or
obligation under or with respect to the Guaranteed Obligations; (C) to commence
any action against any Other Loan Party; (D) to disclose to any Guarantor any
facts which such Agent or such other Finance Party may now or hereafter know
with regard to any Other Loan Party; or (E) to proceed with due diligence in the
collection, protection or realization upon any collateral securing the
Guaranteed Obligations;

(viii) any direction as to application of payment by any Other Loan Party or any
other Person;

(ix) any subordination by any Finance Party of the payment of any Guaranteed
Obligation to the payment of any other liability (whether matured or unmatured)
of any Other Loan Party to its creditors;

(x) any act or failure to act by the Administrative Agent or any other Finance
Party under this Agreement or otherwise which may deprive any Guarantor of any
right to subrogation, contribution or reimbursement against any Other Loan Party
or any right to recover full indemnity for any payments made by such Guarantor
in respect of the Guaranteed Obligations; or

(xi) any other act or omission to act or delay of any kind by any Other Loan
Party, the Administrative Agent or any Finance Party or any other Person or any
other circumstance whatsoever which might, but for the provisions of this
clause, constitute a legal or equitable discharge of any Guarantor’s obligations
hereunder (except that a Guarantor may assert the defense of payment in full of
the Guaranteed Obligations).

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Each Guarantor irrevocably and unconditionally has delivered this Agreement to
the Administrative Agent for the benefit of the Finance Parties, and the failure
by any Other Loan Party or any other Person to sign this Agreement or a guaranty
similar to this Agreement or otherwise shall not discharge the obligations of
any Guarantor hereunder. The irrevocable and unconditional liability of each
Guarantor hereunder applies whether it is jointly and severally liable for the
entire amount of the Guaranteed Obligations, or only for a pro-rata portion, and
without regard to any rights (or the impairment thereof) of subrogation,
contribution or reimbursement that such Guarantor may now or hereafter have
against any Other Loan Party or any other Person. This Agreement is and shall
remain fully enforceable against each Guarantor (except as provided herein or in
any other Finance Document) irrespective of any defenses that any Other Loan
Party may have or assert in respect of the Guaranteed Obligations, including,
without limitation, failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury,
except that a Guarantor may assert the defense of final payment in full of the
Guaranteed Obligations.

Section 1.03 Payments.

(a) Payments to be Made Upon Default. If any Borrower or any Other Loan Party
fails to pay or perform any Guaranteed Obligation when due in accordance with
its terms (whether at stated maturity, by acceleration or otherwise) or if any
Event of Default under the Credit Agreement occurs with respect to the
Borrowers, the Guarantors shall, forthwith on demand of the Administrative
Agent, pay the aggregate amount of all Guaranteed Obligations owed respectively
to the Administrative Agent.

(b) General Provisions as to Payments. Except as provided in Section 3.01 of the
Credit Agreement, each payment hereunder shall be made without set-off,
counterclaim or other deduction, in federal or other funds immediately available
in New York City, to the Administrative Agent at the address referred to in
Section 5.01 (it being understood that a Guarantor may assert the defense of
final payment in full of the Guaranteed Obligations).

(c) Application of Payments. All payments received by the Administrative Agent
hereunder shall be applied as provided in Section 8.03 of the Credit Agreement.

Section 1.04 Discharge; Reinstatement in Certain Circumstances. Each Guarantor’s
obligations hereunder shall remain in full force and effect until the earlier of
(i) the Discharge of Senior Credit Obligations (as defined in the Credit
Agreement) and (ii) such time as such Guarantor is no longer required to be a
Guarantor under the Credit Agreement or pursuant to Section 5.11(b) of this
Agreement (such time, the “Termination Date”). No payment or payments made by
any Borrower, any Other Loan Party or any other Person or received or collected
by any Finance Party from the Borrowers, any Other Loan Party or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder, it being understood
that each Guarantor shall, notwithstanding any such payment or payments, remain
liable for the Guaranteed Obligations until the Termination Date. If at any time
any payment by any Borrower, any Other Loan Party or any other Person of any
Guaranteed Obligation is rescinded or must otherwise be restored or returned
upon the insolvency, examinership, bankruptcy,

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

dissolution, liquidation or reorganization of such Borrower or such Other Loan
Party or other Person or upon or as a result of the appointment of a receiver,
examiner, intervener or conservator of, or trustee or similar officer for, such
Borrower or such Other Loan Party or other Person or any substantial part of its
respective property or otherwise, each Guarantor’s obligations hereunder with
respect to such payment shall be reinstated as though such payment had been due
but not made at such time. Each Guarantor agrees that payment or performance of
any of the Guaranteed Obligations or other acts which toll any statute of
limitations applicable to the Guaranteed Obligations shall also toll the statute
of limitations applicable to each Guarantor’s liability hereunder.

Section 1.05 Waiver by the Guarantors. Each Guarantor hereby waives, only to the
extent permitted by applicable Law, presentment to, demand of payment from and
protest to the Other Loan Parties of any of the Guaranteed Obligations, and also
waives to the extent permitted by applicable Law, promptness, diligence, notice
of acceptance of its guarantee, any other notice with respect to any of the
Guaranteed Obligations and this Agreement and any requirement that any Agent or
any other Finance Party protect, secure, perfect or insure any Lien or any
property subject thereto. Each Guarantor further waives to the extent permitted
by applicable Law, any right to require that resort be had by any Agent or any
other Finance Party to any security held for payment of the Guaranteed
Obligations or to any balance of any deposit, account or credit on the books of
any Agent or any other Finance Party in favor of any Loan Party or any other
Person. Each Guarantor hereby consents and agrees to each of the following to
the fullest extent permitted by Law, and agrees that such Guarantor’s
obligations under this Agreement shall not be released, diminished, impaired,
reduced or adversely affected by any of the following, and waives to the extent
permitted by applicable Law, any rights (including rights to notice) which such
Guarantor might otherwise have as a result of or in connection with any of the
following:

(i) any renewal, extension, modification, increase, decrease, alteration or
rearrangement of all or any part of the Guaranteed Obligations or any instrument
executed in connection therewith, or any contract or understanding with any
Other Loan Party, any Agent, the other Finance Parties, or any of them, or any
other Person, pertaining to the Guaranteed Obligations;

(ii) any adjustment, indulgence, forbearance or compromise that might be granted
or given by any Agent or any other Finance Party to any Other Loan Party or any
other Person liable on the Guaranteed Obligations; or the failure of any Agent
or any other Finance Party to assert any claim or demand or to exercise any
right or remedy against any Other Loan Party under the provisions of any Finance
Document or otherwise; or any rescission, waiver, amendment or modification of,
or any release from any of the terms or provisions of, any Finance Document or
any other agreement, including with respect to any Other Loan Party under this
Agreement;

(iii) the insolvency, examinership, bankruptcy, arrangement, adjustment,
composition, liquidation, disability, dissolution or lack of power of any Other
Loan Party or any other Person at any time liable for the payment of all or part
of the Guaranteed Obligations; or any dissolution of any Other Loan Party, or
any change, restructuring or termination of the corporate structure or existence
of any Other Loan Party, or any sale, lease or transfer of any or all of the
assets of any Other Loan Party, or any change in the shareholders, partners, or
members of any Other Loan Party; or any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations;

(iv) the invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including the fact that
the Guaranteed

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Obligations, or any part thereof, exceed the amount permitted by Law, the act of
creating the Guaranteed Obligations or any part thereof is ultra vires, the
officers or representatives executing the documents or otherwise creating the
Guaranteed Obligations acted in excess of their authority, the Guaranteed
Obligations violate applicable usury Laws, any Other Loan Party has valid
defenses, claims or offsets (whether at Law, in equity or by agreement) which
render the Guaranteed Obligations wholly or partially uncollectible from such
Other Loan Party, the creation, performance or repayment of the Guaranteed
Obligations (or the execution, delivery and performance of any document or
instrument representing part of the Guaranteed Obligations or executed in
connection with the Guaranteed Obligations or given to secure the repayment of
the Guaranteed Obligations) is illegal, uncollectible, legally impossible or
unenforceable, or the documents or instruments pertaining to the Guaranteed
Obligations have been forged or otherwise are irregular or not genuine or
authentic;

(v) any full or partial release of the liability of any Other Loan Party or of
any other Person now or hereafter liable, whether directly or indirectly,
jointly, severally, or jointly and severally, to pay, perform, guarantee or
assure the payment of the Guaranteed Obligations or any part thereof, it being
recognized, acknowledged and agreed by each Guarantor that such Guarantor may be
required to pay the Guaranteed Obligations in full without assistance or support
of any other Person, and such Guarantor has not been induced to enter into this
Agreement on the basis of a contemplation, belief, understanding or agreement
that any party other than the Borrowers will be liable to perform the Guaranteed
Obligations, or that the Finance Parties will look to any other party to perform
the Guaranteed Obligations;

(vi) the taking or accepting of any other security, collateral or guarantee, or
other assurance of payment, for all or any part of the Guaranteed Obligations;

(vii) any release, surrender, exchange, subordination, deterioration, waste,
loss or impairment (including negligent, willful, unreasonable or unjustifiable
impairment) of any letter of credit, collateral, property or security, at any
time existing in connection with, or assuring or securing payment of, all or any
part of the Guaranteed Obligations;

(viii) any right that any Guarantor may now or hereafter have under
Section 3-606 of the UCC or otherwise to unimpaired collateral;

(ix) the failure of any Agent, any other Finance Party or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;

(x) the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Guarantor that such
Guarantor is not entering into this Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectability
or value of any of the Collateral;

(xi) any payment by any Other Loan Party to the Administrative Agent, any other
Agent or any other Finance Party being held to constitute a preference under
Title 11 of the United States Code or any similar federal, foreign or state Law,
or for any reason any Agent or any other Finance Party being required to refund
such payment or pay such amount to any Other Loan Party or someone else;

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(xii) any other action taken or omitted to be taken with respect to the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices any Guarantor or increases the likelihood
that any Guarantor will be required to pay the Guaranteed Obligations pursuant
to the terms hereof, it being the unambiguous and unequivocal intention of each
Guarantor that such Guarantor shall be obligated to pay the Guaranteed
Obligations when due, notwithstanding any occurrence, circumstance, event,
action or omission whatsoever, whether or not contemplated, and whether or not
otherwise or particularly described herein, except for the full payment and
satisfaction of the Guaranteed Obligations in cash;

(xiii) the fact that all or any of the Guaranteed Obligations cease to exist by
operation of Law, including by way of a discharge, limitation or tolling thereof
under applicable bankruptcy Laws;

(xiv) the existence of any claim, set-off or other right which any Guarantor may
have at any time against any Other Loan Party, the Administrative Agent, any
other Finance Party or any other Person, whether in connection herewith or any
unrelated transactions; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim; and

(xv) any other circumstance that might in any manner or to any extent otherwise
constitute a defense available to, vary the risk of, or operate as a discharge
of, such Guarantor as a matter of Law or equity (it being understood that a
Guarantor may assert the defense of final payment in full of the Guaranteed
Obligations).

All waivers herein contained shall be without prejudice to the right of the
Administrative Agent at its option to proceed against any Loan Party or any
other Person, whether by separate action or by joinder.

Section 1.06 Agreement to Pay; Subordination of Subrogation Claims. In
furtherance of the foregoing and not in limitation of any other right that the
Administrative Agent, any other Agent or any other Finance Party has at Law or
in equity against any Guarantor by virtue hereof, upon the failure of any Other
Loan Party to pay any Guaranteed Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent, or any other Agent or other Finance Party
designated by the Administrative Agent in cash the amount of such unpaid
Guaranteed Obligations. Upon payment by any Guarantor of any sums to the
Administrative Agent any other Agent or any Finance Party as provided above, all
rights of such Guarantor against any Other Loan Party arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall (including, without limitation, in the case of any Guarantor,
any rights of such Guarantor arising under Article II) in all respects be
subordinate and junior in right of payment to the prior payment in full in cash
of all the Guaranteed Obligations (other than contingent indemnification
obligations). No failure on the part of any Other Loan Party or any other Person
to make any payments in respect of any subrogation, contribution, reimbursement,
indemnity or similar right (or any other payments required under applicable Law
or otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor with respect to its obligations hereunder. If any amount shall
erroneously be paid to any Guarantor on account of such subrogation,
contribution, reimbursement indemnity or similar right, such amount shall be
held in trust, as applicable, for the benefit of the Finance Parties, and shall
forthwith be turned over to the Administrative Agent, in the exact form received
by such Guarantor (duly endorsed by such Guarantor to the Administrative Agent,
if required) to be credited against the payment of matured Guaranteed
Obligations in accordance with the terms of the Finance Documents.

 

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 1.07 Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrowers under or with respect to the Guaranteed
Obligations is stayed upon the insolvency or bankruptcy of any Borrower, all
such amounts otherwise subject to acceleration under the terms of the Credit
Agreement, the Notes, any Swap Agreement or any other agreement or instrument
evidencing or securing the Guaranteed Obligations shall nonetheless be payable
by the Guarantors hereunder, jointly and severally, forthwith on demand by the
Administrative Agent, in the manner provided in Section 1.01.

Section 1.08 No Set-Off. No act or omission of any kind or at any time on the
part of any Finance Party in respect of any matter whatsoever shall in any way
affect or impair the rights of the Administrative Agent or any other Finance
Party to enforce any right, power or benefit under this Agreement, and no
set-off, claim, reduction or diminution of any Guaranteed Obligation or any
defense of any kind or nature which any Guarantor has or may have against any
Borrower or any Finance Party shall be available against the Administrative
Agent or any other Finance Party in any suit or action brought by the
Administrative Agent or any other Finance Party to enforce any right, power or
benefit provided for by this Agreement; provided that nothing herein shall
prevent the assertion by any Guarantor of any such claim by separate suit or
compulsory counterclaim. Nothing in this Agreement shall be construed as a
waiver by any Guarantor of any rights or claims which it may have against any
Finance Party hereunder or otherwise, but any recovery upon such rights and
claims shall be had from such Finance Party separately, it being the intent of
this Agreement that each Guarantor shall be unconditionally, absolutely and
jointly and severally obligated to perform fully all its obligations, covenants
and agreements hereunder for the benefit of each Finance Party.

ARTICLE II

INDEMNIFICATION, SUBROGATION AND CONTRIBUTION

Section 2.01 Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable Law (but
subject to Section 1.06), the Borrowers agree that (i) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrowers shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (ii) in the event any assets of any
Guarantor shall be sold pursuant to any Collateral Document to satisfy a claim
of any Finance Party, the Borrowers shall indemnify such Guarantor in an amount
equal to the greater of the book value or the fair market value of the assets so
sold.

Section 2.02 Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 1.06) that, in the event a payment shall
be made by any other Guarantor under this Agreement or assets of any other
Guarantor shall be sold pursuant to any Collateral Document to satisfy a claim
of any Finance Party and such other Guarantor (the “Claiming Guarantor”) shall
not have been fully indemnified by the Borrowers as provided in Section 2.01,
the Contributing Guarantor shall indemnify the Claiming Guarantor in an amount
equal to the amount of such payment or the greater of the book value or the fair
market value of such assets, as the case may be, in each case multiplied by a
fraction the numerator of which shall be the net worth of the Contributing
Guarantor on the date that the obligation(s) supporting such claim were incurred
under this Agreement and the denominator of which shall be the aggregate net
worth of all the Guarantors on such date (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 5.10, the date of the Accession
Agreement executed and delivered by such Guarantor). Any Contributing Guarantor
making any payment to a Claiming Guarantor pursuant to this Section 2.02 shall
be subrogated to the rights of such Claiming Guarantor under Section 2.01 to the
extent of such payment.

 

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 3.01 Representations and Warranties; Certain Agreements. Each Guarantor
represents, warrants, on and as of the Closing Date and after giving effect to
the Transactions and the making of the Loans and the other financial
accommodations on the Closing Date and on and as of each date required by
Section 4.02 of the Credit Agreement, and covenants to and with the
Administrative Agent, for the benefit of the Finance Parties, until the
Commitments have been terminated and the principal of and interest on each Loan
and all fees payable under the Credit Agreement have been paid in full, that:

(a) The representations and warranties contained in the Credit Agreement (with
respect to the business, operations, assets, financial condition, liabilities or
contracts of, or which otherwise pertain to, such Guarantor (including to the
extent such Guarantor is referred to as a Loan Party in such representations and
warranties)) are (i) in the case of representations and warranties qualified by
“materiality”, “Material Adverse Effect” or similar language, true and correct
in all respects and (ii) in the case of all other representations and
warranties, true and correct in all material respects, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct on the basis set forth above as of such
earlier date.

(b) Such Guarantor agrees to comply with each of the covenants contained in the
Credit Agreement that imposes or purports to impose, through agreements with the
Borrowers, restrictions or obligations on such Guarantor.

(c) Such Guarantor acknowledges that any default in the due observance or
performance by such Guarantor of any covenant, condition or agreement contained
herein may constitute an Event of Default under Section 8.01 of the Credit
Agreement.

(d) There are no conditions precedent to the effectiveness of this Agreement
that have not been satisfied or waived.

(e) Such Guarantor has, independently and without reliance upon the
Administrative Agent or any other Finance Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Such Guarantor has investigated the
benefits and advantages which will be derived by it from execution of this
Agreement, and the board of directors (or persons performing similar functions
in case the Guarantor is not a corporation) of such Guarantor has decided that a
direct or an indirect benefit will accrue to such Guarantor by reason of the
execution of this Agreement.

(f) This Agreement is not given with actual intent to hinder, delay or defraud
any Person to which such Guarantor is or will become, on or after the date
hereof, indebted.

Section 3.02 Information. Each of the Guarantors assumes all responsibility for
being and keeping itself informed of the financial condition and assets of the
Other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Administrative Agent, any other Agent or the other Finance Parties will have
any duty to advise any of the Guarantors of information known to it or any of
them regarding such circumstances or risks.

 

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IV

SET-OFF

Section 4.01 Right of Set-Off. Subject to Section 10.08 of the Credit Agreement,
in addition to any rights now or hereafter granted under applicable Law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of any Event of Default under the Credit Agreement,
each Finance Party (and each of its Affiliates) is authorized at any time and
from time to time, without presentment, demand, protest or other notice of any
kind (all of such rights being hereby expressly waived to the extent permitted
by applicable Law), to set off and to appropriate and apply any and all deposits
(general or special, time or demand, provisional or final) and any other
indebtedness at any time held or owing by such Finance Party (including, without
limitation, branches, agencies or Affiliates of such Finance Party wherever
located) to or for the credit or account of any Guarantor against obligations
and liabilities of such Guarantor then due to the Finance Parties hereunder,
under the other Finance Documents or otherwise. Each Finance Party agrees to
notify the Administrative Agent and the affected Guarantor promptly after any
such set off and application; provided, however, that failure to send such
notice shall not offset validity thereof.

ARTICLE V

MISCELLANEOUS

Section 5.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to the Borrowers or any other Guarantor shall be given to it in care of MKS as
provided in Section 10.02 of the Credit Agreement.

Section 5.02 Benefit of Agreement. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

Section 5.03 No Waivers; Non-Exclusive Remedies. No failure or delay on the part
of any Agent or any Finance Party to exercise, no course of dealing with respect
to, and no delay in exercising any right, power or privilege under this
Agreement or any other Finance Document or other document or agreement
contemplated hereby or thereby shall operate as a waiver thereof nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided herein and in the other Finance
Documents are cumulative and are not exclusive of any other rights or remedies
provided by Law.

Section 5.04 Expenses; Indemnification.

(a) Expenses and Indemnification. The Guarantors, jointly and severally, agree
that the Administrative Agent is entitled to (i) reimbursement of its expenses
incurred hereunder and (ii) certain indemnifications, in each case as provided
for and in accordance with Section 10.04 of the Credit Agreement.

(b) Contribution. If and to the extent that the obligations of any Guarantor
under this Section 5.04 are unenforceable for any reason, each other Guarantor,
jointly and severally, hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations as is permitted under applicable
Law.

 

-10-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.05 Enforcement. The Finance Parties agree that this Agreement may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders as set forth in the Credit Agreement and
that no other Finance Party shall have any right individually to seek to enforce
this Agreement, it being understood and agreed that such rights and remedies may
be exercised by the Administrative Agent for the benefit of the Finance Parties
upon the terms of this Agreement and the Credit Agreement.

Section 5.06 Amendments and Waivers. Except as otherwise provided in
Section 5.10, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Guarantor or Guarantors with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement;
provided, however, that no such amendment, change, discharge, termination or
waiver shall be made to Section 1.03(c) or this Section 5.06 without the consent
of each Finance Party adversely affected thereby.

Section 5.07 Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process.

(a) The terms of Section 10.13 of the Credit Agreement with respect to governing
law, submission of jurisdiction, venue and waiver of jury trial are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.

(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

Section 5.08 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 5.09 Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart (including portable document format (PDF)) of a signature
page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement. This Agreement shall become effective as to any
Guarantor when a counterpart hereof executed on behalf of such Guarantor shall
have been delivered to the Administrative Agent and a counterpart hereof shall
have been executed on behalf of the Administrative Agent, and thereafter shall
be binding upon such Guarantor and the Administrative Agent and their respective
permitted successors and assigns, and shall inure to the benefit of such
Guarantor, the Administrative Agent and the other Secured Parties and their
respective permitted successors and assigns, except that no Guarantor shall have
the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Guarantor and may be amended, restated, amended and restated,
modified, supplemented, waived or released with respect to any Guarantor without
the approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

Section 5.10 Additional Guarantors. It is understood and agreed that any
Subsidiary of a Borrower that is required by the Credit Agreement to execute an
Accession Agreement in form and

 

-11-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

substance reasonably satisfactory to the Administrative Agent (an “Accession
Agreement”) and a counterpart of this Guaranty after the date hereof shall
automatically become a Guarantor hereunder with the same force and effect as if
originally named as a Guarantor hereunder by executing an Accession Agreement
and counterpart hereof and delivering the same to the Administrative Agent. The
execution and delivery of any such instrument shall not require the consent of
any other Guarantor or other parties hereunder. The rights and obligations of
each Guarantor or other party hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.

Section 5.11 Termination; Release of Guarantors.

(a) Termination. Upon Discharge of Senior Credit Obligations, this Agreement
shall terminate automatically without any further action and have no further
force or effect.

(b) Release of Guarantors. In the event that any Guarantor ceases to be a
Restricted Subsidiary or becomes an Excluded Subsidiary as a result of a
transaction permitted by the Credit Agreement (or is designated as an
Unrestricted Subsidiary in accordance with Section 6.10 of the Credit
Agreement), such Guarantor or Guarantors shall hereby be released from this
Agreement, and this Agreement shall, as to each such Guarantor or Guarantors,
automatically terminate and have no further force or effect. A Subsidiary Party
shall automatically be released from its obligations hereunder upon the
consummation of any transaction permitted by the Credit Agreement as a result of
which such Subsidiary Party ceases to be a Subsidiary of a Borrower or ceases to
be a Guarantor.

Section 5.12 Conflict. To the extent that there is a conflict or inconsistency
between any provision hereof, on the one hand, and any provision of the Credit
Agreement, on the other hand, the Credit Agreement shall control.

[Signature Pages Follow]

 

-12-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, each Guarantor has executed this Agreement as of the day and
year first above written.

GUARANTORS:

 

MKS INSTRUMENTS, INC., as a Guarantor By:  

 

  Name:   Title: NEWPORT CORPORATION, as a Guarantor By:  

 

  Name:   Title: PSI EQUIPMENT, INC., as a Guarantor By:  

 

  Name:   Title:

 

[Signature Page to ABL Guaranty]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Acknowledged and Agreed with Respect to Section 2.01: MKS INSTRUMENTS, INC., as
the Borrower By:  

 

  Name:   Title:

 

[Signature Page to ABL Guaranty]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreed to and Accepted: DEUTSCHE BANK AG NEW YORK BRANCH, as the Administrative
Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

[Signature Page to ABL Guaranty]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F-1

[Form of] U.S. Tax Compliance Certificate

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the ABL Credit Agreement dated as of April 29, 2016 (as may
be amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”) among MKS Instruments, Inc., a Massachusetts
corporation (“MKS”), the other Borrowers from time to time party thereto, the
Lenders and L/C Issuers from time to time party thereto and Deutsche Bank AG New
York Branch, as Administrative Agent and Collateral Agent. Capitalized terms
used herein but not otherwise defined shall have the meaning given to such terms
in the Credit Agreement.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of MKS or any other Borrower within the meaning of Code Section
871(h)(3)(B) and (iv) it is not a “controlled foreign corporation” related to
MKS or any other Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and MKS with a correct
and complete certificate of its non-U.S. person status on Internal Revenue
Service Form W-8BEN or W-8BEN-E. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform MKS and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished MKS and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature Page Follows]

 

Exhibit F-1-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Lender] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]

 

Exhibit F-1-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F-2

[Form of] U.S. Tax Compliance Certificate

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the ABL Credit Agreement dated as of April 29, 2016 (as may
be amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”) among MKS Instruments, Inc., a Massachusetts
corporation (“MKS”), the other Borrowers from time to time party thereto, the
Lenders and L/C Issuers from time to time party thereto and Deutsche Bank AG New
York Branch, as Administrative Agent and Collateral Agent. Capitalized terms
used herein but not otherwise defined shall have the meaning given to such terms
in the Credit Agreement.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of MKS or any other Borrower within the meaning of Code Section
871(h)(3)(B) and (v) none of its direct or indirect partners/members is a
“controlled foreign corporation” related to MKS or any other Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and MKS with a correct
and complete Internal Revenue Service Form W-8IMY accompanied by one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) a correct and complete Internal Revenue Service Form
W-8BEN or W-8BEN-E or (ii) a correct and complete Internal Revenue Service Form
W-8IMY accompanied by a correct and complete Internal Revenue Service Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform MKS and the Administrative
Agent and (2) the undersigned shall have at all times furnished MKS and the
Administrative Agent in writing with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[Signature Page Follows]

 

Exhibit F-2-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Lender] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]

 

Exhibit F-2-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F-3

[Form of] U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the ABL Credit Agreement dated as of April 29, 2016 (as may
be amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”) among MKS Instruments, Inc., a Massachusetts
corporation (“MKS”), the other Borrowers from time to time party thereto, the
Lenders and L/C Issuers from time to time party thereto and Deutsche Bank AG New
York Branch, as Administrative Agent and Collateral Agent. Capitalized terms
used herein but not otherwise defined shall have the meaning given to such terms
in the Credit Agreement.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of MKS or any other Borrower within the
meaning of Code Section 871(h)(3)(B) and (iv) it is not a “controlled foreign
corporation” related to MKS or any other Borrower as described in Section
881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a correct and
complete certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

[Signature Page Follows]

 

Exhibit F-3-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Participant] By:  

 

  Name:   Title: [Address]

Dated:         , 20[    ]

 

Exhibit F-3-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F-4

[Form of] U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the ABL Credit Agreement dated as of April 29, 2016 (as may
be amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”) among MKS Instruments, Inc., a Massachusetts
corporation (“MKS”), the other Borrowers from time to time party thereto, the
Lenders and L/C Issuers from time to time party thereto and Deutsche Bank AG New
York Branch, as Administrative Agent and Collateral Agent. Capitalized terms
used herein but not otherwise defined shall have the meaning given to such terms
in the Credit Agreement.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of MKS or any other Borrower within the meaning of Code Section
871(h)(3)(B) and (v) none of its direct or indirect partners/members is a
“controlled foreign corporation” related to MKS or any other Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a correct and
complete Internal Revenue Service Form W-8IMY accompanied by one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) a correct and complete Internal Revenue Service Form
W-8BEN or W-8BEN-E or (ii) a correct and complete Internal Revenue Service Form
W-8IMY accompanied by a correct and complete Internal Revenue Service Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

[Signature Page Follows]

 

Exhibit F-4-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Participant] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]

 

Exhibit F-4-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT G

Form of Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

FORM OF ABL SECURITY AGREEMENT

dated as of [            ]

among

MKS INSTRUMENTS, INC.,

THE GRANTORS FROM TIME TO TIME PARTY HERETO

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS    Section 1.01  

Credit Agreement

     1    Section 1.02  

Other Defined Terms

     1    ARTICLE II    PLEDGE OF SECURITIES    Section 2.01  

Pledge

     5    Section 2.02  

Delivery of the Pledged Securities

     5    Section 2.03  

Representations, Warranties and Covenants Relating to Pledged Collateral

     6    Section 2.04  

Certification of Limited Liability Company and Limited Partnership Interests

     7    Section 2.05  

Registration in Nominee Name; Denominations

     7    Section 2.06  

Voting Rights; Dividends and Interest

     8    ARTICLE III    SECURITY INTERESTS IN PERSONAL PROPERTY    Section 3.01
 

Security Interest

     9    Section 3.02  

Representations and Warranties Relating to Article 9 Collateral

     10    Section 3.03  

Covenants

     12    ARTICLE IV    REMEDIES    Section 4.01  

Remedies Upon Default

     13    Section 4.02  

Application of Proceeds

     15    Section 4.03  

Grant of License to Use Intellectual Property

     15    ARTICLE V    SUBORDINATION    Section 5.01  

Subordination

     16    ARTICLE VI    MISCELLANEOUS    Section 6.01  

Notices

     17    Section 6.02  

Waivers; Amendment

     17    Section 6.03  

Collateral Agent’s Fees and Expenses; Indemnification

     18   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 6.04  

Successors and Assigns

     18    Section 6.05  

Survival of Agreement

     18    Section 6.06  

Counterparts; Effectiveness; Several Agreement

     18    Section 6.07  

Severability

     18    Section 6.08  

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process

     19    Section 6.09  

Headings

     19    Section 6.10  

Security Interest Absolute

     19    Section 6.11  

Termination or Release

     19    Section 6.12  

Additional Grantors

     20    Section 6.13  

Collateral Agent Appointed Attorney-in-Fact

     20    Section 6.14  

General Authority of the Collateral Agent

     21    Section 6.15  

Reasonable Care

     21    Section 6.16  

Delegation; Limitation

     21    Section 6.17  

Reinstatement

     21    Section 6.18  

Miscellaneous

     22    Section 6.19  

Intercreditor Matters

     22   

 

Schedules   Schedule I   Subsidiary Parties Schedule II   Pledged Equity and
Pledged Debt Schedule III   Commercial Tort Claims Schedule IV   Intellectual
Property Exhibits   Exhibit I   Form of Perfection Certificate Exhibit II   Form
of Patent Security Agreement Exhibit III   Form of Trademark Security Agreement
Exhibit IV   Form of Copyright Security Agreement

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECURITY AGREEMENT

SECURITY AGREEMENT dated as of April 29, 2016, by and among the Grantors (as
defined below) and Deutsche Bank AG New York Branch, as Collateral Agent for the
Secured Parties (in such capacity, the “Collateral Agent”).

Reference is made to that certain ABL Credit Agreement, dated as of the date
hereof (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among MKS Instruments, Inc.,
a Delaware corporation (“MKS”), the other Borrowers from time to time party
thereto, the other Guarantors from time to time party thereto, Deutsche Bank AG
New York Branch, as Administrative Agent, Collateral Agent and L/C Issuer and
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”). The Lenders have agreed to extend credit to the
Borrowers subject to the terms and conditions set forth in the Credit Agreement.
The obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Guarantors are
affiliates of the Borrowers, will derive substantial direct and indirect
benefits from the extension of credit to the Borrowers pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit.

Now, therefore, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and with the intent to be legally bound hereby, the parties hereto
hereby agree as follows:

ARTICLE I

Definitions

Section 1.01 Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Credit Agreement. Unless
otherwise defined in this Agreement or the Credit Agreement, terms defined in
Article 8 or Article 9 of the UCC are used in this Agreement as such terms are
so defined in Article 8 or Article 9 of the UCC.

(b) The interpretative provisions of Section 1.02 of the Credit Agreement also
apply to this Agreement.

Section 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the respective meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Agreement” means this Security Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Borrower” has the meaning assigned to it in the Credit Agreement.

“Collateral” means the Article 9 Collateral and the Pledged Collateral but shall
in no event include any Excluded Property.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Collateral Agent” has the meaning assigned to such term in the recitals of this
Agreement.

“Commercial Tort Claims” has the meaning specified in Article 9 of the UCC
except that it shall only apply to claims asserted in judicial proceedings.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now owned or hereafter
acquired by any Grantor or that such Grantor otherwise has the right to license,
or granting any right to any Grantor under any Copyright now owned or hereafter
acquired by any third party, and all rights of such Grantor under any such
agreement, and including those exclusive copyright licenses under which any
Grantor is a licensee listed on Schedule IV hereto.

“Copyrights” means any and all rights in any works of authorship, including (i)
copyrights and moral rights, (ii) copyright registrations and recordings thereof
and all applications in connection therewith, (iii) income, license fees,
royalties, damages, and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof and (v) all of each Grantor’s rights corresponding thereto
throughout the world, including, in the case of any Grantor, the Copyrights set
forth next to its name on Schedule IV hereto.

“Credit Agreement” has the meaning assigned to such term in the recitals of this
Agreement.

“Excluded Property” means, collectively, (i) (a) leasehold interests and (b)
real property described in clauses (i) through (iii) of the definition of
“Excluded Property” under and as defined in the Credit Agreement, (ii) any
assets located outside of the United States or with a value (as determined in
good faith by MKS) of less than $5,000,000, (iii) vehicles and other assets
subject to certificates of title, (iv) Letter-of-Credit Rights and Commercial
Tort Claims with a value, in each case, less than $5,000,000, (v) any lease,
license, contract or other agreement or any property subject to a purchase money
security interest or similar arrangement or where the granting of a security
interest in any assets would be prohibited by contract, applicable law or
regulation or the Organizational Documents of any non-Wholly Owned Restricted
Subsidiary (in each case, only to the extent that such contractual provisions
are not rendered ineffective by applicable law or otherwise unenforceable), in
each case, to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement, purchase money
financing, Capital Lease or a similar arrangement or create a right of
termination in favor of any other party thereto (other than a Borrower or a
Guarantor) after giving effect to the applicable anti-assignment provisions of
the UCC, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC notwithstanding such prohibition, (vi)
governmental licenses, permits or state and local franchises, charters, and
authorizations and any other property and assets to the extent the Collateral
Agent may not validly possess a security interest therein under applicable Laws
(including without limitation, rules and regulations of any Governmental
Authority or agency) or the pledge or creation of a security interest therein
would require the consent, approval, license or authorization of a Governmental
Authority, other than to the extent such prohibition or limitation is rendered
ineffective under the UCC or other applicable Law notwithstanding such
prohibition, (vii) any intent-to -use Trademark application prior to the filing
of a “Statement of Use” or “Amendment to Allege Use” with respect thereto, to
the extent, if any, that, and solely during the period, if any, in which the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use Trademark application under applicable federal Law, (viii)
zero balance accounts, payroll accounts, withholding and trust accounts, tax
accounts, escrow or other fiduciary accounts, (ix) the issued and outstanding
voting

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

capital stock of any first-tier Excluded Tax Subsidiary in excess of 65% thereof
and 100% of the non-voting capital stock of any such Excluded Tax Subsidiary and
(x) those assets as to which the Collateral Agent and MKS agree in writing shall
be excluded where the costs and burdens of obtaining a security interest therein
or perfection thereof outweigh the benefit to the Lenders of the security to be
afforded thereby; provided, however, “Excluded Property” shall not, with respect
to clauses (i) through (x) above, include any Proceeds, substitutions or
replacements of Excluded Property (unless such Proceeds, substitutions or
replacements would constitute Excluded Property).

“Grantors” means (a) MKS, (b) the other Borrowers under the Credit Agreement,
(c) each other Subsidiary that is required pursuant to the Credit Agreement to
become a party to this Agreement as of the Closing Date and (d) each Subsidiary
that becomes a party to this Agreement as a Grantor after the Closing Date.

“Intellectual Property” means, with respect to any Grantor, all intellectual
property now owned or hereafter acquired by any such Grantor, including
inventions, designs, Patents, Copyrights, Trademarks, trade secrets, the
intellectual property rights in software and databases and related
documentation, and all additions and improvements to the foregoing, in each case
owned by such Grantor.

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
II, III and IV, respectively.

“IP Collateral” means the Collateral consisting of Intellectual Property.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder or with respect thereto
including damages and payments for past, present or future infringements or
violations thereof, and (iii) rights to sue for past, present and future
violations thereof, including those Licenses under which any Grantor is a
licensee listed on Schedule IV hereto.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now owned or hereafter acquired by any Grantor or that any
Grantor otherwise has the right to license, is in existence, or granting to any
Grantor any right to make, use or sell any invention on which a Patent, now
owned or hereafter acquired by any third party, is in existence, and all rights
of any Grantor under any such agreement, and including those exclusive patent
licenses under which any Grantor is a licensee listed on Schedule IV hereto.

“Patents” means patents and patent applications, including (i) all
continuations, divisionals, continuations-in-part, re-examinations, reissues,
and renewals thereof and improvements thereon, (ii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (iii) the right to sue for past, present, and future infringements
thereof and (iv) all of each Grantor’s rights corresponding thereto throughout
the world, including, in the case of any Grantor, the Patents set forth next to
its name on Schedule IV hereto.

“Perfection Certificate” means with respect to any Loan Party a certificate,
substantially in the form of Exhibit I to this Agreement, completed and
supplemented with the schedules and attachments contemplated thereby and duly
executed on behalf of such Loan Party by a Responsible Officer of such Loan
Party.

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means the Pledged Equity and Pledged Debt.

“Quarterly Update Date” means as of any date, the next date that financial
statements are to be delivered pursuant to Section 6.01(a) or (b) of the Credit
Agreement.

“Secured Obligations” means (a) with respect to the Borrowers, the “Finance
Obligations” (as defined in the Credit Agreement) and (b) with respect to all
other Grantors, the “Guaranteed Obligations” (as defined in the Guaranty
Agreement).

“Secured Parties” means the “Finance Parties” (as defined in the Credit
Agreement).

“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement, and
including those exclusive trademark licenses under which any Grantor is a
licensee listed on Schedule IV hereto.

“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including (i) all renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iii) the right to sue for past, present and future infringements and
dilutions thereof, (iv) the goodwill of each Grantor’s business symbolized by
the foregoing or connected therewith and (v) all of each Grantor’s rights
corresponding thereto throughout the world, including, in the case of any
Grantor, the Trademarks set forth next to its name on Schedule IV hereto.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral or
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority or availability of such
remedy, as the case may be.

“UFCA” has the meaning ascribed to such term in Section 5.01(c).

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“UFTA” has the meaning ascribed to such term in Section 5.01(c).

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

ARTICLE II

Pledge of Securities

Section 2.01 Pledge. As security for the payment or performance, as the case may
be, in full of the Secured Obligations, including the Guarantees, each of the
Grantors hereby pledges to the Collateral Agent, its successors and assigns, for
the benefit of the Secured Parties, and hereby grants to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, a security
interest in all of such Grantors’ right, title and interest in, to and under (in
each case, as applicable):

(i) all Equity Interests held by it that are listed on Schedule II and any other
Equity Interests obtained in the future by such Grantor and the certificates and
any other instruments representing all such Equity Interests (collectively, the
“Pledged Equity”) of any Subsidiary;

(ii) (A) the debt securities owned by it and listed opposite the name of such
Grantor on Schedule II, (B) any debt securities obtained in the future by such
Grantor and (C) the promissory notes and any other instruments evidencing such
debt securities (the “Pledged Debt”);

(iii) all other property that may be delivered to and held by the Collateral
Agent pursuant to the terms of this Section 2.01;

(iv) subject to Section 2.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above;

(v) subject to Section 2.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (i), (ii),
(iii) and (iv) above; and

(vi) all Proceeds of any of the foregoing (the items referred to in clauses (i)
through (v) above being collectively referred to as the “Pledged Collateral”).

Notwithstanding the foregoing, no pledge or security interest is or will be
granted pursuant hereto in, and “Pledged Collateral” shall not include any
right, title or interest of any Grantor in any Excluded Property.

Section 2.02 Delivery of the Pledged Securities.

(a) Other than as specified in Section 4.01 of the Credit Agreement, each
Grantor agrees no later than within the time periods set forth in Section 6.09
of the Credit Agreement to deliver or cause to be delivered to the Collateral
Agent, for the benefit of the Secured Parties, any and all (i) Pledged Equity to
the extent certificated and (ii) to the extent required to be delivered pursuant
to paragraph (b) of this Section 2.02, Pledged Debt.

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Each Grantor will cause any Indebtedness for borrowed money with an original
principal amount in excess of $5,000,000 individually or with an aggregate
principal amount in excess of $10,000,000 owed to such Grantor by any Person
that is evidenced by a duly executed promissory note to be delivered to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the terms
hereof no later than the Quarterly Update Date for the quarter in which such
note is received by such Grantor.

(c) Upon delivery to the Collateral Agent, any Pledged Securities shall be
accompanied by stock or security powers duly executed in blank or, to the extent
reasonably satisfactory to the Collateral Agent, other instruments of transfer.
Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be deemed to supplement Schedule
II and made a part hereof; provided that the failure to supplement Schedule II
shall not affect the validity of such pledge of such Pledged Security. Each
schedule so delivered shall supplement any prior schedules so delivered (except,
in each case, if and to the extent the Grantor so delivering delivers to the
Collateral Agent such schedule accompanied by written notice signed by an
authorized officer of such Grantor, stating that (i) such schedule is intended
to replace or correct (as opposed to supplement) any prior schedule, and (ii)
the reasons underlying or giving rise to such replacement or correction, as the
case may be).

Section 2.03 Representations, Warranties and Covenants Relating to Pledged
Collateral. Each Grantor represents, warrants, on and as of the Closing Date and
after giving effect to the Transactions and the making of the Loans and the
other financial accommodations on the Closing Date and on and as of each date
required by Section 4.02 of the Credit Agreement, and covenants to and with the
Collateral Agent, for the benefit of the Secured Parties, until the Commitments
have been terminated and the principal of and interest on each Loan and all fees
payable under the Credit Agreement have been paid in full, that:

(a) subject to the provisions of Section 4.01 of the Credit Agreement, all
certificates, instruments or promissory notes, if any, representing or
evidencing the Pledged Equity or Pledged Debt in existence on the date hereof
have been delivered to the Collateral Agent accompanied by stock or security
powers duly executed in blank or, to the extent reasonably satisfactory to the
Collateral Agent, other instruments of transfer (it being understood that on any
date of determination for purposes of this Section 2.03(a), with respect to
Pledged Equity or Pledged Debt acquired after the date hereof, this Section
2.03(a) shall only include such Pledge Equity and Pledged Debt that is required
to have been delivered on or prior to such date pursuant to Section 6.09 of the
Credit Agreement);

(b) as of the date hereof, Schedule II includes all Pledged Equity and all
Pledged Debt required to be delivered by such Grantor hereunder pursuant to
Section 2.02(b);

(c) such Grantor (i) is and, subject to any Dispositions made in compliance with
the Credit Agreement, will continue to be, the direct owner, beneficially and of
record, of the Pledged Equity indicated opposite such Grantor’s name on Schedule
II, (ii) holds the same free and clear of all Liens, other than Liens created by
the Collateral Documents or not prohibited pursuant to Section 7.02 of the
Credit Agreement, and (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than Dispositions permitted by the Credit
Agreement or Liens not prohibited pursuant to Section 7.02 of the Credit
Agreement;

(d) the execution and performance by the Grantors of this Agreement, including
without limitation, the pledge of Collateral hereunder, are within each
Grantor’s corporate, limited liability or limited partnership power, as
applicable, and have been duly authorized by all necessary corporate, limited
liability or limited partnership action or other organizational action, as
applicable;

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity or perfection
of the pledge effected hereby, except for (i) filings and registrations
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties and (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect (except to the extent not
required to be obtained, taken, given, or made or to be in full force and effect
pursuant to any of the Loan Documents) or are as specifically disclosed in the
Credit Agreement or schedules thereto; and

(f) by virtue of the execution and delivery by each Grantor of this Agreement,
the proper filing of UCC-1 Financing Statements by the Collateral Agent and
delivery of the Pledged Securities to and continued possession by the Collateral
Agent in the State of New York (or in the case of uncertificated Pledged Equity,
delivery of an acknowledgement of the pledge of such Pledged Equity), the
Collateral Agent for the benefit of the Secured Parties (i) subject to Permitted
Liens, has a legal, valid and perfected first priority Lien upon and security
interest in such Pledged Security as security for the payment and performance of
the Secured Obligations and (ii) will have Control of such Pledged Securities
(it being understood and agreed that no representation is being made as to the
laws of any foreign jurisdiction).

Subject to the terms of this Agreement and to the extent permitted by applicable
Law, each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default, it will comply with instructions of the
Collateral Agent with respect to the Equity Interests in such Grantor that
constitute Pledged Equity hereunder that are not certificated without further
consent by the applicable owner or holder of such Equity Interests.

Section 2.04 Certification of Limited Liability Company and Limited Partnership
Interests. No interest in any limited liability company or limited partnership
controlled by any Grantor that constitutes Pledged Equity shall be represented
by a certificate unless such certificate shall be delivered to the Collateral
Agent in accordance with Section 2.02 above. To the extent an interest in any
limited liability company or limited partnership controlled by any Grantor and
pledged under Section 2.01 is certificated or becomes certificated, (i) each
such certificate shall be delivered to the Collateral Agent, pursuant to and to
the extent required by Section 2.02(a) and (ii) such Grantor shall fulfill all
other requirements under Section 2.02 applicable in respect thereof. Such
Grantor hereby agrees that if any of the Pledged Collateral are at any time not
evidenced by certificates of ownership, then each applicable Grantor shall, to
the extent permitted by applicable Law and reasonably requested by the
Collateral Agent, if necessary or desirable to perfect a security interest in
such Pledged Collateral cause such pledge to be recorded on the equity holder
register or the books of the issuer, execute any customary pledge forms or other
documents necessary or appropriate to complete the pledge and give the
Collateral Agent the right to transfer such Pledged Collateral under the terms
hereof.

Section 2.05 Registration in Nominee Name; Denominations. If an Event of Default
shall have occurred and be continuing, (a) the Collateral Agent, on behalf of
the Secured Parties, shall have the right to hold the Pledged Securities in its
own name as pledgee, the name of its nominee (as pledgee or as sub-agent) or the
name of the applicable Grantor, endorsed or assigned in blank or in favor of the
Collateral Agent and each Grantor will promptly give to the Collateral Agent
copies of any notices or other communications received by it with respect to
Pledged Equity registered in the name of such Grantor and (b) the Collateral
Agent shall have the right to exchange the certificates representing Pledged
Equity for certificates of smaller or larger denominations for any purpose
consistent with this Agreement, to the extent permitted by the documentation
governing such Pledged Securities.

 

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.06 Voting Rights; Dividends and Interest.

(a) Unless and until an Event of Default shall have occurred and be continuing:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof;

(ii) The Collateral Agent shall promptly (after reasonable advance notice)
execute and deliver to each Grantor, or cause to be executed and delivered to
such Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request in writing for the purpose of enabling such
Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above, in each case, as shall
be specified in such request and be in form and substance reasonably
satisfactory to the Collateral Agent; and

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement and the other Loan Documents; provided that any non-cash
dividends, interest, principal or other distributions that would constitute
Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent and
the other Secured Parties and shall be forthwith delivered to the Collateral
Agent in the same form as so received (with any necessary endorsement reasonably
requested by the Collateral Agent). So long as no Event of Default has occurred
and is continuing, the Collateral Agent shall promptly deliver to each Grantor
(at the expense of such Grantor) any Pledged Securities in its possession if
requested to be delivered to the issuer thereof in connection with any exchange
or redemption of such Pledged Securities permitted by the Credit Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 2.06 at the Collateral Agent’s option (expressed in writing to MKS
shall cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 2.06(b) shall be held in trust for
the benefit of the Collateral Agent, shall be segregated from other property or
funds of such Grantor and shall be forthwith delivered to the Collateral Agent
upon demand in the same form as so received (with any necessary endorsement
reasonably requested by the Collateral Agent). Any and all money and other
property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of Section
4.02.

 

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

After all Events of Default have been cured or waived, and MKS has delivered to
the Collateral Agent a certificate to that request, the Collateral Agent shall
promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 2.06 and
that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this Section
2.06, shall cease, and all such rights shall thereupon become vested in the
Collateral Agent, which shall have the sole and exclusive right and authority to
exercise such voting and consensual rights and powers; provided that, unless
otherwise directed by the Required Lenders, the Collateral Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit the Grantors to exercise such rights. After all Events of
Default have been cured or waived, and MKS has delivered to the Collateral Agent
a certificate to that request, each Grantor shall have the exclusive right to
exercise the voting and/or consensual rights and powers that such Grantor would
otherwise be entitled to exercise pursuant to the terms of paragraph (a)(i)
above, and the obligations of the Collateral Agent under paragraph (a)(ii) of
this Section 2.06 shall be reinstated.

ARTICLE III

Security Interests in Personal Property

Section 3.01 Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Secured Obligations, including the Guarantees, each Grantor hereby pledges
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in, all right, title or interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

(i) all Accounts and Deposit Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all Equipment;

(v) all General Intangibles;

(vi) all Goods;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all books and records pertaining to the Article 9 Collateral;

 

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(xi) all Letter-of-Credit Rights;

(xii) all cash and Cash Equivalents and Deposit Accounts;

(xiii) all Intellectual Property;

(xiv) all Commercial Tort Claims listed on Schedule III and on any supplement
thereto received by the Collateral Agent pursuant to Section 3.03(f); and

(xv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all Supporting Obligations, Security Entitlements,
collateral security and guarantees given by any Person with respect to any of
the foregoing;

provided that, notwithstanding anything to the contrary in this Agreement, no
security interest is or will be granted pursuant hereto in, and “Article 9
Collateral” shall not include any right, title or interest of any Grantor in any
Excluded Property, nor shall any Grantor be required to take any action with
respect to perfection in any such Excluded Property.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time (after prior
review by MKS) to file in any relevant jurisdiction any financing statements or
continuation statements with respect to the Article 9 Collateral or any part
thereof and amendments thereto that (i) describe the collateral covered thereby
in any manner that the Administrative Agent or Collateral Agent reasonably
determines is necessary or advisable to ensure the perfection of the security
interest in the Article 9 Collateral granted under this Agreement including
indicating the Collateral as all assets or all personal property of such Grantor
or words of similar effect and (ii) contain the information required by Article
9 of the UCC of each applicable jurisdiction for the filing of any financing
statement or amendment, including whether such Grantor is an organization, the
type of organization and any organizational identification number issued to such
Grantor. Each Grantor agrees to provide such information to the Collateral Agent
promptly upon any reasonable request.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

(d) Each Grantor hereby further authorizes the Collateral Agent (after prior
review by MKS) to file with the USPTO or the USCO (or any successor office) such
documents as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest in United
States registered and applied for Intellectual Property of each Grantor in which
a security interest has been granted by each Grantor, without the signature of
any Grantor, and naming any Grantor or the Grantor as debtors and the Collateral
Agent as secured party.

Section 3.02 Representations and Warranties Relating to Article 9 Collateral.
Each Grantor represents and warrants to the Collateral Agent and the Secured
Parties that:

(a) Subject to Liens permitted by Section 7.02 of the Credit Agreement, such
Grantor has good and valid rights in and title to the Article 9 Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full power and authority to grant to the Collateral Agent the Security Interest
in such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other Person other than (i) any consent or approval
that has been obtained prior to the date hereof

 

-10-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(except to the extent not required to be obtained, taken, given, or made or to
be in full force and effect pursuant to any of the Loan Documents (including
Section 5.03 of the Credit Agreement)) or (ii) any consent or approval
specifically disclosed in the Credit Agreement or schedules thereto. The Article
9 Collateral is owned by the Grantors free and clear of any Lien, except as
expressly permitted pursuant to Section 7.02 of the Credit Agreement.

(b) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 3.01(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement in the United States (or any political subdivision thereof) pursuant
to the UCC and (iii) a security interest that shall be perfected in all Article
9 Collateral (other than with respect to any Copyright that is not material to
the business of the Grantors, taken as a whole) in which a security interest may
be perfected upon the receipt and recording of the relevant Grants of Security
Interest with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable, within the three month period
(commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. §
1060 or the one month period (commencing as of the date hereof) pursuant to 17
U.S.C. § 205. The Security Interest is and shall be prior to any other Lien on
any of the Article 9 Collateral, other than (i) any non-consensual Lien that is
expressly permitted pursuant to Section 7.02 of the Credit Agreement and has
priority as a matter of law and (ii) any other Lien that is expressly permitted
pursuant to Section 7.02 of the Credit Agreement.

(c) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein is correct and complete in all material
respects (except the information therein with respect to the exact legal name of
each Grantor shall be correct and complete in all respects) as of the Closing
Date.

(d) Each Grantor represents and warrants that short-form Intellectual Property
Security Agreements substantially in the form attached hereto as Exhibits II,
III and IV and containing a description of all Article 9 Collateral consisting
of United States registered and applied for Patents, United States registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered Copyrights, respectively, have been
delivered to the Collateral Agent for recording by the USPTO and the USCO
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, (for the benefit of the Secured Parties)
in respect of all Article 9 Collateral consisting of registrations and
applications for United States Patents, Trademarks and Copyrights.

(e) None of the Grantors has filed or consented to (i) the filing of any
financing statement or analogous document under the UCC or any other applicable
Laws covering any Article 9 Collateral, (ii) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with the USPTO or the USCO, or (iii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens not prohibited pursuant to
Section 7.02 of the Credit Agreement and assignments not prohibited by the
Credit Agreement.

(f) As of the date hereof, no Grantor has any Commercial Tort Claims having a
value (as determined by the Grantor in good faith) in excess of $5,000,000,
other than the Commercial Tort Claims listed on Schedule III.

 

-11-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.03 Covenants.

(a) Each Grantor agrees to promptly (and in any event within fifteen (15) days
of such event, or such later date as the Collateral Agent may agree in its
reasonable discretion) notify the Collateral Agent of any change (i) in the
legal name of any Grantor, (ii) in the identity or type of organization or
corporate structure of any Grantor, (iii) in the jurisdiction of organization of
any Grantor, (iv) in the location of any Grantor under the UCC or (v) in the
organizational identification number of any Grantor, if any, but solely to the
extent such organizational identification number is required to be set forth on
financing statements under the UCC. Each Grantor shall take all actions
reasonably satisfactory to the Collateral Agent to the extent necessary to
maintain the security interests (and the priority thereof) of the Collateral
Agent in the Collateral intended to be granted hereby fully perfected and in
full force and effect.

(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend the Security Interest of the Collateral
Agent in the Article 9 Collateral and the priority thereof against any Lien
prohibited pursuant to Section 7.02 of the Credit Agreement; provided, that,
nothing in this Agreement shall prevent any Grantor from discontinuing the
operation or maintenance of any of its assets or properties if such
discontinuance is (x) determined by such Grantor to be desirable in the conduct
of its business and (y) permitted by the Credit Agreement.

(c) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements or other documents in connection herewith or therewith. If any
amounts payable under or in connection with any of the Article 9 Collateral
shall be or become evidenced by any promissory notes, other instruments or debt
securities, such notes, instruments or debt securities shall be delivered to the
Collateral Agent to the extent required pursuant to Section 2.02. Without
limiting the generality of the foregoing, each Grantor shall make, execute,
endorse, acknowledge, file or refile and/or deliver to the Collateral Agent from
time to time upon reasonable request by the Collateral Agent such confirmatory
assignments, supplements, additional security agreements, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other assurances or instruments as the Collateral Agent shall reasonably
request. If an Event of Default has occurred and is continuing, the Collateral
Agent may institute and maintain, in its own name or in the name of any Grantor,
such suits and proceedings as the Collateral Agent may be advised by counsel
shall be necessary or expedient to prevent any impairment of the security
interest in or the perfection thereof in the Collateral. All of the foregoing
shall be at the sole cost and expense of the Grantors.

(d) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances
(other than with respect to any of the foregoing that are subject to dispute) at
any time levied or placed on the Article 9 Collateral and prohibited pursuant to
Section 7.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or any other Loan Document and within a
reasonable period of time after the Collateral Agent has requested that it do
so, and each Grantor jointly and severally agrees to reimburse the Collateral
Agent within ten (10) Business Days (or such later date as may be agreed to by
the Collateral Agent in its sole discretion) after demand for any payment made
or any reasonable expense incurred by the Collateral Agent pursuant to the
foregoing authorization. Nothing in this paragraph shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

 

-12-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) Intellectual Property Covenants.

(i) Notwithstanding any other provision of this Agreement, nothing in this
Agreement or any other Loan Document prevents or shall be deemed to prevent any
Grantor from disposing of, discontinuing the use or maintenance of, failing to
pursue, or otherwise allowing to lapse, expire, terminate or be put into the
public domain, any of its Intellectual Property to the extent not prohibited by
the Credit Agreement if such Grantor determines in its reasonable business
judgment that such discontinuance is desirable in the conduct of its business.

(ii) No later than the subsequent Quarterly Update Date (or such later date as
may be agreed to by the Collateral Agent in its sole discretion), MKS shall
provide a list of any additional registrations of or applications for
Intellectual Property of all Grantors with the USPTO and no later than within
the time periods set forth in Section 6.09 of the Credit Agreement MKS shall
provide a list of any additional registrations of or applications for
Intellectual Property of all Grantors with the USCO, in each case not previously
disclosed to the Collateral Agent including such information as is necessary for
such Grantor to make appropriate filings in the USPTO and USCO. The provisions
hereof shall automatically apply to such Intellectual Property as if such would
have constituted Article 9 Collateral at the time of execution hereof and be
subject to the Security Interest without further action by any party. Each
Grantor shall promptly provide to the Collateral Agent confirmation of the
attachment of the Security Interest to such Intellectual Property by execution
of an instrument in form reasonably acceptable to the Collateral Agent and the
filing of any instruments or statements as shall be reasonably necessary to
create, preserve, protect or perfect the Collateral Agent’s Security Interest in
such Intellectual Property.

(f) If the Grantors shall at any time hold or acquire any Commercial Tort Claims
with a value reasonably estimated by such Grantor to exceed $5,000,000 for which
this clause has not been satisfied and for which a complaint in a court of
competent jurisdiction has been filed, such Grantor shall within the time
periods set forth in Section 6.09 of the Credit Agreement notify the Collateral
Agent thereof in a writing signed by such Grantor including a summary
description of such claim and grant to the Collateral Agent, for the benefit of
the Secured Parties, in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement.

(g) In the event that the proceeds of any insurance claim are paid to any
Grantor after the Collateral Agent has exercised its right to foreclose after an
Event of Default, such proceeds shall be held in trust for the benefit of the
Collateral Agent and immediately after receipt thereof shall be paid to the
Collateral Agent for application in accordance with Section 4.02.

ARTICLE IV

Remedies

Section 4.01 Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the right to
exercise any and all rights afforded to a secured party with respect to the
Secured Obligations, including the Guarantees, under the UCC or other applicable
Law and also may (i) require each Grantor to, and each Grantor agrees that it
will at its expense and upon request of the Collateral Agent promptly, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place and time to be designated by the
Collateral Agent that is reasonably convenient to both parties; (ii) occupy any
premises owned or, to the extent lawful and permitted, leased by any of the
Grantors where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under Law, without obligation to such Grantor in respect of such

 

-13-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

occupation; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to or promptly after such occupancy; (iii)
exercise any and all rights and remedies of any of the Grantors under or in
connection with the Collateral, or otherwise in respect of the Collateral; and
(iv) subject to the mandatory requirements of applicable Law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Secured Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Collateral Agent shall deem appropriate. Each Grantor
acknowledges and recognizes that (a) the Collateral Agent may be unable to
effect a public sale of all or a part of the Collateral consisting of securities
by reason of certain prohibitions contained in the Securities Act of 1933, 15
U.S.C. §77, (as amended and in effect, the “Securities Act”) or the securities
laws of various states (the “Blue Sky Laws”), but may be compelled to resort to
one or more private sales to a restricted group of purchasers who will be
obliged to agree, among other things, to acquire such securities for their own
account, for investment and not with a view to the distribution or resale
thereof, (b) private sales so made may be at prices and upon other terms less
favorable to the seller than if such securities were sold at public sales, (c)
neither the Collateral Agent nor any other Secured Party has any obligation to
delay sale of any of the Collateral for the period of time necessary to permit
such securities to be registered for public sale under the Securities Act or the
Blue Sky Laws, and (d) private sales made under the foregoing circumstances
shall not, for the reason of any or all of such circumstances, be deemed to have
been made in a commercially unreasonable manner. To the maximum extent permitted
by Law, each Grantor hereby waives any claim against any Secured Party arising
because the price at which any Collateral may have been sold at a private sale
was less than the price that might have been obtained at a public sale, even if
the Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. Upon consummation of any such sale the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by applicable Law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted. The Collateral
Agent shall be authorized at any such sale of securities (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to Persons
who will represent and agree that they are purchasing such securities for their
own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the securities so sold.

The Collateral Agent shall give the applicable Grantors ten (10) days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the UCC or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make any sale of Collateral. Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not

 

-14-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice. At any public (or, to the extent
permitted by Law, private) sale made pursuant to this Agreement, any Secured
Party may bid for or purchase, free (to the extent permitted by Law) from any
right of redemption, stay, valuation or appraisal on the part of any Grantor
(all said rights being also hereby waived and released to the extent permitted
by Law), the Collateral or any part thereof offered for sale. As an alternative
to exercising the power of sale herein conferred upon it, the Collateral Agent
may, to the extent permitted by law, to the extent permitted by Law, proceed by
a suit or suits at Law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver.

Section 4.02 Application of Proceeds. After the exercise of remedies provided
for in Section 8.02 of the Credit Agreement (or after the Loans have
automatically become immediately due and payable), the Collateral Agent shall
promptly apply the proceeds of any collection or sale of Collateral, including
any Collateral consisting of cash in accordance with Section 8.03 of the Credit
Agreement.

Upon any sale of Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Collateral Agent or the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

The Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations; provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied. All distributions made by the Collateral Agent pursuant
to this Section 4.02 shall be (subject to any decree of any court of competent
jurisdiction) final (absent manifest error), and the Collateral Agent shall have
no duty to inquire as to the application by the Administrative Agent of any
amounts distributed to it.

Section 4.03 Grant of License to Use Intellectual Property. For the exclusive
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies at any time after and during the
continuance of an Event of Default, each Grantor hereby grants to the Collateral
Agent a non-exclusive, royalty-free, limited license to use, license or
sublicense any of the Intellectual Property now owned or hereafter acquired by
such Grantor, and wherever the same may be located, and including in such
license access to all media in which such licensed items may be recorded or
stored and to all computer software and programs used for the compilation or
printout thereof; provided, that all of the foregoing rights of the Collateral
Agent to use such licenses, sublicenses and other rights, and (to the extent
permitted by the terms of such licenses and sublicenses) all licenses and
sublicenses granted thereunder, shall expire immediately upon the termination or
cure of all Events of Default and shall be exercised by the Collateral Agent
solely during the continuance of an Event of Default; and provided, further,
that nothing in this Section 4.03 shall require Grantors to grant any license
that is prohibited by any rule of law, statute or regulation, or is prohibited
by, or constitutes a breach or default under or results in the termination of
any contract, license, agreement, instrument or other document evidencing,
giving rise to or theretofore granted, to the extent permitted by the Credit
Agreement, with respect to such property or otherwise unreasonably prejudices
the value thereof to the relevant Grantor; provided, further, that such licenses
granted hereunder with respect to Trademarks material to the business of such
Grantor shall be subject to restrictions, including, without limitation
restrictions as to goods or services associated

 

-15-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with such Trademarks and the maintenance of quality standards with respect to
the goods and services on which such Trademarks are used, sufficient to preserve
the validity and value of such Trademarks. Upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent may also exercise the
rights afforded under Section 4.01 of this Agreement with respect to
Intellectual Property contained in the Article 9 Collateral.

ARTICLE V

Subordination

Section 5.01 Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors of indemnity, contribution or subrogation under applicable Law
or otherwise, arising under this Agreement or the Guaranty Agreement, shall be
fully subordinated to the payment in full in cash of the Secured Obligations. No
failure on the part of any Borrower or any Grantor to make the indemnity,
contribution or subrogation payments required under applicable Law or otherwise
shall in any respect limit the obligations and liabilities of any Grantor with
respect to its obligations hereunder, and each Grantor shall remain liable for
the full amount of the obligations of such Grantor hereunder.

(b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent,
all Indebtedness owed to it by any other Grantor shall be fully subordinated to
the payment in full in cash of the Secured Obligations.

(c) If any amount shall erroneously be paid to any Borrower or any other Grantor
on account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such subordinated indebtedness of any Borrower or any
other Grantor, such amount shall be held in trust for the benefit of the Secured
Parties and shall forthwith be paid to the Collateral Agent to be credited
against the payment of the Secured Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement and the other Loan Documents.

(d) Subject to the foregoing, to the extent that any Grantor (other than a
Borrower) shall, under this Agreement or the Credit Agreement as a joint and
several obligor, repay any of the Secured Obligations (an “Accommodation
Payment”), then the Grantor making such Accommodation Payment shall be entitled
to contribution and indemnification from, and be reimbursed by, each of the
other Grantors in an amount equal to a fraction of such Accommodation Payment,
the numerator of which fraction is such other Grantor’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the Grantors.
As of any date of determination, the “Allocable Amount” of each Grantor shall be
equal to the maximum amount of liability for Accommodation Payments which could
be asserted against such Grantor hereunder and under the Credit Agreement
without (a) rendering such Grantor “insolvent” within the meaning of Section 101
(31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b)
leaving such Grantor with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section
5 of the UFCA, or (c) leaving such Grantor unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA, or Section 5 of the UFCA.

(e) Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Grantor hereunder (other than a Borrower) shall be limited
to a maximum aggregate amount equal to the greatest amount that would not render
such Grantor’s obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States

 

-16-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Code or any provisions of applicable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Grantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such Grantor
(i) in respect of intercompany indebtedness to any Borrower or any of its
Affiliates to the extent that such indebtedness (A) would be discharged or would
be subject to a right of set-off in an amount equal to the amount paid by such
Grantor hereunder or (B) has been pledged to, and is enforceable by, the
Collateral Agent on behalf of the Secured Parties and (ii) under any guaranty of
Indebtedness subordinated in right of payment to the Secured Obligations which
guaranty contains a limitation as to a maximum amount similar to that set forth
in this paragraph pursuant to which the liability of such Grantor hereunder is
included in the liabilities taken into account in determining such maximum
amount) and after giving effect as assets of such Grantor to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation, contribution, reimbursement, indemnity or similar
rights of such Grantor pursuant to (i) applicable Law or (ii) any agreement
providing for an equitable allocation among such Grantor and other Affiliates of
such Borrower of obligations arising under guaranties by such parties. If any
Grantor’s (other than a Borrower’s) liability hereunder is limited pursuant to
this paragraph to an amount that is less than the total amount of the Secured
Obligations, then it is understood and agreed that the portion of the Secured
Obligations for which such Grantor is liable hereunder shall be the last portion
of the Secured Obligations to be repaid.

ARTICLE VI

Miscellaneous

Section 6.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to MKS or any other Grantor shall be given to it in care of MKS as provided in
Section 10.02 of the Credit Agreement.

Section 6.02 Waivers; Amendment.

(a) No failure or delay by any Secured Party in exercising any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege, or any abandonment or discontinuance of steps to
enforce such rights, remedies, powers or privileges hereunder, preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges of the Secured
Parties herein provided, and provided under each other Loan Document, are
cumulative and are not exclusive of any rights, remedies, powers and privileges
provided by Law. No waiver of any provision of this Agreement or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 6.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether any Secured Party may have had
notice or knowledge of such Default at the time.

(b) Except as otherwise provided in Section 6.12, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Collateral Agent and the
Grantor or Grantors with respect to which such waiver, amendment or modification
is to apply, subject to any consent required in accordance with Section 10.01 of
the Credit Agreement.

 

-17-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 6.03 Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder and
indemnity for its actions in connection herewith, in each case, as provided in
Section 10.04 of the Credit Agreement.

(b) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents.

(c) The provisions of Section 6.03(a) shall remain operative and in full force
and effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party. All amounts due under this Section 6.03 shall be payable within ten (10)
days of written demand therefor (or such later date as may be agreed to by the
Collateral Agent in its sole discretion).

Section 6.04 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

Section 6.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors hereunder and in the other Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Loan Documents, the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
Secured Party or on its behalf and notwithstanding that any Secured Party may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended under the Credit Agreement, and
shall continue in full force and effect as long as this Agreement has not been
terminated or released pursuant to Section 6.11 below.

Section 6.06 Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart (including portable document format (PDF)) of a signature
page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement. This Agreement shall become effective as to any
Grantor when a counterpart hereof executed on behalf of such Grantor shall have
been delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Grantor and the Collateral Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such Grantor, the Collateral
Agent and the other Secured Parties and their respective permitted successors
and assigns, except that no Grantor shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein or in the Collateral
(and any such assignment or transfer shall be void) except as expressly
contemplated by this Agreement or the Credit Agreement. This Agreement shall be
construed as a separate agreement with respect to each Grantor and may be
amended, restated, amended and restated, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

Section 6.07 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

-18-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 6.08 Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process.

(a) The terms of Section 10.13 of the Credit Agreement with respect to governing
law, submission of jurisdiction, venue and waiver of jury trial are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.

(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

Section 6.09 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 6.10 Security Interest Absolute. To the extent permitted by Law, all
rights of the Collateral Agent hereunder, the Security Interest, the grant of a
security interest in the Collateral and all obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Agreement.

Section 6.11 Termination or Release.

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Secured Obligations and any
Liens arising therefrom shall be automatically released upon a Discharge of
Senior Credit Obligations.

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of a Borrower or ceases to be a Guarantor.

(c) Upon any sale, transfer or disposition by any Grantor of any Collateral that
is permitted under the Credit Agreement (other than a sale, transfer or
disposition to another Loan Party), or upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to Section 10.01 of the Credit Agreement or to the extent such
Collateral is owned by a Grantor upon the release of such Grantor from its
obligations hereunder or under the Guaranty Agreement, in each case, the
security interest in such Collateral shall be automatically released. The
Collateral Agent shall enter into non-disturbance and similar agreement
reasonably requested by any Grantor in connection with the licensing of
intellectual property permitted pursuant to the terms of the Credit Agreement.

(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) of this Section 6.11, the Collateral Agent shall execute and deliver to
any Grantor, at such Grantor’s

 

-19-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

expense, all documents that such Grantor shall reasonably request to evidence
such termination or release and shall perform such other actions reasonably
requested by such Grantor to effect such release, including delivery of
certificates, securities and instruments. Any execution and delivery of
documents pursuant to this Section 6.11 shall be without recourse to or warranty
by the Collateral Agent (except as to the fact that the Collateral Agent has not
encumbered the released assets or any part thereof) and subject to the
Collateral Agent’s receipt of a certification by MKS and applicable Grantor
stating that such transaction is in compliance with the Credit Agreement and the
other Loan Documents and as to such other matters as the Collateral Agent may
reasonably request.

Section 6.12 Additional Grantors. Subject to the provisions of Section 6.09 of
the Credit Agreement, the Grantors shall cause each Loan Party (including, for
the avoidance of doubt, any Restricted Subsidiary that is no longer an Excluded
Subsidiary or an Excluded Tax Subsidiary) which, from time to time, after the
date hereof shall be required to pledge any assets to the Collateral Agent for
the benefit of the Secured Parties pursuant to the provisions of the Credit
Agreement, to execute and deliver to the Collateral Agent (i) a joinder
agreement in form and substance reasonably acceptable to the Collateral Agent
and (ii) a Perfection Certificate, in each case, within the time periods
specified in Section 6.09 of the Credit Agreement (or such later date as may be
agreed to by the Collateral Agent in its sole discretion) after the date on
which it was acquired, created or otherwise required to become a Grantor
hereunder. Upon execution and delivery by the Collateral Agent and a Restricted
Subsidiary of a supplement to the Security Agreement in form and substance
reasonably satisfactory to the Collateral Agent, such Restricted Subsidiary
shall become a Grantor hereunder with the same force and effect as if originally
named as a Grantor herein. The execution and delivery of any such instrument
shall not require the consent of any other Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.

Section 6.13 Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent (and all officers, employees or agents designated
by the Collateral Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof at any time after and during the continuance of an Event of Default,
which appointment is irrevocable (except as provided in Section 6.11) and
coupled with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
applicable Grantor of the Collateral Agent’s intent to exercise such rights,
with full power of substitution either in the Collateral Agent’s name or in the
name of such Grantor (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral or Mortgaged Property; (c) to sign the name of any Grantor on any
invoice or bill of lading relating to any of the Collateral or Mortgaged
Property; (d) to send verifications of accounts receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at Law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or Mortgaged Property or to
enforce any rights in respect of any Collateral or Mortgaged Property; (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral or Mortgaged Property; (g) to notify,
or to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent; (h) to make, settle and adjust claims in respect of
Article 9 Collateral or Mortgaged Property under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance; (i) to make all
determinations and decisions with respect thereto; (j) to obtain or maintain the
policies of insurance required by Section 6.05 of the Credit Agreement or paying
any premium in whole or in part

 

-20-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

relating thereto; and (k) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral or
Mortgaged Property, and to do all other acts and things necessary to carry out
the purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral or Mortgaged Property for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Collateral Agent to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral Agent,
or to present or file any claim or notice, or to take any action with respect to
the Collateral or Mortgaged Property or any part thereof or the moneys due or to
become due in respect thereof or any property covered thereby. The Collateral
Agent and the other Secured Parties shall be accountable only for amounts
actually received as a result of the exercise of the powers granted to them
herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, bad faith, or willful misconduct or that
of any of their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact, in each case, as determined by a final non-appealable
judgment of a court of competent jurisdiction. All sums disbursed by the
Collateral Agent in connection with this paragraph, including reasonable and
documented out-of-pocket attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable, within 10 days of demand (or such
later date as may be agreed to by the Collateral Agent in its sole discretion),
by the Grantors to the Collateral Agent and shall be additional Secured
Obligations secured hereby.

Section 6.14 General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.

Section 6.15 Reasonable Care. Except for the safe custody of any Collateral in
its possession and the accounting for moneys actually received by it hereunder,
the Collateral Agent shall have no duty as to any Collateral, as to ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relative to any Collateral, whether or not any Secured
Party has or is deemed to have knowledge of such matters, or as to the taking of
any necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property.

Section 6.16 Delegation; Limitation. The Collateral Agent may execute any of the
powers granted under this Agreement or the Mortgages and perform any duty
hereunder either directly or by or through agents or attorneys-in-fact, and
shall not be responsible for the gross negligence or willful misconduct of any
agents or attorneys-in-fact selected by it with reasonable care and without
gross negligence or willful misconduct.

Section 6.17 Reinstatement. The obligations of the Grantors under this Agreement
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of a

 

-21-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower or other Loan Party in respect of the Secured Obligations is rescinded
or must be otherwise restored by any holder of any of the Secured Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise.

Section 6.18 Miscellaneous. The Collateral Agent shall not be deemed to have
actual, constructive, direct or indirect notice or knowledge of the occurrence
of any Event of Default unless and until the Collateral Agent shall have
received a notice of Event of Default or a notice from the Grantor or the
Secured Parties to the Collateral Agent in its capacity as Collateral Agent
indicating that an Event of Default has occurred.

Section 6.19 Intercreditor Matters.

(a) Reference is made to the ABL Intercreditor Agreement, dated as of the date
hereof (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Intercreditor Agreement”), among Deutsche Bank
AG New York Branch, as ABL Agent for the ABL Secured Parties referred to
therein, Barclays Bank PLC, as Term Loan Agent for the Term Loan Secured Parties
referred to therein, each Additional Debt Agent for the Additional Debt Secured
Parties referred to therein, MKS Instruments, Inc. and the other Grantors party
thereto. Each Person that is secured hereunder, by accepting the benefits of the
security provided hereby, (i) consents (or is deemed to consent), to the
subordination of Liens provided for in the Intercreditor Agreement, (ii) agrees
(or is deemed to agree) that it will be bound by, and will take no actions
contrary to, the provisions of the Intercreditor Agreement, and (iii) authorizes
(or is deemed to authorize) the Administrative Agent and the Collateral Agent
to, on behalf of such Person, enter into, and perform under, the Intercreditor
Agreement as “ABL Agent”, “Term Loan Agent” or “Additional Debt Agent”.
Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
of this Agreement and the Intercreditor Agreement, the provisions of the
Intercreditor Agreement shall control.

(b) Notwithstanding any provision of any Loan Document to the contrary, for
purposes of any determination relating to the CF Debt Priority Collateral (as
defined in the Intercreditor Agreement) as to which the Collateral Agent is
granted discretion hereunder or under any other Loan Document, the Collateral
Agent shall be deemed to have agreed and accepted any determination in respect
thereof by the Controlling CF Debt Agent (as defined in the Intercreditor
Agreement) under the CF Debt Facility.

(c) Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, to the extent the provisions of this Agreement (or any
other Collateral Documents) require the delivery of, or control over, CF Debt
Priority Collateral to be granted to the Collateral Agent at any time prior to
the discharge of obligations under the CF Debt Facility, then delivery of such
CF Debt Priority Collateral (or control with respect thereto) shall instead be
made to the Controlling CF Debt Agent (as defined in the Intercreditor
Agreement), to be held in accordance with the CF Debt Documents (as defined in
the Intercreditor Agreement) and the Intercreditor Agreement, each applicable
Grantor’s obligations hereunder or in any other Loan Document (including the
representations and warranties made by it hereunder and in the other Loan
Documents) with respect to such delivery shall be deemed satisfied by the
delivery to the Controlling CF Debt Agent (as defined in the Intercreditor
Agreement), acting as a gratuitous bailee of the Collateral Agent. Furthermore,
at all times prior to the discharge of the Obligations under the CF Debt
Facility, the Collateral Agent is authorized by the parties hereto to effect
transfers of such Collateral at any time in its possession (and any “control” or
similar agreements with respect to such Collateral) to the Controlling CF Debt
Agent (as defined in the Intercreditor Agreement).

 

-22-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Signature Pages Follow]

 

-23-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

MKS INSTRUMENTS, INC., as a Grantor By:  

 

  Name:   Title: NEWPORT CORPORATION, as a Grantor By:  

 

  Name:   Title: PSI EQUIPMENT, INC., as a Grantor By:  

 

  Name:   Title:

 

[Signature Page to ABL Security Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

DEUTSCHE BANK AG NEW YORK BRANCH, as the Collateral Agent By:  

 

  Name:     Title:   By:  

 

  Name:     Title:  

 

[Signature Page to ABL Security Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule I to

the Security Agreement

SUBSIDIARY PARTIES

 

Legal Name

  

Type of Entity

  

Registered

Organization

(Yes/No)

  

Org. ID #

  

Federal

TIN

  

State of

Formation

                                                                          



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule II to

the Security Agreement

PLEDGED EQUITY AND PLEDGED DEBT

PLEDGED EQUITY

 

Current Legal Entities Owned

   Record
Owner    Certificate
No.    No. Shares/
Interest    Percent
Owned    Percent
to be
Pledged    Authorized
Shares                                                                        
                                                     

PLEDGED DEBT

[    ]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule III to

the Security Agreement

COMMERCIAL TORT CLAIMS

[    ].



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule IV to

the Security Agreement

INTELLECTUAL PROPERTY

Patent Registrations:

 

OWNER

  

PATENT

NUMBER

  

TITLE

                                                     

Patent Applications:

 

OWNER

  

APPLICATION

NUMBER

  

TITLE

                                   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Trademark Registrations:

 

OWNER

  

REG. NO.


/DATE

  

TRADEMARK

           

Trademark Applications:

[    ].

Copyrights

[    ].

INTELLECTUAL PROPERTY LICENSES

Patent Licenses:

[    ].

Trademark Licenses:

[    ].

Copyright Licenses:

[    ].



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit I to the

Security Agreement

[FORM OF]

PERFECTION CERTIFICATE

[Provided under separate cover]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit II to the

Security Agreement

[FORM OF]

PATENT SECURITY AGREEMENT

Patent Security Agreement, dated as of [            ], 20     (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Patent Security Agreement”), by [                    ] and
[                    ] (each, a “Grantor”), in favor of DEUTSCHE BANK AG NEW
YORK BRANCH, in its capacity as collateral agent pursuant to the Credit
Agreement (in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantor is party to that certain Security Agreement dated as of
[            ], 2016 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), by and among
MKS, the other Grantors party thereto and the Collateral Agent, in favor of the
Collateral Agent, pursuant to which the Grantor is required to execute and
deliver to the Collateral Agent this Patent Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and with the intent to be legally
bound hereby, the Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement or the Security Agreement and used herein have the respective
meanings assigned thereto in the Credit Agreement or the Security Agreement, in
each case, as applicable.

SECTION 2. Grant of Security Interest in Patent Collateral. As security for the
payment or performance, as the case may be, in full of the Secured Obligations,
including the Guarantees, each Grantor hereby pledges to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, a security interest in, all right, title or interest in or
to any and all of the following assets and properties now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest:

(a) all Patents of the Grantor listed on Schedule I attached hereto; and

(b) all products and Proceeds of any of the foregoing (together with clause (a),
collectively, the “Patents”).

SECTION 3. The Security Agreement. The security interests granted pursuant to
this Patent Security Agreement are granted in conjunction with the security
interests granted to the Collateral Agent pursuant to the Security Agreement,
and the Grantor hereby acknowledges and affirms that the rights and remedies of
the Collateral Agent with respect to the security interests in the Patents made
and granted hereby are more fully set forth in the Security Agreement. In the
event that any provision of this Patent Security Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance with, or as otherwise required pursuant to, Section 6.11 thereof, the
Collateral Agent shall, at the expense of the Grantor, execute, acknowledge, and
deliver to the Grantor an instrument in writing in recordable form releasing the
liens on and security interests in the applicable Patents under this Patent
Security Agreement and any other documents required to evidence the termination
of the Collateral Agent’s interests in the applicable Patents.

SECTION 5. GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL; CONSENT TO
SERVICE OF PROCESS.

(A) THE TERMS OF SECTION 10.13 OF THE CREDIT AGREEMENT WITH RESPECT TO GOVERNING
LAW, SUBMISSION OF JURISDICTION, VENUE AND WAIVER OF JURY TRIAL ARE INCORPORATED
HEREIN BY REFERENCE, MUTATIS MUTANDIS, AND THE PARTIES HERETO AGREE TO SUCH
TERMS.

(B) EACH PARTY TO THIS PATENT SECURITY AGREEMENT IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 6.01 OF THE SECURITY
AGREEMENT. NOTHING IN THIS PATENT SECURITY AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY TO THIS PATENT SECURITY AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

SECTION 6. Waivers; Amendments; Modifications. Neither this Patent Security
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Collateral
Agent and the Grantor or Grantors with respect to which such waiver, amendment
or modification is to apply, subject to any consent required in accordance with
Section 10.01 of the Credit Agreement and subject to Section 6.02 of the
Security Agreement.

SECTION 7. Notices; Communications. All communications and notices under this
Patent Security Agreement shall be in writing and given as provided in Section
6.01 of the Security Agreement.

SECTION 8. Counterparts; Effectiveness. This Patent Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Patent Security
Agreement by signing and delivering to the other party hereto one or more
counterparts. Delivery by facsimile or other electronic communication of an
executed counterpart (including portable document format (PDF)) of a signature
page to this Patent Security Agreement shall be effective as delivery of an
original executed counterpart of this Patent Security Agreement. This Patent
Security Agreement shall become effective as to the Grantor when a counterpart
hereof executed on behalf of the Grantor shall have been delivered to the
Collateral Agent and a counterpart hereof shall have been executed on behalf of
the Collateral Agent, and thereafter shall be binding upon the Grantor and the
Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of the Grantor, the Collateral Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that the Grantor shall not have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by the
Security Agreement or the Credit Agreement.

[Signature Pages Follow]

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[GRANTOR], as a Grantor By:  

 

  Name:     Title:  

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

DEUTSCHE BANK AG NEW YORK BRANCH, as the Collateral Agent By:  

 

  Name:     Title:   By:  

 

  Name:     Title:  

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule I

to

PATENT SECURITY AGREEMENT

UNITED STATES PATENTS AND PATENT APPLICATIONS

Patents:

 

OWNER

  

PATENT
NUMBER

  

TITLE

     

Patent Applications:

 

OWNER

  

APPLICATION
NUMBER

  


TITLE

     



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit III to the

Security Agreement

[FORM OF]

TRADEMARK SECURITY AGREEMENT

Trademark Security Agreement, dated as of [            ], 20     (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Trademark Security Agreement”), by [                    ] and
[                    ] (each, a “Grantor”), in favor of DEUTSCHE BANK AG NEW
YORK BRANCH in its capacity as collateral agent pursuant to the Credit Agreement
(in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantor is party to that certain Security Agreement dated as of
[                    ], 2016 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), by and among
MKS, the other Grantors party thereto and the Collateral Agent, in favor of the
Collateral Agent, pursuant to which the Grantor is required to execute and
deliver to the Collateral Agent this Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and with the intent to be legally
bound hereby, the Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement or the Security Agreement used herein have the respective
meanings assigned thereto in the Credit Agreement or the Security Agreement, in
each case, as applicable.

SECTION 2. Grant of Security Interest in Trademark Collateral. As security for
the payment or performance, as the case may be, in full of the Secured
Obligations, including the Guarantees, each Grantor hereby pledges to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest in, all right, title
or interest in or to any and all of the following assets and properties now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest:

(a) all Trademarks of the Grantor listed on Schedule I attached hereto; and

(b) all products and Proceeds of any of the foregoing (together with clause (a),
collectively, the “Trademarks”).

SECTION 3. The Security Agreement. The security interests granted pursuant to
this Trademark Security Agreement are granted in conjunction with the security
interests granted to the Collateral Agent pursuant to the Security Agreement,
and the Grantor hereby acknowledges and affirms that the rights and remedies of
the Collateral Agent with respect to the security interests in the Trademarks
made and granted hereby are more fully set forth in the Security Agreement. In
the event that any provision of this Trademark Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance with, or otherwise required pursuant to, Section 6.11 thereof, the
Collateral Agent shall, at the expense of the Grantor, execute, acknowledge, and
deliver to the Grantor an instrument in writing in recordable form releasing the
lien on and security interest in the applicable Trademarks under this Trademark
Security Agreement and any other documents required to evidence the termination
of the Collateral Agent’s interest in the applicable Trademarks.

SECTION 5. GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL; CONSENT TO
SERVICE OF PROCESS.

(A) THE TERMS OF SECTION 10.13 OF THE CREDIT AGREEMENT WITH RESPECT TO GOVERNING
LAW, SUBMISSION OF JURISDICTION, VENUE AND WAIVER OF JURY TRIAL ARE INCORPORATED
HEREIN BY REFERENCE, MUTATIS MUTANDIS, AND THE PARTIES HERETO AGREE TO SUCH
TERMS.

(B) EACH PARTY TO THIS TRADEMARK SECURITY AGREEMENT IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 6.01 OF THE
SECURITY AGREEMENT. NOTHING IN THIS TRADEMARK SECURITY AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS TRADEMARK SECURITY AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

SECTION 6. Waivers; Amendments; Modifications. Neither this Trademark Security
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Collateral
Agent and the Grantor or Grantors with respect to which such waiver, amendment
or modification is to apply, subject to any consent required in accordance with
Section 10.01 of the Credit Agreement and subject to Section 6.02 of the
Security Agreement.

SECTION 7. Notices; Communications. All communications and notices under this
Trademark Security Agreement shall be in writing and given as provided in
Section 6.01 of the Security Agreement.

SECTION 8. Counterparts; Effectiveness. This Trademark Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Trademark Security
Agreement by signing and delivering to the other party hereto one or more
counterparts. Delivery by facsimile or other electronic communication of an
executed counterpart (including portable document format (PDF)) of a signature
page to this Trademark Security Agreement shall be effective as delivery of an
original executed counterpart of this Trademark Security Agreement. This
Trademark Security Agreement shall become effective as to the Grantor when a
counterpart hereof executed on behalf of the Grantor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon the Grantor
and the Collateral Agent and their respective permitted successors and assigns,
and shall inure to the benefit of the Grantor, the Collateral Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that the Grantor shall not have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Collateral (and
any such assignment or transfer shall be void) except as expressly contemplated
by the Security Agreement or the Credit Agreement.

[Signature Pages Follow]

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[GRANTOR], as a Grantor By:  

 

  Name:     Title:  

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

DEUTSCHE BANK AG NEW YORK BRANCH, as the Collateral Agent By:  

 

  Name:     Title:   By:  

 

  Name:     Title:  

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule I

to

TRADEMARK SECURITY AGREEMENT

UNITED STATES TRADEMARK REGISTRATIONS AND APPLICATIONS

Trademark Registrations:

 

OWNER    REGISTRATION
NUMBER    TRADEMARK      

Trademark Applications:

 

OWNER    APPLICATION
NUMBER    TRADEMARK      



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit IV to the

Security Agreement

[FORM OF]

COPYRIGHT SECURITY AGREEMENT

Copyright Security Agreement, dated as of [            ], 20     (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Copyright Security Agreement”), by [                    ] and
[                    ] (each, a “Grantor”), in favor of DEUTSCHE BANK AG NEW
YORK BRANCH, in its capacity as collateral agent pursuant to the Credit
Agreement (in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantor is party to that certain Security Agreement dated as of
[                    ], 2016 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), by and among
MKS, the other Grantors party thereto and the Collateral Agent, in favor of the
Collateral Agent, pursuant to which the Grantor is required to execute and
deliver to the Collateral Agent this Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and with the intent to be legally
bound hereby, the Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement or the Security Agreement and used herein have the respective
meanings assigned thereto in the Credit Agreement or the Security Agreement, in
each case, as applicable.

SECTION 2. Grant of Security Interest in Copyright Collateral. As security for
the payment or performance, as the case may be, in full of the Secured
Obligations, including the Guarantees, each Grantor hereby pledges to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest in, all right, title
or interest in or to any and all of the following assets and properties now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest:

(a) all Copyrights of the Grantor listed on Schedule I attached hereto; and

(b) all products and Proceeds of the foregoing (together with clause (a),
collectively, the “Copyrights”).

SECTION 3. The Security Agreement. The security interests granted pursuant to
this Copyright Security Agreement are granted in conjunction with the security
interests granted to the Collateral Agent pursuant to the Security Agreement,
and the Grantor hereby acknowledges and affirms that the rights and remedies of
the Collateral Agent with respect to the security interests in the Copyrights
made and granted hereby are more fully set forth in the Security Agreement. In
the event that any provision of this Copyright Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 4. Termination. Upon termination of the Security Agreement in accordance
with, or as otherwise required pursuant to, Section 6.11 thereof, the Collateral
Agent shall, at the expense of the Grantor, execute, acknowledge, and deliver to
the Grantor an instrument in writing in recordable form releasing the lien on
and security interest in the applicable Copyrights under this Copyright Security
Agreement and any other documents required to evidence the termination of the
Collateral Agent’s interest in the applicable Copyrights.

SECTION 5. GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL; CONSENT TO
SERVICE OF PROCESS.

(A) THE TERMS OF SECTION 10.13 OF THE CREDIT AGREEMENT WITH RESPECT TO GOVERNING
LAW, SUBMISSION OF JURISDICTION, VENUE AND WAIVER OF JURY TRIAL ARE INCORPORATED
HEREIN BY REFERENCE, MUTATIS MUTANDIS, AND THE PARTIES HERETO AGREE TO SUCH
TERMS.

(B) EACH PARTY TO THIS COPYRIGHT SECURITY AGREEMENT IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 6.01 OF THE
SECURITY AGREEMENT. NOTHING IN THIS COPYRIGHT SECURITY AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS COPYRIGHT SECURITY AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

SECTION 6. Waivers; Amendments; Modifications. Neither this Copyright Security
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Collateral
Agent and the Grantor or Grantors with respect to which such waiver, amendment
or modification is to apply, subject to any consent required in accordance with
Section 10.01 of the Credit Agreement and subject to Section 6.02 of the
Security Agreement.

SECTION 7. Notices; Communications. All communications and notices under this
Copyright Security Agreement shall be in writing and given as provided in
Section 6.01 of the Security Agreement.

SECTION 8. Counterparts; Effectiveness. This Copyright Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Copyright Security
Agreement by signing and delivering to the other party hereto one or more
counterparts. Delivery by facsimile or other electronic communication of an
executed counterpart (including portable document format (PDF)) of a signature
page to this Copyright Security Agreement shall be effective as delivery of an
original executed counterpart of this Copyright Security Agreement. This
Copyright Security Agreement shall become effective as to the Grantor when a
counterpart hereof executed on behalf of the Grantor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon the Grantor
and the Collateral Agent and their respective permitted successors and assigns,
and shall inure to the benefit of the Grantor, the Collateral Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that the Grantor shall not have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Collateral (and
any such assignment or transfer shall be void) except as expressly contemplated
by the Security Agreement or the Credit Agreement.

[Signature Pages Follow]

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[GRANTOR], as a Grantor By:  

 

  Name:     Title:  

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

DEUTSCHE BANK AG NEW YORK BRANCH, as the Collateral Agent By:  

 

  Name:     Title:   By:  

 

  Name:     Title:  

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule I

to

COPYRIGHT SECURITY AGREEMENT

UNITED STATES COPYRIGHT REGISTRATIONS

 

OWNER    REGISTRATION
NUMBER    COPYRIGHT TITLE      



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT H

No.     

[Form of] Intercompany Note

 

   New York, NY $            [Date] [                    ]   

For value received, each party named on Schedule A hereto, as such schedule may
be amended from time to time (together with each such Person’s respective
successors and permitted assigns, each a “Payor”, and collectively, the
“Payors”), hereby promises to pay on demand to the order of each party named on
Schedule A hereto, as such schedule may be amended from time to time (together
with each such Person’s successors and permitted assigns, the “Payee”), the
unpaid principal amount of all loans and advances made by the Payee to the
Payor. Each Payor promises to pay interest on the unpaid principal amount hereof
from the date hereof until paid at such rate per annum as shall be agreed upon
from time to time by such Payor and the applicable Payee. All such payments of
principal and interest shall be made without offset, counterclaim or deduction
of any kind in lawful money of the United States of America, or such other
currency as may be agreed by any Payor or Payee in immediately available funds
at such location in the United States of America, or such other location as the
applicable Payee shall designate from time to time.

Upon the commencement by or against any Payor of any case or other proceeding
seeking liquidation, examinership, reorganization or other relief with respect
to such Payor or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
examiner, liquidator, custodian or other similar official of it or any
substantial part of its property, the unpaid principal amount hereof shall
become immediately due and payable without presentment, demand, protest or
notice of any kind, all of which are hereby waived by such Payor.

Each Payee is hereby authorized (but not required) to record all loans and
advances made by it to the Payor (all of which shall be evidenced by this
Intercompany Note), and all repayments or prepayments thereof, in its books and
records, such books and records constituting prima facie evidence of the
accuracy of the information contained therein.

This Intercompany Note is the Intercompany Note referred to in (i) the Term Loan
Credit Agreement dated as of April 29, 2016 (as the same may be amended,
restated, modified or supplemented from time to time, the “Term Loan Credit
Agreement”), among MKS Instruments, Inc. (“MKS”), the Lenders from time to time
party thereto and Barclays Bank PLC, as Administrative Agent and Collateral
Agent (in such capacities, the “Term Loan Agent”) and (ii) the ABL Credit
Agreement dated as of April 29, 2016 (as the same may be amended, restated,
modified or supplemented from time to time, the “ABL Credit Agreement”), among
MKS, the other Borrowers from time to time party thereto, the Lenders and L/C
Issuers from time to time party thereto and Deutsche Bank AG New York Branch, as
Administrative Agent and Collateral Agent (in such capacities, the “ABL Agent”
and, together with Term Loan Agent, the “Agents”). This Intercompany Note shall
be pledged by the Payee pursuant to the Security Agreement (as defined in the
Term Loan Credit Agreement or ABL Credit Agreement, as applicable). Each Payor
hereby acknowledges and agrees that the Agents pursuant to and as defined in the
Term Loan Security Agreement or ABL Security Agreement, as applicable, may
exercise all rights provided therein with respect to this Intercompany Note.

 

Exhibit H-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THIS INTERCOMPANY NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

[PAYOR NAME][PAYOR AND PAYEE NAMES] By:  

 

  Name:     Title:  

 

[Pay to the order of [PAYEE NAME] By:  

 

  Name:     Title:   ]

 

Exhibit H-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT I

[Form of] Intercompany Note Subordination Provisions

Each promissory note evidencing an Intercompany Loan or advance incurred by MKS
Instruments, Inc. (“MKS”) or another Loan Party owing to any Subsidiary that is
not a Loan Party shall have included on its face the following subordination
provision (modified as appropriate in the event the promissory note is a global
promissory note):

(a) Capitalized terms defined in the Term Loan Credit Agreement or the ABL
Credit Agreement (each as defined in the promissory note to which this Exhibit I
is attached (the “Intercompany Note”)) (together, the “Credit Agreements”) and
not otherwise defined in this Intercompany Note have, as used in this Exhibit I,
the respective meanings provided for in the Credit Agreements, as applicable.

(b) Anything in this Intercompany Note to the contrary notwithstanding, the
indebtedness evidenced by this Intercompany Note owed by any Payor that is a
Loan Party to any Payee that is not a Loan Party shall be subordinate and junior
in right of payment, to the extent and in the manner hereinafter set forth, to
all Finance Obligations of such Payor under the Credit Agreements, including,
without limitation, where applicable, under such Payor’s guarantee of the
Finance Obligations under the Credit Agreements (such Finance Obligations and
other indebtedness and obligations in connection with any renewal, refunding,
restructuring or refinancing thereof, including interest thereon accruing after
the commencement of any proceedings referred to in clause (i) below, whether or
not such interest is an allowed claim in such proceeding, being hereinafter
collectively referred to as “Credit Agreement Indebtedness”). The Credit
Agreement Indebtedness is referred to herein as “Senior Indebtedness”.

 

  (i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, examinership, liquidation, reorganization or other similar
proceedings in connection therewith, relative to any such Payor or to its
creditors, as such, or to its property, and in the event of any proceedings for
voluntary liquidation, dissolution or other winding up of such Payor, whether or
not involving insolvency or bankruptcy, then (x) the holders of Senior
Indebtedness shall be paid in full in cash in respect of all amounts
constituting Senior Indebtedness before any such Payee is entitled to receive
(whether directly or indirectly), or make any demands for, any payment on
account of this Intercompany Note and (y) until the holders of Senior
Indebtedness are paid in full in cash in respect of all amounts constituting
Senior Indebtedness, any payment or distribution to which such Payee would
otherwise be entitled (other than debt securities of such Payor that are
subordinated, to at least the same extent as this Intercompany Note, to the
payment of all Senior Indebtedness then outstanding (such securities being
hereinafter referred to as “Restructured Debt Securities”)) shall be made to the
holders of Senior Indebtedness.

 

  (ii) If any Event of Default occurs and is continuing with respect to any
Senior Indebtedness (including any Event of Default under the Credit
Agreements), then no payment or distribution of any kind or character shall be
made by or on behalf of such Payor or any other Person on its behalf with
respect to this Intercompany Note unless the Payee is a Loan Party.

 

Exhibit I-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (iii) If any payment or distribution of any character by any such Payor that
is a Loan Party, whether in cash, securities or other property (other than
Restructured Debt Securities), in respect of this Intercompany Note shall
(despite these subordination provisions) be received by any such Payee that is
not a Loan Party in violation of clause (i) or (ii) before all Senior
Indebtedness shall have been paid in full in cash, such payment or distribution
shall be held in trust for the benefit of, and shall be paid over or delivered
to the Administrative Agent, as applicable, on behalf of the holders of Credit
Agreement Indebtedness, to the extent necessary to pay all Senior Indebtedness
in full in cash.

 

  (iv) To the fullest extent permitted by law, no present or future holder of
Senior Indebtedness shall be prejudiced in its right to enforce the
subordination of this Intercompany Note by any act or failure to act on the part
of any such Payor or by any act or failure to act on the part of such holder or
any trustee or agent for such holder. Each such Payee and each such Payor hereby
agree that the subordination of this Intercompany Note is for the benefit of the
Administrative Agent and holders of Senior Indebtedness and the holders of
Senior Indebtedness are obligees under this Intercompany Note to the same extent
as if their names were written herein as such and the Administrative Agent may,
on behalf of Finance Parties under the Credit Agreements, proceed to enforce the
subordination provisions herein.

 

  (v) The indebtedness evidenced by this Intercompany Note owed by any Payor to
any Loan Party shall not be subordinated to, and shall rank pari passu in right
of payment with, any other obligation of such Payor.

 

  (vi) Nothing contained in this subordination provision is intended to or will
impair, as between each Payor and each Payee, the obligations of such Payor,
which are absolute and unconditional, to pay to such Payee the principal of and
interest on this Intercompany Note as and when due and payable in accordance
with its terms, or is intended to or will affect the relative rights of such
Payee and other creditors of such Payor other than the holders of Senior
Indebtedness.

 

Exhibit I-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT J

Form of Perfection Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FORM OF PERFECTION CERTIFICATE

[            ], 2016

Reference is hereby made to (i) that certain TERM LOAN CREDIT AGREEMENT, dated
as of April 29, 2016 (the “Term Loan Credit Agreement”), among MKS INSTRUMENTS,
INC., a Massachusetts corporation (“MKS” or the “Borrower”), the Lenders party
thereto from time to time and BARCLAYS BANK PLC, as administrative agent and
collateral agent (in such capacity, the “Term Agent”) and (ii) that certain ABL
CREDIT AGREEMENT, dated as of April 29, 2016 (the “ABL Credit Agreement”;
together with the Term Loan Credit Agreement, the “Credit Agreements”), by and
among MKS, the other Borrowers from time to time party thereto, the Lenders and
L/C Issuers party thereto from time to time and DEUTSCHE BANK AG NEW YORK
BRANCH, as administrative agent and collateral agent (in such capacity, the “ABL
Agent”; together with Term Agent, the “Agents”).

Capitalized terms used but not defined in this Perfection Certificate (this
“Certificate”) have the meanings assigned to such terms in the Credit
Agreements. As used herein, the term “Companies” means, collectively, the
Borrower and the Guarantors under the Credit Agreements, and the term “Company”
refers to each such entity, individually.

The undersigned hereby certify to the Agents that the following information is
true and correct as of the date hereof:

 

  1. Corporate Name. The exact legal name of each Company, as such name appears
in its respective certificate of incorporation or any other organizational
document, is set forth in Schedule 1. Each Company is (i) the type of entity
disclosed next to its name in Schedule 1 and (ii) a registered organization
except to the extent disclosed in Schedule 1. Also set forth in Schedule 1 is
the organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

 

  2. Other Names. Schedule 2 sets forth for each Company (a) all names
(including trade names and similar appellations) presently used by such Company
or any of its divisions or other business units and (b) all names (including
former legal names and trade names or similar appellations) used by such Company
or any of its divisions or other business units during the past five (5)
years. Except as set forth in Schedule 2, no Company has changed its
jurisdiction of organization at any time during the past four (4) months. Except
as set forth in Schedule 2, within the five (5) years immediately preceding the
date of this Certificate, no Company has merged or consolidated with another
Person, acquired all or substantially all of the assets of another Person, or
changed its form or jurisdiction of organization. If any such change has
occurred, Schedule 2 includes the information required by Section 1 and Section
2 of this Certificate as to each constituent party to such merger, consolidation
or acquisition, in each case, solely to the extent such information is readily
available to the Borrower.

 

  3. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described in Schedules 2 or 3 attached hereto, or as
otherwise described in this Certificate, all of the Collateral that has been
originated during the last five (5) years has been originated by each Company in
the ordinary course of business or consists of goods which have been acquired by
such Company in the ordinary course of business from a person in the business of
selling goods of that kind.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  4. Books and Records. Set forth on Schedule 4 is a list containing any
location where any Company maintains books and records relating to any
collateral included in the Borrowing Base on the date hereof. The locations
listed on Schedules 4 and 5 are the locations where the Companies maintain all
material records of tangible collateral owned by such Companies.

 

  5. Leased/Owned Locations. Schedule 5 sets forth for each Company (a) all real
property owned by such Company (i) with a book value equal to or greater than
$5,000,000, and (ii) any other such real property location where such Company
maintains tangible collateral with a book value equal to or greater than
$5,000,000; and (b) each location leased by such Company where such Company
maintains tangible collateral with a book value equal to or greater than
$5,000,000.

 

  6. Additional Locations of Collateral. Schedule 6 sets forth for each Company
(a) the name and location of each bailee, warehouseman, consignee, processor,
customs brokers, freight forwarder, common carrier or other person or entity
(other than a Company) that has possession of any inventory, equipment or other
tangible assets with a book value of at least $5,000,000 of such Company, and
(b) the name and location of each bailee, warehouseman, consignee, processor,
customs broker, freight forwarder, common carrier or other person or entity
(other than a Company) that has previously during the past four months had
possession of any inventory, equipment or other tangible assets with a book
value of at least $5,000,000 of such Company.1

 

  7. Schedule of Filings and Other Interests. Attached hereto as Schedule 7 is a
schedule of (i) the appropriate filing offices for the financing statements of
each Company, (ii) the appropriate filing offices to record the Agents’ security
interests in each Company’s United States registered trademarks, patents, and
copyrights, (iii) the appropriate filing office for filing a Mortgage with
respect to any real property required to be mortgaged under the Credit
Agreements as of the date hereof, and (iv) for all leased property identified on
Schedule 5, the landlord of the lease.

 

  8. Cash/Accounts. Schedule 8 sets forth for each Company all investment and
deposit accounts, including demand, time, savings, passbooks or similar
accounts, maintained with banks, savings and loan associations, or other
financial institutions of such Company.

 

  9. Equity Interests of Subsidiaries. Schedule 9 sets forth a true and correct
list of all of the authorized, and the issued and outstanding, stock,
partnership interests, limited liability company membership interests or other
equity interest in any Subsidiary owned directly by each Company.

 

  10. Other Investment Property. Schedule 10 sets forth for each Company any
investment property (as defined in the Uniform Commercial Code) with a book
value over $5,000,000 that is not listed in Schedules 8 or 9, including, without
limitation, all such securities, security entitlements, security accounts,
commodity contracts and commodity accounts (as each such term is defined in the
Uniform Commercial Code), whether or not evidenced by certificates or
instruments, and all of the certificates and instruments, if any, representing
or evidencing such investment property of such Company.

 

  11. Instruments; Tangible Chattel Paper. Schedule 11 sets forth for each
Company a true and correct list of all promissory notes, instruments (other than
checks to be deposited in the ordinary course of business), tangible chattel
paper, electronic chattel paper and other evidence of indebtedness held by each
Company, including all intercompany notes between or among any two or more

 

1  To the extent inventory is included in the borrowing base after closing, the
same threshold will apply to the definition of “Eligible Inventory.”

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Companies or any of their Subsidiaries, with an original principal amount in
excess of $5,000,000 for each such note, instrument, chattel paper and other
evidence of indebtedness individually or with an aggregate original principal
amount in excess of $10,000,000 for all such notes, instruments, chattel paper
and other evidence of indebtedness in the aggregate.

 

  12. Intellectual Property. Schedule 12 sets forth all of each Company’s (a)
patents, patent licenses, trademarks and trademark licenses registered with the
United States Patent and Trademark Office, including the name of the registered
owner and the registration number of each such patent, patent license, trademark
and trademark license owned by each Company, and (b) copyrights and copyright
licenses registered with the United States Copyright Office, including the name
of the registered owner and the registration number of each copyright and
copyright license owned by each Company.

 

  13. Commercial Tort Claims. Attached hereto as Schedule 13 is a true and
correct list of all commercial tort claims equal to or greater than $5,000,000
held by each Company, including a brief description thereof.

 

  14. Letter-of-Credit Rights. Attached hereto as Schedule 14 is a true and
correct list of all letters of credit issued in favor of each Company, as
beneficiary thereunder, with a principal balance in excess of $5,000,000.

 

  15. Equity Equivalents. Schedule 15 sets forth all of each Company’s, and each
Company’s Subsidiaries’, outstanding Equity Equivalents and any rights to
subscribe for or to purchase or any options for the purchase of, or any
agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its Equity Interests.

[Remainder of page intentionally left blank; signature page follows.]

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, this Certificate has been executed by the undersigned as of
the date first written above.

 

MKS INSTRUMENTS, INC.

By:

 

 

 

Name:

 

Title:

[Signature Page to Perfection Certificate]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT K

[Form] of Solvency Certificate

April 29, 2016

To the Administrative Agent and each of the Lenders

party to the Credit Agreement referred to below:

This Solvency Certificate (this “Certificate”) is furnished pursuant to Section
4.01(i) of the ABL Credit Agreement dated as of April 29, 2016 as in effect on
the date hereof (as amended, restated, supplement, or otherwise modified from
time to time, the “Credit Agreement”), among MKS Instruments, Inc., a
Massachusetts corporation (“MKS”), the other Borrowers from time to time party
thereto, the Lenders and L/C Issuers from time to time party thereto (the
“Lenders”) and Deutsche Bank AG New York Branch, as Administrative Agent (the
“Administrative Agent”) and Collateral Agent. The undersigned, solely in the
undersigned’s capacity as chief financial officer of MKS, hereby certifies, on
behalf of MKS and not in the undersigned’s individual or personal capacity and
without personal liability, that, to his knowledge, as of the Closing Date,
after giving effect to the Transactions (including the making of the Loans under
the Credit Agreement on the Closing Date and the application of the proceeds
thereof):

 

  a. The fair value of the assets of MKS and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise;

 

  b. The present fair saleable value of the property of MKS and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, on a consolidated
basis, as such debts and other liabilities become absolute and matured;

 

  c. MKS and its Subsidiaries, on a consolidated basis, will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  d. MKS and its Subsidiaries, on a consolidated basis, are not engaged in, and
are not about to engage in, business for which they have unreasonably small
capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit
Agreement. This Certificate is to be interpreted in accordance with the laws of
the State of New York.

The undersigned is familiar with the business and financial position of MKS and
its Subsidiaries. In reaching the conclusions set forth in this Certificate, the
undersigned has made such other investigations and inquiries as the undersigned
has deemed appropriate, having taken into account the nature of the business
proposed to be conducted by MKS and its Subsidiaries after consummation of the
Transactions.

[Signature Page Follows]

 

Exhibit K-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as Chief Financial Officer of MKS, on behalf of MKS and
its Subsidiaries, and not individually, as of the date first stated above.

 

MKS INSTRUMENTS , INC.

By:

 

 

 

Name:

   

Title:

 

Chief Financial Officer

 

Exhibit K-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT L

[FORM OF] BORROWER DESIGNATION AGREEMENT

            , 20    

Deutsche Bank AG New York Branch

60 Wall Street

New York, NY 10005

Attn: Mark Kellam

Phone: (904) 271-2469

Fax: (904) 746-4860

Email: agency.transactions@db.com

Re: Borrower Designation Agreement

Ladies and Gentlemen:

Reference is made to that certain ABL Credit Agreement, dated as of April 29,
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among MKS Instruments,
Inc., a Massachusetts corporation (“MKS”), the other Borrowers from time to time
party thereto, the several banks and other financial institutions or Persons
from time to time parties thereto (collectively, the “Lenders”) and Deutsche
Bank AG New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent, and the other parties from time to
time party thereto. Capitalized terms used herein but not defined herein shall
have the respective meanings assigned to such terms in the Credit Agreement.

MKS hereby designates                      (the “Designated Borrower”), a
Wholly-Owned Domestic Subsidiary (and a Restricted Subsidiary) of MKS and a
[corporation/limited liability company/partnership] duly organized under the
laws of [State] of                     , as a Designated Borrower in accordance
with Section 1.11 of the Credit Agreement until such designation is terminated.

The Designated Borrower hereby accepts the above designation and hereby
expressly and unconditionally accepts the obligations of a Borrower under the
Credit Agreement, adheres to the Credit Agreement and agrees and confirms that,
upon your execution and return to MKS of the enclosed copy of this Borrower
Designation Agreement, it shall be a Designated Borrower for purposes of the
Credit Agreement and agrees to be bound by and perform and comply with the terms
and provisions of the Credit Agreement applicable to it as if it had originally
executed the Credit Agreement as a Borrower.

The Designated Borrower hereby represents and warrants:

1. Each of the representations and warranties set forth in Article V of the
Credit Agreement and each of the Loan Documents to which the Designated Borrower
is a party is true and correct in all material respects as of the date hereof,
in each case as it relates to the Designated Borrower and its Restricted
Subsidiaries, as applicable;

2. The Designated Borrower’s addresses for notices, other communications and
service of process provided for in the Credit Agreement shall be given in the
manner, and with the effect, specified in Section 10.02 of the Credit Agreement
to it at the address of MKS set forth in such Section 10.02;

 

Exhibit L - 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3. The organizational identification number and taxpayer identification number
issued to the Designated Borrower in its jurisdiction of organization is:
                    ; and

4. The Designated Borrower shall deliver to the Administrative Agent the
documents and certificates set forth in, or required by, Section 1.11 of the
Credit Agreement.

5. The designation of the Designated Borrower as a Designated Borrower under the
Credit Agreement shall become effective as of the date (the “Designation
Effective Date”) on which the Administrative Agent and the Required Revolving
Lender accepts this Borrower Designation Agreement as provided on the signature
pages below. As of the Designation Effective Date, the Designated Borrower shall
be entitled to the rights, and subject to the obligations, of a Borrower. Except
as expressly herein provided, the Credit Agreement shall remain unchanged and in
full force and effect.

6. The Designated Borrower hereby acknowledges and agrees that it will be
jointly and severally liable for the Obligations with the other Borrowers
pursuant to, and agrees to be bound by, the terms of Section 1.10 of the Credit
Agreement.

7. The Designated Borrower hereby acknowledges and agrees that MKS shall act as
the agent, attorney-in-fact and legal representative of the Designated Borrower
for all purposes under the Credit Agreement pursuant to, and agrees to be bound
by the other terms of the Credit Agreement.

The Designated Borrower hereby agrees that this Borrower Designation Agreement
and the other Loan Documents and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement or any other Loan Document, and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the Law of the State of New York.

The Designated Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Borrower Designation Agreement, the Credit Agreement or any other Loan Document
or the transactions relating hereto or thereto, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the full extent permitted by
applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent or any Lender
Party may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Borrower or its properties in
the courts of any jurisdiction.

THE DESIGNATED BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE
FULL EXTENT PERMITTED BY APPLICABLE LAWS, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) AND FOR ANY
COUNTERCLAIM THEREIN.

 

Exhibit L - 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This Borrower Designation Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement. Delivery of an executed signature page of this Borrower Designation
Agreement by facsimile transmission or by electronic mail as a “.pdf” or “.tif”
attachment shall be effective as delivery of a manually executed counterpart
hereof.

[Signature Pages Follows]

 

Exhibit L - 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, MKS, as a Borrower, and the Designated Borrower have caused
this Borrower Designation Agreement to be duly executed and delivered as of the
day and year first above written.

 

BORROWER:    

MKS INSTRUMENTS, INC.

   

By:

 

 

   

Name:

 

 

   

Title:

 

 

DESIGNATED BORROWER:           [                                         ]    

By:

 

 

   

Name:

 

 

   

Title:

 

 

 

Exhibit L - 4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AGREED TO AND ACCEPTED: DEUTSCHE BANK AG NEW YORK BRANCH as Administrative Agent
By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

REVOLVING LENDERS By:  

 

Name:  

 

Title:  

 

 

Exhibit L - 5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT M

[Form of] Borrowing Base Certificate

[Date]

Deutsche Bank AG New York Branch

60 Wall Street

New York, NY 10005

Attn: Mark Kellam

Phone: (904) 271-2469

Fax: (904) 746-4860

Email: agency.transactions@db.com

Reference is made to the ABL Credit Agreement dated as of April 29, 2016 (as may
be amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among MKS Instruments, Inc., a Massachusetts corporation
(“MKS”), the other Borrowers from time to time party thereto, the Lenders and
L/C Issuers from time to time party thereto and Deutsche Bank AG New York
Branch, as Administrative Agent and the Collateral Agent. Capitalized terms
defined in the Credit Agreement and not otherwise defined herein have, as used
herein, the respective meanings provided for therein.

Pursuant to [Section 4.01(p)][Section 6.01(g)] of the Credit Agreement, the
undersigned Financial Officer of MKS, in such capacity and not in his or her
individual capacity (and without personal liability), hereby certifies that as
of the close of business on the date set forth above, the Borrowing Base is
computed as set forth on Schedule I attached hereto.

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

MKS INSTRUMENTS, INC. By:  

 

  Name:   Title:

 

Exhibit M-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule I to Borrowing

Base Certificate

[On file with the Administrative Agent and MKS]

 

Exhibit M-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT N-1

[FORM OF] LANDLORD AGREEMENT AND WAIVER

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged,                     , a                      (the
“Landlord”) executes this agreement and waiver in favor of (1) DEUTSCHE BANK AG
NEW YORK BRANCH., as administrative agent (in such capacity and together with
any successor acting in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of certain other lenders and secured parties
(collectively the “Credit Parties”) which are making loans or furnishing other
financial accommodations to the Tenant (as defined below) and certain of its
affiliates (collectively, the “Borrowers”), and (2) [GRANTOR], a
[                ][corporation][limited liability company] (the “Tenant”).

WITNESSETH:

WHEREAS, the Landlord has an interest in the real property located at
                     (collectively, the “Leased Premises”), which real property
the Landlord leases, or will lease, to the Tenant, pursuant to a certain lease
dated             ,          between the Landlord and the Tenant (as amended,
the “Lease”).

WHEREAS, the Borrowers have entered into that certain ABL Credit Agreement dated
as of April 29, 2016 (as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
with the Administrative Agent and the Credit Parties, pursuant to which the
Administrative Agent and the Credit Parties have agreed to make loans or furnish
other financial accommodations to the Borrowers.

WHEREAS, loans and financial accommodations under the Loan Agreement will be
secured by, among other things, certain of the Tenant’s present and after
acquired assets (the “Collateral”), including, without limitation, the Tenant’s
inventory, equipment and other personal property located, and to be located,
upon the Leased Premises.

WHEREAS, in order to induce the Administrative Agent and the Credit Parties to
make loans or furnish other financial accommodations to the Borrowers, the
Landlord hereby represents, warrants, covenants and agrees with the
Administrative Agent as follows:

 

1. The Landlord acknowledges the Administrative Agent’s lien on the Collateral
and hereby subordinates any lien or interest or right that it may have in any of
the Collateral of Tenant. The Landlord agrees that if any of the Collateral may
be or may become affixed to the Leased Premises, such Collateral shall remain
personal property notwithstanding the manner in which the same is affixed to the
Leased Premises.

 

2.

If an Event of Default (as defined in the Loan Agreement) has occurred and is
continuing or if the Landlord takes possession of the Leased Premises for any
reason, including because of termination of the Company’s lease (each a
“Disposition Event”), the Landlord agrees, that at the Administrative Agent’s
option, the Collateral may remain upon the Premises for a period not to exceed
one-hundred twenty (120) days (or such shorter period as is reasonably
acceptable to the Administrative Agent) (the “Disposition Period”) after the
Administrative Agent receiving access to the Leased Premises; provided, however,
that to the extent the Tenant has not so already paid, the Administrative Agent
pays rent and other additional charges on a per diem basis for the period of
time the Administrative Agent remains on the Premises, based upon the amount set
forth in the Lease, it being understood, however, that the Administrative Agent
shall not, thereby, have assumed

 

Exhibit N-1-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  any of the obligations of the Tenant to the Landlord, including, without
limitation, any obligation to pay any past due rent owing by the Tenant. If any
injunction or stay is issued (in any bankruptcy, insolvency or similar
proceeding) that prohibits the Administrative Agent from removing the
Collateral, commencement of the Disposition Period shall be deferred until such
injunction or stay is lifter or removed. During the Disposition Period, the
Landlord will, upon reasonable prior written notice from the Administrative
Agent, cooperate with the Administrative Agent in gaining access to the Leased
Premises for the purpose of repossessing said Collateral. In entering upon or
into the Leased Premises, Administrative Agent hereby agrees to indemnify,
defend and hold Landlord harmless from and against any and all claims,
judgments, liabilities, costs and expenses incurred by Landlord caused solely by
Administrative Agent’s entering upon or into the Leased Premises and inspection
and/or removing of the Collateral from the Leased Premises. The Administrative
Agent shall promptly repair, at the Administrative Agent’s expense, any physical
damage to the Leased Premises actually caused by the inspection or removal of
the Collateral, but shall not be liable for any diminution in value of the
Leased Premises caused by the removal or absence of the Collateral. In the event
the Administrative Agent fails to remove the Collateral prior to the expiration
of the Disposition Period, Administrative Agent’s and Credit Parties’ interests
in the Collateral will be deemed abandoned and Landlord may take possession of
and dispose of Collateral in its sole discretion at Administrative Agent’s and
Credit Parties’ cost.

 

3. All notices, requests or demand under this agreement and waiver shall be made
to the following addresses by recognized overnight courier, by hand delivery or
by facsimile transmission:

 

If to the Administrative Agent:   Deutsche Bank AG New York Branch   60 Wall
Street   New York, NY 10005   Attn: Mark Kellam   Phone: (904) 271-2469  
Fax: (904) 746-4860   Email: agency.transactions@db.com   If to the Landlord:  

 

 

 

 

 

  Attention:  

 

  Facsimile No:  

 

  If to the Tenant:     [                    ]   [                    ]  
Facsimile No:  

 

 

Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.

 

4. The Landlord further certifies that the Landlord has full power and authority
to execute this agreement and waiver and that it has legal title to the Leased
Premises.

 

Exhibit N-1-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5. This agreement and waiver shall inure to the benefit of the Administrative
Agent, each of the Credit Parties and the Tenant, and their respective
successors and assigns, and shall be binding upon the Landlord, its heirs,
assigns, representatives, and successors. The Administrative Agent may, without
affecting the validity of this agreement and waiver, extend the maturity of, or
otherwise modify, any indebtedness secured by the Collateral, or the performance
of any of the terms and conditions of any loan agreement or other documents
evidencing the pledge to the Administrative Agent on behalf of the Credit
Parties of the Collateral, without the consent of the Landlord and without
giving notice thereof to Landlord.

 

6. The terms of this agreement and waiver are severable. If any of the terms and
conditions hereof shall, for any reason, be deemed void, voidable, or
unenforceable, the remaining terms and conditions hereof shall remain in full
force and effect as though such void, voidable or unenforceable provisions were
not included. In the event any of the provisions, terms and conditions hereof
are ambiguous or inconsistent, or conflict with any of the terms and provisions
of the Lease, any amendments thereto, or any documents executed in connection
therewith, the provisions, terms and conditions of this agreement and waiver
shall control.

 

7. This agreement and waiver may not be amended or waived except by an
instrument in writing signed by the Administrative Agent, the Landlord, and the
Tenant. This agreement and waiver shall be governed by, and construed in
accordance with, the laws of the State of New York. Delivery of an executed
signature page of this agreement and waiver by facsimile or electronic
transmission shall be binding on the Landlord as if the original of such
transmission had been delivered to the Administrative Agent.

[Signature Page Follows]

 

Exhibit N-1-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This agreement and waiver is executed and dated as of the date first above
written.

 

LANDLORD:

 

By:  

 

Name:  

 

Title:  

 

ADMINISTRATIVE AGENT:

 

By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

ACKNOWLEDGED BY:

TENANT

By:  

 

Name:  

 

Title:  

 

 

Exhibit N-1-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT N-2

[FORM OF] WAREHOUSEMAN AGREEMENT

                 ,         

 

To:

  

[                     ]

  

[                     ]

Attn:

  

[                     ]

 

  Re: The locations listed on Exhibit A attached hereto (collectively and
individually, the “Premises”)

[Grantor], a [                ] [corporation][limited liability company] (the
“Client”) has executed and delivered to DEUTSCHE BANK AG NEW YORK BRANCH., as
administrative agent and collateral agent (in such capacity and together with
any successor acting in such capacity, the “Administrative Agent”) for its own
benefit and for the benefit of certain other lenders and secured parties, that
certain ABL Security Agreement dated as of April 29, 2016 (as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), pursuant to which the Client has pledged and
granted to the Administrative Agent a continuing general lien (subject to
certain exceptions) upon, and security interest in, among other things, the
Client’s present and future merchandise, inventory and other products (herein
“Inventory”), including all Inventory now or hereafter held by you and which may
be shipped through or stored with you from time to time in the future pursuant
to the [Warehousing and Services Agreement] dated as of [                    ]
between you and Client (the “Warehouse Agreement”).

1. Until you have received written notification from the Administrative Agent
that it intends to foreclose on the Inventory (an “Agent Notice”), you may
continue to issue all receipts and/or bills of lading covering the Inventory in
your possession from time to time in the Client’s name, and to release such
Inventory pursuant to your agreements with, and upon the instructions of, the
Client. If you receive an Agent Notice from the Administrative Agent, you agree
to (x) hold all Inventory subject only to the Administrative Agent’s written
instructions and (y) give access to such Inventory and release the same to the
Administrative Agent or its designee on demand, or ship same as directed by the
Administrative Agent on demand at the expense of the Administrative Agent, in
each case upon the written instructions of the Administrative Agent. You agree
that you will not hinder or delay the Administrative Agent in enforcing its
rights in and to such Inventory.

2. You hereby acknowledge that you are not currently holding the Client’s
Inventory for or on behalf of any other person other than the Client.

3. Except as otherwise provided herein, all of your charges of any nature
whatsoever shall continue to be charged to and paid by the Client and the
Administrative Agent shall not be directly or indirectly liable or responsible
for any of said charges whether due or to become due. However, the
Administrative Agent agrees to be liable to you for payment of (a) contractual
charges that accrue under the Warehouse Agreement from and after the date that
Administrative Agent gives you an Agent Notice directing you to hold Inventory
exclusively for the Administrative Agent for further disposition by the
Administrative Agent and/or (b) charges for shipment of Inventory to any person
pursuant to Administrative Agent’s written instructions, provided, however, that
in the event that any amounts shall be owing to you

 

Exhibit N-2-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

by the Client in respect of any Inventory located on the Premises, you will not
be required to yield possession of any such Inventory to the Administrative
Agent until such time as all reasonable and customary amounts owing to you not
to exceed an amount equal to two (2) months’ fees have been satisfied in full.

4. You hereby subordinate any lien or other secured interest, whether express,
implied, contractual, quasi-statutory or otherwise, and all claims and demands
of every kind which you may now or hereafter have in, on or against the
Inventory to the liens and security interests, such subordination to be
effective as of the later of (a) the effective date of the Warehouse Agreement
or (b) the date of the Security Agreement, regardless of the time or order of
attachment or perfection of such liens and security interests, it being intended
that the liens and security interests in Inventory in favor of the
Administrative Agent shall at all times during the term of this agreement be
prior and superior to any liens and security interests in your favor.

5. The arrangement and instructions outlined herein shall automatically
terminate when the Client’s obligations to the Administrative Agent under the
Security Agreement (other than contingent indemnification obligations) are paid
in full and any commitment to lend under the Credit Agreement has terminated.

6. The foregoing shall be binding upon the parties hereto and their successors
and assigns, and shall inure to the benefit of the Administrative Agent and its
successors and assigns.

7. The Client agrees that you shall have no liability to the Client if you
comply with any of the Administrative Agent’s written directions as described in
this agreement. The Client further agrees that it will continue to pay, as and
when required under and pursuant to the Warehouse Agreement, all warehousing,
handling and other fees and expenses related to the storage and other handling
of the Inventory and will reimburse you for all reasonable costs or expenses
incurred as a direct result of your compliance with the terms and provisions of
this agreement. The Client has signed below to indicate its confirmation of, and
agreement with, the foregoing.

[Signature Page Follows]

 

Exhibit N-2-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Very truly yours, DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent By:
 

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

Exhibit N-2-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreed to and Confirmed: [                    ] By:  

 

Name:  

 

Title:  

 

 

Exhibit N-2-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Acknowledged and Agreed to:

[GRANTOR]

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

[                     ]

United States of America

 

Exhibit N-2-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit A

 

Location [                    ] [                    ] [                    ]

 

Exhibit N-2-6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT O

[Form of] Prepayment Notice

Date:             , 20    

Deutsche Bank AG New York Branch

60 Wall Street

New York, NY 10005

Attn: Mark Kellam

Phone: (904) 271-2469

Fax: (904) 746-4860

Email: agency.transactions@db.com

Ladies and Gentlemen:

Reference is made to that certain ABL Credit Agreement, dated as of April 29,
2016 (as may be amended, restated, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”) among MKS Instruments, Inc., a
Massachusetts corporation (“MKS”), the other Borrowers from time to time party
thereto, the Lenders and L/C Issuers from time to time party thereto and
Deutsche Bank AG New York Branch, as Administrative Agent and Collateral Agent.
Capitalized terms defined in the Credit Agreement and not otherwise defined
herein have, as used herein, the respective meanings provided for therein

This Prepayment Notice is delivered to you pursuant to Section 2.09 of the
Credit Agreement. MKS and the other undersigned Borrowers hereby give notice of
a prepayment of Revolving Loans as follows:

1. (select Type(s) of Loans)

¨ Base Rate Loans in the aggregate principal amount of $        .

¨ Eurodollar Rate Loans denominated in [Dollars][Euro][Sterling] with an
Interest Period ending             , 20     in the aggregate principal amount of
$        .

2. On             , 20     (a Business Day).1

[Signature Page Follows]

 

1  Note: Prepayment date and notice may be conditional upon the occurrence of
specified events.

 

Exhibit O-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This Prepayment Notice and prepayment contemplated hereby comply with the Credit
Agreement, including Section 2.09 thereof.

 

MKS INSTRUMENTS, INC.,

as a Borrower

By:  

 

  Name:   Title:

[    ],

as a Borrower

By:  

 

  Name:   Title:

 

Exhibit O-2